Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 1 of 345




                        EXHIBIT 1
Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 2 of 345




          PLAINTIFFS’ AFFIRMATIVE
               DESIGNATIONS
Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 3 of 345




             Crossley, Cynthia

                                Colors
                           Plaintiff Affirmatives
                            Defense Objections
                             Defense Counters
                            Plaintiff Objections
                              Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 4 of 345



 Designation                                                                     Objection                           Rulings
 11:7 - 11:9 Crossley, Cynthia
    11 7       Can you please state your full
    11 8       name for the Record?
    11 9       A.     Cynthia Melissa Crossley.
 11:10 - 11:12 Crossley, Cynthia                                  Re: [11:10-11:12]                        COUNTER DESIGNATIONS
    11 10       Q.     And where do you live, Ms.                 Pltf Obj No objection                    WITHDRAWN, 3/12/2021
    11 11       Crossley?
    11 12       A.     I live in Southside, Alabama.
 22:16 - 22:18 Crossley, Cynthia
    22 16       Q.     Are you familiar with the
    22 17       dual-ended version of the Combat Arms Earplugs?
    22 18       A.     Yes.
 22:19 - 23:1 Crossley, Cynthia                                   Re: [22:19-23:1]                         COUNTER DESIGNATIONS
    22 19       Q.     Okay. When did you first become            Pltf Obj No objection                    WITHDRAWN, 3/12/2021
    22 20       aware of the dual-ended versions of the Combat
    22 21       Arms Earplugs?
    22 22       A.     Many years ago.
    22 23       Q.     Would you say -- Can you ballpark
    22 24       when that was? Was it prior to 2005, prior to
    22 25       2010?
    23 1       A.     It was prior to 2005.
 24:17 - 24:22 Crossley, Cynthia
    24 17       Q.     Did you ever receive any training
    24 18       or instructions on how to use the Combat Arms
    24 19       Earplugs?
    24 20       A.     Yeah. I would think I received
    24 21       specific training regarding those just as a
    24 22       matter of knowing how they worked.
 25:3 - 25:8 Crossley, Cynthia                                    Re: [25:3-25:8]                          COUNTER DESIGNATIONS
    25 3       Q.     And who would have provided that            Pltf Obj Improper Clarification Direct   WITHDRAWN, 3/12/2021
    25 4       training?                                          â Violates PTO # 64; 602
    25 5       A.     In the general chain of command
    25 6       in the military, that would have come down from
    25 7       the hearing conservation officer within the --
    25 8       at the post I was working at.
 25:10 - 25:13 Crossley, Cynthia
    25 10       And would that person have been a
    25 11       -- an employee of the Department of Defense?


Crossley, Cynthia                                                                                                                 2
                                 Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 5 of 345



    25 12         A.      That person would have been an
    25 13         active duty hearing conservation officer.
 25:20 - 25:23    Crossley, Cynthia
    25 20         The dual-ended version of the
    25 21         Combat Arms Earplug is the only earplug you
    25 22         recall having received special instructions for
    25 23         how to use?
 25:25 - 26:9    Crossley, Cynthia
    25 25         A.      I -- I received specific training
    26 1         on each type of earplug that we issued. And
    26 2         that was -- I was trained -- I was certified
    26 3         every five years within the Hearing
    26 4         Conservation Program on what the aspects of
    26 5         fitting earplugs were, and that included all
    26 6         the -- all the OSHA-approved earplugs for the
    26 7         military. So about every four or five years,
    26 8         and on a daily basis, practically, as far as
    26 9         fitting.
 26:11 - 26:13    Crossley, Cynthia                                  Re: [26:11-26:13]                          COUNTER DESIGNATIONS
    26 11         Would you agree that you received                  Pltf Obj Plaintiffsâ propose             WITHDRAWN, 3/12/2021
    26 12         considerable instruction and training on how to    withdrawing 26:2-26:9; if Defendants
    26 13         use hearing protection devices?                    withdraw counter.
 26:15 - 26:19    Crossley, Cynthia                                  Re: [26:15-26:19]                          COUNTER DESIGNATIONS
    26 15         A.      Yes.                                       Pltf Obj Improper Clarification Direct     WITHDRAWN, 3/12/2021
    26 16         Q.      And you were recertified in the            â Violates PTO # 64; 602; Â 611;
    26 17         use of the hearing protection devices every        leading; vague; 402; misstates
    26 18         five years; is that correct?
    26 19         A.      Yes. Yes.
 27:5 - 27:14    Crossley, Cynthia                                   Re: [27:5-27:14]                           COUNTER DESIGNATIONS
    27 5         Q.     And during the course of your                Pltf Obj Improper Clarification Direct     WITHDRAWN, 3/12/2021
    27 6         medical practice, you don't recall having           â Violates PTO # 64; 602; Â 611;
    27 7         discussed the Combat Arms much with soldiers?       leading "..you don't recall having
    27 8         A.     Not much. And I don't recall                 discussed the Combat Arms much with
    27 9         issuing Combat Arms Ear -- because we worked in     soldiers?", Strike Nonresponsive - after
    27 10         concert with the people who were oversighting      "Not much."
    27 11         the Hearing Conservation Program at Fort
    27 12         Benning. But we -- you know, we -- We worked
    27 13         in concert with them, but we didn't necessarily
    27 14         see them every day.


Crossley, Cynthia                                                                                                                      3
                               Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 6 of 345



 27:15 - 27:18 Crossley, Cynthia
     27 15     Q.    Are you familiar with the other
     27 16     versions of the Combat Arms Earplugs, the other
     27 17     versions that aren't the dual-ended?
     27 18     A.    No.
 34:13 - 34:15 Crossley, Cynthia
     34 13     Q.    And approximately what year did
     34 14     you start at Fort Benning?
     34 15     A.    May 13, 1991.
 34:24 - 35:1 Crossley, Cynthia
     34 24     Q.    How long did you work at Fort
     34 25     Benning?
     35 1      A.    Twenty-eight years.
 35:2 - 35:4 Crossley, Cynthia                                     Re: [35:2-35:4]             COUNTER DESIGNATIONS
     35 2      Q.    Okay. And you recently retired?               Pltf Obj No objection       WITHDRAWN, 3/12/2021
     35 3      A.    Yes.
     35 4      Q.    And what year did you retire?
 35:10 - 36:1 Crossley, Cynthia
     35 10     Q.    During the course of your
     35 11     twenty-eight years at Fort Benning, you served
     35 12     as an occupational health nurse during that
     35 13     time?
     35 14     A.    Yes.
     35 15     Q.    During those twenty-eight years,
     35 16     did you work within the Hearing Conservation
     35 17     Program?
     35 18     A.    Yes.
     35 19     Q.    And during those twenty-eight
     35 20     years, did you review audiological testing for
     35 21     soldiers?
     35 22     A.    Yes.
     35 23     Q.    And during those twenty-eight
     35 24     years, did you conduct audiological testing on
     35 25     soldiers?
     36 1      A.    Yes.
 107:7 - 107:13 Crossley, Cynthia
    107 7      (Whereupon, Exhibit 8 was
    107 8      marked for identification
    107 9      purposes.)


Crossley, Cynthia                                                                                                     4
                               Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 7 of 345



    107 10       Q. I'm going to mark as Exhibit 8.
    107 11       This is a medical record dated October 27,
    107 12       2008. Did you author this medical record?
    107 13       A.     Yes.
 112:13 - 112:14 Crossley, Cynthia
    112 13       Q.     And so what would you have
    112 14       reviewed to arrive at that disposition?
 112:16 - 113:5 Crossley, Cynthia
    112 16       A.     The hearing test that was done
    112 17       that day.
    112 18       Q.     So you would have reviewed the
    112 19       audiogram?
    112 20       A.     Yes.
    112 21       Q.     And then under discussed, it
    112 22       says: Diagnosis: Medication, treatments,
    112 23       alternatives, potential side effects with
    112 24       patient who indicated understanding.
    112 25       A.     Yes.
    113 1       Q.     Was this stock language that you
    113 2       used or is this something you sort of had to
    113 3       select based on your actual conversation with
    113 4       Mr. Keefer?
    113 5       A.     That's -- I think that's stock.
 113:9 - 113:22 Crossley, Cynthia
    113 9       Q.     And would that be fifteen minutes
    113 10       you spent with Mr. Keefer?
    113 11       A.     Fifteen minutes total between all
    113 12       the providers, face-to-face time.
    113 13       Q.     And in a situation like this
    113 14       where Mr. Tubbs was involved, would you have
    113 15       seen Mr. Keefer at all, or is it possible that
    113 16       you never would have talked to Mr. Keefer at
    113 17       all during this visit?
    113 18       A. It's possible I might not have
    113 19       seen him at all; just note that, you know, I
    113 20       would have to look -- I would have to look at
    113 21       everything that concerned that. But it's
    113 22       possible that I would not have seen him.
 147:18 - 147:22 Crossley, Cynthia                                 Re: [147:18-147:22]


Crossley, Cynthia                                                                                      5
                              Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 8 of 345



    147 18       Q.     Good afternoon, Ms. Crossley. My          Def Obj Relevance (401, 402);        OVERRULED
    147 19       name is Brian Barr, I'm the attorney             Foundation (602)
    147 20       representing Mr. Keefer in this matter.
    147 21       How are you this afternoon?
    147 22       A. I'm well, and I hope you are.
 151:5 - 151:21 Crossley, Cynthia
    151 5       Q.     Now, there's also been
    151 6       significant testimony about in these audiology
    151 7       tests where it indicated that there was, you
    151 8       know, use of a blue Quattros flange. Do you
    151 9       recall all that?
    151 10       A.     Yes, sir.
    151 11       Q.     You would agree with me that you
    151 12       don't personally have any knowledge of the
    151 13       earplug that Mr. Keefer used while on duty?
    151 14       A.     No.
    151 15       Q.     You don't know what earplug he
    151 16       was wearing at the firing range, do you?
    151 17       A.     No.
    151 18       Q.     You don't know what earplug he
    151 19       was wearing when he was deployed in Iraq, do
    151 20       you?
    151 21       A.     No.
 151:22 - 152:1 Crossley, Cynthia                                 Re: [151:22-152:1]
    151 22       Q.     You wouldn't have any basis to            Def Obj Foundation (602)
    151 23       disagree with Mr. Keefer's testimony that he
                                                                                                       OVERRULED
    151 24       wore the Combat Arms Version 2 Earplug, would
    151 25       you?
    152 1       A.     No.
 163:14 - 163:16 Crossley, Cynthia                                Re: [163:14-163:16]
    163 14       Q.     Okay. Let me show you -- I'm              Def Obj Relevance (401, 402); 403;
                                                                                                       OVERRULED
    163 15       going to show you the deposition testimony of    Foundation (602)
    163 16       Lieutenant Commander John Merkley.
 163:20 - 163:22 Crossley, Cynthia                                Re: [163:20-163:22]
    163 20       (Whereupon, Exhibit 14 was                       Def Obj Relevance (401, 402); 403;
                                                                                                       OVERRULED
    163 21       marked for identification                        Foundation (602)
    163 22       purposes.)
 164:4 - 164:18 Crossley, Cynthia                                 Re: [164:4-164:18]
    164 4       Q.     You see I'm looking at page                Def Obj Relevance (401, 402); 403;


Crossley, Cynthia                                                                                                  6
                                Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 9 of 345



    164 5       eight, line 7. Okay? Are you with me?               Foundation (602)
    164 6       A.      Where he says: Good morning,
    164 7       Lieutenant Colonel Merkley?
    164 8       Q.      Yes, ma'am.
    164 9       A.      I'm there.                                                                       OVERRULED
    164 10       Q.      Good morning, Lieutenant Colonel
    164 11       Merkley. My name is Nick Wasden, and I
    164 12       represent the 3M Company in this case. You
    164 13       serve as the Army Hearing Division chief at the
    164 14       Army Public Health Center in Aberdeen,
    164 15       Maryland; is that right? Answer: I'm the Army
    164 16       Hearing Program manager.
    164 17       Did I read that right?
    164 18       A.      Yes.
 164:19 - 164:23 Crossley, Cynthia                                  Re: [164:19-164:23]
    164 19       Q.      And you accept that that is                Def Obj Relevance (401, 402); 403;
    164 20       Lieutenant Colonel Merkley's deposition;           Foundation (602)
                                                                                                         OVERRULED
    164 21       correct?
    164 22       MR. GUNDERSON: Objection.
    164 23       A.      According to this.
 164:23 - 165:8 Crossley, Cynthia                                   Re: [164:23-165:8]
    164 23       A.      According to this.                         Def Obj Relevance (401, 402); 403;
    164 24       MR. BARR: Let's go to page 206.                    Foundation (602)
    164 25       Okay. 206. That's 7.
    165 1       Q.      Okay. Do you see the little --
    165 2       It starts, whereupon Merkley Deposition Exhibit
                                                                                                         OVERRULED
    165 3       18, DD2216. Do you see that?
    165 4       A.      Yes.
    165 5       Q.      The DD2216 form is the same form
    165 6       we've been talking about -- we've looked at
    165 7       several of those for Mr. Keefer today; right?
    165 8       A.      Yes.
 165:9 - 165:21 Crossley, Cynthia                                   Re: [165:9-165:21]
    165 9       Q.      And it says: I just want to                 Def Obj Relevance (401, 402); 403;
    165 10       basically understand what the box is used for.     Foundation (602)
    165 11       But do you see the box on this particular                                               OVERRULED
    165 12       DD2216 that lists the type of hearing
    165 13       protection used? Answer: Yes.
    165 14       There are a variety of options


Crossley, Cynthia                                                                                                    7
                                Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 10 of 345



    165 15       that could be filled in; right? And he nods
    165 16       his head yes.
    165 17       Who fills in that box? Continue.
    165 18       Generally, it's the technician that completes
    165 19       the test.
    165 20       You agree with that; correct?
    165 21       A.     Yes.
 165:22 - 166:13 Crossley, Cynthia                                  Re: [165:22-166:13]
    165 22       Q.     Where do they get the information           Def Obj Relevance (401, 402); 403;
    165 23       on the type of hearing protector that was used?    Foundation (602); 701; Argumentative;
    165 24       Well, there's an intake form. If -- Depending      Leading (611, 403)
    165 25       on the clinic, the clinics have their own
    166 1       versions of an intake form, and the soldier,
    166 2       whoever is coming in for the hearing test, fill
    166 3       out all the demographic information. And so
    166 4       they'll -- and answer questions about the
                                                                                                            OVERRULED
    166 5       hearing protection. Now, they may fill it out
    166 6       based on what type of hearing protector they
    166 7       fitted that day if the individual was fitted
    166 8       with a hearing protector on the date of the
    166 9       exam -- okay. -- then that may be what's
    166 10       reflected in that box.
    166 11       Did I read that right?
    166 12       MR. GUNDERSON: Objection.
    166 13       A.     Yes
 166:14 - 166:19 Crossley, Cynthia                                  Re: [166:14-166:19]
    166 14       Q.     So according to Lieutenant                  Def Obj Relevance (401, 402); 403;
    166 15       Colonel Merkley, it could be -- what's in that     Foundation (602); 701; Argumentative;
    166 16       box is what -- the hearing protector that was      Leading; Vague (611, 403)               OVERRULED
    166 17       fitted at the clinic that day; right?
    166 18       MR. GUNDERSON: Objection.
    166 19       A.     Yes.
 166:20 - 166:25 Crossley, Cynthia                                  Re: [166:20-166:25]
    166 20       Q.     And that would be consistent with           Def Obj Relevance (401, 402); 403;
    166 21       Mr. Keefer's testimony that he was actually        Foundation (602); Argumentative;
    166 22       provided a blue Quattro flange plug at the         Leading (611, 403)                      OVERRULED
    166 23       clinic; right?
    166 24       MR. GUNDERSON: Objection.
    166 25       A.     Yes.


Crossley, Cynthia                                                                                                       8
                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 11 of 345



 193:3 - 193:4    Crossley, Cynthia                                   Re: [193:3-193:4]
    193 3         Q.      Okay. Let me show you what I'm              Def Obj Relevance (401, 402); 403;      OVERRULED
    193 4         going to mark as Exhibit 18.                        Foundation (602)
 193:10 - 194:8     Crossley, Cynthia                                 Re: [193:10-194:8]
    193 10         Q. I will represent to you that this               Def Obj Relevance (401, 402); 403;
    193 11         is an internal report at Aearo, who ultimately     Foundation (602); 701
    193 12         became 3M. Okay?
    193 13         A.     Okay.
    193 14         Q.     And you see that this is dated
    193 15         July 10, 2000; correct?
    193 16         A.      Show me the date. I can't see it
    193 17         from here, I'm not finding it.
    193 18         Q.     Do you see that, highlighted on
    193 19         the screen?
    193 20         A.      Yeah. I see it, yeah. I had to
    193 21         move you around, but I found it.                                                           OVERRULED
    193 22         Q.     Okay. And so that July 10, 2000,
    193 23         this is roughly seven years before your first
    193 24         visit with Mr. Keefer; correct?
    193 25         A.     Yes.
    194 1         Q.      Okay. And it says -- The title
    194 2         of this is: How folding the flanges back
    194 3         affects REAT results of the Ultrafit Earplug
    194 4         end of the Combat Arms Plug.
    194 5         Did I read that correctly?
    194 6         A.      Yes.
    194 7         Q.      Let's go to the next page of
    194 8         this.
 194:9 - 194:22     Crossley, Cynthia                                 Re: [194:9-194:22]
    194 9         I want to look at the                               Def Obj Relevance (401, 402); 403;
    194 10         introduction. The Combat Arms Earplug was          Foundation (602); 701; Argumentative;
    194 11         shortened, at the request of the Army, so that     Leading (611, 403)
    194 12         it would fit into a carrying case. Because of
    194 13         this, the plug is shorter than any other                                                   OVERRULED
    194 14         Ultrafit plug design. The purpose of this
    194 15         report is to document that the current length
    194 16         of the Ultrafit earplug and the Combat Arms
    194 17         plug is too short for proper insertion, and how
    194 18         changing the fitting technique affected the


Crossley, Cynthia                                                                                                         9
                                Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 12 of 345



    194 19         result of real-ear tests of this plug.
    194 20         Did I read that correctly?
    194 21         MR. GUNDERSON: Objection.
    194 22         A.     Yes.
 194:23 - 195:3     Crossley, Cynthia                                Re: [194:23-195:3]
    194 23         Q.     Prior to seeing this document              Def Obj Relevance (401, 402); 403;
    194 24         today, have you ever heard that the Combat Arms   Foundation (602); 701; Argumentative;
    194 25         Earplug was too short for proper insertion into   Misstates; Leading (611, 403)           OVERRULED
    195 1         the ear?
    195 2         MR. GUNDERSON: Objection.
    195 3         A.     No.
 195:4 - 196:2    Crossley, Cynthia                                  Re: [195:4-196:2]
    195 4         Q.     That's something that as a person           Def Obj Relevance (401, 402); 403;
    195 5         that trains soldiers on how to use an earplug      Foundation (602); 701; Argumentative;
    195 6         would be important to you, wouldn't it?            Misstates; Leading (611, 403)
    195 7         A.     Yes.
    195 8         Q.     You'd want to know if a plug
    195 9         you're training people how to use is actually
    195 10         too short for proper insertion, wouldn't you?
    195 11         MR. GUNDERSON: Objection.
    195 12         A.     Yes.
    195 13         Q.     You'd want to know if some
    195 14         special technique needed to be changed for the
    195 15         plug to be properly fitted; correct?                                                      OVERRULED
    195 16         MR. GUNDERSON: Objection.
    195 17         A.     Yes.
    195 18         Q. In your years of being around the
    195 19         Combat Arms plug, were you ever aware that
    195 20         there was some special fitting technique that
    195 21         needed to be used for the plug to be fitted
    195 22         correctly?
    195 23         MR. GUNDERSON: Objection.
    195 24         A.     You have to understand, I was not
    195 25         around the Combat Arms Earplugs that much.
    196 1         But, yes, that's something I would want to
    196 2         know.
 196:3 - 197:3    Crossley, Cynthia                                  Re: [196:3-197:3]
    196 3         Q.     And you did not know that, did              Def Obj Relevance (401, 402); 403;      OVERRULED
    196 4         you?                                               Foundation (602); 701; Argumentative;


Crossley, Cynthia                                                                                                        10
                                 Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 13 of 345



    196 5         A.     I did not.                                  Misstates; Leading (611, 403)
    196 6         Q.     Okay. So you weren't aware that
    196 7         the only way that the plug passed the tests
    196 8         that were done on it was to roll back the
    196 9         flanges of the third flange, that's not
    196 10         something you were aware?
    196 11         MR. GUNDERSON: Objection.
    196 12         A.     No.
    196 13         Q.     You were never instructed to tell
    196 14         soldiers that to properly insert the plug, they
    196 15         needed to roll back the flanges to be able to
    196 16         insert the plug into their ear, did they?
    196 17         MR. GUNDERSON: Objection.
    196 18         A.     No.
    196 19         Q.     These -- This instruction to roll
    196 20         back the flange, that was never in any of the
    196 21         instructions provided to you by 3M or the Army,
    196 22         was it?
    196 23         MR. GUNDERSON: Objection.
    196 24         A.     No.
    196 25         Q.     And that's the type of thing you
    197 1         would want to know, wouldn't you?
    197 2         MR. GUNDERSON: Objection.
    197 3         A.     Yes.
 197:4 - 197:17     Crossley, Cynthia                                Re: [197:4-197:17]
    197 4         Q.     Now, are you aware that the only            Def Obj Relevance (401, 402); 403;
    197 5         reason this flange report came to light was        Foundation (602); 701; 3M MIL 6
    197 6         because the Department of Justice conducted a
    197 7         civil investigation into 3M because of
    197 8         allegations of false statements made to the
    197 9         Army?
    197 10         A.     No.                                                                             SUSTAINED
    197 11         Q.     You're not aware that this
    197 12         document, when it was written in July of 2000,
    197 13         was not produced to the Army or to the United
    197 14         States government?
    197 15         A. I'm not aware --
    197 16         MR. GUNDERSON: Objection.
    197 17         A. -- of any of that.


Crossley, Cynthia                                                                                                     11
                               Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 14 of 345



 197:18 - 197:23 Crossley, Cynthia                                 Re: [197:18-197:23]
    197 18       Q.     Would it surprise you to find out          Def Obj Relevance (401, 402); 403;
    197 19       that this document was only produced in 2015,     Foundation (602); 701; 3M MIL 6; 3M
    197 20       and the plug was immediately withdrawn once       MIL 16; Argumentative; Misstates;          SUSTAINED
    197 21       that document became publicly available?          Leading (611, 403)
    197 22       MR. GUNDERSON: Objection.
    197 23       A.     Ask me that again.
 197:24 - 198:7 Crossley, Cynthia                                  Re: [197:24-198:7]
    197 24       Q.     Would it surprise you to find out          Def Obj Relevance (401, 402); 403;
    197 25       that this document sat in a file cabinet at 3M    Foundation (602); 701; Argumentative;
    198 1       for fifteen years before the Army became aware     Leading; Misstates (611, 403)
    198 2       of it?
                                                                                                              SUSTAINED
    198 3       MR. GUNDERSON: Objection.
    198 4       A.     I would be surprised, yeah.
    198 5       Q.     It's -- That would be very
   198 6        disappointing, wouldn't it?
    198 7       A.     It would.
 217:9 - 217:12 Crossley, Cynthia                                  Re: [217:9-217:12]
    217 9       Q.     And given your practice as an               Pltf Obj Improper Clarification Direct -
    217 10       occupational health nurse, were you familiar      Violates PTO # 64                          OVERRULED
    217 11       with how your clinic recorded information in
    217 12       those forms?
 218:15 - 218:19 Crossley, Cynthia                                 Re: [218:15-218:19]                        COUNTER DESIGNATIONS
    218 15       Do you know who retired Colonel                   Pltf Obj Improper Clarification Direct -   WITHDRAWN, 3/12/2021
    218 16       Merkley is?                                       Violates PTO # 64
    218 17       A.     According to that documentation,
    218 18       he was head of the Army Hearing Conservation
    218 19       Program.
 219:2 - 219:4 Crossley, Cynthia                                   Re: [219:2-219:4]                          COUNTER DESIGNATIONS
    219 2       Q.     Has Lieutenant Colonel Merkley              Pltf Obj Improper Clarification Direct -   WITHDRAWN, 3/12/2021
    219 3       ever told you how technicians should fill out a    Violates PTO # 64
    219 4       2216 form?
 219:6 - 219:6 Crossley, Cynthia                                   Re: [219:6-219:6]                          COUNTER DESIGNATIONS
    219 6       A.     No, sir.                                    Pltf Obj Improper Clarification Direct -   WITHDRAWN, 3/12/2021
                                                                   Violates PTO # 64
 219:12 - 219:17 Crossley, Cynthia                                 Re: [219:12-219:17]                        COUNTER DESIGNATIONS
    219 12      Q. If Lieutenant Colonel Merkley had               Pltf Obj Improper Clarification Direct -   WITHDRAWN, 3/12/2021
    219 13      suggested the recording of hearing protection      Violates PTO # 64
    219 14      device uses may not be reliable, that would not


Crossley, Cynthia                                                                                                                    12
                                 Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 15 of 345



    219 15         have been consistent with your clinic's
    219 16         practice for recording which hearing protection
    219 17         devices soldiers actually used?
 219:23 - 220:7     Crossley, Cynthia                                Re: [219:23-220:7]                         COUNTER DESIGNATIONS
    219 23         A.     Okay. To my -- To my knowledge,            Pltf Obj Improper Clarification Direct -   WITHDRAWN, 3/12/2021
    219 24         and -- we recorded what the soldier used, based   Violates PTO # 64
    219 25         on what he told us. And that's what went in
    220 1         the -- that's what I understood went in the
    220 2         DD2216 data.
    220 3         Q.      And regardless of anything else
    220 4         that was being done elsewhere in the Army, that
    220 5         was the practice of your clinic; correct?
    220 6         A.      That was the practice at our
    220 7         clinic.




Crossley, Cynthia                                                                                                                      13
Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 16 of 345




                  Keefer, Emily

                                 Colors
                            Plaintiff Affirmatives
                             Defense Objections
                              Defense Counters
                             Plaintiff Objections
                              Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 17 of 345



 Designation                                                                     Objection                            Notes
 6:10 - 6:10 Keefer, Emily
      6 10    Q. Good morning, Ms. Keefer.
 6:14 - 6:15 Keefer, Emily
      6 14    Q. Could you please state your full
      6 15    name for the record?
 6:18 - 7:3 Keefer, Emily
      6 18    A. Emily Ila Keefer.
      6 19    Q. And have you ever gone by any
      6 20    other names?
      6 21    A. Maiden name, Emily Ila
      6 22    Karnowski. I was married before Lewis.
      6 23    Emily Ila Yeager.
      71     Q. Okay. And is that Yeager,
      72     Y-E-A-G-E-R?
      73      A. Correct.
 9:1 - 9:3 Keefer, Emily
      91     Q. Okay. So, where were you born,
      92     Ms. Keefer?
      93     A. In Toledo, Ohio.
 9:4 - 9:6 Keefer, Emily                                          Re: [9:4-9:6]                            COUNTER DESIGNATION &
      94     Q. Okay. And what is your date of                    Pltf Obj Improper Clarification Direct   OBJECTIONS WITHDRAWN
      95     birth?                                               â Violates PTO # 64; 402
      96     A. 2/22 of '82.
 9:7 - 9:23 Keefer, Emily
      97     Q. Okay. And were you raised in
      98     Toledo?
      99     A. I was raised in Swanton, Ohio,
      9 10    about twenty miles west of Toledo.
      9 11    Q. And that's -- that's where you
      9 12    attended elementary school, middle
      9 13    school, high school?
      9 14    A. Correct.
      9 15    Q. And how long did you live in
      9 16    Swanton?
      9 17    A. Oh, until I was twenty -- well,
      9 18    I'm sorry. Moved to Illinois when I was
      9 19    nineteen, eighteen, right after high
      9 20    school. I was there for a very short


Keefer, Emily                                                                                                                      2
                              Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 18 of 345



     9 21      time, came back to Swanton, and then
     9 22      moved out of state to Georgia when I was
     9 23      26-ish, 26.
 10:15 - 11:1 Keefer, Emily
    10 15       Q. Fair enough. So, when did you
    10 16       first meet Lewis Keefer?
    10 17       A. We actually grew up down the
    10 18       road from each other as kids, so
    10 19       elementary school. Probably five, six
    10 20       years old maybe. Maybe even before that.
    10 21       Q. And when did your relationship,
    10 22       or romantic relationship with Mr. Keefer
    10 23       begin?
    11 1       A. Not until 2007. About 2007.
 11:6 - 11:13 Keefer, Emily
    11 6       Q. Were you and Mr. Keefer -- did
    11 7       you spend a lot of time together as
    11 8       children growing up?
    11 9       A. Not a ton, no.
    11 10       Q. So you wouldn't say you were
    11 11       close friends at any point before -- you
    11 12       know, while you were in school together?
    11 13       A. No.
 13:1 - 13:6 Keefer, Emily
    13 1       Q. That's fine. So, when did
    13 2       you -- was your acquaintance with Mr.
    13 3       Keefer continuous from school through
    13 4       when you began your romantic
    13 5       relationship, or did -- go ahead.
    13 6       A. No, sir.
 13:7 - 13:9 Keefer, Emily                                        Re: [13:7-13:9]              COUNTER DESIGNATION
    13 7       Q. So you fell out of touch for a                  Pltf Obj No objection        WITHDRAWN, 3/12/2021
    13 8       while?
    13 9       A. For quite a while, yes.
 13:10 - 13:12 Keefer, Emily
    13 10       Q. And how did you get back in
    13 11       touch?
    13 12       A. A mutual friend.
 14:5 - 14:21 Keefer, Emily


Keefer, Emily                                                                                                         3
                               Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 19 of 345



    14 5        Q. Thank you. So Mr. Keefer was --
    14 6        you said you -- said that Mr. Keefer was
    14 7        living in Georgia when you became
    14 8        reacquainted?
    14 9        A. Correct.
    14 10        Q. And was he in the military at
    14 11        that time?
    14 12        A. Yes.
    14 13        Q. And did you know how long he had
    14 14        been in the military?
    14 15        A. I couldn't give you an exact
    14 16        date when -- maybe six months. But I
    14 17        can't -- I can't, you know, give you an
    14 18        exact date. I'm not certain.
    14 19        Q. It hadn't been long?
    14 20        A. No. Not -- not terribly long,
    14 21        no.
 14:22 - 15:7   Keefer, Emily                                      Re: [14:22-15:7]                           COUNTER DESIGNATION &
    14 22        Q. Okay. And had Mr. Keefer been                  Pltf Obj Improper Clarification Direct -   OBJECTIONS WITHDRAWN
    14 23        married before your relationship began?           Violates PTO # 64; Also FRE's 402, 403,
    15 1        A. He had, yes.                                    602
    15 2        Q. Had that marriage ended by the
    15 3        time you were in contact?
    15 4        A. That, I am not certain.
    15 5        Q. Had he separated from his first
    15 6        wife?
    15 7        A. Oh, yes.
 16:12 - 17:8   Keefer, Emily
    16 12        Q. So, how long were you in touch
    16 13        with Mr. Keefer before you got married?
    16 14        A. Between four and six months. I
    16 15        couldn't tell you. It was long distance
    16 16        and, like I said, timelines, everything
    16 17        runs together.
    16 18        Q. Did you visit him in Georgia?
    16 19        A. I did.
    16 20        Q. How many times did you do that?
    16 21        A. Once.
    16 22        Q. And how long were you there?


Keefer, Emily                                                                                                                         4
                                 Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 20 of 345



    16 23         A. Approximately a week.
    17 1         Approximately a week. Again, I'm not
    17 2         certain on the exact dates or how many
    17 3         days.
    17 4         Q. Understood. Did he ever come
    17 5         back to Ohio?
    17 6         A. He did.
    17 7         Q. How many times did he do that?
    17 8         A. I want to say twice.
 17:13 - 17:15    Keefer, Emily
    17 13         Q. Okay. Do you remember the date
    17 14         of your wedding?
    17 15         A. March 1st, 2008.
 20:8 - 20:10    Keefer, Emily
    20 8         Q. After your marriage to Mr.
    20 9         Keefer, is that when you moved to
    20 10         Georgia?
 20:16 - 21:7    Keefer, Emily
    20 16         Yes. I -- I moved to Georgia
    20 17         after we were married.
    20 18         Q. Was that immediate, or was there
    20 19         a delay?
    20 20         A. There was an approximate lapse
    20 21         of time of about a month just to get
    20 22         things situated and, you know, taken care
    20 23         of. It wasn't a knee-jerk move. It --
    21 1         everything was laid out and taken care of
    21 2         before I moved.
    21 3         Q. And where were you living when
    21 4         you moved to -- when you moved in with
    21 5         Mr. Keefer in Georgia?
    21 6         A. On base. Base housing, Fort
    21 7         Benning.
 21:8 - 21:16    Keefer, Emily                                       Re: [21:8-21:16]                           COUNTER DESIGNATION &
    21 8         Q. And was that an apartment?                       Pltf Obj Improper Clarification Direct -   OBJECTIONS WITHDRAWN
    21 9         A. If you're familiar with base                     Violates PTO # 64; FRE's 402, 403
    21 10         housing, it was an older -- okay. Well,
    21 11         it was an older section. It was like a
    21 12         multifamily kind of -- almost like a


Keefer, Emily                                                                                                                           5
                                Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 21 of 345



    21 13         townhouse. But it was probably six --
    21 14         six families in one building, but we all
    21 15         had our own space. Does that make sense?
    21 16         I don't even know how to describe it.
 22:3 - 23:10    Keefer, Emily
    22 3         Q. Okay. Did you stay -- at some
    22 4         point Mr. Keefer was deployed to Iraq.
    22 5         Is that correct?
    22 6         A. Correct.
    22 7         Q. And you stayed in Georgia while
    22 8         he was in Iraq?
    22 9         A. I did not.
    22 10         Q. Where did you go during that
    22 11         time?
    22 12         A. I go -- I went back to my mom
    22 13         and dad's house in Ohio.
    22 14         Q. Okay. Do you remember the
    22 15         approximate dates that you returned to --
    22 16         that you were back in Ohio?
    22 17         A. That I went back to Ohio after
    22 18         he deployed?
    22 19         Q. That's right.
    22 20         A. That's five -- it was
    22 21         probably -- it was probably October. I
    22 22         came back in early May. So October of --
    22 23         bear with me because, again, dates, there
    23 1         are so many. So probably October 2009,
    23 2         and I came back in May, I believe May of
    23 3         2010. So I moved back to Georgia in May
    23 4         of 2010 before he returned from
    23 5         deployment to set up housing.
    23 6         Q. And how much longer were you in
    23 7         Georgia after you returned in May of
    23 8         2010?
    23 9         A. We moved to Hawaii in 2011, so
    23 10         approximately eighteen months.
 27:11 - 27:13    Keefer, Emily
    27 11         What was your understanding of
    27 12         Mr. Keefer's role in the military when he


Keefer, Emily                                                                                            6
                                Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 22 of 345



    27 13         was serving in the United States?
 27:15 - 27:15    Keefer, Emily
    27 15         A. He was a medic.
 27:16 - 27:17    Keefer, Emily                                     Re: [27:16-27:17]                          COUNTER DESIGNATION
    27 16         Q. And what did you understand his                Pltf Obj No objection                      WITHDRAWN, 3/12/2021
    27 17         sort of daily responsibilities to be?
 27:19 - 27:19    Keefer, Emily                                     Re: [27:19-27:19]                          COUNTER DESIGNATION
    27 19         A. I have no idea.                                Pltf Obj No objection                      WITHDRAWN, 3/12/2021
 31:17 - 31:19    Keefer, Emily                                     Re: [31:17-31:19]
    31 17         Q. Did he mention wearing any                     Pltf Obj Improper Clarification Direct -   COUNTER DESIGNATION &
    31 18         particular hearing -- hearing protection          Violates PTO # 64;                         OBJECTIONS WITHDRAWN
    31 19         devices when he served in Iraq?
 31:21 - 32:1    Keefer, Emily                                      Re: [31:21-32:1]
    31 21         A. Again, there wasn't very much                  Pltf Obj Improper Clarification Direct -
    31 22         information shared about what he did or           Violates PTO # 64;
    31 23         what his responsibilities were while he
    32 1         was there.
 32:2 - 32:18    Keefer, Emily
    32 2         Q. Did you notice any change in Mr.
    32 3         Keefer's hearing during the course of his
    32 4         military service?
    32 5         A. I did. You know, eventually, it
    32 6         got to the point where I couldn't -- if
    32 7         we didn't have sight on each other, he
    32 8         wouldn't see me and he wouldn't see me
    32 9         say something, so he didn't hear, or if
    32 10         he did hear, I couldn't tell you what he
    32 11         did hear. Response wasn't -- or response
    32 12         time, rather, was not quick. He could
    32 13         sit -- he could sit with people, a group
    32 14         of people, and he would just kind of sit
    32 15         with a dumb stare. I don't think that he
    32 16         really knew what was going on. Or maybe
    32 17         he didn't hear what was going on. But
    32 18         yes, there was definitely a change.
 33:2 - 33:16    Keefer, Emily
    33 2         When in particular would you
    33 3         note -- sort of date this change? When
    33 4         did you first notice a decline in Mr.


Keefer, Emily                                                                                                                          7
                               Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 23 of 345



    33 5       Keefer's hearing?
    33 6       A. There weren't a lot of -- well,
    33 7       I mean, there was training -- it was -- I
    33 8       mean, it was gradual. It -- it wasn't
    33 9       like a night-and-day difference one day.
    33 10       You know, there were a lot of training
    33 11       exercises. There was TDYs. So it was
    33 12       just -- it -- it was a gradual change. I
    33 13       would say -- you know, I couldn't give
    33 14       you a specific date or even a specific
    33 15       year. I just know that over the years it
    33 16       got worse.
 33:23 - 34:2 Keefer, Emily
    33 23       Q. Yeah. Do you recall if in 2008
    34 1       you noticed any decline in Mr. Keefer's
    34 2       hearing?
 34:4 - 34:9 Keefer, Emily
    34 4       A. In 2008? That -- that was right
    34 5       at the beginning. So that would have
    34 6       kind of been more of my -- I guess more
    34 7       of the better baseline for me because
    34 8       that was the beginning for us, the
    34 9       beginning of every day for us.
 34:18 - 34:22 Keefer, Emily
    34 18       During that first year of living
    34 19       together in Georgia, you did not notice
    34 20       any change in Mr. Keefer's hearing from
    34 21       when you had first gotten back in
    34 22       contact. Is that correct?
 35:1 - 35:22 Keefer, Emily
    35 1       A. There was a slight difference.
    35 2       You know, like I said, it -- it was
    35 3       gradual throughout the time. It -- it
    35 4       gradually got worse. But yes, there was
    35 5       a slight difference. Each year it was --
    35 6       it was different. Back in 2007, you
    35 7       know, you're using a Razr flip phone, and
    35 8       there wasn't options for much else. And
    35 9       yes, I noticed a difference. Was it a


Keefer, Emily                                                                                           8
                             Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 24 of 345



    35 10      huge difference? Probably not. Was
    35 11      there a difference? Yes.
    35 12      Q. And what was the main -- sort of
    35 13      the first thing that tipped you off as to
    35 14      a decline in Mr. Keefer's hearing?
    35 15      A. When you have to say something
    35 16      more than once. I mean, that was pretty
    35 17      self-explanatory. I would hope that my
    35 18      husband wasn't ignoring me, but you and I
    35 19      both know that that happens sometimes.
    35 20      Q. Did that ever happen early on in
    35 21      your -- when you became reacquainted with
    35 22      Mr. Keefer?
 36:1 - 36:4 Keefer, Emily
    36 1      A. When I had to repeat myself?
    36 2      Q. Yes.
    36 3      A. Early on? Not nearly as much as
    36 4      later on.
 36:12 - 37:8 Keefer, Emily
    36 12      Q. It's fair enough. But you
    36 13      noticed -- you first noticed having to
    36 14      repeat yourself more often in 2008. Is
    36 15      that your testimony?
    36 16      A. More often? I -- I wouldn't --
    36 17      I'm not going to say that's my testimony.
    36 18      I told you that there was gradual -- it
    36 19      gradually got worse. It gradually got to
    36 20      the point where I was repeating myself
    36 21      more often. From day one to day 365,
    36 22      yes. I mean, I repeated myself more.
    36 23      Was I repeating myself as much as the
    37 1      end? No.
    37 2      Q. And you also mentioned that Mr.
    37 3      Keefer -- well, did -- did you notice Mr.
    37 4      Keefer having trouble understanding
    37 5      conversation in groups of people?
    37 6      A. Yes.
    37 7      Q. And when -- when did you first
    37 8      notice that?


Keefer, Emily                                                                                         9
                                Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 25 of 345



 37:11 - 38:10    Keefer, Emily
    37 11         A. Now, I can't speak for him. I
    37 12         just noticed the -- his body language,
    37 13         his facial expressions. And yes, it was
    37 14         a dumbfounded look, like he wasn't sure
    37 15         what exactly was going on or what was
    37 16         being said.
    37 17         Q. And when did you first notice
    37 18         that?
    37 19         A. Probably -- probably later in
    37 20         that year. Early on in the marriage, we
    37 21         spent more time with like groups. Once
    37 22         we had our family, it wasn't so much
    37 23         groups. So younger years, early on in
    38 1         our marriage, I noticed that. But it --
    38 2         it continued and, you know, even through
    38 3         his service, I did notice if we went to
    38 4         events or whatnot -- when I say "events,"
    38 5         I mean like battalion events or unit
    38 6         events where he was with his coworkers --
    38 7         it would be the same thing. Standing in
    38 8         a group of, you know, four or six people
    38 9         even close, you could almost see the
    38 10         struggle.
 38:18 - 39:2    Keefer, Emily
    38 18         Q. So, before Mr. Keefer deployed
    38 19         to Iraq, had you already noticed having
    38 20         to repeat yourself more often?
    38 21         A. In the beginning, yes.
    38 22         Q. And had you noticed Mr. Keefer
    38 23         having trouble interacting in social
    39 1         settings?
    39 2         A. Some.
 39:8 - 39:12    Keefer, Emily
    39 8         Before Mr. Keefer, deployed to
    39 9         Iraq in late 2009, had you noticed him
    39 10         having more difficulty interacting in
    39 11         social settings?
    39 12         A. Yes.


Keefer, Emily                                                                                            10
                               Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 26 of 345



 39:14 - 39:15 Keefer, Emily                                       Re: [39:14-39:15]            COUNTER DESIGNATION
    39 14      A. But it still wasn't as much as                   Pltf Obj No objection        WITHDRAWN, 3/12/2021
    39 15      the end.




Keefer, Emily                                                                                                          11
Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 27 of 345




                                 Klun

                                    Colors
                     Plaintiff Affirmative Deposition Testimony
                     Defense Objection to Plaintiff Affirmative
                       Defense Counter Deposition Testimony
                       Plaintiff Objection to Defense Counter
                        Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 28 of 345



 Designation                                                                 Objection                          Notes
 1:9 - 1:15 Klun
      19      CONFIDENTIAL - PURSUANT TO PROTECTIVE ORDER
      1 10     ���
      1 11     Remote videotaped deposition of
      1 12     Robert Klun held at the location of the
      1 13     witness commencing at 9:01 a.m. Central, on
      1 14     the above date, before Carrie A. Campbell,
      1 15     Registered Diplomate Reporter, Certified
 11:9 - 11:15 Klun
     11 9      Q. Good morning, Mr. Klun.
     11 10      A. Good morning.
     11 11      Q. How's the sound quality?
     11 12      A. I think it's pretty good.
     11 13      Q. All right. Would you please
     11 14      state your name for the record?
     11 15      A. Robert Klun.
 11:16 - 11:25 Klun                                            Re: [11:16-11:25]                    SUSTAINED
     11 16      Q. Mr. Klun, my name is Tom                    Def Obj Prejudice (403); Relevance
     11 17      Pirtle. I'm a lawyer. I'm actually from        (401, 402)
     11 18      Houston, Texas. I've been charged with
     11 19      representing about 160,000 US servicemen and
     11 20      women in this deposition who are suing your
     11 21      former employer, 3M, over the 3M Combat Arms
     11 22      version 2 earplugs.
     11 23      You understand I'm on the
     11 24      opposite of the lawsuit from 3M?
     11 25      A. Yes.
 17:1 - 17:8 Klun
     17 1      When you retired from 3M at the
     17 2      end of 2015, what was your title?
     17 3      A. At that point in time with 3M,
     17 4      it would have been quality manager.
     17 5      Q. What does a quality manager do?
     17 6      A. In my role, I worked on quality
     17 7      systems and any other special issues that may
     17 8      have arisen or may arise.
 17:9 - 17:10 Klun                                             Re: [17:9-17:10]                     SUSTAINED
     17 9      Q. Well, I might explore that a                 Def Obj Relevance (401, 402)


Klun                                                                                                                    2
                                Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 29 of 345



    17 10         little bit further because I don't speak 3M.
 17:11 - 17:16    Klun
    17 11         What is quality systems?
    17 12         A. It would be the processes that
    17 13         we used. If there's -- if there's a process
    17 14         for filing or addressing customer complaints
    17 15         or if there's any -- any type of work
    17 16         process.
 17:17 - 17:20    Klun
    17 17         Q. So this is work processes
    17 18         regarding multiple products in multiple areas
    17 19         that you're working on?
    17 20         A. Yes.
 21:3 - 21:10    Klun
    21 3         Q. All right. I want to go
    21 4         through a little bit of this work history.
    21 5         When did you start with Aearo?
    21 6         A. In November 1998.
    21 7         Q. And then you were continuously
    21 8         employed between November of 1998 and
    21 9         December of 2015 by either Aearo or 3M, fair?
    21 10         A. Yes.
 21:11 - 21:17    Klun
    21 11         Q. Now, prior to your work with
    21 12         3M, and I'll go back to it in a second, it
    21 13         looks like you worked for Dow Chemical?
    21 14         A. Yes.
    21 15         Q. And where did you work for Dow
    21 16         Chemical?
    21 17         A. In Midland, Michigan.
 23:24 - 24:2    Klun
    23 24         When you were hired on at
    23 25         Aearo, what were you tasked with doing?
    24 1         A. I hired on as a quality
    24 2         manager.
 25:18 - 26:24    Klun
    25 18         Q. All right. What I have on the
    25 19         screen is page 8 of this document, and I have
    25 20         your name highlighted down at the bottom.


Klun                                                                                                     3
                              Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 30 of 345



    25 21      A. Uh-huh.
    25 22      Q. Do you see it?
    25 23      A. Yes.
    25 24      Q. It's called Aearo Technologies,
    25 25      LLC, operating board.
    26 1      What was that?
    26 2      A. That was the leadership at
    26 3      Aearo.
    26 4      Q. And were you a member --
    26 5      A. After the 3M acquisition of
    26 6      Aearo Technologies.
    26 7      Q. Okay. So this would have been
    26 8      post-2008?
    26 9      A. Yes.
    26 10      Q. All right. And you're listed,
    26 11      Bob Klun --
    26 12      A. Uh-huh.
    26 13      Q. -- at R&D. Research and
    26 14      development?
    26 15      A. Yes.
    26 16      Q. What did you do in that -- in
    26 17      that regard?
    26 18      A. I headed up research and
    26 19      development for the Aearo Technologies, LLC.
    26 20      Q. What would that entail, sir?
    26 21      A. It would entail the various
    26 22      product lines that were handled by Aearo,
    26 23      which included hearing, eyewear, prescription
    26 24      eyewear, respiratory, those kind of things.
 26:25 - 27:2 Klun                                                Re: [26:25-27:2]                        OVERRULED
    26 25      Q. Okay.                                           Pltf Obj cumulative
    27 1      A. Various -- the various product
    27 2      lines.
 28:9 - 29:2 Klun                                                 Re: [28:9-29:2]                         OVERRULED
    28 9      Q. Okay. So were you the manager                    Pltf Obj cumulative; improper counter
    28 10      of the Aearo laboratories lab -- for what          per PTO 64
    28 11      years?
    28 12      A. They reorganized a couple
    28 13      times, but I would say at this point in time


Klun                                                                                                                  4
                              Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 31 of 345



    28 14      it would have been 2000 -- around 2012 to --
    28 15      or '10, 2010, to somewhere 2012, 2013.
    28 16      Q. Is that the only time you were
    28 17      the manager of the Aearo laboratories, or
    28 18      were you manager before the acquisition by
    28 19      3M?
    28 20      A. As the R&D manager for Aearo, I
    28 21      was -- managed R&D before the acquisition.
    28 22      Q. And how long did that -- how
    28 23      far back did that go? To November of '98 or
    28 24      was it later?
    28 25      A. It was later. It would have
    29 1      been in the range of late 2002, 2001,
    29 2      somewhere in that time frame.
 29:3 - 29:8 Klun                                                 Re: [29:3-29:8]                       OVERRULED
    29 3      Q. So from 2001, 2002, through,                     Def Obj Misstates; Vague (611, 403)
    29 4      say 2012, you were the manager of the Aearo
    29 5      laboratories?
    29 6      MR. FIELDS: Objection to form.
    29 7      THE WITNESS: Yeah, that's
    29 8      correct.
 29:9 - 30:15 Klun
    29 9      QUESTIONS BY MR. PIRTLE:
    29 10      Q. And the people underneath your
    29 11      name, did they report to you?
    29 12      A. Yes.
    29 13      Q. So this J. Hamer was Jeffrey
    29 14      Hamer?
    29 15      A. Yes.
    29 16      Q. He was a direct report to you?
    29 17      A. Yes.
    29 18      Q. I see an E. Berger, Elliott
    29 19      Berger; he reported to you?
    29 20      A. He reported to Jeff Hamer.
    29 21      Q. Okay. And Mr. Hamer reported
    29 22      to you?
    29 23      A. Yes.
    29 24      Q. All right. And you reported to
    29 25      a Robert Anderson at this point in time?


Klun                                                                                                                5
                               Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 32 of 345



    30 1        A. Yes.
    30 2        Q. Was this your whole job during
    30 3        this entire time period or did you have other
    30 4        titles or other roles? Because I see your
    30 5        name a couple different places.
    30 6        A. At this point in time with this
    30 7        organizational chart, those were my
    30 8        responsibilities at 3M.
    30 9        Q. And you were over the
    30 10        laboratory that did, for example, the NRR
    30 11        testing on earplugs?
    30 12        A. That was under my
    30 13        responsibility through -- reporting
    30 14        through Jeff -- you know, Jeff Hamer
    30 15        reporting through me -- to me.
 31:8 - 31:18   Klun                                               Re: [31:8-31:18]                       OVERRULED
    31 8        Q. All right. How did you become                   Pltf Obj improper counter per PTO 64
    31 9        familiar with the Combat Arms Earplug
    31 10        version 2?
    31 11        A. As I recall, very peripherally
    31 12        from the standpoint of -- that we sold the
    31 13        product at Aearo and also at 3M.
    31 14        Q. Well, the laboratory also
    31 15        tested the product, didn't it?
    31 16        A. I would say -- I can't recall
    31 17        who tested the product, but I would say -- I
    31 18        would say, yes, they probably tested it.
 31:19 - 32:5   Klun                                               Re: [31:19-32:5]                       OVERRULED
    31 19        Q. All right. One more of these                   Pltf Obj improper counter per PTO 64
    31 20        on -- go to page 20. Aearo Technologies,
    31 21        LLC, research and development organization.
    31 22        Now, it's got you listed as the
    31 23        manager of R&D.
    31 24        Was that -- it was a
    31 25        simultaneous role with being the manager of
    32 1        the Aearo laboratories?
    32 2        A. No, the 3M organization -- 3M
    32 3        reorganized the -- Aearo many times as they
    32 4        tried to integrate Aearo into the 3M


Klun                                                                                                                  6
                                Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 33 of 345



    32 5         structure.
 32:6 - 32:16    Klun                                               Re: [32:6-32:16]                          OVERRULED
    32 6         Q. Okay. So this is a                              Pltf Obj improper counter per PTO 64
    32 7         reorganization. You're still -- it looks
    32 8         like you're still over the laboratory. It
    32 9         just looks like it's split between hearing
    32 10         and E-A-RCAL laboratory. On the far left
    32 11         side under Jeff Hamer.
    32 12         A. Under Jeff would be the passive
    32 13         hearing or earplug business in general.
    32 14         Under Sigge Nilsson would be
    32 15         the Peltor products, which would be earmuffs
    32 16         and communication headsets.
 32:17 - 32:20    Klun                                              Re: [32:17-32:20]                         OVERRULED
    32 17         Q. Go ahead.                                      Pltf Obj improper counter per PTO 64
    32 18         A. Indianapolis headed up -- was
    32 19         the center for earplug research. Peltor was
    32 20         for earmuffs.
 33:22 - 33:24    Klun
    33 22         Q. Okay. Underneath Hearing, I
    33 23         see there's a list of names, right?
    33 24         A. Yes.
 34:4 - 34:17    Klun
    34 4         Did you know Marc Doty?
    34 5         A. Yes, as a -- I knew who he was
    34 6         when I saw him, yes.
    34 7         Q. Well, it doesn't sound like you
    34 8         knew him too well.
    34 9         A. That's correct.
    34 10         Q. What is your understanding of
    34 11         what he did in your organization?
    34 12         A. As I recall, he would be a
    34 13         product -- in product design.
    34 14         Q. What aspect of product design?
    34 15         A. As I recall, would have been as
    34 16         a mechanical -- or engineer, mechanical
    34 17         engineer.
 34:18 - 34:19    Klun                                              Re: [34:18-34:19]                         SUSTAINED
    34 18         Q. I see a lot of drawings with                   Def Obj Relevance (401, 402); Prejudice


Klun                                                                                                                      7
                             Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 34 of 345



    34 19       his name on it.                                  (403)
 34:20 - 34:21 Klun
    34 20       Did he draw various products?
    34 21       A. That's my understanding, yes.
 34:25 - 35:4 Klun
    34 25       Q. Drafting of blueprints or
    35 1       whatever you want, technical specifications
    35 2       for products?
    35 3       A. As I recall it, it would be
    35 4       yes.
 35:5 - 35:10 Klun
    35 5       Q. All right. I see an R. Falco.
    35 6       Is that Bob Falco?
    35 7       A. Yes.
    35 8       Q. What'd he do?
    35 9       A. He also designed and developed
    35 10       hearing protection products.
 47:1 - 47:6 Klun                                                Re: [47:1-47:6]                          OVERRULED
    47 1       Q. Did you have a T number?                       Pltf Obj 403; improper counter per PTO
    47 2       A. No. He is on the technical                     64
    47 3       ladder. I was a manager, so had a -- and I
    47 4       can't recall my -- what the terminology was
    47 5       within 3M on the managerial ladder. T is for
    47 6       technical.
 47:7 - 47:22 Klun
    47 7       Q. Okay. Let's turn on the next
    47 8       page, and it looks like you're -- either you
    47 9       or Elliott Berger is going in to some of his
    47 10       contributions for this consideration of T6
    47 11       division staff scientist; am I correct?
    47 12       A. Summary of contributions.
    47 13       That's what the document says, yes.
    47 14       Q. Financial impact, products
    47 15       currently or formerly marketed, the first
    47 16       one's Combat -- the product name was Combat
    47 17       Arms?
    47 18       A. Yes, that's what the document
    47 19       says.
    47 20       Q. And then on the right-hand


Klun                                                                                                                  8
                              Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 35 of 345



    47 21       side, contributing role, it's got PI.
    47 22       What does that stand for?
 47:25 - 47:25 Klun
    47 25       A. PI. I don't recall the term.
 48:3 - 48:6 Klun
    48 3       Q. It's highlighted at the bottom
    48 4       of the page, Mr. Klun.
    48 5       A. Okay. There you go. That's
    48 6       what the document says, "primary inventor."
 48:15 - 48:18 Klun
    48 15       Q. Is this a document you would
    48 16       have filled out or filled out with Mr. Berger
    48 17       for this T6 promotion?
    48 18       A. Yes, or with others.
 50:9 - 50:25 Klun
    50 9       Q. If you look down to one, two,
    50 10       three, fourth paragraph, about in the middle
    50 11       it starts, "He also is the inventor of the
    50 12       Combat Arms Earplug."
    50 13       I've highlighted it. Did I
    50 14       read it correctly?
    50 15       A. Uh-huh.
    50 16       Q. I'm sorry, is that a yes?
    50 17       A. Yes, that's what the document
    50 18       says.
    50 19       Q. Turn over to page 17 of this
    50 20       document. This is to whom it may concern for
    50 21       Richard E. Knauer.
    50 22       Who is that?
    50 23       A. Dick Knauer was the -- would
    50 24       have been Elliott's supervisor prior to Jeff
    50 25       Hamer.
 51:1 - 51:3 Klun
    51 1       Q. Okay. So it went Richard, or
    51 2       Dick, Knauer to Jeff Hamer?
    51 3       A. Yes.
 51:18 - 52:3 Klun
    51 18       Q. Skipping on down, it says, "A
    51 19       prime example is the Combat Arms platform.


Klun                                                                                                   9
                               Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 36 of 345



    51 20       Elliott was responsible for leading the
    51 21       development of these products, which has
    51 22       brought significant revenue with an extremely
    51 23       high margin to Aearo over the last several
    51 24       years."
    51 25       Did I read that reasonably
    52 1       correct?
    52 2       A. Yes, that's what the document
    52 3       says.
 52:16 - 53:3 Klun
    52 16       Q. And what I'm saying is, you
    52 17       don't take issue with that. You believe that
    52 18       to be true and accurate.
    52 19       Fair?
    52 20       A. I believe that to be true now,
    52 21       yeah. I believe it is.
    52 22       Q. "The basic initial concept of
    52 23       which was brought to Aearo by an individual
    52 24       from German -- from a German/French
    52 25       laboratory."
    53 1       Did I read that in parentheses
    53 2       correctly?
    53 3       A. Yes. Yep, that's correct.
 53:17 - 53:24 Klun
    53 17       Q. And does it go by the acronym
    53 18       ISL?
    53 19       A. As I recall, that would have
    53 20       been the laboratory, yes.
    53 21       Q. And it's a German/French
    53 22       laboratory?
    53 23       A. Yeah, that's what the document
    53 24       says.
 53:25 - 54:2 Klun
    53 25       Q. Is that what you remember?
    54 1       A. I don't really recall, but
    54 2       that's what the document says, sure.
 54:3 - 54:5 Klun                                                  Re: [54:3-54:5]                        OVERRULED
    54 3       Q. Okay. Do you remember a                          Pltf Obj improper counter per PTO 64
    54 4       scientist there named Pascal?


Klun                                                                                                                  10
                              Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 37 of 345



    54 5       A. I don't recall.
 54:19 - 54:22 Klun                                               Re: [54:19-54:22]                      OVERRULED
    54 19       Q. Now, you were involved with the                Pltf Obj improper counter per PTO 64
    54 20       Combat Arms version 2 fairly early in your
    54 21       career at Aearo?
    54 22       A. No, I don't agree with that.
 65:22 - 66:1 Klun
    65 22       Q. Do you remember -- do you
    65 23       remember how NRRs are related to the EPA and
    65 24       their regulations?
    65 25       A. I do not recall.
    66 1       Q. All products that were sold had
 66:1 - 66:9 Klun                                                 Re: [66:1-66:9]                        OVERRULED
    66 1       Q. All products that were sold had                 Def Obj Vague (611, 403); Foundation
    66 2       to have an NRR affixed to them?                    602
    66 3       MR. FIELDS: Objection. Form.
    66 4       QUESTIONS BY MR. PIRTLE:
    66 5       Q. I'm talking about hearing
    66 6       protection now.
    66 7       MR. FIELDS: Same objection.
    66 8       THE WITNESS: That is my
    66 9       understanding.
 66:10 - 66:11 Klun
    66 10       QUESTIONS BY MR. PIRTLE:
    66 11       Q. Fair enough.
 66:12 - 66:16 Klun                                               Re: [66:12-66:16]                      OVERRULED
    66 12       So all hearing protection                         Def Obj Foundation (602)
    66 13       products that were sold had an NRR affixed to
    66 14       them.
    66 15       Fair enough?
    66 16       A. Fair enough.
 66:17 - 66:25 Klun                                               Re: [66:17-66:25]                      OVERRULED
    66 17       Q. And is it fair to say that an                  Def Obj Foundation (602)
    66 18       NRR could affect whether or not a certain
    66 19       customer would buy a certain type of implant
    66 20       for an application?
    66 21       MR. FIELDS: Objection. Form.
    66 22       MR. PIRTLE: You can answer.
    66 23       THE WITNESS: NRR would not be


Klun                                                                                                                 11
                                Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 38 of 345



    66 24         the only factor, but NRR would be a
    66 25         factor.
 67:6 - 67:12    Klun                                               Re: [67:6-67:12]             OVERRULED
    67 6         Q. And generally the higher the                    Def Obj Foundation (602)
    67 7         number, the better attenuation the plug in
    67 8         REAT testing has, if I understand correctly?
    67 9         MR. FIELDS: Objection. Form.
    67 10         THE WITNESS: My understanding
    67 11         is the higher the NRR number, the more
    67 12         noise reduction.
 67:17 - 67:20    Klun
    67 17         What was your involvement with
    67 18         the NRR testing while you were at 3M, Aearo?
    67 19         A. As I recall, I was not involved
    67 20         in any testing.
 67:21 - 68:8    Klun
    67 21         (Klun Exhibit 6 marked for
    67 22         identification.)
    67 23         QUESTIONS BY MR. PIRTLE:
    67 24         Q. Let me show you what I'm going
    67 25         to mark as Exhibit 6 to your deposition.
    68 1         This is control number 56. I'll let you look
    68 2         at the first page.
    68 3         And the first page is important
    68 4         because it's from Jeffrey Hamer to you, dated
    68 5         2014, and it's -- I'm sorry, 2012, and it
    68 6         says, "FYI, Jeff Hamer."
    68 7         You with me?
    68 8         A. Yeah, I can see that part. I'm
 69:12 - 69:22    Klun
    69 12         Q. Okay. Well, this looks to be
    69 13         something that -- a document or a group of
    69 14         documents that was sent to you for your
    69 15         information by your employee -- or your
    69 16         report, Jeff Hamer. Fair?
    69 17         A. Based on the document, but I do
    69 18         not recall.
    69 19         Q. You don't remember seeing this
    69 20         document?


Klun                                                                                                         12
                               Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 39 of 345



    69 21       A. I do not recall. I do not
    69 22       recall the document.
 69:23 - 70:11 Klun
    69 23       Q. Let's turn over to the second
    69 24       page of the document, see if reading this
    69 25       will not -- might help refresh your
    70 1       recollection.
    70 2       Down at the bottom below the
    70 3       line -- and I'll bring it up -- it says,
    70 4       "While this is somewhat vague, it is clear
    70 5       that if we make any modifications to a
    70 6       product which we suspect might impact, in
    70 7       parentheses, decrease, attenuation, we are
    70 8       obligated to retest according to the current
    70 9       EPA labeling requirements."
    70 10       Did I read that reasonably
    70 11       correct?
 71:1 - 71:4 Klun
    71 1       MR. FIELDS: Okay. Do you see
    71 2       it highlighted?
    71 3       THE WITNESS: Yes, I see
    71 4       highlighted now, yes.
 71:8 - 71:11 Klun
    71 8       QUESTIONS BY MR. PIRTLE:
    71 9       Q. Are you following with me,
    71 10       Mr. Klun?
    71 11       A. Yes.
 71:12 - 73:19 Klun
    71 12       Q. "The requirements for retest in
    71 13       other countries are even more stringent. For
    71 14       CE, any product change must be reported to
    71 15       the notified body."
    71 16       Did I read that correctly?
    71 17       A. Yes, that's what the document
    71 18       says.
    71 19       Q. It says, "As a result, back in
    71 20       2003, Dick Knauer and Bob Klun created the
    71 21       attached document which stipulates what we
    71 22       consider a significant change."


Klun                                                                                                    13
                              Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 40 of 345



       71 23    Did I read that correctly?
       71 24    A. Yes, you read what the document
       71 25    says.
       72 1    Q. It says, "For molded products,
       72 2    this document clearly indicates a dimensional
       72 3    change greater than approximately 5 percent
       72 4    is unacceptable. We also document the actual
       72 5    dimensions of the product produced and used
       72 6    for our label test evaluations so that we
       72 7    have a reference to go back to in the event
       72 8    we want to alter a tool or process."
       72 9    You with me?
       72 10    A. I'm with you.
       72 11    Q. All right. Said, "If we decide
       72 12    to make a, quote/unquote, change to a
       72 13    product, we must then retest per the EPA
       72 14    regulations using the subjective rear" -- I
       72 15    mean "real-ear attenuation at threshold,
       72 16    REAT, methodology stipulated by EPA and
       72 17    considered the gold standard for hearing
       72 18    protector attenuation measurement."
       72 19    Is that reasonably correct?
       72 20    A. Yes, that's what the document
       72 21    says.
       72 22    Q. It goes on to say, "As a
       72 23    result, we try very hard to not make any
       72 24    changes to any" -- oh, "to existing products
       72 25    that would result in a retest."
       73 1    Did you follow me there?
       73 2    A. I follow you there. That's
       73 3    what the document says.
       73 4    Q. I skipped a sentence.
       73 5    "As this is a subject test
       73 6    using 10 to 20 human subjects, depending on
       73 7    the situation, there is considerable
       73 8    variability in results. Easy plus or minus
       73 9    3 dB NRR without any change to the product,
       73 10    and changes up to 5 dB have been documented."
       73 11    Does that fill it in?


Klun                                                                                                   14
                               Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 41 of 345



    73 12        A. That's what the document says.
    73 13        Q. It says, "If we are forced to
    73 14        retest, it could easily result in a rating
    73 15        number change which could directly impact
    73 16        sales of the product and cause considerable
    73 17        money to change all of our literature and
    73 18        packaging to reflect the new test result.
    73 19        Sincerely, Hamer."
 74:4 - 75:11   Klun
    74 4        Q. All right. Now, if I get the
    74 5        gist of this, Mr. Hamer is informing you that
    74 6        he is -- well, he's actually supplying you
    74 7        with a standard or a procedure that you and
    74 8        Mr. Dick Knauer wrote in '03 which addresses
    74 9        whether or not an NRR test has to be
    74 10        reperformed.
    74 11        Are you with me?
    74 12        A. I'm with you, but what did
    74 13        you -- can you say what you said again, just
    74 14        so I'm clear?
    74 15        Q. Sure.
    74 16        It looks like he is
    74 17        transmitting, along with this FYI, a test
    74 18        protocol that you and Mr. Knauer put together
    74 19        in August of 2003 which defines what a
    74 20        substantial change in a product would be
    74 21        which would require retesting under the REAT
    74 22        protocol.
    74 23        Is that fair?
    74 24        A. Yeah, that's what the document
    74 25        says, yes.
    75 1        Q. All right. And did you in
    75 2        fact, together with Mr. Knauer, put together
    75 3        a document in August of 2003, or in 2003,
    75 4        which describes what a substantial change in
    75 5        a document -- in a product would be?
    75 6        A. Yes, I recall that Dick and I
    75 7        pulled together a document.
    75 8        Q. And what was the purpose behind


Klun                                                                                                    15
                              Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 42 of 345



    75 9       you and Dick pulling together that document?
    75 10       A. Basically to document what we
    75 11       had been doing to comply.
 75:12 - 75:18 Klun                                               Re: [75:12-75:18]                OVERRULED
    75 12       Q. It looks like from reading the                 Def Obj (Relevance; 401, 402);
    75 13       e-mail that there is variability in NRR           Foundation (602)
    75 14       testing.
    75 15       Am I right in picking that up?
    75 16       MR. FIELDS: Objection. Form.
    75 17       THE WITNESS: That's what the
    75 18       document says.
 84:2 - 84:4 Klun
    84 2       (Klun Exhibit 7 marked for
    84 3       identification.)
    84 4       QUESTIONS BY MR. PIRTLE:
 84:6 - 84:21 Klun
    84 6       I want to show you another
    84 7       document that I'm going to mark as Exhibit 7
    84 8       to your deposition, document control number
    84 9       is P0389.1.
    84 10       Can you see the document which
    84 11       is Exhibit 7, Mr. Klun?
    84 12       A. What's the document say?
    84 13       Q. "How folding the flanges back
    84 14       affects REAT results of the UltraFit earplug
    84 15       end of the Combat Arms plug."
    84 16       A. I see it now on the screen,
    84 17       yes.
    84 18       Q. Sir, do you recognize this
    84 19       document?
    84 20       A. I don't recall ever seeing this
    84 21       document.
 85:4 - 85:8 Klun
    85 4       Q. While you were at 3M, Aearo, do
    85 5       you ever have memory of this document being
    85 6       supplied to you or there being conversations
    85 7       about it?
    85 8       A. I do not recall.
 86:12 - 86:14 Klun                                               Re: [86:12-86:14]                OVERRULED


Klun                                                                                                           16
                                Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 43 of 345



     86 12      I was showing you the front                         Def Obj Cumulative (403)
     86 13      page of Exhibit 7 by Kieper and Berger,
     86 14      July 10, 2000.
 86:19 - 86:22 Klun                                                 Re: [86:19-86:22]                   OVERRULED
     86 19      And it's my understanding that                      Def Obj Cumulative (403)
     86 20      you have testified that you've not seen this
     86 21      document to your memory before?
     86 22      A. That's correct.
 92:5 - 92:16 Klun                                                  Re: [92:5-92:16]                    OVERRULED
     92 5      Here is what I'm interested in.                      Def Obj Foundation (602)
     92 6      "The initial test, 213015, was
     92 7      stopped after eight subjects because the
     92 8      individual results were variable and the NRR
     92 9      was quite low, 11."
     92 10      Did I read that reasonably
     92 11      correct?
     92 12      A. That's what the document says.
     92 13      Q. The document characterized
     92 14      as -- an NRR of 11 as being quite low.
     92 15      Is that true to your knowledge?
     92 16      A. To my knowledge, yes.
 93:4 - 93:6 Klun
     93 4      Q. An NRR of 22 is much better
     93 5      than an NRR of 11; can we agree on that?
     93 6      A. Yes, I agree.
 121:25 - 122:16 Klun                                               Re: [121:25-122:16]                 OVERRULED
    121 25       Q. My question is, stopping it at                  Def Obj 3M MIL No. 18; Foundation
    122 1       nine makes the test results not reportable as       (602)
    122 2       the NRR under the EPA regs that you wrote
    122 3       about earlier, correct? 10 or 20?
    122 4       A. Whatever the regs say.
    122 5       Q. Couldn't hear you.
    122 6       A. Whatever the regs say for an
    122 7       official test.
    122 8       Q. Well, the regulations say that
    122 9       the test is either a 20-person test or a
    122 10       10-person test to be a complete REAT test.
    122 11       If it's stopped after nine
    122 12       subjects, it's not a complete REAT test.


Klun                                                                                                                17
                             Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 44 of 345



    122 13       Do we agree on that under those
    122 14       definitions?
    122 15       A. Yes.
    122 16       MR. FIELDS: Objection. Form.
 122:8 - 122:16 Klun                                             Re: [122:8-122:16]                     OVERRULED
    122 8       Q. Well, the regulations say that                Def Obj Vague (611, 403); Foundation
    122 9       the test is either a 20-person test or a         (602); 701
   122 10        10-person test to be a complete REAT test.
   122 11        If it's stopped after nine
   122 12        subjects, it's not a complete REAT test.
    122 13       Do we agree on that under those
    122 14       definitions?
    122 15       A. Yes.
    122 16       MR. FIELDS: Objection. Form.
 122:21 - 122:24 Klun
    122 21       Q. And my question to you is: It
    122 22       was common at Aearo, 3M, to stop REAT testing
    122 23       when bad results were coming in short of the
    122 24       10 or 20 subject threshold, correct?
 123:1 - 123:2 Klun
    123 1       THE WITNESS: I don't agree
    123 2       with that.
 146:13 - 146:17 Klun                                            Re: [146:13-146:17]                    SUSTAINED
    146 13       Q. Do you know what type of                     Pltf Obj improper counter per PTO 64
    146 14       support 3M gave the Armed Forces in trying to
    146 15       inform the Armed Forces as to how to fit the
    146 16       Combat Arms version 2?
    146 17       A. I do not know.
 146:22 - 147:4 Klun                                             Re: [146:22-147:4]                     OVERRULED
    146 22       Q. In 2004, what was your job?                  Pltf Obj improper counter per PTO 64
    146 23       A. In 2004, if I recall correctly,
    146 24       it would have been R&D.
    146 25       Q. And what all did that entail?
    147 1       A. It would have been R&D for the
    147 2       products that Aearo offered, including
    147 3       eyewear, respiratory, all protection, the
    147 4       entire portfolio.
 147:5 - 147:14 Klun
    147 5       Q. What was TJR?


Klun                                                                                                                18
                               Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 45 of 345



    147 6       A. A contract manufacturer used by
    147 7       Aearo.
    147 8       Q. What did TJR stand for?
    147 9       A. That, I do not recall.
    147 10       Q. Where was TJR?
    147 11       A. If I remember correctly, it
    147 12       would have been Tijuana.
    147 13       Q. Tijuana, Mexico?
    147 14       A. I can't recall.
 147:19 - 147:20 Klun
    147 19       And what did TJR do for Aearo
    147 20       in terms of contract manufacturing products?
 147:22 - 147:25 Klun
    147 22       THE WITNESS: All they did, I
    147 23       cannot recall. I don't know what
    147 24       products were made -- all the products
    147 25       made at TJR.
 148:2 - 148:8 Klun
    148 2       Q. Well, they had some involvement
    148 3       with the Combat Arms, didn't they?
    148 4       A. Yes, that I can remember.
    148 5       Q. Okay. What did they do for the
    148 6       Combat Arms Earplugs?
    148 7       A. If I recall correctly,
    148 8       assembly.
 150:13 - 150:24 Klun
    150 13       Q. Was there a place where Aearo
    150 14       manufactured the UltraFit tips, is what I'm
    150 15       getting at.
    150 16       A. At Aearo?
    150 17       Q. At Aearo.
    150 18       A. I would recall manufacturing
    150 19       the tips at Southbridge.
    150 20       Q. At where?
    150 21       A. Southbridge.
    150 22       Q. And what is that?
    150 23       A. It would have been an Aearo
    150 24       plant in Southbridge, Massachusetts.
 150:25 - 151:2 Klun


Klun                                                                                                    19
                              Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 46 of 345



    150 25       Q. And where did the stems and
    151 1       filter come from?
    151 2       A. That, I do not recall.
 151:3 - 151:5 Klun
    151 3       Q. And what was the -- to the best
    151 4       of your recollection, what was TJR's job?
    151 5       A. To assemble product.
 151:6 - 151:10 Klun
    151 6       Q. How would they go about
    151 7       assembling it, putting tips on and putting
    151 8       the filters in the stem or in the straw?
    151 9       A. That was not my responsibility,
    151 10       so I don't know what TJR did.
 151:14 - 159:25 Klun                                             Re: [151:14-159:25]                OVERRULED
    151 14       Q. Let me show you what I've                     Def Obj 3M MIL No. 26; Relevance
    151 15       marked as Exhibit 16 to your depo, which is      (401, 402)
    151 16       control number P2066A. It's got an agenda on
    151 17       it, but this is the first page of it.
    151 18       Let me know when you've
    151 19       reviewed it. We'll blow it up large for you
    151 20       to look at.
    151 21       A. Okay. I've seen it.
    151 22       Q. Okay. This is an e-mail from
    151 23       you, correct?
    151 24       A. That's what the document says.
    151 25       Q. And it's dated November
    152 1       the 19th of 2004, correct?
    152 2       A. Correct.
    152 3       Q. Do you remember reviewing this
    152 4       document?
    152 5       A. I do not recall this document.
    152 6       Q. All right. It looks like you
    152 7       cc'd yourself, right?
    152 8       A. That's what the document says.
    152 9       Q. It says, "TJR quality, please
    152 10       review attached. Plans are for Bob and Ron
    152 11       to travel to TJR next week."
    152 12       Did you go down to Tijuana to
    152 13       TJR?


Klun                                                                                                             20
                           Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 47 of 345



   152 14    A. I never went to TJR.
   152 15    Q. Did Ron go to TJR?
   152 16    A. I don't recall, but I assume
   152 17    so.
   152 18    Q. Was Ron working for you at the
   152 19    time? Sorry?
   152 20    A. Worked for Elliott, who worked
   152 21    for Dick.
   152 22    Q. All right.
   152 23    A. Elliott Berger --
   152 24    Q. Sure.
   152 25    A. -- and Dick Knauer.
   153 1    Q. And then you?
   153 2    A. Correct.
   153 3    Q. We'll turn over to the third
   153 4    page of the document. It looks like this is
   153 5    the outline. It says, "Quality problems at
   153 6    TJR; action plans to address quality
   153 7    problems."
   153 8    Did I read that reasonably
   153 9    correct?
   153 10    A. Yeah, that's what the document
   153 11    says.
   153 12    Q. Did you write this document?
   153 13    A. I do not recall, but I had it
   153 14    in an e-mail. That's what that e-mail says.
   153 15    Q. Sir --
   153 16    A. Attached.
   153 17    Q. Sir, you transmitted it as an
   153 18    attachment to the e-mail. It says number 1,
   153 19    "There have been continual problems with test
   153 20    equipment and calibration procedures not
   153 21    being followed at TJR."
   153 22    Did I read that correctly?
   153 23    A. Yes.
   153 24    Q. And the word that is used by
   153 25    the author of this is "continual" problems,
   154 1    correct?
   154 2    A. That's what the document says.


Klun                                                                                                21
                           Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 48 of 345



   154 3    Q. "Test equipment. The machines
   154 4    were due for calibration in May '03 as
   154 5    stipulated in the specified operating
   154 6    procedure, but even a year later were not
   154 7    calibrated."
   154 8    Did I read that correctly?
   154 9    A. Yes. That's what the document
   154 10    says.
   154 11    Q. Test equipment. Equipment used
   154 12    to test the earplugs?
   154 13    A. Based on the document.
   154 14    Q. Do you remember that the
   154 15    machines were out of calibration for a number
   154 16    of years?
   154 17    MR. FIELDS: Objection. Form.
   154 18    THE WITNESS: No, I do not
   154 19    recall.
   154 20    QUESTIONS BY MR. PIRTLE:
   154 21    Q. "Procedures. Calibration
   154 22    procedure not followed."
   154 23    That's what it says here?
   154 24    A. That's what the document says.
   154 25    Q. And it says, "We operated under
   155 1    a waiver for over six months because we
   155 2    needed to address the back -- to address
   155 3    backorder issues."
   155 4    What is a waiver?
   155 5    A. It's a release of product, is a
   155 6    waiver.
   155 7    Q. It's a release of product?
   155 8    A. No, not -- it could -- it
   155 9    depends on what the waiver is. You'd have to
   155 10    look at the waiver.
   155 11    Q. Okay. Well, I'm reading this,
   155 12    and you can correct me if I'm wrong, but the
   155 13    waiver is a waiver of the fact that the
   155 14    product wasn't tested because the testing
   155 15    machines are not calibrated.
   155 16    You got another read of this?


Klun                                                                                                22
                          Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 49 of 345



   155 17    MR. FIELDS: Objection. Form.
   155 18    THE WITNESS: I don't recall.
   155 19    QUESTIONS BY MR. PIRTLE:
   155 20    Q. Now, do you recall finding out
   155 21    as a result it took approximately six months
   155 22    for TJR to get all the machines calibrated?
   155 23    A. Please repeat the question.
   155 24    Q. Yes.
   155 25    Do you recall that as a result,
   156 1    it took approximately six months for TJR to
   156 2    get all the machines calibrated?
   156 3    A. No, I do not recall.
   156 4    Q. It says, "We need to put a test
   156 5    equipment maintenance program in place to
   156 6    avoid this situation."
   156 7    Do you know if that was ever
   156 8    done?
   156 9    A. I do not recall.
   156 10    Q. Let me ask you the affirmative.
   156 11    Do you affirmatively remember
   156 12    that being done, putting a maintenance --
   156 13    putting a test equipment maintenance program
   156 14    in place at TJR?
   156 15    A. I do not recall.
   156 16    Q. You were a manager at Aearo,
   156 17    weren't you?
   156 18    A. Yes.
   156 19    Q. You can agree with me that
   156 20    having testing equipment calibrated is
   156 21    important, isn't it?
   156 22    A. I would agree that having test
   156 23    equipment is important.
   156 24    Q. Having test equipment that
   156 25    works properly is important, too, correct?
   157 1    A. Correct.
   157 2    Q. It says, "Because of equipment
   157 3    measurement problems, TJR continues to
   157 4    operate with a quality waiver."
   157 5    What's a quality waiver?


Klun                                                                                               23
                         Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 50 of 345



   157 6    A. It means if something is not
   157 7    measured -- there's a problem with the
   157 8    measurements but the product is okay, you can
   157 9    release on waiver.
   157 10    Q. Well, give me an example of a
   157 11    problem with a measurement.
   157 12    A. Give you an example of what?
   157 13    Say it again, sir?
   157 14    Q. Give me an example of a problem
   157 15    with a measurement. Measurement.
   157 16    A. Can you rephrase the question?
   157 17    Q. Sure.
   157 18    All I'm trying to get from you
   157 19    is an example of a problem with the
   157 20    measurement of a product that might be
   157 21    released on waiver because of that.
   157 22    A. Maybe a product has to weigh
   157 23    something so you -- somebody's balance or
   157 24    scales aren't working correctly.
   157 25    Q. Could it mean that the product
   158 1    is out of spec?
   158 2    A. It could or it couldn't.
   158 3    Q. Maybe? Maybe not?
   158 4    A. Correct.
   158 5    Q. All right. "With rapidly
   158 6    growing Combat Arms volume, do we have enough
   158 7    equipment available in order to meet the
   158 8    testing demands?"
   158 9    And that's a question, correct?
   158 10    A. That's a question.
   158 11    Q. Do you remember ever finding
   158 12    out the answer to the question?
   158 13    A. I do not recall.
   158 14    Q. "Equipment returned to hearing
   158 15    R&D has shown signs of significant wear and
   158 16    tear. We have sent the equipment out to the
   158 17    vendor for repair. Are operators properly
   158 18    trained and/or is refresher training done?"
   158 19    That's another question, right?


Klun                                                                                              24
                               Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 51 of 345



    158 20       A. That's the question. That's
    158 21       what the document says.
    158 22       Q. Now, if I'm understanding what
    158 23       it's saying here, the equipment is talking
    158 24       about -- or is either like testing or
    158 25       measurement equipment that is used to -- in
    159 1       the assembly of these Combat Arms Earplugs.
    159 2       Am I right?
    159 3       MR. FIELDS: Objection. Form.
    159 4       THE WITNESS: That's what the
    159 5       document says.
    159 6       QUESTIONS BY MR. PIRTLE:
    159 7       Q. All right. Do you know what
    159 8       the signs of significant wear and tear were?
    159 9       A. I do not know.
    159 10       Q. As far as corrective actions in
    159 11       response to this e-mail, did you find out
    159 12       whether operators were properly trained?
    159 13       A. I do not recall.
    159 14       Q. Do you recall whether or not
    159 15       you found out whether refresher training was
    159 16       done?
    159 17       A. I do not recall.
    159 18       Q. You can agree with me as a
    159 19       manager at 3M it is important to have
    159 20       operators properly trained on equipment,
    159 21       correct?
    159 22       A. Agreed.
    159 23       Q. Who is Bob Zielinski?
    159 24       A. He is a contract manufacturing
    159 25       manager.
 154:14 - 154:19 Klun                                              Re: [154:14-154:19]          SUSTAINED
    154 14       Q. Do you remember that the                       Def Obj Foundation (602)
    154 15       machines were out of calibration for a number
    154 16       of years?
    154 17       MR. FIELDS: Objection. Form.
    154 18       THE WITNESS: No, I do not
    154 19       recall.
 155:11 - 155:18 Klun                                              Re: [155:11-155:18]          SUSTAINED


Klun                                                                                                        25
                               Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 52 of 345



    155 11       Q. Okay. Well, I'm reading this,                  Def Obj Vague (611, 403); Foundation
    155 12       and you can correct me if I'm wrong, but the      (602)
    155 13       waiver is a waiver of the fact that the
    155 14       product wasn't tested because the testing
    155 15       machines are not calibrated.
    155 16       You got another read of this?
    155 17       MR. FIELDS: Objection. Form.
    155 18       THE WITNESS: I don't recall.
 158:22 - 159:5 Klun                                               Re: [158:22-159:5]                     SUSTAINED
    158 22       Q. Now, if I'm understanding what                 Def Obj Vague (611, 403); Foundation
    158 23       it's saying here, the equipment is talking        (602)
    158 24       about -- or is either like testing or
    158 25       measurement equipment that is used to -- in
    159 1       the assembly of these Combat Arms Earplugs.
    159 2       Am I right?
    159 3       MR. FIELDS: Objection. Form.
    159 4       THE WITNESS: That's what the
    159 5       document says.
 160:13 - 160:14 Klun
    160 13       Q. Did he work for you?
    160 14       A. No.
 161:1 - 161:7 Klun
    161 1       By the way, you have a Ph.D.,
    161 2       don't you?
    161 3       A. That's correct.
    161 4       Q. In what?
    161 5       A. Chemistry.
    161 6       Q. What kind of chemistry?
    161 7       A. Organic chemistry.
 162:9 - 162:21 Klun
    162 9       Q. Now, Ron Kieper worked for you,
    162 10       didn't he?
    162 11       A. Ron Kieper worked for Elliott
    162 12       Berger.
    162 13       Q. Who worked for Mr. Hamer, who
    162 14       worked for you?
    162 15       A. Or at this time, Dick Knauer.
    162 16       Q. Oh, I'm sorry, who worked for
    162 17       Dick Knauer, who worked for you, right?


Klun                                                                                                                  26
                                 Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 53 of 345



    162 18         A. Right.
    162 19         Q. You were above Mr. Kieper?
    162 20         A. In the organizational chart,
    162 21         yes.
 162:22 - 164:3     Klun                                             Re: [162:22-164:3]                     OVERRULED
    162 22         Q. "Bob Z to evaluate each                        Def Obj 3M MIL No. 26
    162 23         operator to assure the operator knows and is
    162 24         following the procedure and use equipment
    162 25         properly."
    163 1         It says, "Bob Z to evaluate
    163 2         testing load on existing equipment and
    163 3         whether or not more equipment is needed."
    163 4         And "Bob Z to evaluate and set
    163 5         up a rotational plan to assure equipment is
    163 6         calibrated on a rotating basis to assure at
    163 7         least one -- to assure at least two of the
    163 8         three current test devices are operational
    163 9         and get the third device recalibrated and/or
    163 10         repaired, quotation marks, testing equipment
    163 11         maintenance program."
    163 12         Did I read that reasonably
    163 13         correct?
    163 14         A. Yes, that's what the document
    163 15         says.
    163 16         Q. Do you know if any of that was
    163 17         ever done?
    163 18         A. I do not recall.
    163 19         Q. It says, "R&D/quality position.
    163 20         For many reasons, it has taken over six
    163 21         months to address equipment calibration
    163 22         problems for the Combat Arms product."
    163 23         Now, we're talking about Combat
    163 24         Arms version 2, aren't we?
    163 25         A. The document doesn't state it.
    164 1         Q. But the fact --
    164 2         A. It says "for the Combat Arms
    164 3         product."
 164:4 - 164:8    Klun                                               Re: [164:4-164:8]                      OVERRULED
    164 4         Q. Looking at the date of your                     Pltf Obj improper counter per PTO 64


Klun                                                                                                                    27
                              Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 54 of 345



    164 5       e-mail, November the 19th of 2004, the only
    164 6       Combat Arms product that was being made was
    164 7       version 2, wasn't it?
    164 8       A. That, I can't recall.
 164:13 - 164:13 Klun
    164 13       QUESTIONS BY MR. PIRTLE:
 164:14 - 166:14 Klun                                             Re: [164:14-166:14]          SUSTAINED
    164 14       Q. What it says here is                          Def Obj 3M MIL No. 26
    164 15       "calibration problems for the Combat Arms
    164 16       product," right?
    164 17       A. That's what the document says,
    164 18       yes.
    164 19       Q. "Now we have more quality
    164 20       testing problems and releasing product under
    164 21       waiver. We believe this is not an acute
    164 22       problem but rather a chronic problem that
    164 23       needs to be fixed now."
    164 24       Did I read that reasonably
    164 25       correct?
    165 1       A. You read that -- you read
    165 2       correctly what the document says.
    165 3       Q. All right. Whoever wrote this
    165 4       document underlined the word "acute" and the
    165 5       word "chronic," correct?
    165 6       A. That's what the document says.
    165 7       Q. And of course, your reading of
    165 8       the document comports with mine that acute
    165 9       would mean a single or a limited instrument,
    165 10       and chronic meaning a long-term problem,
    165 11       correct?
    165 12       MR. FIELDS: Objection. Form.
    165 13       THE WITNESS: I'd agree with
    165 14       chronic versus acute.
    165 15       QUESTIONS BY MR. PIRTLE:
    165 16       Q. "We need team perspective to
    165 17       take a holistic look at the Combat Arms
    165 18       quality program at TJR."
    165 19       That means the whole team needs
    165 20       to look at it?


Klun                                                                                                       28
                              Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 55 of 345



    165 21       A. That's what the document says.
    165 22       Q. "We need to fix the equipment,
    165 23       ensure people are properly trained and
    165 24       procedures are being followed and/or
    165 25       modified. A joint visit by Bob and Ron to
    166 1       make a big improvement in our quality program
    166 2       is needed."
    166 3       Did I read that reasonably
    166 4       correct?
    166 5       A. Yes, you read that correctly.
    166 6       It's what the document says.
    166 7       Q. Do you know when or if the
    166 8       problems were ever fixed?
    166 9       A. I do not recall.
    166 10       Q. Do you know how long the
    166 11       problems persisted at TJR?
    166 12       MR. FIELDS: Objection. Form.
    166 13       Sorry, objection. Form.
    166 14       THE WITNESS: I do not recall.
 165:7 - 165:14 Klun                                              Re: [165:7-165:14]                       SUSTAINED
    165 7       Q. And of course, your reading of                 Def Obj Misstates; Argumentative (611,
    165 8       the document comports with mine that acute        403); Foundation (602)
    165 9       would mean a single or a limited instrument,
    165 10       and chronic meaning a long-term problem,
    165 11       correct?
    165 12       MR. FIELDS: Objection. Form.
    165 13       THE WITNESS: I'd agree with
    165 14       chronic versus acute.
 166:10 - 166:14 Klun                                             Re: [166:10-166:14]                      SUSTAINED
    166 10       Q. Do you know how long the                      Def Obj Vague (611, 403); Foundation
    166 11       problems persisted at TJR?                       (602)
    166 12       MR. FIELDS: Objection. Form.
    166 13       Sorry, objection. Form.
    166 14       THE WITNESS: I do not recall.
 186:19 - 186:23 Klun
    186 19       Q. Now, this is pretty late in
    186 20       your career. You don't remember dealing with
    186 21       something that the company called -- 3M at
    186 22       the time -- called Cash for Ears?


Klun                                                                                                                   29
                               Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 56 of 345



    186 23       A. Do not recall.
 186:24 - 186:25 Klun
    186 24       (Klun Exhibit 19 marked for
    186 25       identification.)
 187:11 - 187:14 Klun
    187 11       This is the first page of it.
    187 12       Take a look at that and see if it helps your
    187 13       recollection.
    187 14       A. I don't recall it.
 187:17 - 187:23 Klun
    187 17       This looks to be an e-mail that
    187 18       you're the author of, correct? Robert T.
    187 19       Klun?
    187 20       A. Yes, that's what the document
    187 21       says.
    187 22       Q. Looks like it was sent out 7/12
    187 23       of 2013?
 188:3 - 188:8 Klun
    188 3       Q. The subject is "E-A-RCAL Cash
   188 4        for Ears, IRB, Bob's office."
   188 5        Did I read that reasonably
   188 6        correct?
   188 7        A. Yes, that's what the document
    188 8       says.
 188:9 - 188:10 Klun                                               Re: [188:9-188:10]                     SUSTAINED
    188 9       Q. What does IRB stand for?                        Pltf Obj improper counter per PTO 64
    188 10       A. That, I don't recall.
 189:1 - 189:8 Klun
    189 1       3, Klun, check with Ron Reed on
    189 2       how we buy/pay for merchandise for 3M
    189 3       employees.
    189 4       Who is Ron Reed?
    189 5       A. You're reading what the
    189 6       document says.
   189 7        Q. I said, "Who is Ron Reed?"
    189 8       A. He was in finance.
 190:11 - 190:18 Klun                                              Re: [190:11-190:18]                    OVERRULED
    190 11       Q. And were y'all in the -- when                  Def Obj 3M MIL No. 23
    190 12       you were doing these -- this REAT testing in


Klun                                                                                                                  30
                             Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 57 of 345



    190 13       the E-A-RCAL lab, did you use employees and
    190 14       relations of employees as panel members to
    190 15       test hearing protective devices?
    190 16       A. As I recall, the panel members
    190 17       could come from anywhere.
    190 18       Q. I understand that.
 190:19 - 190:23 Klun
    190 19       You take them from anywhere,
    190 20       but there was a lot of employees and
    190 21       relatives of employees used, too, weren't
    190 22       there?
    190 23       A. I don't recall.
 190:24 - 191:5 Klun
    190 24       Q. Well, do you remember that
    190 25       having looked at this document you were
    191 1       trying to come up with a recruitment
    191 2       mechanism whereby you could get 3M employees
    191 3       to agree to be test panel members?
    191 4       A. I'm trying to remember what the
    191 5       program was, but I'm not recalling it.
 191:10 - 192:12 Klun
    191 10       This is on E-A-RCAL laboratory
   191 11        letterhead and it says, to 3M and Aearo
   191 12        Technologies employees; from Elliott Berger,
   191 13        Ron Kieper and Bob Klun. Date's July 13.
   191 14        Search -- or subject, a search for a few good
   191 15        ears. Cash for Ears, subject referral
   191 16        policy.
   191 17        Did I read that correctly?
   191 18        A. Yes, that's what the document
   191 19        says.
   191 20        Q. "As you know, the E-A-RCAL
   191 21        laboratory is responsible for product
   191 22        development of 3M's E-A-R and Peltor brand
   191 23        hearing protection products and NRR labeling
   191 24        for all hearing protection products sold in
   191 25        North America."
   192 1        Did I read that correctly?
    192 2       A. Yes, it's what the document


Klun                                                                                                  31
                              Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 58 of 345



    192 3       says.
    192 4       Q. Do you agree with it?
    192 5       A. That's what the document says,
    192 6       yes.
    192 7       Q. So the E-A-RCAL laboratory that
    192 8       Mr. Berger worked at and Mr. Kieper worked at
    192 9       was responsible for product development as
    192 10       well as NRR labeling for all hearing
    192 11       protection sold in North America, true?
    192 12       A. That's what the document says.
 192:13 - 192:18 Klun
    192 13       Q. Well, you wrote -- or were an
    192 14       author listed on the document.
    192 15       You don't have any memory of
    192 16       that?
    192 17       A. I don't recall writing the
    192 18       document myself.
 192:19 - 193:6 Klun                                              Re: [192:19-193:6]           OVERRULED
    192 19       Q. "So our panel members consist                 Def Obj Foundation (602)
    192 20       of First Call employees and/or full-time 3M,
    192 21       Aearo Technologies employees in the
    192 22       Indianapolis area who test either during work
    192 23       or after hours. New panel members often may
    192 24       be friends or relative of current test
    192 25       subjects. We also recruit through
    193 1       independent advertising."
    193 2       That's what we talked about
    193 3       earlier, right?
    193 4       MR. FIELDS: Objection. Form.
    193 5       THE WITNESS: That's what --
    193 6       this is what the document says.
 193:17 - 195:7 Klun
    193 17       Q. You go on to explain, "All 3M,
    193 18       Aearo Technologies employees are invited to
    193 19       seek out and refer internal candidates for
    193 20       our test panels. You may nominate yourself.
    193 21       The candidates are paid for the first visit
    193 22       and training visits."
    193 23       I'm sorry, I skipped one.


Klun                                                                                                       32
                                Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 59 of 345



    193 24         "Potential candidates must
    193 25         undergo an initial audiometric evaluation,
    194 1         which, if passed, will then allow them to
    194 2         enter a training program consisting of 13
    194 3         additional visits."
    194 4         Did I read that correctly?
    194 5         A. Yes, that's what the document
    194 6         says.
    194 7         Q. What in the world was done in
    194 8         13 additional visits?
    194 9         A. I don't know.
    194 10         Q. "The candidate are paid for the
    194 11         first visit and the training visits. At the
    194 12         end of the training process, candidates are
    194 13         evaluated for participation in one or more
    194 14         panels. Every candidate you refer who
    194 15         possesses the initial audiometric
    194 16         evaluation -- who passes the initial
    194 17         audiometric evaluation, completes the
    194 18         training and becomes a panel member, you will
    194 19         receive a $40 award of 3M merchandise. You
    194 20         have the potential to get an award of $40 of
    194 21         3M merchandise for every 3M/Aearo
    194 22         Technologies employee that you refer who
    194 23         successfully completes the training program
    194 24         and joins the panel."
    194 25         Did I read that correctly?
    195 1         A. Yes, that's what the document
    195 2         says.
    195 3         Q. All right. So Cash for Ears, a
    195 4         few good ears, is referring to at this time
    195 5         3M paying employees to be on test panels,
    195 6         right?
    195 7         A. Whatever the document says.
 195:8 - 195:9    Klun                                              Re: [195:8-195:9]                      OVERRULED
    195 8         Q. How was the response?                          Pltf Obj improper counter per PTO 64
    195 9         A. I do not recall.
 196:24 - 197:4     Klun
    196 24         Q. All right. I'm just wondering,


Klun                                                                                                                   33
                              Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 60 of 345



    196 25       going back to the subjectivity of the test,
    197 1       did it ever occur to you that some of these
    197 2       3M employees might actually be working on
    197 3       products that they're testing?
    197 4       A. I do not recall. Do not know.
 197:5 - 197:19 Klun                                              Re: [197:5-197:19]                        OVERRULED
    197 5       Q. Do you know if people who were                 Def Obj 3M MIL No. 23
    197 6       actually working on the earplugs that they're
    197 7       testing were excluded from the panel?
    197 8       A. I do not know nor recall.
    197 9       Q. Do you know if the family of
    197 10       employees who worked on earplugs were
    197 11       excluded from the panel for those earplugs?
    197 12       A. Do not recall.
    197 13       Q. Can you see how there might be
    197 14       some biased injected into the study?
    197 15       MR. FIELDS: Objection. Form.
    197 16       QUESTIONS BY MR. PIRTLE:
    197 17       Q. You can answer.
    197 18       A. It's not my area, so I have no
    197 19       comment.
 197:13 - 197:19 Klun                                             Re: [197:13-197:19]                       SUSTAINED
    197 13       Q. Can you see how there might be                Def Obj Foundation (602);
    197 14       some biased injected into the study?             Argumentative; Vague (611, 403)
    197 15       MR. FIELDS: Objection. Form.
    197 16       QUESTIONS BY MR. PIRTLE:
    197 17       Q. You can answer.
    197 18       A. It's not my area, so I have no
    197 19       comment.
 198:14 - 198:23 Klun                                             Re: [198:14-198:23]                       SUSTAINED
    198 14       Q. Mr. Klun, my name is Neil                     Def Obj Relevance (401, 402); Prejudice
    198 15       Overholtz, and like Mr. Pirtle told you at       (403); 3M MIL No. 30
    198 16       the beginning of this deposition, I also
    198 17       represent the men and women who serve in the
    198 18       United States military that have brought
    198 19       claim against 3M and Aearo, your former
    198 20       employers, regarding the Combat Arms
    198 21       version 2.
    198 22       Do you understand that?


Klun                                                                                                                    34
                               Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 61 of 345



    198 23       A. Yes.
 200:8 - 200:11 Klun                                               Re: [200:8-200:11]                     SUSTAINED
    200 8       You recall being involved early                    Pltf Obj improper counter per PTO 64
    200 9       on in design meetings related to the Combat
    200 10       Arms version 2, right?
    200 11       A. I do not recall.
 200:12 - 200:16 Klun                                              Re: [200:12-200:16]                    SUSTAINED
    200 12       Q. Okay. Well, you've worked on                   Pltf Obj improper counter per PTO 64
    200 13       design and development plans throughout your
    200 14       career at Aearo and 3M; is that right?
    200 15       A. I wouldn't say I did design and
    200 16       development plans.
 201:4 - 201:8 Klun
    201 4       Q. This is a slide that I made,
    201 5       and I'm asking you: Do you agree that part
    201 6       of developing a product includes developing a
    201 7       quality plan?
    201 8       A. Yes.
 201:9 - 201:16 Klun                                               Re: [201:9-201:16]                     SUSTAINED
    201 9       Q. Is it important that the                        Def Obj Vague; Compound (611, 403);
    201 10       products that Aearo and 3M are going to sell,     Foundation (602)
    201 11       especially to our fine men and women that
    201 12       serve in the United States military, that
    201 13       those products are of good quality?
    201 14       MR. FIELDS: Objection. Form.
    201 15       THE WITNESS: I have no
    201 16       comment.
 201:20 - 202:2 Klun                                               Re: [201:20-202:2]                     OVERRULED
    201 20       Was it important at Aearo and                     Def Obj Vague (611, 403); Foundation
    201 21       3M that the products that you were developing     (602)
    201 22       and selling to the United States military to
    201 23       be used by the service people defending our
    201 24       country, that those products be of good
    201 25       quality?
    202 1       MR. FIELDS: Same objection.
    202 2       THE WITNESS: Yes.
 202:3 - 202:8 Klun
    202 3       QUESTIONS BY MR. OVERHOLTZ:
    202 4       Q. Okay. And then part of the


Klun                                                                                                                  35
                               Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 62 of 345



    202 5       program, when you design a product and you
    202 6       get it developed, is you want to sell the
    202 7       plugs, right?
    202 8       A. Yes.
 202:9 - 202:14 Klun                                               Re: [202:9-202:14]                     OVERRULED
    202 9       Q. Okay. Now, as part of                           Def Obj 3M MIL No. 26
    202 10       designing a product like a Combat Arms
    202 11       Earplug and selling those earplugs, is it
    202 12       important that you have quality assurance
    202 13       testing of the product?
    202 14       A. Quality control testing.
 202:19 - 202:22 Klun                                              Re: [202:19-202:22]                    OVERRULED
    202 19       Q. And you want to make sure the                  Def Obj 3M MIL No. 26
    202 20       product's assembled right, manufactured right
    202 21       and that it works; is that fair?
    202 22       A. That would be fair.
 204:6 - 204:12 Klun                                               Re: [204:6-204:12]                     SUSTAINED
    204 6       Q. Okay. So Kaizen was a quality                   Pltf Obj improper counter per PTO 64
    204 7       improvement tool so that the products that
    204 8       you were selling could be assured to be of
    204 9       good quality; is that right?
    204 10       A. I don't agree completely. It's
    204 11       more than just the product. It could be your
    204 12       work process, simple things like materials.
 206:10 - 206:21 Klun
    206 10       So when the Combat Arms was
    206 11       being developed in 1999 when you had begun
    206 12       working at Aearo in the laboratory
    206 13       department, was one of the goals for the
    206 14       Combat Arms version 2 to avoid any --
    206 15       A. In the -- I would -- I wasn't
   206 16        involved in the lab until 2000, 2001,
   206 17        somewhere in that time frame.
   206 18        Q. Okay. You were involved with
   206 19        the Combat Arms, though, back as early as
    206 20       1999, right?
    206 21       A. I disagree.
 206:22 - 207:9 Klun
    206 22       Q. Okay. Well, let me ask you


Klun                                                                                                                  36
                               Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 63 of 345



    206 23       this: Do you remember that one of the goals
    206 24       of the development plan for the Combat Arms
    206 25       version 2 in 1999 was to avoid any incorrect
    207 1       assembly and to have zero defects?
    207 2       A. I do not recall that.
    207 3       Q. All right. You think that
    207 4       would be a good goal to have for an earplug
    207 5       that's going to be used by servicemen and
    207 6       women in the field?
    207 7       A. Yes.
    207 8       (Klun Exhibit 20 marked for
    207 9       identification.)
 207:15 - 207:18 Klun
    207 15       this is a May 20, 1999 meeting memorandum
    207 16       that lists yourself from an A. Shaver, and
    207 17       the subject being the Combat Arms project.
    207 18       Do you see that?
 207:25 - 208:1 Klun
    207 25       THE WITNESS: Yes, I see the
    208 1       document.
 208:3 - 208:20 Klun
    208 3       Q. Okay. And A. Shaver, was that
    208 4       Annette Shaver?
    208 5       A. Yes.
    208 6       Q. And she worked in quality over
    208 7       at Aearo?
    208 8       A. Yes.
    208 9       Q. And you were sent this memo,
    208 10       B. Klun, right?
    208 11       A. That's what the document says.
    208 12       Q. And we talked about B. Myers.
    208 13       That would be Brian Myers from marketing,
    208 14       right?
    208 15       A. Yes.
    208 16       Q. How about S. Todor? Is that
    208 17       Steve Todor?
    208 18       A. Yes.
    208 19       Q. What was his role?
    208 20       A. Quality.


Klun                                                                                                    37
                              Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 64 of 345



 209:22 - 210:19 Klun
    209 22       Q. All right. And you'd expect
    209 23       these memorandum from 1999 that were written
    209 24       by people like Annette Shaver to you to
    209 25       accurately reflect what was going on at the
    210 1       time, right?
    210 2       A. I go with what the document
    210 3       says.
    210 4       Q. I mean, you didn't have any
    210 5       reason to believe that Annette Shaver would
    210 6       have misrepresented what was happening at the
    210 7       time, right?
    210 8       A. No, I agree with what the
    210 9       document says.
    210 10       Q. Okay. And so seeing this memo,
    210 11       you can see that you were involved in early
    210 12       meetings in May of 1999 regarding assembly
    210 13       and avoiding any defects with the Combat Arms
    210 14       assembly, right?
    210 15       A. It doesn't say anything about
    210 16       meetings. The document says, "technical and
    210 17       manufacturing will address assembly to avoid
    210 18       incorrect assembly, with the goal being zero
    210 19       defects."
 211:19 - 211:25 Klun                                             Re: [211:19-211:25]                    SUSTAINED
    211 19       Q. You recall -- you recall                      Pltf Obj improper counter per PTO 64
    211 20       learning that Aearo was going to get the
    211 21       filters from the ISL in France?
    211 22       A. I do not recall that.
    211 23       Q. Did you learn that at some
    211 24       point in time?
    211 25       A. No, I -- I don't recall that.
 212:10 - 214:24 Klun
    212 10       MR. OVERHOLTZ: It's a
    212 11       different document. I'm going to mark
    212 12       BK-151 as Exhibit 21.
    212 13       (Klun Exhibit 21 marked for
    212 14       identification.)
    212 15       QUESTIONS BY MR. OVERHOLTZ:


Klun                                                                                                                 38
                          Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 65 of 345



   212 16    Q. And this is another meeting
   212 17    memorandum from Annette Shaver from July 21,
   212 18    1999.
   212 19    Do you see that, Mr. Klun?
   212 20    A. Yes, I see that's what the
   212 21    document says.
   212 22    Q. Right. And it says that a
   212 23    meeting was held on July 14th of 1999, right?
   212 24    A. That's what the document says.
   212 25    Q. And the attending were
   213 1    K. Teeters, S. Todor, A. Shaver and yourself,
   213 2    right?
   213 3    A. Yes.
   213 4    Q. Along with an --
   213 5    A. Plus a few others.
   213 6    Q. Right. Along with a few
   213 7    others, including Brian Myers from marketing,
   213 8    right?
   213 9    A. Correct.
   213 10    Q. Okay. And if you can look with
   213 11    me at the -- further down in this document on
   213 12    the next slide, there's a section called
   213 13    Product Design, Preliminary.
   213 14    And it says, "The diameter of
   213 15    the filter versus the diameter of the stem
   213 16    was discussed. According to currently
   213 17    available drawings, some filter could be too
   213 18    large for the stem if the maximum tolerance
   213 19    is allowed."
   213 20    Do you see that?
   213 21    A. Yeah, I see what the document
   213 22    says.
   213 23    Q. And so at this meeting that you
   213 24    were at back in July of 1999, it was
   213 25    discussed that the filter being too large for
   214 1    the stem could mean the inability to assembly
   214 2    {sic} or cracking the stem, right?
   214 3    A. That's what the document says,
   214 4    "could mean," "could mean."


Klun                                                                                               39
                               Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 66 of 345



    214 5       Q. Do you know if the drawings
    214 6       were ever changed or these tolerances were
    214 7       ever changed to make sure that this didn't
    214 8       happen?
    214 9       A. I do not know nor recall.
    214 10       Q. I mean, who would have been in
    214 11       charge of these drawings back in 1999?
    214 12       A. The R&D department.
    214 13       Q. Would that have been Bob Falco
    214 14       and Doty?
    214 15       A. Whoever was in Dick Knauer's
    214 16       shop --
    214 17       Q. Okay.
    214 18       A. -- working on it.
    214 19       Q. And do you believe that Bob
    214 20       Falco or Doty ever changed any of these
    214 21       drawings that changed the tolerances for
    214 22       these filters and these plastic stems so that
    214 23       this stem cracking wouldn't be a problem?
    214 24       A. I do not know nor recall.
 214:25 - 215:8 Klun
    214 25       Q. Okay. Now, if we can go
    215 1       forward in time -- this is still summer
   215 2        of 1999. By this point in time, by summer
   215 3        of 1999, the Combat Arms project had become
   215 4        very important for you; is that right?
   215 5        A. I have no -- I don't recall how
    215 6       important or not important it was.
   215 7        Q. Well, let's look and see what
    215 8       you wrote.
 215:14 - 215:19 Klun
    215 14       Q. We'll mark as Exhibit Number 23
    215 15       {sic}, and this is BK-152. This is an e-mail
    215 16       from July 23, 1999.
    215 17       Do you see that?
    215 18       A. Yes, I see the e-mail on the
    215 19       screen.
 216:14 - 217:10 Klun
    216 14       Q. So two days after receiving


Klun                                                                                                    40
                               Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 67 of 345



    216 15       those meeting minutes, you write an e-mail to
    216 16       Brian Myers over in marketing regarding the
    216 17       Combat Arms review meeting, right?
    216 18       A. That's what this document says.
    216 19       Q. And you say, "Attached is an
    216 20       agenda for our Combat Arms meeting on
    216 21       July 30. Please work hard to complete the
    216 22       action items from our last meeting. We need
    216 23       to make progress toward project
    216 24       implementation."
    216 25       Right?
    217 1       A. That's what the document says.
    217 2       Q. And that's because you had
    217 3       learned that this project, through these
    217 4       design meeting minutes, was going to be
   217 5        extremely profitable for Aearo, right?
   217 6        A. I don't agree with that.
   217 7        Q. And sales orders were already
   217 8        coming in, right?
   217 9        A. I have no recall or knowledge
    217 10       of that.
 217:11 - 217:15 Klun                                              Re: [217:11-217:15]             SUSTAINED
    217 11       (Klun Exhibit 23 marked for                       Def Obj Relevance (401, 402);
    217 12       identification.)                                  Argumentative (611, 403)
    217 13       QUESTIONS BY MR. OVERHOLTZ:
    217 14       Q. All right. Well, let's see
    217 15       what we can find out about that.
 218:5 - 218:10 Klun
    218 5       Q. If we go to page 6, you see
    218 6       that there is a list of who the project
    218 7       manager is, and that's Brian Myers from
    218 8       marketing, right?
    218 9       A. Yes, that's what the document
    218 10       says. He's the project manager.
 219:2 - 219:17 Klun
    219 2       Q. Bob Klun, right?
    219 3       A. In quality.
    219 4       Q. So you were in quality then,
    219 5       right?


Klun                                                                                                           41
                                Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 68 of 345



    219 6       A. Correct.
    219 7       Q. Okay. So just so -- we can go
    219 8       up -- go back up to page -- the top of the
    219 9       page there, the slide before.
    219 10       The project we're talking about
    219 11       here is the Combat Arms plug, right?
    219 12       A. That's what the document says.
    219 13       Q. And under Description and
    219 14       Positioning, it said this was going to be a
    219 15       nonlinear plug sold to the military and as a
    219 16       shooter's plug, right?
    219 17       A. That's what the document says.
 219:18 - 219:25 Klun                                               Re: [219:18-219:25]                    OVERRULED
    219 18       Q. And so you guys knew back in                    Def Obj Misstates; Vague (611, 403);
    219 19       July of '99 that you were going to sell this       Foundation (602); Prejudice (403);
    219 20       both to the military and on the commercial         Relevance (401, 402)
    219 21       shelves for people that could use on shooting
    219 22       ranges, right?
    219 23       MR. FIELDS: Objection to form.
    219 24       THE WITNESS: I personally
    219 25       don't recall.
 220:2 - 220:3 Klun                                                 Re: [220:2-220:3]                      OVERRULED
    220 2       Q. You don't remember that?                         Pltf Obj cumulative
    220 3       A. No.
 220:4 - 220:7 Klun
    220 4       Q. But you'd expect the documents
    220 5       to be accurate that were being circulated
    220 6       among your team back in '99, right?
    220 7       A. That's what the document says.
 221:15 - 221:22 Klun
    221 15       Q. You were a VP at 3M and Aearo
    221 16       selling hearing protection, right?
    221 17       A. That's correct. Not in 1999,
    221 18       that's all. I thought I was answering that
    221 19       question.
    221 20       Q. Okay. But later on you were,
    221 21       right?
    221 22       A. That's correct.
 222:3 - 222:15 Klun                                                Re: [222:3-222:15]                     OVERRULED


Klun                                                                                                                   42
                               Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 69 of 345



    222 3       Q. And forecast, that's what                       Def Obj 3M MIL No. 7
    222 4       you're predicting of how much money you're
    222 5       going to make, right?
    222 6       A. That's what the document says.
    222 7       Q. So in year one, it looks like
    222 8       you were hoping to sell 300 -- is that
    222 9       million or thousand units? 300,000 units?
    222 10       A. I'm just reading what the
    222 11      document said.
    222 12       Q. We can do the math, because if
    222 13      you're selling 300,000 at $5 a piece, that'd
    222 14      be 1.5 million, right?
    222 15       A. Yeah, that math adds up.
 222:16 - 222:23 Klun                                              Re: [222:16-222:23]          OVERRULED
    222 16       Q. Okay. So you were going to                     Def Obj Foundation (602)
    222 17       sell these things for $5 apiece, and then it
    222 18       lists how much it actually cost you to make
    222 19       them.
    222 20       Do you see that?
    222 21       MR. FIELDS: Objection. Form.
    222 22       THE WITNESS: That's what the
    222 23      document says.
 222:24 - 222:24 Klun
    222 24       QUESTIONS BY MR. OVERHOLTZ:
 222:25 - 223:2 Klun                                               Re: [222:25-223:2]           OVERRULED
    222 25       Q. And for average cost, it says                  Def Obj 3M MIL No. 7
    223 1       1.10, right?
    223 2       A. That's what the document says.
 223:3 - 223:6 Klun                                                Re: [223:3-223:6]            SUSTAINED
    223 3       Q. That's $3.90 profit on every                    Def Obj Foundation (602)
    223 4       plug, right?
    223 5       MR. FIELDS: Objection. Form.
    223 6       THE WITNESS: I don't know.
 223:8 - 223:13 Klun
    223 8       Q. You were forecasting in July
    223 9       of '99 when you were having these design and
    223 10      development meetings and you told Brian
    223 11       Myers, hey, we need to get this project
    223 12      going, that you were going to make $3.90


Klun                                                                                                        43
                               Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 70 of 345



    223 13       profit per pair of plugs, right?
 223:15 - 223:18 Klun
    223 15       THE WITNESS: Right. I don't
    223 16       agree with what you said that I told
    223 17       Brian Myers. The words you're using,
    223 18       I don't agree with that.
 223:20 - 224:6 Klun
    223 20       Q. Yeah, let's just look -- just
    223 21       go back, just refresh ourselves what you
    223 22       said.
    223 23       You told Brian on slide 21
    223 24       that, "Please" -- one more slide up, Zach.
    223 25       "Please work hard to complete
    224 1       the action items from our last meeting. We
    224 2       need to make progress toward project
    224 3       implementation."
    224 4       That's what you told Brian,
    224 5       right?
    224 6       A. Right.
 224:23 - 225:7 Klun                                               Re: [224:23-225:7]                     OVERRULED
    224 23       Q. And here this shows that the                   Def Obj 3M MIL No. 7
    224 24       percent margin that you were forecasting for
    224 25       these Combat Arms Earplugs was 78 percent,
    225 1       right?
    225 2       A. That's what the document says.
    225 3       Q. And so in year one, you're
    225 4       forecasting 1.2 million in profits; year two,
    225 5       1.6 million in profits; and year three, 2
    225 6       million in profits, right?
    225 7       A. That's what the document says.
 227:2 - 227:5 Klun                                                Re: [227:2-227:5]                      SUSTAINED
    227 2       Q. But you told me earlier that                    Pltf Obj improper counter per PTO 64
    227 3       part of the process is you got to do quality
    227 4       checks on these devices, right, before you
    227 5       sell them?
 227:7 - 227:9 Klun                                                Re: [227:7-227:9]                      SUSTAINED
    227 7       THE WITNESS: I'm focusing on                       Pltf Obj improper counter per PTO 64
    227 8       specifying purchase tools. That's not
    227 9       a quality function, purchasing tools.


Klun                                                                                                                  44
                                 Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 71 of 345



 227:24 - 228:2     Klun
    227 24         And if you can look with me,
    227 25         this is Friday, July 30, 1999 meeting agenda.
    228 1         Do you see that?
    228 2         A. Yes.
 228:8 - 228:18     Klun
    228 8         Q. All right. And Topic Number 1,
    228 9         you were the facilitator of that topic,
    228 10         right?
    228 11         A. Review agenda? That's what
    228 12         the -- that's what -- review progress -- I
    228 13         reviewed the agenda.
    228 14         Q. Yeah.
    228 15         And it says, "Review agenda,
    228 16         purpose/process/payoff."
    228 17         Right?
    228 18         A. Right.
 230:3 - 230:8    Klun
    230 3         (Klun Exhibit 24 marked for
    230 4         identification.)
    230 5         QUESTIONS BY MR. OVERHOLTZ:
    230 6         Q. So we'll mark exhibit BK-153 as
    230 7         Exhibit 24. It's an August 3, 1999
    230 8         memorandum to several people.
 230:12 - 231:9     Klun
    230 12         Q. Okay. So at the top, you see
    230 13         that Annette Shaver in quality e-mails -- or
    230 14         sends this memo to yourself as well as
    230 15         several other people, including Brian Myers
    230 16         and Steve Todor and Dick Knauer, and the
    230 17         subject is the Combat Arms plugs.
    230 18         Do you see that?
    230 19         A. Yes.
    230 20         Q. And it says, "A design review
    230 21         meeting was held on July 30, 1999, to discuss
    230 22         the progress towards the manufacture and
    230 23         delivery of Combat Arms Earplugs," right?
    230 24         A. Yes.
    230 25         Q. And July 30th of '99, is the


Klun                                                                                                      45
                              Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 72 of 345



    231 1       date of the agenda that you had sent Brian
    231 2       Myers that we looked at at the last exhibit,
    231 3       right?
    231 4       A. Yes.
    231 5       Q. Okay. So I want to turn over
    231 6       to the second page, if we can, and there's a
    231 7       section called Design Acceptance Criteria.
    231 8       Do you see that?
    231 9       A. Yes.
 231:10 - 234:14 Klun                                             Re: [231:10-234:14]          OVERRULED
    231 10       Q. Okay. And it says, "The test                  Def Obj 3M MIL No. 26
    231 11       to be utilized has been identified as an
    231 12       acoustic resistance test."
    231 13       Do you see that?
    231 14       A. Yes.
    231 15       Q. Acoustic resistance test.
    231 16       That's talking about those ARC machines that
    231 17       Mr. Pirtle showed you that memo that you sent
    231 18       about Ron Kieper and Rob Zielinski going down
    231 19       to Mexico to check on them.
    231 20       Do you recall that?
    231 21       A. Yes.
    231 22       Q. Okay. So the acoustic
    231 23       resistance test was also known as the ARC
    231 24       machine, right?
    231 25       A. Yes.
    232 1       Q. It says, "The equipment is
    232 2       currently in the lab at E-A-R. This
    232 3       equipment will be used for the first order."
    232 4       Right?
    232 5       A. Yes.
    232 6       Q. "New test equipment will cost
    232 7       approximately $700."
    232 8       Right?
    232 9       A. Yeah, that's what it says.
    232 10       Q. That's not very expensive for a
    232 11       quality control test device, right?
    232 12       MR. FIELDS: Objection to form.
    232 13       THE WITNESS: I have no idea.


Klun                                                                                                       46
                          Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 73 of 345



   232 14    QUESTIONS BY MR. OVERHOLTZ:
   232 15    Q. I mean, you feel like Aearo
   232 16    could afford that back then in '99 since we
   232 17    saw you-all were projecting you guys were
   232 18    going to make about $5 million in three years
   232 19    in profits on the Combat Arms?
   232 20    MR. FIELDS: Objection to form.
   232 21    THE WITNESS: It says, the
   232 22    "test equipment will cost $700."
   232 23    QUESTIONS BY MR. OVERHOLTZ:
   232 24    Q. Right.
   232 25    So back in '99 when you were in
   233 1    quality, you think Aearo would have had no
   233 2    problem affording however many new machines
   233 3    they might need to make sure these earplugs
   233 4    were assembled and manufactured to good
   233 5    quality standards?
   233 6    A. Can you repeat -- rephrase the
   233 7    question?
   233 8    Q. Sure.
   233 9    You worked at Aearo back in
   233 10    1999, right, and you're running this meeting,
   233 11    right?
   233 12    A. Am I running it, or is Annette
   233 13    running it?
   233 14    Q. Well, Annette sends the memo,
   233 15    but you sent the agenda, and it said you were
   233 16    going to facilitate going through the agenda.
   233 17    Remember?
   233 18    A. All right. Okay. Yes.
   233 19    Q. Okay. And so back then when
   233 20    you were doing this and having these meetings
   233 21    about the Combat Arms plugs, you think that
   233 22    Aearo could have afforded $700 per test
   233 23    equipment to buy however many new machines
   233 24    they needed to make sure that these Combat
   233 25    Arms plugs for the soldiers would be
   234 1    manufactured and assembled to good quality
   234 2    standards?


Klun                                                                                               47
                               Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 74 of 345



    234 3       MR. FIELDS: Objection. Form.
    234 4       THE WITNESS: $700 for the
    234 5       equipment.
    234 6       QUESTIONS BY MR. OVERHOLTZ:
    234 7       Q. So that's a yes?
    234 8       A. I would assume, yes.
    234 9       Q. Okay. Action items.
    234 10       "R. Knauer," Dick Knauer, "will get
    234 11       information about where to obtain the test
    234 12       equipment to J. Jurney by this afternoon."
    234 13       Do you see that?
    234 14       A. Yes.
 232:10 - 232:13 Klun                                              Re: [232:10-232:13]                     SUSTAINED
    232 10       Q. That's not very expensive for a                Def Obj Foundation (602); Vague (611,
    232 11       quality control test device, right?               403)
    232 12       MR. FIELDS: Objection to form.
    232 13       THE WITNESS: I have no idea.
 232:13 - 232:22 Klun                                              Re: [232:13-232:22]                     SUSTAINED
    232 13       THE WITNESS: I have no idea.                      Def Obj Vague (611, 403); Foundation
    232 14       QUESTIONS BY MR. OVERHOLTZ:                       (602)
    232 15       Q. I mean, you feel like Aearo
    232 16       could afford that back then in '99 since we
    232 17       saw you-all were projecting you guys were
    232 18       going to make about $5 million in three years
    232 19       in profits on the Combat Arms?
    232 20       MR. FIELDS: Objection to form.
    232 21       THE WITNESS: It says, the
    232 22       "test equipment will cost $700."
 232:15 - 232:22 Klun                                              Re: [232:15-232:22]                     SUSTAINED
    232 15       Q. I mean, you feel like Aearo                    Def Obj 3M MIL No. 7; 3M MIL No. 26
    232 16       could afford that back then in '99 since we
    232 17       saw you-all were projecting you guys were
   232 18        going to make about $5 million in three years
   232 19        in profits on the Combat Arms?
   232 20        MR. FIELDS: Objection to form.
   232 21        THE WITNESS: It says, the
    232 22       "test equipment will cost $700."
 233:19 - 234:5 Klun                                               Re: [233:19-234:5]                      SUSTAINED
    233 19       Q. Okay. And so back then when                    Def Obj Vague; Compound (611, 403)


Klun                                                                                                                   48
                                Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 75 of 345



    233 20         you were doing this and having these meetings
    233 21         about the Combat Arms plugs, you think that
    233 22         Aearo could have afforded $700 per test
    233 23         equipment to buy however many new machines
    233 24         they needed to make sure that these Combat
    233 25         Arms plugs for the soldiers would be
    234 1         manufactured and assembled to good quality
    234 2         standards?
    234 3         MR. FIELDS: Objection. Form.
    234 4         THE WITNESS: $700 for the
    234 5         equipment.
 235:1 - 236:14     Klun                                            Re: [235:1-236:14]           OVERRULED
    235 1         QUESTIONS BY MR. OVERHOLTZ:                       Def Obj 3M MIL No. 26
    235 2         Q. All right. And these quality
    235 3         assurance test machines, they were important,
    235 4         right?
    235 5         A. It was part of the test
    235 6         equipment.
    235 7         Q. These ARC boxes, they were
    235 8         important test equipment for the company that
    235 9         was going to assemble and make these plugs,
    235 10         right?
    235 11         A. Test equipment is important.
    235 12         Q. Okay. And because one of the
    235 13         things -- Zach, if we can bring up slide 28.
    235 14         And again, Mr. Klun, this is a
    235 15         slide that I made. Okay? It's going to be
    235 16         up on your screen.
    235 17         One of the things that you knew
    235 18         is that without proper calibration and
    235 19         working ARC boxes, Aearo cannot confirm that
    235 20         the Combat Arms version 2 meets quality
    235 21         standards, right?
    235 22         A. This is a slide you created?
    235 23         Q. It is. And I'm asking: Is
    235 24         that something you knew?
    235 25         A. I would say that's more
    236 1         specific.
    236 2         Q. Okay. But do you agree that if


Klun                                                                                                         49
                                Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 76 of 345



    236 3         these ARC boxes weren't working or weren't
    236 4         calibrated, then Aearo can't confirm that the
    236 5         Combat Arms version 2s met quality standards?
    236 6         Right?
    236 7         MR. FIELDS: Object to form.
    236 8         THE WITNESS: I'll agree.
    236 9         QUESTIONS BY MR. OVERHOLTZ:
    236 10         Q. Okay. And that's why -- and
    236 11         Mr. Pirtle showed you this. I think it was
    236 12         exhibit -- was it Exhibit 17, your e-mail
    236 13         from November 19th of 2004, to Ron Kieper
    236 14         regarding Bob and Ron traveling down to TJR?
 236:2 - 236:8    Klun                                              Re: [236:2-236:8]                      OVERRULED
    236 2         Q. Okay. But do you agree that if                 Def Obj Vague (611, 403); Foundation
    236 3         these ARC boxes weren't working or weren't        (602); 702
    236 4         calibrated, then Aearo can't confirm that the
    236 5         Combat Arms version 2s met quality standards?
    236 6         Right?
    236 7         MR. FIELDS: Object to form.
    236 8         THE WITNESS: I'll agree.
 236:18 - 240:9     Klun                                            Re: [236:18-240:9]                     OVERRULED
    236 18         QUESTIONS BY MR. OVERHOLTZ:                      Def Obj 3M MIL No. 26
    236 19         Q. You send that memo, along with
    236 20         the plans for Bob and Ron to go down to TJR
    236 21         in Mexico to check on these ARC machines in
    236 22         2004, right?
    236 23         A. Yes.
    236 24         Q. And because -- if we go to
   236 25          slide 31, Zach.
   237 1          You, in that memo that you
   237 2          sent, the quality problems that TJR said
   237 3          that -- that under the test equipment, the
   237 4          machines were due for calibration in May
   237 5          of '03, as stipulated in the specified
   237 6          operating procedure, but even a year later
   237 7          were not calibrated.
   237 8          That's a problem, right?
   237 9          A. At TJR, not calibrated.
    237 10         Q. Right.


Klun                                                                                                                   50
                         Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 77 of 345



   237 11    They weren't calibrated at TJR,
   237 12    and that was a quality problem, right?
   237 13    A. So equipment -- test equipment
   237 14    and calibration issue.
   237 15    Q. Okay. And Mr. Pirtle asked you
   237 16    about the waiver that had been operated under
   237 17    for six months to address backorder issues
   237 18    under number 2.
   237 19    Do you recall those questions?
   237 20    A. Yes.
   237 21    Q. And number 3, because of the
   237 22    equipment measurement problems with those ARC
   237 23    machines, TJR continues to operate with a
   237 24    quality waiver.
   237 25    Do you remember Mr. Pirtle
   238 1    asking you about that?
   238 2    A. Yes.
   238 3    Q. Those waivers, you approved
   238 4    those waivers, right?
   238 5    MR. FIELDS: Objection to form.
   238 6    THE WITNESS: A team approves a
   238 7    waiver of various functions.
   238 8    QUESTIONS BY MR. OVERHOLTZ:
   238 9    Q. Okay. And those waivers would
   238 10    have been approved under your direction,
   238 11    right?
   238 12    MR. FIELDS: Objection to form.
   238 13    THE WITNESS: I approve for
   238 14    quality.
   238 15    QUESTIONS BY MR. OVERHOLTZ:
   238 16    Q. Okay. So if we can go now to
   238 17    slide 35, I want to see what was happening
   238 18    regarding these ARC machines back in the
   238 19    summer of '99, five years before you sent
   238 20    that memo about the problems down in Mexico.
   238 21    Okay?
   238 22    MR. FIELDS: Objection to form.
   238 23    (Klun Exhibit 25 marked for
   238 24    identification.)


Klun                                                                                              51
                                 Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 78 of 345



    238 25
    239 1         QUESTIONS BY MR. OVERHOLTZ:
    239 2         Q. So I'm going to mark as
    239 3         Exhibit 25, P6023. This is a memo from Ron
    239 4         Kieper to Dick Knauer from June 1st of 1999.
    239 5         And let me know when you can
    239 6         see that, Mr. Klun.
    239 7         A. Yes, I see.
    239 8         Q. Okay. And so in June 1st of
    239 9         '99, Ron Kieper tells Dick Knauer regarding
    239 10         acoustics measures on the Combat Arms plugs
    239 11         that "20 Combat Arms plugs were given to me
    239 12         so their acoustic resistance could be
    239 13         checked."
    239 14         Do you see that?
    239 15         A. Yes.
    239 16         Q. And he goes on, "After setting
    239 17         up the Etymotic Research acoustic resistance
   239 18          measuring module, ARMM, per its instructions,
   239 19          each of the 20 plugs were measured," and he
   239 20          gives the measurement values.
   239 21          Do you see that?
   239 22          A. Yes.
   239 23          (Klun Exhibit 26 marked for
   239 24          identification.)
   239 25
   240 1          QUESTIONS BY MR. OVERHOLTZ:
   240 2          Q. And then if we can go to the
   240 3          next exhibit, the next slide, Zach, this is
   240 4          Exhibit Number 26. This is P1138.
   240 5          This is a monthly report from
   240 6          Elliott Berger to Brian Myers on July 1st of
   240 7          1999.
   240 8          Do you see that?
    240 9         A. Yes.
 237:15 - 238:2     Klun                                             Re: [237:15-238:2]           OVERRULED
    237 15         Q. Okay. And Mr. Pirtle asked you                 Def Obj Cumulative (403)
    237 16         about the waiver that had been operated under
    237 17        for six months to address backorder issues


Klun                                                                                                          52
                             Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 79 of 345



    237 18       under number 2.
    237 19       Do you recall those questions?
    237 20       A. Yes.
    237 21       Q. And number 3, because of the
    237 22       equipment measurement problems with those ARC
    237 23       machines, TJR continues to operate with a
    237 24       quality waiver.
    237 25       Do you remember Mr. Pirtle
    238 1       asking you about that?
    238 2       A. Yes.
 238:3 - 238:7 Klun                                              Re: [238:3-238:7]                     OVERRULED
    238 3       Q. Those waivers, you approved                   Def Obj Vague; Misstates (611, 403)
    238 4       those waivers, right?
    238 5       MR. FIELDS: Objection to form.
    238 6       THE WITNESS: A team approves a
    238 7       waiver of various functions.
 238:9 - 238:14 Klun                                             Re: [238:9-238:14]                    OVERRULED
    238 9       Q. Okay. And those waivers would                 Def Obj Vague; Misstates (611, 403)
    238 10       have been approved under your direction,
    238 11       right?
    238 12       MR. FIELDS: Objection to form.
    238 13       THE WITNESS: I approve for
    238 14       quality.
 238:16 - 238:24 Klun                                            Re: [238:16-238:24]                   OVERRULED
    238 16       Q. Okay. So if we can go now to                 Def Obj Relevance (401, 402)
    238 17       slide 35, I want to see what was happening
    238 18       regarding these ARC machines back in the
    238 19       summer of '99, five years before you sent
    238 20       that memo about the problems down in Mexico.
    238 21       Okay?
    238 22       MR. FIELDS: Objection to form.
    238 23       (Klun Exhibit 25 marked for
    238 24       identification.)
 240:10 - 240:18 Klun                                            Re: [240:10-240:18]                   SUSTAINED
    240 10       MR. FIELDS: This is a slide                     Pltf Obj attorney colloquy; 403
    240 11       that contains a representation of the
    240 12       document, right?
    240 13       MR. OVERHOLTZ: We've blown up
    240 14       part of the document, part of Exhibit


Klun                                                                                                               53
                              Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 80 of 345



    240 15       Number 26.
    240 16       MR. FIELDS: Right. But that
    240 17      heading is not from the document, so
    240 18      I'm just being clear.
 240:19 - 240:24 Klun                                             Re: [240:19-240:24]                    SUSTAINED
    240 19       MR. OVERHOLTZ: That heading                      Pltf Obj attorney colloquy; 403
    240 20       there, July 1, '99, Berger reports to
    240 21       marketing about ARC testing --
    240 22       MR. FIELDS: Yeah.
    240 23       MR. OVERHOLTZ: -- that's my
    240 24      heading.
 241:2 - 241:2 Klun
    241 2       QUESTIONS BY MR. OVERHOLTZ:
 241:3 - 241:13 Klun                                              Re: [241:3-241:13]                     OVERRULED
    241 3       Q. But there's a section on the                   Def Obj 3M MIL No. 26
    241 4       bottom of the document called Product
    241 5       Development, and there's a sentence that
    241 6       begins, "Per REK's request."
    241 7       Do you see that?
    241 8       A. Yes.
    241 9       Q. And it says, "Per REK's
    241 10      request" --
    241 11       REK, did you know that to be
    241 12       Dick Knauer?
    241 13       A. Yes.
 241:14 - 241:22 Klun                                             Re: [241:14-241:22]                    OVERRULED
    241 14       Q. -- "a memo was written to                     Def Obj 3M MIL No. 26
    241 15      document the acoustic resistance measurements
    241 16       made on 20 Combat Arms plugs in April 1999.
    241 17       Five production plugs were measured this
    241 18       month. The acceptable" -- "the, quote,
    241 19       'acceptable' range of values was set from the
    241 20      results of the measurements."
    241 21       Do you see that?
    241 22       A. Yes.
 241:23 - 242:4 Klun                                              Re: [241:23-242:4]                     OVERRULED
    241 23       Q. And those -- having an                        Def Obj Foundation (602); 702; Vague
    241 24       acceptable range of values was important to      (611, 403)
    241 25       make sure those plugs fell within those


Klun                                                                                                                 54
                             Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 81 of 345



    242 1       acceptable ranges, correct?
    242 2       MR. FIELDS: Object to form.
   242 3        THE WITNESS: That's what Ron
    242 4       Kieper wrote.
 242:5 - 242:11 Klun
    242 5       QUESTIONS BY MR. OVERHOLTZ:
    242 6       Q. That was Kieper's role, to
    242 7       figure out those acceptable values to make
    242 8       sure the plugs that were being manufactured
    242 9       and assembly {sic} would fall within the
    242 10       acceptable range, right?
    242 11       A. Yes.
 243:11 - 244:10 Klun                                            Re: [243:11-244:10]          OVERRULED
    243 11       (Klun Exhibit 27 marked for                     Def Obj 3M MIL No. 26
    243 12       identification.)
    243 13       QUESTIONS BY MR. OVERHOLTZ:
    243 14       Q. Okay. And so if we can go to
    243 15       the next slide, we'll mark this as Exhibit
    243 16       Number 27 then, which is RZ-5050A. This is
   243 17        just a picture of an ARC box.
   243 18        Have you ever seen one of these
   243 19        before?
   243 20        A. No.
   243 21        Q. So you had never seen one of
   243 22        these ARC boxes whenever you sent Ron Kieper
   243 23        and Rob Zielinski down to Mexico to see what
   243 24        was going on, right?
   243 25        A. That's correct.
   244 1        Q. Okay. And you see that little
   244 2        plug sitting on top of the ARC machine there?
   244 3        Is that a Combat Arms version 2 dual-ended
   244 4        plug?
   244 5        A. It appears to be.
   244 6        Q. And you see on the top of that
   244 7        machine it says "ARC number 4," and then
   244 8        there's an upper and lower limit.
   244 9        Do you see that?
    244 10       A. Yes.
 245:13 - 245:21 Klun                                            Re: [245:13-245:21]          SUSTAINED


Klun                                                                                                      55
                                Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 82 of 345



    245 13         Q. And it was your understanding,                Def Obj Foundation (602); 702;
    245 14         Mr. Klun, that when you checked the plug, you    Compound (611, 403)
    245 15         checked it by sticking the Combat Arms on top
    245 16         of the ARC machine like that, and it was
    245 17         supposed to fall within the range, right?
    245 18         MR. FIELDS: Objection to form.
    245 19         THE WITNESS: I don't recall.
    245 20         I never saw or did -- saw an ARC
    245 21         machine, nor did a test.
 245:13 - 249:3     Klun                                            Re: [245:13-249:3]               SUSTAINED
    245 13         Q. And it was your understanding,                Def Obj 3M MIL No. 26
    245 14         Mr. Klun, that when you checked the plug, you
    245 15         checked it by sticking the Combat Arms on top
    245 16         of the ARC machine like that, and it was
    245 17         supposed to fall within the range, right?
    245 18         MR. FIELDS: Objection to form.
    245 19         THE WITNESS: I don't recall.
    245 20         I never saw or did -- saw an ARC
    245 21         machine, nor did a test.
    245 22         QUESTIONS BY MR. OVERHOLTZ:
    245 23         Q. Okay. So if we can look -- if
    245 24         we can move forward to slide 42, Zach.
    245 25         What we now know is that by the
    246 1         summer of 1999, Aearo had decided that the
    246 2         quality assurance testing that would be done
    246 3         on the Combat Arms version 2 plug would be
    246 4         this acoustic resistance checker, right?
    246 5         A. So can you rephrase or repeat?
    246 6         Q. Sure.
    246 7         A. Is this a question?
    246 8         Q. Yeah.
    246 9         By the summer of '99 -- you can
    246 10         see I added under Quality Assurance Testing,
    246 11         "acoustic resistance checker" there in
    246 12         yellow. And I'm just asking you: By summer
    246 13         of '99, you guys had decided that these
    246 14         acoustic resistance checkers, that was going
    246 15         to be how you tested quality control, quality
    246 16         assurance testing, right?


Klun                                                                                                             56
                          Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 83 of 345



   246 17    A. I don't recall the entire test
   246 18    program.
   246 19    Q. That was certainly what we read
   246 20    in those memos from the summer of '99, right?
   246 21    A. I'd have to see the memo again.
   246 22    This is your slide. It says --
   246 23    Q. It is.
   246 24    A. And what I thought I heard you
   246 25    say is that this is -- is this the only test?
   247 1    Is that what you said?
   247 2    Q. The acoustic resistance checker
   247 3    was a quality control test that was being
   247 4    done on the Combat Arms Earplug.
   247 5    A. I agree. I agree.
   247 6    (Klun Exhibit 28 marked for
   247 7    identification.)
   247 8    QUESTIONS BY MR. OVERHOLTZ:
   247 9    Q. Okay. I may have asked the
   247 10    question bad. I'm sorry.
   247 11    So we're looking at an
   247 12    August 3rd memo. If we can go to slide 48.
   247 13    This would be Exhibit Number 28. It's
   247 14    BK-154.
   247 15    This is an August 16, 1999
   247 16    Combat Arms plug memorandum from Annette
   247 17    Shaver.
   247 18    Do you see that?
   247 19    A. Yes.
   247 20    Q. And so by August of '99, this
   247 21    says that "a design review meeting was held
   247 22    on August 9, '99, to discuss progress toward
   247 23    the manufacture and the delivery of the
   247 24    Combat Arms Earplugs. Attending were Bob
   247 25    Klun, Dick Knauer, A. Aufmann, R. Bomke and
   248 1    J. Jurney."
   248 2    Right?
   248 3    A. Yes.
   248 4    Q. And there was no changes to the
   248 5    design at this time, right?


Klun                                                                                               57
                                 Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 84 of 345



    248 6         A. That's what -- what the
    248 7         document says.
    248 8         Q. Now, do you remember by this
    248 9         time you guys had already started having a
    248 10         problem with those ARC quality control
    248 11         machines?
    248 12         MR. FIELDS: Objection. Form.
    248 13         THE WITNESS: I do not recall.
    248 14         QUESTIONS BY MR. OVERHOLTZ:
    248 15         Q. Let's turn over to page 3 of
    248 16         this exhibit, which is on the next slide, the
    248 17         section under Design Acceptance Criteria.
    248 18         Do you see that?
    248 19         A. Yes.
    248 20         Q. It says, "Apparently one test
   248 21          unit is in need of repair by the supplier."
   248 22          Do you see that?
   248 23          A. Yes.
   248 24          Q. Okay. So you don't remember
   248 25          there being just one problem or another with
   249 1          these ARC machines back in the early design
   249 2          phase of these earplugs and development?
    249 3         A. I don't recall.
 248:8 - 248:13     Klun                                             Re: [248:8-248:13]                      SUSTAINED
    248 8         Q. Now, do you remember by this                    Def Obj Foundation (602); Vague (611,
    248 9         time you guys had already started having a         403)
    248 10         problem with those ARC quality control
    248 11         machines?
    248 12         MR. FIELDS: Objection. Form.
    248 13         THE WITNESS: I do not recall.
 248:24 - 249:5     Klun                                             Re: [248:24-249:5]                      SUSTAINED
    248 24         Q. Okay. So you don't remember                    Def Obj Foundation (602); Vague (611,
    248 25         there being just one problem or another with      403)
    249 1         these ARC machines back in the early design
    249 2         phase of these earplugs and development?
    249 3         A. I don't recall.
    249 4         MR. FIELDS: Sorry. Objection.
    249 5         Form.
 249:7 - 249:11     Klun


Klun                                                                                                                     58
                               Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 85 of 345



    249 7       Q. All right. Now, you recall you
    249 8       and I talked about those Kaizen circles.
    249 9       Do you remember that? Plan,
    249 10       do, check and act?
    249 11       A. Yes.
 249:12 - 250:16 Klun                                              Re: [249:12-250:16]                    SUSTAINED
    249 12       Q. I mean, when you have a problem                Def Obj Foundation (602);
    249 13       and you're operating under those plan, do,        Argumentative; Compound; Vague (611,
    249 14       check and act, when you figure out the            403)
    249 15       problem, is one of the things you're supposed
    249 16       to do is write a secret report and stick it
    249 17       in your files and keep it there so nobody
    249 18       knows about it?
    249 19       MR. FIELDS: Objection to form.
    249 20       Argumentative.
    249 21       THE WITNESS: Can you rephrase
    249 22       that question?
    249 23       QUESTIONS BY MR. OVERHOLTZ:
    249 24       Q. Sure.
    249 25       I mean, part of the plan, do,
    250 1       check and act management strategy that you
    250 2       guys applied to quality wouldn't include
    250 3       writing secret reports and keeping them in
    250 4       your files, not sharing them with anyone
    250 5       about the problems you had found with the
    250 6       products, right?
    250 7       MR. FIELDS: Objection to form.
    250 8       THE WITNESS: I'm having a
    250 9       hard -- did you say would or would
    250 10       not?
    250 11       QUESTIONS BY MR. OVERHOLTZ:
    250 12       Q. That's something you would not
    250 13       do, right?
    250 14       MR. FIELDS: Same objection.
    250 15       THE WITNESS: That's correct.
    250 16       We wouldn't do that.
 250:17 - 250:23 Klun
    250 17       QUESTIONS BY MR. OVERHOLTZ:
    250 18       Q. That's not part of those Kaizen


Klun                                                                                                                  59
                              Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 86 of 345



    250 19       principles to help improve the process of
    250 20       quality control for your products, right?
    250 21       A. Kaizen is more than that. It's
    250 22       a process. Kaizen was bigger than what
    250 23       you're talking about.
 250:24 - 251:2 Klun                                              Re: [250:24-251:2]                     SUSTAINED
    250 24       Q. Well, it didn't include writing               Def Obj Argumentative; Vague (611,
    250 25       secret reports, did it?                          403)
    251 1       MR. FIELDS: Objection to form.
    251 2       THE WITNESS: No, it did not.
 251:3 - 251:12 Klun                                              Re: [251:3-251:12]                     SUSTAINED
    251 3       QUESTIONS BY MR. OVERHOLTZ:                       Def Obj Foundation (602);
    251 4       Q. Like that flange report that                   Argumentative; Vague (611, 403)
    251 5       Mr. Pirtle showed you?
    251 6       MR. FIELDS: Objection. Form.
    251 7       QUESTIONS BY MR. OVERHOLTZ:
    251 8       Q. That's not what you'd expect,
    251 9       right?
    251 10       MR. FIELDS: Object to form.
    251 11       THE WITNESS: We would not do
    251 12       anything like that.
 251:13 - 254:20 Klun                                             Re: [251:13-254:20]                    OVERRULED
    251 13       (Klun Exhibit 29 marked for                      Def Obj Foundation (602); 3M MIL No.
    251 14       identification.)                                 26
    251 15       QUESTIONS BY MR. OVERHOLTZ:
    251 16       Q. All right. Let's look at, if
    251 17       we can -- if we can pull up as exhibit -- is
   251 18        it 29 now? 29, RZ-014, Zach.
   251 19        You see this report at the
   251 20        front page, it says in the top, it says,
   251 21        "Development of a procedure to set up and
   251 22        utilize the Etymotic Research acoustic
   251 23        resistance checker, ER-ARC, and determining
   251 24        the QC acceptance range for the Combat Arms
   251 25        plug."
   252 1        Do you see that?
   252 2        A. Yes.
   252 3        Q. And the authors listed there
    252 4       are Ron Kieper and Elliott Berger, right?


Klun                                                                                                                 60
                          Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 87 of 345



   252 5    A. Yes.
   252 6    Q. Okay. And the report's got a
   252 7    date of February of 2000.
   252 8    Do you see that?
   252 9    A. Yes.
   252 10    Q. Do you remember ever seeing
   252 11    this report?
   252 12    A. No, I do not recall.
   252 13    Q. Okay. So if you can look with
   252 14    me on page 4, there's a section called
   252 15    "Determining the Combat Arms Plugs Acceptance
   252 16    Range."
   252 17    Do you see that?
   252 18    A. Yes.
   252 19    Q. And this describes the filter
   252 20    that was used in the plug, and then there's a
   252 21    chart of measurements made on either the
   252 22    European nonlinear plug or the Combat Arms
   252 23   plug and the range that was found in the
   252 24    measurements.
   252 25    Do you see that chart?
   253 1    A. Yes, I see the chart in the
   253 2    document.
   253 3    Q. All right. And it says at the
   253 4    bottom of that paragraph, "Based on these
   253 5    measurements, the acceptable range for the
   253 6    Combat Arms plug was 4.5 to 6.5 millivolts
   253 7    measured on ARC number 1."
   253 8    Do you see that?
   253 9    A. That's what the document says.
   253 10   I'm not a subject matter expert. That's what
   253 11    the document says.
   253 12    Q. Okay. You would have relied in
   253 13   your role in quality on Mr. Kieper's
   253 14    expertise on this, right?
   253 15    A. Correct.
   253 16    Q. But you don't know whether he
   253 17    ever showed you that memo, right?
   253 18    A. I don't recall.


Klun                                                                                               61
                                Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 88 of 345



    253 19         Q. So if we can look over -- I
    253 20         want to go back to page 2. You see that it
    253 21         says -- there's a second paragraph, and it
    253 22         says, "The initial attempt by the first
    253 23         author," that was Mr. Kieper, "to devise a
    253 24         setup procedure which would yield similar
    253 25         measured values from all four units failed."
    254 1         Do you see that?
    254 2         A. Yes.
    254 3         Q. He goes on a little bit further
    254 4         down, "Both setup procedures produced
    254 5         disparate values from the four ARCs."
    254 6         Do you see that?
    254 7         A. Yes.
    254 8         Q. And then if we look at the next
    254 9         paragraph it says, "The data obtained on the
    254 10        four ARCs, three reference plugs and units
    254 11        number 1 and 2, were sent to Andy Haapapuro
    254 12        of Etymotic Research, the technician who
   254 13         built units number 2 and number 3."
   254 14          Do you see that?
   254 15          A. Yes.
   254 16          Q. Etymotic, is that the company
   254 17         you bought the ARC machines from to test
   254 18          these earplugs?
   254 19          MR. FIELDS: Objection.
    254 20         THE WITNESS: I don't recall.
 254:3 - 254:20     Klun                                            Re: [254:3-254:20]           OVERRULED
    254 3         Q. He goes on a little bit further                Def Obj Foundation (602)
    254 4         down, "Both setup procedures produced
    254 5         disparate values from the four ARCs."
    254 6         Do you see that?
    254 7         A. Yes.
    254 8         Q. And then if we look at the next
    254 9         paragraph it says, "The data obtained on the
    254 10        four ARCs, three reference plugs and units
    254 11        number 1 and 2, were sent to Andy Haapapuro
    254 12        of Etymotic Research, the technician who
    254 13        built units number 2 and number 3."


Klun                                                                                                         62
                               Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 89 of 345



    254 14       Do you see that?
    254 15       A. Yes.
    254 16       Q. Etymotic, is that the company
    254 17       you bought the ARC machines from to test
    254 18       these earplugs?
    254 19       MR. FIELDS: Objection.
    254 20       THE WITNESS: I don't recall.
 255:17 - 255:17 Klun
    255 17       QUESTIONS BY MR. OVERHOLTZ:
 255:18 - 256:20 Klun                                              Re: [255:18-256:20]          OVERRULED
    255 18       Q. Okay. So this is a technical                   Def Obj 3M MIL No. 26
    255 19       report, and it says, "Comparison of ER,"
    255 20       which is Etymotic Research, "and E-A-R,
    255 21       Aearo, Z boxes, November 15, '99."
    255 22       Do you see that?
    255 23       A. Yes.
    255 24       Q. And this was from Andrew
    255 25       Haapapuro, right?
    256 1       A. That's what it says.
    256 2       Q. And it said, "Based on test
    256 3       results that I have collected on the two
    256 4       Aearo Z boxes and one of ER's boxes, I have
    256 5       concluded the large difference between boxes
    256 6       at Aearo is that they have no means to
    256 7       properly calibrate the boxes."
    256 8       Do you see that?
    256 9       A. Yes.
    256 10       Q. "Particularly, sharing cal
    256 11       cavity information between different boxes
    256 12       invites large errors and is likely to be the
    256 13       source of the problem."
    256 14       Do you see that?
    256 15       A. Yes.
    256 16       Q. "I've demonstrated that the
    256 17       three boxes properly calibrated will
    256 18       correlate quite nicely."
    256 19       Right?
    256 20       A. That's what the document says.
 255:18 - 258:17 Klun                                              Re: [255:18-258:17]          OVERRULED


Klun                                                                                                        63
                          Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 90 of 345



   255 18    Q. Okay. So this is a technical                  Def Obj Foundation (602); Hearsay
   255 19    report, and it says, "Comparison of ER,"         (801, 802)
   255 20    which is Etymotic Research, "and E-A-R,
   255 21    Aearo, Z boxes, November 15, '99."
   255 22    Do you see that?
   255 23    A. Yes.
   255 24    Q. And this was from Andrew
   255 25    Haapapuro, right?
   256 1    A. That's what it says.
   256 2    Q. And it said, "Based on test
   256 3    results that I have collected on the two
   256 4    Aearo Z boxes and one of ER's boxes, I have
   256 5    concluded the large difference between boxes
   256 6    at Aearo is that they have no means to
   256 7    properly calibrate the boxes."
   256 8    Do you see that?
   256 9    A. Yes.
   256 10    Q. "Particularly, sharing cal
   256 11    cavity information between different boxes
   256 12    invites large errors and is likely to be the
   256 13    source of the problem."
   256 14    Do you see that?
   256 15    A. Yes.
   256 16    Q. "I've demonstrated that the
   256 17    three boxes properly calibrated will
   256 18    correlate quite nicely."
   256 19    Right?
   256 20    A. That's what the document says.
   256 21    Q. Right. That's what your guys's
   256 22    internal memo said about the information they
   256 23    got from Etymotic, the people that made these
   256 24    ARC machines, in November of 1999, right?
   256 25    MR. FIELDS: Objection to form.
   257 1    THE WITNESS: I don't recall.
   257 2    QUESTIONS BY MR. OVERHOLTZ:
   257 3    Q. Did you know that by this time
   257 4    you guys at Aearo were already selling and
   257 5    delivering Combat Arms Earplugs to the United
   257 6    States military?


Klun                                                                                               64
                                 Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 91 of 345



    257 7         A. I do not recall.
    257 8         Q. Without any way of calibrating
    257 9         the machines; you don't recall that?
    257 10         MR. FIELDS: Objection to form.
    257 11         THE WITNESS: I do not recall.
   257 12          QUESTIONS BY MR. OVERHOLTZ:
   257 13          Q. But based on what Mr. Haapapuro
   257 14          said, I mean, it's pretty clear that without
   257 15          proper calibration, Aearo can't be sure that
   257 16          these earplugs are going to meet quality
   257 17          standards, right?
   257 18          MR. FIELDS: Objection to form.
   257 19          THE WITNESS: I am not a
   257 20          subject matter expert, so I
   257 21          cannot comment. I do not recall this.
   257 22          Never seen it.
   257 23          QUESTIONS BY MR. OVERHOLTZ:
   257 24          Q. Mr. Haapapuro has told you that
   257 25          the reason why you're getting different
   258 1          results on different boxes is because you had
   258 2          no way of calibrating them, right?
   258 3          MR. FIELDS: Objection to form.
   258 4          That's a misstatement. It doesn't say
   258 5          that he told Dr. Klun that.
   258 6          THE WITNESS: I agree. Nobody
   258 7          told me. I don't recall.
   258 8          QUESTIONS BY MR. OVERHOLTZ:
   258 9          Q. This memo that Mr. Haapapuro
   258 10          wrote to Elliott Berger, who ran the lab, and
   258 11          Ron Kieper, who did all the testing, told
   258 12          them, and they put in this technical report
   258 13          that the reason why there were differences
   258 14          between the ARC boxes at Aearo is there were
   258 15          no means to properly calibrate them, right?
   258 16          A. Well, by what the document
    258 17         says.
 256:21 - 257:1     Klun                                             Re: [256:21-257:1]                      OVERRULED
    256 21         Q. Right. That's what your guys's                 Def Obj Foundation (602); Vague (611,
    256 22         internal memo said about the information they     403); 3M MIL No. 26


Klun                                                                                                                     65
                              Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 92 of 345



    256 23       got from Etymotic, the people that made these
    256 24       ARC machines, in November of 1999, right?
    256 25       MR. FIELDS: Objection to form.
    257 1       THE WITNESS: I don't recall.
 257:2 - 257:7 Klun                                               Re: [257:2-257:7]                          OVERRULED
    257 2       QUESTIONS BY MR. OVERHOLTZ:                       Def Obj 3M MIL No. 26
    257 3       Q. Did you know that by this time
    257 4       you guys at Aearo were already selling and
    257 5       delivering Combat Arms Earplugs to the United
    257 6       States military?
    257 7       A. I do not recall.
 257:8 - 257:11 Klun                                              Re: [257:8-257:11]                         OVERRULED
    257 8       Q. Without any way of calibrating                 Def Obj Vague (611, 403); Foundation
    257 9       the machines; you don't recall that?              (602); 3M MIL No. 26
    257 10       MR. FIELDS: Objection to form.
    257 11       THE WITNESS: I do not recall.
 257:12 - 257:12 Klun                                             Re: [257:12-257:12]                        OVERRULED
    257 12       QUESTIONS BY MR. OVERHOLTZ:                      Def Obj 3M MIL No. 26
 257:13 - 257:22 Klun                                             Re: [257:13-257:22]                        OVERRULED
    257 13       Q. But based on what Mr. Haapapuro               Def Obj Foundation (602); Vague (611,
    257 14       said, I mean, it's pretty clear that without     403); 702; 3M MIL No. 26
    257 15       proper calibration, Aearo can't be sure that
    257 16       these earplugs are going to meet quality
    257 17       standards, right?
    257 18       MR. FIELDS: Objection to form.
    257 19       THE WITNESS: I am not a
    257 20       subject matter expert, so I
    257 21       cannot comment. I do not recall this.
    257 22       Never seen it.
 257:23 - 257:23 Klun                                             Re: [257:23-257:23]                        OVERRULED
    257 23       QUESTIONS BY MR. OVERHOLTZ:                      Def Obj 3M MIL No. 26
 257:24 - 258:7 Klun                                              Re: [257:24-258:7]                         OVERRULED
    257 24       Q. Mr. Haapapuro has told you that               Def Obj Foundation (602); Vague;
    257 25       the reason why you're getting different          Misstates (611, 403); 702; Hearsay (801,
    258 1       results on different boxes is because you had     802); 3M MIL No. 26
    258 2       no way of calibrating them, right?
    258 3       MR. FIELDS: Objection to form.
    258 4       That's a misstatement. It doesn't say
    258 5       that he told Dr. Klun that.


Klun                                                                                                                     66
                               Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 93 of 345



    258 6       THE WITNESS: I agree. Nobody
    258 7       told me. I don't recall.
 258:8 - 258:17 Klun                                               Re: [258:8-258:17]                     OVERRULED
    258 8       QUESTIONS BY MR. OVERHOLTZ:                        Def Obj 3M MIL No. 26
    258 9       Q. This memo that Mr. Haapapuro
    258 10       wrote to Elliott Berger, who ran the lab, and
    258 11       Ron Kieper, who did all the testing, told
    258 12       them, and they put in this technical report
    258 13       that the reason why there were differences
   258 14        between the ARC boxes at Aearo is there were
   258 15        no means to properly calibrate them, right?
   258 16        A. Well, by what the document
    258 17       says.
 258:18 - 259:12 Klun                                              Re: [258:18-259:12]                    OVERRULED
    258 18       (Klun Exhibit 30 marked for                       Def Obj Foundation (602); 3M MIL No.
    258 19       identification.)                                  26
    258 20       QUESTIONS BY MR. OVERHOLTZ:
    258 21       Q. Well, let's look and see what
    258 22       happened about four days after that. If we
    258 23       can pull up slide 55, Zach, and I'll
    258 24       introduce as Exhibit Number 30 plaintiff 9 --
    258 25       P0922.
    259 1       And again, I've got a
    259 2       picture -- a blowup from the e-mail there.
    259 3       And the writing at the top with the date is,
    259 4       "Berger says there is no test data for the
    259 5       CAEv2 even though Aearo was selling the
    259 6       plugs."
    259 7       Can you see the e-mail there on
    259 8       the screen, Mr. Klun?
    259 9       A. I'm seeing part of it.
    259 10       Q. All right. And Elliott Berger
    259 11       e-mails on November 19th of '99, right?
    259 12       A. Uh-huh.
 259:20 - 262:17 Klun                                              Re: [259:20-262:17]                    OVERRULED
    259 20       QUESTIONS BY MR. OVERHOLTZ:                       Def Obj 3M MIL No. 26
    259 21       Q. You see the subject is "Combat
    259 22       Arms plug," Mr. Klun?
    259 23       A. Yes.


Klun                                                                                                                  67
                           Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 94 of 345



   259 24    Q. And Mr. Berger writes, "It
   259 25    recently occurred to us that we have no data
   260 1    on the actual version of the nonlinear
   260 2    earplug that we are now selling in the US,
   260 3    namely, the dual-ended Combat Arms plug."
   260 4    Do you see that?
   260 5    A. Yes.
   260 6    Q. So four days after the people
   260 7    at Etymotic told Mr. Berger and Mr. Kieper
   260 8    that there was no way for them to test the
   260 9    plugs with the ARC machines and get
   260 10    consistent results because they had no way of
   260 11    calibrating them, Berger e-mails that they
   260 12    have no data on the plug that they are now
   260 13    selling, right?
   260 14    MR. FIELDS: Objection to form.
   260 15    THE WITNESS: I don't recall
   260 16    ever seeing this document.
   260 17    QUESTIONS BY MR. OVERHOLTZ:
   260 18    Q. I mean, if you would have -- if
   260 19    you would have known that you were selling
   260 20    plugs that you didn't have data on regarding
   260 21    their nonlinear function and that the quality
   260 22    control machines that you use couldn't be
   260 23    calibrated, would the right thing to have
   260 24    done is, hey, we've got to quit selling these
   260 25    until we get this problem fixed?
   261 1    MR. FIELDS: Objection. Form.
   261 2    THE WITNESS: I don't recall
   261 3    this.
   261 4    QUESTIONS BY MR. OVERHOLTZ:
   261 5    Q. So you don't recall this, so
   261 6    you didn't have the chance to stand up and
   261 7    say, hey, we need to stop; is that what
   261 8    you're saying?
   261 9    MR. FIELDS: Objection to form.
   261 10    Mischaracterization.
   261 11    THE WITNESS: I'm saying I have
   261 12    no recall or did not see the document.


Klun                                                                                                68
                                 Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 95 of 345



    261 13         QUESTIONS BY MR. OVERHOLTZ:
    261 14         Q. I mean, if you had heard that
    261 15         your quality control machines couldn't be
   261 16          calibrated and that you didn't have nonlinear
   261 17          data on the earplugs that you were selling to
   261 18          the US military, would you have taken some
   261 19          action?
   261 20          MR. FIELDS: Objection. Form.
   261 21          THE WITNESS: As I say, I'm not
   261 22          aware of it. I'm not aware of this
   261 23          document nor recall it.
   261 24          QUESTIONS BY MR. OVERHOLTZ:
   261 25          Q. Would you have expected that
   262 1          someone that did know this fact to take some
   262 2          action over at Aearo and say, hold up, we've
   262 3          got to get these ARC machines fixed. We've
   262 4          got to get some real data before we keep
   262 5          selling these plugs to the US military?
   262 6          MR. FIELDS: Objection to form.
   262 7          THE WITNESS: Again, I have no
   262 8          recall of this.
   262 9          QUESTIONS BY MR. OVERHOLTZ:
   262 10          Q. So at this point in time in
   262 11          late '99, you're still in quality, right?
   262 12          A. Correct.
   262 13          Q. Along with Annette Shaver and
   262 14          Steve Todor, right?
   262 15          A. Yes.
   262 16          (Klun Exhibit 31 marked for
    262 17         identification.)
 260:6 - 260:16     Klun                                             Re: [260:6-260:16]                       OVERRULED
    260 6         Q. So four days after the people                   Def Obj Hearsay (801, 802); Foundation
    260 7         at Etymotic told Mr. Berger and Mr. Kieper         (602); 702; Compound; Vague (611,
    260 8         that there was no way for them to test the         403)
    260 9         plugs with the ARC machines and get
    260 10         consistent results because they had no way of
    260 11         calibrating them, Berger e-mails that they
    260 12         have no data on the plug that they are now
    260 13         selling, right?


Klun                                                                                                                      69
                                Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 96 of 345



    260 14       MR. FIELDS: Objection to form.
    260 15       THE WITNESS: I don't recall
    260 16       ever seeing this document.
 260:18 - 261:3 Klun                                                Re: [260:18-261:3]                      OVERRULED
    260 18       Q. I mean, if you would have -- if                 Def Obj Foundation (602); 702; 701;
    260 19       you would have known that you were selling         Vague; Argumentative (611, 403)
    260 20       plugs that you didn't have data on regarding
    260 21       their nonlinear function and that the quality
    260 22       control machines that you use couldn't be
    260 23       calibrated, would the right thing to have
    260 24       done is, hey, we've got to quit selling these
    260 25       until we get this problem fixed?
    261 1       MR. FIELDS: Objection. Form.
    261 2       THE WITNESS: I don't recall
    261 3       this.
 261:5 - 261:12 Klun                                                Re: [261:5-261:12]                      OVERRULED
    261 5       Q. So you don't recall this, so                     Def Obj Foundation (602);
    261 6       you didn't have the chance to stand up and          Argumentative; Vague; Misstates (611,
    261 7       say, hey, we need to stop; is that what             403)
    261 8       you're saying?
    261 9       MR. FIELDS: Objection to form.
    261 10       Mischaracterization.
    261 11       THE WITNESS: I'm saying I have
    261 12       no recall or did not see the document.
 261:14 - 261:23 Klun                                               Re: [261:14-261:23]                     OVERRULED
    261 14       Q. I mean, if you had heard that                   Def Obj 701; Foundation (602);
    261 15       your quality control machines couldn't be          Argumentative; Vague (611, 403)
    261 16       calibrated and that you didn't have nonlinear
    261 17       data on the earplugs that you were selling to
    261 18       the US military, would you have taken some
    261 19       action?
    261 20       MR. FIELDS: Objection. Form.
   261 21        THE WITNESS: As I say, I'm not
   261 22        aware of it. I'm not aware of this
    261 23       document nor recall it.
 261:25 - 262:8 Klun                                                Re: [261:25-262:8]                      OVERRULED
    261 25       Q. Would you have expected that                    Def Obj Foundation (602); 701; Vague;
    262 1       someone that did know this fact to take some        Argumentative (611, 403)
    262 2       action over at Aearo and say, hold up, we've


Klun                                                                                                                    70
                               Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 97 of 345



    262 3       got to get these ARC machines fixed. We've
    262 4       got to get some real data before we keep
    262 5       selling these plugs to the US military?
    262 6       MR. FIELDS: Objection to form.
    262 7       THE WITNESS: Again, I have no
    262 8       recall of this.
 263:5 - 264:5 Klun                                                Re: [263:5-264:5]                   OVERRULED
    263 5       Q. And if we can look at the                       Def Obj 3M MIL No. 26; Foundation
    263 6       e-mail, Dick Knauer writes to Steve and says,      (602)
   263 7        "Steve, I've reviewed the progress for the
   263 8        Combat Arms test fixture with Berger and
   263 9        Kieper."
   263 10        Do you see that?
   263 11        A. Yes.
   263 12        Q. I mean, Berger and Kieper are
   263 13        the ones who got the memo from the guys at
   263 14        Etymotic that said they couldn't calibrate
   263 15        the plugs, right?
   263 16        MR. FIELDS: Objection to form.
   263 17        THE WITNESS: Like I say, I
   263 18        don't recall.
   263 19        QUESTIONS BY MR. OVERHOLTZ:
   263 20        Q. Okay. Well, that's what the
   263 21        Haapapuro memo said, right?
   263 22        A. If that's what the document
   263 23        says.
   263 24        Q. And he goes on and says, "I
   263 25        would like to provide a brief update. The
   264 1        specification that is important for the
   264 2        product is the acoustic resistance of the
   264 3        finished plug which is determined in ohms."
   264 4        Do you see that?
    264 5       A. Yes.
 266:14 - 266:24 Klun                                              Re: [266:14-266:24]                 OVERRULED
    266 14       Q. Okay. So what Dick Knauer                      Def Obj 3M MIL No. 26; Foundation
    266 15       e-mails on December 10th of '99, he tells         (602)
    266 16       Steve Todor and Annette Shaver in quality
    266 17       that --
    266 18       A. Yes.


Klun                                                                                                               71
                              Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 98 of 345



    266 19       Q. -- with respect to the Combat
    266 20       Arms test picture, the ARC machine, after
    266 21       talking to Berger and Kieper, that the
    266 22       important specification is the acoustic
    266 23       resistance of the finished plug, right?
    266 24       A. Yes.
 273:13 - 273:16 Klun                                             Re: [273:13-273:16]                     OVERRULED
    273 13       Q. Now, do you know how those                    Pltf Obj improper counter per PTO 64;
    273 14       plugs got back from San Luis Potos�, Mexico,     402
   273 15        to Indianapolis to be sold?
    273 16       A. I do not know.
 273:17 - 273:23 Klun
    273 17       (Klun Exhibit 33 marked for
    273 18       identification.)
    273 19       QUESTIONS BY MR. OVERHOLTZ:
    273 20       Q. Okay. All right. So if we can
    273 21       look at the next exhibit, we'll mark this as
    273 22       Exhibit 33, which is BK-164. This is a
    273 23       quotation document from August 5th of 2000.
 274:7 - 274:16 Klun
    274 7       Q. Okay. So this shows -- this
    274 8       is -- this indicated -- this document we
    274 9       found in Aearo's files says that this is a
    274 10       labor quotation type.
    274 11       Do you see that?
    274 12       A. Yes.
    274 13       Q. And it models the Combat Arms
    274 14       part number 370-1000.
    274 15       Do you see that?
    274 16       A. Yes.
 274:21 - 275:1 Klun                                              Re: [274:21-275:1]                      OVERRULED
    274 21       Q. And it looks like -- that TJR                 Def Obj Foundation (602); Relevance
    274 22       was saying that they could put these earplugs    (401, 402); Prejudice (403); 3M MIL
    274 23       together for 30 and a half cents each, right?    No. 7
    274 24       MR. FIELDS: Objection to form.
    274 25       THE WITNESS: That's what the
    275 1       document says.
 275:22 - 276:1 Klun                                              Re: [275:22-276:1]                      OVERRULED
    275 22       Q. All right. You know -- did you                Pltf Obj improper counter per PTO 64;


Klun                                                                                                                  72
                                 Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 99 of 345



    275 23         become aware at some point that TJR merged        402
    275 24         into Aearo, became Aearo Technologies de
    275 25         Mexico, or ATM?
    276 1         A. Do not recall that.
 277:1 - 277:1    Klun
    277 1         QUESTIONS BY MR. OVERHOLTZ:
 277:2 - 281:20     Klun                                             Re: [277:2-281:20]           OVERRULED
    277 2         Q. All right. Let's look at                        Def Obj Foundation (602)
    277 3         slide 78, if we can. And we'll mark this as
    277 4         Exhibit 34, which is P1364A.
    277 5         And this is -- we're going to
    277 6         look at page 3, which is an April 9, 2003
    277 7         Medical Procurement Item Description.
    277 8         Can you see that, Mr. Klun?
    277 9         A. Yes.
    277 10         Q. And so for this Medical
    277 11         Procurement Item Description dated April 9,
    277 12         2003, there's a section under 4.3.2 called
    277 13         Sound Attenuation.
    277 14         Do you see that?
    277 15         A. Yes.
    277 16         Q. And it says, "Sampling for
    277 17         inspection of sound attenuation."
    277 18         You know what sound attenuation
    277 19         is, right, since you were working on hearing
    277 20         protection?
    277 21         A. Yeah. Yes, I do.
    277 22         Q. That's the protective effect of
    277 23         the earplug, right?
    277 24         A. Yes.
    277 25         Q. It says, "Sampling for
    278 1         inspection of sound attenuation of the
    278 2         level-dependent yellow end shall be
   278 3          100 percent and shall be verified using an
   278 4          acoustical impedance test."
   278 5          Do you see that?
   278 6          A. Yes.
   278 7          Q. So for this Medical Procurement
    278 8         Item Description, for the military to be able


Klun                                                                                                          73
                          Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 100 of 345



   278 9    to order these plugs, Aearo told the military
   278 10    they were going to test 100 percent of them
   278 11    and verify with an ARC machine, right?
   278 12    MR. FIELDS: Objection. Form.
   278 13    THE WITNESS: That's what this
   278 14    document says.
   278 15    QUESTIONS BY MR. OVERHOLTZ:
   278 16    Q. It doesn't say anywhere on here
   278 17    in April of 2003 that sometimes our machines
   278 18    may not be calibrated and may not work right,
   278 19    does it?
   278 20    MR. FIELDS: Objection to form.
   278 21    Argumentative.
   278 22    QUESTIONS BY MR. OVERHOLTZ:
   278 23    Q. It doesn't say that, right,
   278 24    Mr. Klun?
   278 25    MR. FIELDS: Same objection.
   279 1    THE WITNESS: Say it again?
   279 2    QUESTIONS BY MR. OVERHOLTZ:
   279 3    Q. It doesn't say anywhere on here
   279 4    that if the ARC machines aren't calibrated,
   279 5    they may not work right, and we can't verify
   279 6    that the plugs are going to work for the
   279 7    soldiers, does it?
   279 8    A. I go by what the document says.
   279 9    Q. Do you know if anyone at Aearo
   279 10    ever told the United States military that if
   279 11    those ARC machines weren't calibrated, that
   279 12    they'd have no way of verifying that the
   279 13    plugs would attenuate sound for the yellow
   279 14    end for the soldiers wearing them?
   279 15    MR. FIELDS: Objection. Form.
   279 16    THE WITNESS: I do not know nor
   279 17    recall.
   279 18    QUESTIONS BY MR. OVERHOLTZ:
   279 19    Q. And do you know if anyone at
   279 20    Aearo ever told the United States military
   279 21    that they were having problems with the
   279 22    plug -- with the ARC machines being


Klun                                                                                                74
                          Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 101 of 345



   279 23    calibrated right?
   279 24    A. Do not know nor recall.
   279 25    Q. Do you think the US military
   280 1    and the soldiers that were going to wear
   280 2    these plugs deserved to know about that
   280 3    issue?
   280 4    MR. FIELDS: Objection to form.
   280 5    THE WITNESS: I do not know nor
   280 6    recall.
   280 7    QUESTIONS BY MR. OVERHOLTZ:
   280 8    Q. So do you believe that the
   280 9    United States military should have been told
   280 10    if there was a problem with the calibration
   280 11    of the ARC machines and that Aearo couldn't
   280 12    verify that the yellow end of the earplug was
   280 13    going to attenuate sound and protect the
   280 14    soldiers?
   280 15    MR. FIELDS: Objection. Form.
   280 16    THE WITNESS: Can you --
   280 17    QUESTIONS BY MR. OVERHOLTZ:
   280 18    Q. Sure.
   280 19    A. Can you repeat?
   280 20    Q. Do you believe the United
   280 21    States military should have been told that if
   280 22    there was a problem with the calibration of
   280 23    the ARC machines and that Aearo couldn't
   280 24    verify that the yellow end of the earplug was
   280 25    going to attenuate sound and protect the
   281 1    soldiers?
   281 2    MR. FIELDS: Same objection.
   281 3    THE WITNESS: Do not know nor
   281 4    recall.
   281 5    QUESTIONS BY MR. OVERHOLTZ:
   281 6    Q. If you would have known, would
   281 7    you have told them?
   281 8    MR. FIELDS: Object to form.
   281 9    THE WITNESS: I do not know nor
   281 10    recall.
   281 11    QUESTIONS BY MR. OVERHOLTZ:


Klun                                                                                                75
                             Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 102 of 345



    281 12       Q. So when you sent Kieper and
    281 13       Zielinski down to Mexico in November 2004 and
    281 14       you found -- and you wrote out that memo
    281 15       about all the problems, did you pick up the
    281 16       phone and call anyone over at the Army and
    281 17       say, hey, we've got a problems, fellows?
    281 18       MR. FIELDS: Objection. Form.
    281 19       THE WITNESS: Do not know nor
    281 20       recall.
 278:7 - 278:14 Klun                                              Re: [278:7-278:14]                       OVERRULED
    278 7       Q. So for this Medical Procurement                Def Obj Hearsay (801, 802); Foundation
    278 8       Item Description, for the military to be able     (602); Vague (611, 403)
    278 9       to order these plugs, Aearo told the military
    278 10       they were going to test 100 percent of them
    278 11       and verify with an ARC machine, right?
    278 12       MR. FIELDS: Objection. Form.
    278 13       THE WITNESS: That's what this
    278 14       document says.
 278:15 - 278:19 Klun                                             Re: [278:15-278:19]                      OVERRULED
    278 15       QUESTIONS BY MR. OVERHOLTZ:                      Def Obj Argumentative (611, 403); 3M
    278 16       Q. It doesn't say anywhere on here               MIL No. 26
    278 17       in April of 2003 that sometimes our machines
    278 18       may not be calibrated and may not work right,
    278 19       does it?
 279:1 - 279:8 Klun                                               Re: [279:1-279:8]                        OVERRULED
    279 1       THE WITNESS: Say it again?                        Def Obj 3M MIL No. 26
    279 2       QUESTIONS BY MR. OVERHOLTZ:
    279 3       Q. It doesn't say anywhere on here
    279 4       that if the ARC machines aren't calibrated,
    279 5       they may not work right, and we can't verify
    279 6       that the plugs are going to work for the
    279 7       soldiers, does it?
    279 8       A. I go by what the document says.
 279:9 - 281:20 Klun                                              Re: [279:9-281:20]                       OVERRULED
    279 9       Q. Do you know if anyone at Aearo                 Def Obj 3M MIL No. 26
    279 10       ever told the United States military that if
    279 11       those ARC machines weren't calibrated, that
    279 12       they'd have no way of verifying that the
    279 13       plugs would attenuate sound for the yellow


Klun                                                                                                                   76
                          Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 103 of 345



   279 14    end for the soldiers wearing them?
   279 15    MR. FIELDS: Objection. Form.
   279 16    THE WITNESS: I do not know nor
   279 17    recall.
   279 18    QUESTIONS BY MR. OVERHOLTZ:
   279 19    Q. And do you know if anyone at
   279 20    Aearo ever told the United States military
   279 21    that they were having problems with the
   279 22    plug -- with the ARC machines being
   279 23    calibrated right?
   279 24    A. Do not know nor recall.
   279 25    Q. Do you think the US military
   280 1    and the soldiers that were going to wear
   280 2    these plugs deserved to know about that
   280 3    issue?
   280 4    MR. FIELDS: Objection to form.
   280 5    THE WITNESS: I do not know nor
   280 6    recall.
   280 7    QUESTIONS BY MR. OVERHOLTZ:
   280 8    Q. So do you believe that the
   280 9    United States military should have been told
   280 10    if there was a problem with the calibration
   280 11    of the ARC machines and that Aearo couldn't
   280 12    verify that the yellow end of the earplug was
   280 13    going to attenuate sound and protect the
   280 14    soldiers?
   280 15    MR. FIELDS: Objection. Form.
   280 16    THE WITNESS: Can you --
   280 17    QUESTIONS BY MR. OVERHOLTZ:
   280 18    Q. Sure.
   280 19    A. Can you repeat?
   280 20    Q. Do you believe the United
   280 21    States military should have been told that if
   280 22    there was a problem with the calibration of
   280 23    the ARC machines and that Aearo couldn't
   280 24    verify that the yellow end of the earplug was
   280 25    going to attenuate sound and protect the
   281 1    soldiers?
   281 2    MR. FIELDS: Same objection.


Klun                                                                                                77
                               Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 104 of 345



    281 3         THE WITNESS: Do not know nor
    281 4         recall.
    281 5         QUESTIONS BY MR. OVERHOLTZ:
    281 6         Q. If you would have known, would
    281 7         you have told them?
    281 8         MR. FIELDS: Object to form.
    281 9         THE WITNESS: I do not know nor
    281 10         recall.
    281 11         QUESTIONS BY MR. OVERHOLTZ:
    281 12         Q. So when you sent Kieper and
    281 13         Zielinski down to Mexico in November 2004 and
    281 14         you found -- and you wrote out that memo
    281 15         about all the problems, did you pick up the
    281 16         phone and call anyone over at the Army and
    281 17         say, hey, we've got a problems, fellows?
    281 18         MR. FIELDS: Objection. Form.
    281 19         THE WITNESS: Do not know nor
    281 20         recall.
 279:25 - 280:6     Klun                                            Re: [279:25-280:6]                      SUSTAINED
    279 25         Q. Do you think the US military                  Def Obj 701; Foundation (602);
    280 1         and the soldiers that were going to wear          Argumentative (611, 403)
    280 2         these plugs deserved to know about that
    280 3         issue?
    280 4         MR. FIELDS: Objection to form.
    280 5         THE WITNESS: I do not know nor
    280 6         recall.
 280:20 - 281:4     Klun                                            Re: [280:20-281:4]                      OVERRULED
    280 20         Q. Do you believe the United                     Def Obj 701; Argumentative (611, 403)
    280 21         States military should have been told that if
    280 22         there was a problem with the calibration of
    280 23         the ARC machines and that Aearo couldn't
    280 24         verify that the yellow end of the earplug was
    280 25         going to attenuate sound and protect the
    281 1         soldiers?
    281 2         MR. FIELDS: Same objection.
    281 3         THE WITNESS: Do not know nor
    281 4         recall.
 281:6 - 281:10     Klun                                            Re: [281:6-281:10]                      OVERRULED
    281 6         Q. If you would have known, would                 Def Obj 701; Foundation (602)


Klun                                                                                                                    78
                             Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 105 of 345



    281 7       you have told them?
    281 8       MR. FIELDS: Object to form.
    281 9       THE WITNESS: I do not know nor
    281 10       recall.
 281:12 - 281:20 Klun                                             Re: [281:12-281:20]                   OVERRULED
    281 12       Q. So when you sent Kieper and                   Def Obj Argumentative; Vague (611,
    281 13       Zielinski down to Mexico in November 2004 and    403)
    281 14       you found -- and you wrote out that memo
    281 15       about all the problems, did you pick up the
    281 16       phone and call anyone over at the Army and
    281 17       say, hey, we've got a problems, fellows?
    281 18       MR. FIELDS: Objection. Form.
    281 19       THE WITNESS: Do not know nor
    281 20       recall.
 282:11 - 283:6 Klun                                              Re: [282:11-283:6]                    OVERRULED
    282 11       Q. Okay. Let's ask you a question                Def Obj 3M MIL No. 26
    282 12       here, Mr. Klun.
    282 13       You told Mr. Pirtle that when
    282 14       it comes to testing, quality testing,
    282 15       machines, that it's important that they're
    282 16       calibrated right.
    282 17       Do you recall that?
    282 18       A. Yes.
    282 19       Q. And is it -- would you agree
    282 20       that if you lose the calibration plugs or
    282 21       pins for the machine, it's going to be hard
    282 22       to make sure they're calibrated correctly?
    282 23       MR. FIELDS: Object to form.
    282 24       THE WITNESS: I'm not a subject
    282 25       matter expert. Don't know or recall.
    283 1       QUESTIONS BY MR. OVERHOLTZ:
    283 2       Q. But if you don't have the tools
    283 3       you need to calibrate the machine, you can't
    283 4       make sure it's calibrated the right way; is
    283 5       that fair?
    283 6       A. That's fair.
 282:19 - 282:25 Klun                                             Re: [282:19-282:25]                   SUSTAINED
    282 19       Q. And is it -- would you agree                  Def Obj 701; 702; Foundation (602);
    282 20       that if you lose the calibration plugs or        Vague (611, 403)


Klun                                                                                                                79
                              Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 106 of 345



    282 21       pins for the machine, it's going to be hard
    282 22       to make sure they're calibrated correctly?
    282 23       MR. FIELDS: Object to form.
    282 24       THE WITNESS: I'm not a subject
    282 25       matter expert. Don't know or recall.
 283:7 - 283:12 Klun                                               Re: [283:7-283:12]                  OVERRULED
    283 7       (Klun Exhibit 35 marked for                        Def Obj Foundation (602)
    283 8       identification.)
    283 9       QUESTIONS BY MR. OVERHOLTZ:
    283 10       Q. Okay. Let me show you what
    283 11       we'll mark as Exhibit Number 35, which is
    283 12       P2270. And I want to start with --
 283:24 - 285:14 Klun                                              Re: [283:24-285:14]                 OVERRULED
    283 24       Q. So if we can go to the last                    Def Obj 3M MIL No. 26; Foundation
    283 25       page, Mr. Klun, and I'll have it blown up for     (602)
    284 1       you, there's an e-mail from -- there's an
    284 2       e-mail from a Roberto Ramirez Blanco down at
   284 3        the bottom. And you see the signature line
   284 4        is RobertoRamirez@TJR-mex.com.
   284 5        Do you see that?
   284 6        A. Yes.
   284 7        Q. Okay. And this e-mail is from
   284 8        August 1st of 2002. Okay?
   284 9        It says, "Hi, Don, I'm sending
   284 10        you two photos where you can see the
   284 11        equipment I am talking about, and another of
   284 12        an ARC box where we test earplugs and where
   284 13        we put the calibration plug, which are lost."
   284 14        Do you see that?
   284 15        A. Yes.
   284 16        Q. Okay. So in August of 2002,
   284 17        the guys down at TJR Mexico are saying that
   284 18        they've lost the calibration plugs, right?
   284 19        MR. FIELDS: Objection. Form.
   284 20        THE WITNESS: All I can see is
   284 21        what the document is saying. The
   284 22        calibration -- what the individual
   284 23        said, "the calibration plug, which are
    284 24       lost."


Klun                                                                                                               80
                              Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 107 of 345



    284 25
    285 1       QUESTIONS BY MR. OVERHOLTZ:
    285 2       Q. Okay. And that's not a good
    285 3       thing, right?
    285 4       MR. FIELDS: Objection. Form.
    285 5       THE WITNESS: Was there a
    285 6       question?
    285 7       QUESTIONS BY MR. OVERHOLTZ:
    285 8       Q. Sure.
    285 9       It's not a good thing to have
    285 10       lost the calibration plugs for your quality
    285 11       control machines down in Mexico where you're
    285 12       assembling and testing the plugs, right?
    285 13       A. I would say it's not a good
    285 14       thing.
 284:16 - 284:24 Klun                                              Re: [284:16-284:24]                      OVERRULED
    284 16       Q. Okay. So in August of 2002,                    Def Obj Hearsay (801, 802); Foundation
    284 17       the guys down at TJR Mexico are saying that       (602)
    284 18       they've lost the calibration plugs, right?
    284 19       MR. FIELDS: Objection. Form.
    284 20       THE WITNESS: All I can see is
    284 21       what the document is saying. The
    284 22       calibration -- what the individual
    284 23       said, "the calibration plug, which are
    284 24       lost."
 289:7 - 289:14 Klun                                               Re: [289:7-289:14]                       OVERRULED
    289 7       In your role at quality at                         Def Obj Argumentative (611, 403);
    289 8       Aearo, do you believe it would be good             Foundation (602); 702; 3M MIL No. 26
    289 9       quality control procedure for the calibration
    289 10       plugs for the quality control machine for the
    289 11       yellow end of the Combat Arms Earplug to be
    289 12       lost for months and months when you're
    289 13       selling those plugs to the United States
    289 14       military?
 289:16 - 289:20 Klun                                              Re: [289:16-289:20]                      OVERRULED
    289 16       THE WITNESS: I don't know                         Def Obj 3M MIL No. 26
    289 17       whether nor recall whether these plugs
    289 18       were really lost. I don't know any of
    289 19       this.


Klun                                                                                                                    81
                             Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 108 of 345



    289 20       QUESTIONS BY MR. OVERHOLTZ:
 289:21 - 289:23 Klun                                             Re: [289:21-289:23]                  SUSTAINED
    289 21       Q. I mean, you don't think Ron                   Def Obj Argumentative (611, 403);
    289 22       Kieper was lying about them being lost,          Foundation (602)
    289 23       right?
 289:25 - 290:1 Klun                                              Re: [289:25-290:1]                   SUSTAINED
    289 25       THE WITNESS: Go by what the                      Def Obj Argumentative (611, 403);
    290 1       document says, what Ron said.                     Foundation (602)
 290:2 - 290:2 Klun                                               Re: [290:2-290:2]
    290 2       QUESTIONS BY MR. OVERHOLTZ:                       Def Obj 3M MIL No. 26
 290:3 - 290:6 Klun                                               Re: [290:3-290:6]                    SUSTAINED
    290 3       Q. Did you have any reason to                     Def Obj Foundation (602)
    290 4       believe Mr. Ramirez from TJR Mexico was lying
    290 5       when he said, hey, we've lost the plugs and
    290 6       we need some more?
 290:8 - 290:9 Klun                                               Re: [290:8-290:9]                    SUSTAINED
    290 8       THE WITNESS: I don't know                         Def Obj Foundation (602)
    290 9       Mr. Ramirez.
 290:21 - 290:21 Klun
    290 21       QUESTIONS BY MR. OVERHOLTZ:
 290:22 - 291:3 Klun                                              Re: [290:22-291:3]                   SUSTAINED
    290 22       Q. You didn't know him, but you                  Def Obj 3M MIL No. 26
    290 23       guys were relying on the people at TJR Mexico
    290 24       to put these Combat Arms Earplugs together
    290 25       and test them to make sure that that filter
    291 1       in that yellow end of the plug would work
    291 2       when a soldier needed it when they were
    291 3       defending our country, right?
 291:5 - 291:7 Klun
    291 5       THE WITNESS: Can you state a
    291 6       question that I can understand?
    291 7       QUESTIONS BY MR. OVERHOLTZ:
 291:8 - 291:18 Klun                                              Re: [291:8-291:18]                   OVERRULED; however, the
    291 8       Q. Isn't it true that you guys at                 Def Obj Argumentative; Vague (611,   following portion must be removed:
    291 9       Aearo were relying on the folks at TJR Mexico     403); Foundation (602)               “and protect a soldier’s hearing when
    291 10       to put these Combat Arms Earplugs together                                            they were out defending our country”
    291 11       and test them with those ARC machines that
    291 12       were properly calibrated to make sure that
    291 13       that yellow end of that earplug would work


Klun                                                                                                                                     82
                                Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 109 of 345



    291 14         and protect a soldier's hearing when they
    291 15         were out defending our country?
    291 16         MR. FIELDS: Same objection.
    291 17         THE WITNESS: I don't know or
    291 18         recall the situation.
 291:8 - 291:18     Klun                                             Re: [291:8-291:18]                    SUSTAINED (asked and answered)
    291 8         Q. Isn't it true that you guys at                  Def Obj 3M MIL No. 26
    291 9         Aearo were relying on the folks at TJR Mexico
    291 10         to put these Combat Arms Earplugs together
    291 11         and test them with those ARC machines that
    291 12         were properly calibrated to make sure that
    291 13         that yellow end of that earplug would work
    291 14         and protect a soldier's hearing when they
    291 15         were out defending our country?
    291 16         MR. FIELDS: Same objection.
    291 17         THE WITNESS: I don't know or
    291 18         recall the situation.
 292:1 - 292:1    Klun
    292 1         QUESTIONS BY MR. OVERHOLTZ:
 292:2 - 292:10     Klun                                             Re: [292:2-292:10]                    SUSTAINED
    292 2         Q. But you guys at Aearo couldn't                  Def Obj Argumentative; Vague (611,
    292 3         do anything to rectify the problem with these      403); Foundation (602); 702; 3M MIL
    292 4         ARC machines that weren't calibrated right         No. 26
    292 5         down in Mexico, that only cost $700, for
    292 6         months and months between 2002 and 2003 to
    292 7         make sure those plugs could be tested
    292 8         appropriately; isn't that true?
    292 9         MR. FIELDS: Objection. Form.
    292 10         THE WITNESS: I don't know.
 293:2 - 293:16     Klun                                             Re: [293:2-293:16]                    OVERRULED
    293 2         So for the Combat Arms                             Def Obj 3M MIL No. 26
    293 3         version 2 dual-ended plug, okay, that's the
    293 4         plug we've been talking about, right?
    293 5         A. Yes.
    293 6         Q. And that's this plug right
    293 7         there, right?
    293 8         A. Yes.
   293 9          Q. Okay. So what we know, what we
    293 10         learned through these documents, is that


Klun                                                                                                                                    83
                              Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 110 of 345



    293 11       there was a QC machine, and that machine is
    293 12       called the ARC, right?
    293 13       A. Yes.
    293 14       Q. The acoustic resistance
    293 15       checker, correct?
    293 16       A. Yes.
 293:23 - 294:1 Klun
    293 23       Q. Okay. And the other thing we
    293 24       learned about them is that they need to be
    293 25       calibrated, right?
    294 1       A. Yes.
 294:2 - 294:4 Klun                                                Re: [294:2-294:4]                   OVERRULED
    294 2       Q. Okay. And the ARC machines,                     Def Obj 3M MIL No. 26
    294 3       they test the yellow end of the plug, right?
    294 4       A. Yes.
 294:5 - 294:11 Klun                                               Re: [294:5-294:11]                  OVERRULED
    294 5       Q. And the yellow end, that's the                  Def Obj Foundation (602)
    294 6       end with the filter in it that protects you
    294 7       from loud noise, like an impulse noise; is
    294 8       that right?
    294 9       MR. FIELDS: Objection to form.
    294 10       THE WITNESS: I assume that to
    294 11       be true.
 298:5 - 298:16 Klun                                               Re: [298:5-298:16]                  OVERRULED
    298 5       Q. Okay. So, Mr. Klun, you see                     Def Obj Foundation (602)
    298 6       this is an e-mail from Brian Myers on May 7,
    298 7       2003, to John Komada at DSCP.
    298 8       Do you see that?
    298 9       A. Yes.
    298 10       Q. Okay. And Brian is writing --
   298 11        do you know who Mr. Komada is?
   298 12        A. No, I do not know.
   298 13        Q. You know who the Defense
   298 14        Logistics Agency is that handles purchasing
   298 15        for the US military, right?
    298 16       A. No. I don't know nor recall.
 298:17 - 301:20 Klun                                              Re: [298:17-301:20]                 OVERRULED
    298 17       Q. Let's see what Mr. Myers, who                  Def Obj 3M MIL No. 26; Foundation
    298 18       you worked with, told Mr. Komada back in          (602)


Klun                                                                                                               84
                          Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 111 of 345



   298 19    2003.
   298 20    He says, "John, I had to
   298 21    consult with a few other folks, but these
   298 22    changes are warranted. Two notes for you:
   298 23    Number 1, we consider the acoustical
   298 24    impedance test under sampling for inspection
   298 25    paragraph to be proprietary."
   299 1    Do you see that?
   299 2    A. Yes.
   299 3    Q. Did you remember that the ARC
   299 4    testing that Aearo put into this -- this
   299 5    medical procurement description document,
   299 6    that Aearo considered that to be a
   299 7    proprietary test?
   299 8    A. Do not know nor recall.
   299 9    Q. And the acoustical impedance
   299 10    test that Aearo was putting into that medical
   299 11    procurement item description document, that
   299 12    was the ARC testing, right? That's what ARC
   299 13    tested?
   299 14    MR. FIELDS: Sorry. Objection.
   299 15    Form.
   299 16    THE WITNESS: That's what the
   299 17    documents say, yes.
   299 18    QUESTIONS BY MR. OVERHOLTZ:
   299 19    Q. Because if we look back at
   299 20    slide 78, which is already an exhibit, under
   299 21    Sound Attenuation, this Medical Procurement
   299 22    Item Description said, "Sampling for
   299 23    inspection of sound attenuation of the
   299 24    level-dependent yellow end shall be
   299 25    100 percent."
   300 1    Right?
   300 2    A. Yes.
   300 3    Q. "And shall be verified using an
   300 4    acoustical impedance test."
   300 5    Right?
   300 6    A. Yes, I see that now.
   300 7    Q. Okay. So, Zach, if you can let


Klun                                                                                                85
                               Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 112 of 345



    300 8         me have back the ELMO real quick.
    300 9         So from what we saw from Brian
    300 10         Myers' e-mail to John Komada is that Aearo
    300 11         said that the ARC test was a proprietary
    300 12         test, and under that sampling paragraph, they
    300 13         were going to test 100 percent of the plugs
    300 14         for sound attenuation of the yellow end using
    300 15         that acoustical resistance test, right?
    300 16         MR. FIELDS: Object to form.
    300 17         THE WITNESS: That's what the
    300 18         document says.
    300 19         QUESTIONS BY MR. OVERHOLTZ:
    300 20         Q. And then the other thing we
    300 21         learned was that at least by August of '02
    300 22         through May of '03, when Brian Myers sent
    300 23         that e-mail, that TJR Mexico had lost the
    300 24         calibration plugs, right?
    300 25         MR. FIELDS: Objection. Form.
    301 1         THE WITNESS: I personally
    301 2         don't know and don't recall.
    301 3         QUESTIONS BY MR. OVERHOLTZ:
    301 4         Q. That's what those documents
    301 5         said, right, between Kieper --
    301 6         A. That's what the document says.
    301 7         Q. Okay. And the other thing that
    301 8         we know is that Aearo had TJR Mexico assemble
    301 9         and QC test the plugs, right?
    301 10         A. Yes.
    301 11         Q. All right. So, now -- so in
    301 12         2003 then -- this is about a year before you
    301 13         sent Kieper and Zielinski down to San Luis
    301 14         Potos� to check on the situation -- things
    301 15         had gotten a lot worse with respect to the
    301 16         assembly and testing of the plugs at TJR.
    301 17         Do you remember that?
    301 18         MR. FIELDS: Objection.
    301 19         THE WITNESS: I do not know nor
    301 20         recall.
 299:9 - 299:17     Klun                                            Re: [299:9-299:17]          OVERRULED


Klun                                                                                                        86
                              Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 113 of 345



    299 9       Q. And the acoustical impedance                    Def Obj Foundation (602); 702
    299 10      test that Aearo was putting into that medical
    299 11      procurement item description document, that
    299 12      was the ARC testing, right? That's what ARC
    299 13      tested?
    299 14      MR. FIELDS: Sorry. Objection.
    299 15      Form.
    299 16      THE WITNESS: That's what the
    299 17      documents say, yes.
 300:7 - 300:18 Klun                                               Re: [300:7-300:18]                       OVERRULED
    300 7       Q. Okay. So, Zach, if you can let                  Def Obj Hearsay (801, 802); Foundation
    300 8       me have back the ELMO real quick.                  (602); Compound (611, 403)
    300 9       So from what we saw from Brian
    300 10      Myers' e-mail to John Komada is that Aearo
    300 11      said that the ARC test was a proprietary
    300 12      test, and under that sampling paragraph, they
    300 13      were going to test 100 percent of the plugs
    300 14      for sound attenuation of the yellow end using
    300 15      that acoustical resistance test, right?
    300 16      MR. FIELDS: Object to form.
    300 17      THE WITNESS: That's what the
    300 18      document says.
 301:11 - 301:20 Klun                                              Re: [301:11-301:20]                      SUSTAINED
    301 11      Q. All right. So, now -- so in                     Def Obj Foundation (602)
    301 12      2003 then -- this is about a year before you
    301 13      sent Kieper and Zielinski down to San Luis
    301 14      Potos� to check on the situation -- things
    301 15      had gotten a lot worse with respect to the
    301 16      assembly and testing of the plugs at TJR.
    301 17      Do you remember that?
    301 18      MR. FIELDS: Objection.
    301 19      THE WITNESS: I do not know nor
    301 20      recall.
 301:21 - 302:1 Klun                                               Re: [301:21-302:1]                       OVERRULED
    301 21      (Klun Exhibit 37 marked for                        Def Obj Foundation (602)
    301 22      identification.)
    301 23      QUESTIONS BY MR. OVERHOLTZ:
    301 24      Q. All right. Let's look at -- if
    301 25      we could go to slide 83, Zach, and we'll mark


Klun                                                                                                                    87
                                Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 114 of 345



    302 1         as Exhibit Number 37 P2269.
 302:8 - 302:8    Klun
    302 8         QUESTIONS BY MR. OVERHOLTZ:
 302:9 - 303:23     Klun                                             Re: [302:9-303:23]                  OVERRULED
    302 9         Q. So this is Exhibit 37, which is                 Def Obj 3M MIL No. 26; Foundation
    302 10         P2269. This is a February 28, 2003 monthly        (602)
    302 11         report from Elliott Berger to Dick Knauer.
    302 12         Do you see that, Mr. Klun?
    302 13         A. Yes. Yes.
    302 14         Q. On February 28th, Elliott
    302 15         Berger, who ran the lab, writes to Dick
    302 16         Knauer, his boss, and if you can look with me
    302 17         at the bottom, says, "RWK" -- that would be
    302 18         Ron Kieper, right?
    302 19         A. Yes.
    302 20         Q. "RWK assisted Gordon Grogan and
    302 21         spoke with Bob Zielinski about the problems
    302 22         with the Combat Arms plugs in Mexico. He
    302 23         recommended that one of the ARCs be sent to
    302 24         Indianapolis so the plugs could be measured
    302 25         in the lab to help determine why Mexico's
    303 1         measurements had an 80 percent reject rate."
    303 2         Do you see that?
    303 3         A. Yes, I see that.
    303 4         Q. And that was on February 28th
    303 5         of 2003 that Mr. Berger put that in his
    303 6         monthly report.
    303 7         Do you see that?
    303 8         A. Yes.
    303 9         Q. And that had caused a big
    303 10         problem, because the plugs down in Mexico
    303 11         were coming in out of spec, right?
    303 12         MR. FIELDS: Objection to form.
    303 13         THE WITNESS: That, I do not
    303 14         know or recall.
    303 15         QUESTIONS BY MR. OVERHOLTZ:
    303 16         Q. Okay. Because just a day
    303 17         earlier, you had approved a waiver to sell
    303 18         the plugs as-is out of spec, right?


Klun                                                                                                                 88
                              Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 115 of 345



    303 19       MR. FIELDS: Objection to form.
    303 20       THE WITNESS: I approved a
    303 21      quality waiver.
    303 22      (Klun Exhibit 38 marked for
    303 23       identification.)
 303:9 - 303:14 Klun                                               Re: [303:9-303:14]                       OVERRULED
    303 9       Q. And that had caused a big                       Def Obj Foundation (602); Vague (611,
    303 10      problem, because the plugs down in Mexico          403); 702
    303 11       were coming in out of spec, right?
    303 12       MR. FIELDS: Objection to form.
    303 13       THE WITNESS: That, I do not
    303 14      know or recall.
 303:16 - 303:21 Klun                                              Re: [303:16-303:21]                      OVERRULED
    303 16       Q. Okay. Because just a day                       Def Obj Misstates; Argumentative (611,
    303 17       earlier, you had approved a waiver to sell        403)
    303 18       the plugs as-is out of spec, right?
    303 19       MR. FIELDS: Objection to form.
    303 20       THE WITNESS: I approved a
    303 21      quality waiver.
 304:21 - 307:16 Klun                                              Re: [304:21-307:16]                      OVERRULED
    304 21       Q. So if we can look up at the top                Def Obj 3M MIL No. 26
    304 22       there, you see that there is a type of
    304 23      request, and the number is 351.
    304 24       Do you see that?
    304 25       A. Yes.
    305 1       Q. And it says, "Waiver,
    305 2       permission to accept as-is."
   305 3        Do you see that?
   305 4        A. Yes.
   305 5        Q. And as-is means you're just
   305 6        going to sell it with whatever defects it
   305 7        has. As-is, right?
   305 8        MR. FIELDS: Objection to form.
   305 9        THE WITNESS: I don't agree.
   305 10        QUESTIONS BY MR. OVERHOLTZ:
   305 11        Q. I mean, as --
   305 12        A. Waiver is -- a waiver doesn't
   305 13        mean it's out of spec.
    305 14       Q. The waiver says, "permission to


Klun                                                                                                                    89
                           Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 116 of 345



   305 15    accept, quote, 'as-is.'"
   305 16    That's what it says on the
   305 17    document, right?
   305 18    A. That's what it says, "as-is."
   305 19    Q. Right.
   305 20    And so if we can look down --
   305 21    and we just saw where Ron Kieper -- if we
   305 22    could just --
   305 23    Yeah, just blow up that test
   305 24    number/process paragraph and through
   305 25    discrepancy, Zach.
   306 1    We saw where Mr. Kieper had
   306 2    reported that there was an 80 percent failure
   306 3    rate of the plugs being out of spec.
   306 4    MR. FIELDS: Objection to form.
   306 5    QUESTIONS BY MR. OVERHOLTZ:
   306 6    Q. Right?
   306 7    A. That's what the document says.
   306 8    Q. Right.
   306 9    And so if we see here it says,
   306 10    "test number/process," and then it has a
   306 11    section called Percent Defective.
   306 12    Do you see that?
   306 13    A. Yes.
   306 14    Q. And the number is 80 percent,
   306 15    isn't it?
   306 16    A. That's what the document says.
   306 17    Q. Just like Mr. Berger wrote in
   306 18    his monthly report, right?
   306 19    A. I'd have to see the report of
   306 20    what he wrote to me in the report.
   306 21    Q. I mean, it's the one we just
   306 22    looked at.
   306 23    Do you see the paragraph that
   306 24    says, "discrepancy, explanation of need to
   306 25    waive this product"?
   307 1    A. Yes.
   307 2    Q. Reason for deviating from the
   307 3    process?


Klun                                                                                                 90
                                Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 117 of 345



    307 4         A. Uh-huh.
    307 5         Q. It says, "Request that the spec
    307 6         range for the Mexico test equipment be
    307 7         increased, both upper and lower limits, by
    307 8         .6 MVs for a temporary time until the test
    307 9         equipment can be tested/calibrated by E-A-R
    307 10         Specialty Composites."
    307 11         Do you see that?
    307 12         A. Yes.
    307 13         And then it says, "By
    307 14         increasing the range, the test equipment will
    307 15         be comparable to equipment at ER -- ERA
    307 16         Specialty Composites."
 305:5 - 305:9     Klun                                              Re: [305:5-305:9]                        OVERRULED
    305 5         Q. And as-is means you're just                     Def Obj Argumentative; Misstates (611,
    305 6         going to sell it with whatever defects it          403)
    305 7         has. As-is, right?
    305 8         MR. FIELDS: Objection to form.
    305 9         THE WITNESS: I don't agree.
 306:1 - 306:7     Klun                                              Re: [306:1-306:7]                        OVERRULED
    306 1         We saw where Mr. Kieper had                        Def Obj Foundation (602); 702
    306 2         reported that there was an 80 percent failure
    306 3         rate of the plugs being out of spec.
    306 4         MR. FIELDS: Objection to form.
    306 5         QUESTIONS BY MR. OVERHOLTZ:
    306 6         Q. Right?
    306 7         A. That's what the document says.
 308:2 - 308:6     Klun
    308 2         (Klun Exhibit 39 marked for
    308 3         identification.)
    308 4         QUESTIONS BY MR. OVERHOLTZ:
    308 5         Q. So if we then look at what
    308 6         happened next -- if we can bring up slide 87,
 308:9 - 311:12     Klun                                             Re: [308:9-311:12]                       OVERRULED
    308 9         You see this is an e-mail at                       Def Obj 3M MIL No. 26
   308 10          the top of the page from you on May 7, 2003,
   308 11          with the subject line being "the waiver 351
   308 12          on the Combat Arms filter."
    308 13         Do you see that?


Klun                                                                                                                      91
                          Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 118 of 345



   308 14    A. Uh-huh. Yes.
   308 15    Q. Okay. So on May 7, 2003, you
   308 16    wrote to Greg Grogan, Steve Todor, Bob
   308 17    Zielinski, Dick Knauer, Bill Bogdan and said,
   308 18    "Gordon, I have talked to Dick Knauer and
   308 19    Steve Todor. Based on their input, I approve
   308 20    this waiver."
   308 21    Right?
   308 22    A. I approved my section of the
   308 23    waiver --
   308 24    Q. From the quality department you
   308 25    approved the waiver; is that right?
   309 1    A. No, I don't agree. Quality
   309 2    would have been Steve Todor.
   309 3    Q. Okay. What would have been --
   309 4    by 2003 then, you would have been a technical
   309 5    approval, right?
   309 6    A. Correct, along with Dick
   309 7    Knauer.
   309 8    Q. Yeah. Dick Knauer was Elliott
   309 9    Berger's boss and Kieper's boss, and he
   309 10    reported up the chain to you in technical,
   309 11    right?
   309 12    A. Dick's -- Dick's the subject
   309 13    matter expert.
   309 14    Q. Yeah.
   309 15    And so you talked to him, and
   309 16    you approved this waiver to sell those
   309 17    earplugs and accept the ones, the 80 percent,
   309 18    that were out of spec, right?
   309 19    MR. FIELDS: Objection to form.
   309 20    THE WITNESS: As a technical --
   309 21    as a technical representative, I
   309 22    approved my portion of the label.
   309 23    QUESTIONS BY MR. OVERHOLTZ:
   309 24    Q. And that meant that those
   309 25    80 percent plugs that were out of spec
   310 1    originally could now be accepted as-is by
   310 2    increasing the spec range, right?


Klun                                                                                                92
                              Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 119 of 345



    310 3       MR. FIELDS: Objection to form.
    310 4       THE WITNESS: I'm not a subject
    310 5       matter expert.
    310 6       QUESTIONS BY MR. OVERHOLTZ:
    310 7       Q. But we know --
    310 8       A. I --
    310 9       Q. Go ahead.
    310 10       A. Go ahead. Go ahead.
    310 11       Q. When you approved this waiver
    310 12       in May of '03, Mr. Kieper knew that the
    310 13       people down in Mexico had lost the
   310 14        calibration plugs. The machines weren't even
   310 15        calibrated.
   310 16        MR. FIELDS: Objection to form.
   310 17        THE WITNESS: I did not know.
   310 18        QUESTIONS BY MR. OVERHOLTZ:
   310 19        Q. So the specs that you were --
   310 20        A. Nor -- that situation.
    310 21       Q. I mean, the spec range that
    310 22       gets increased on this waiver, it's going to
    310 23       be applied by machines where the calibration
   310 24        plugs have been lost.
   310 25        That was the situation, right?
   311 1        MR. FIELDS: Objection to form.
   311 2        THE WITNESS: I don't know nor
   311 3        recall.
   311 4        QUESTIONS BY MR. OVERHOLTZ:
   311 5        Q. I mean, and this testing
   311 6        problem was causing problems for 3M to meet
   311 7        orders, right, and that's why you had to
   311 8        grant the waivers?
   311 9        A. That, I can't recall.
   311 10        (Klun Exhibits 40 and 41 marked
   311 11        for identification.)
    311 12       QUESTIONS BY MR. OVERHOLTZ:
 309:15 - 309:22 Klun                                              Re: [309:15-309:22]                   OVERRULED
    309 15       And so you talked to him, and                     Def Obj Hearsay (801, 802);
    309 16       you approved this waiver to sell those            Argumentative; Misstates (611, 403)
    309 17       earplugs and accept the ones, the 80 percent,


Klun                                                                                                                 93
                              Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 120 of 345



    309 18       that were out of spec, right?
    309 19       MR. FIELDS: Objection to form.
    309 20       THE WITNESS: As a technical --
    309 21       as a technical representative, I
    309 22       approved my portion of the label.
 309:24 - 310:5 Klun                                               Re: [309:24-310:5]                       OVERRULED
    309 24       Q. And that meant that those                      Def Obj Foundation (602); 702
    309 25       80 percent plugs that were out of spec
    310 1       originally could now be accepted as-is by
    310 2       increasing the spec range, right?
    310 3       MR. FIELDS: Objection to form.
    310 4       THE WITNESS: I'm not a subject
    310 5       matter expert.
 310:11 - 310:17 Klun                                              Re: [310:11-310:17]                      SUSTAINED
    310 11       Q. When you approved this waiver                  Def Obj Argumentative; Misstates (611,
    310 12       in May of '03, Mr. Kieper knew that the           403); Foundation (602)
    310 13       people down in Mexico had lost the
    310 14       calibration plugs. The machines weren't even
    310 15       calibrated.
    310 16       MR. FIELDS: Objection to form.
    310 17       THE WITNESS: I did not know.
 310:21 - 311:3 Klun                                               Re: [310:21-311:3]                       OVERRULED
    310 21       Q. I mean, the spec range that                    Def Obj Foundation (602); 702
    310 22       gets increased on this waiver, it's going to
    310 23       be applied by machines where the calibration
    310 24       plugs have been lost.
    310 25       That was the situation, right?
   311 1        MR. FIELDS: Objection to form.
   311 2        THE WITNESS: I don't know nor
    311 3       recall.
 311:16 - 311:20 Klun
    311 16       And if you can see, there's an
    311 17       e-mail from Bob Zielinski to Dick Knauer at
    311 18       the bottom of the screen there.
    311 19       Can you see that, Mr. Klun?
    311 20       A. Yes.
 312:1 - 312:1 Klun
    312 1       QUESTIONS BY MR. OVERHOLTZ:
 312:2 - 313:24 Klun                                               Re: [312:2-313:24]                       OVERRULED


Klun                                                                                                                    94
                           Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 121 of 345



   312 2    Q. It says, "Dick, as you can see                   Def Obj Foundation (602)
   312 3    from these messages, they are continuing to
   312 4    increase the forecast on the Combat Arms
   312 5    plugs. We have word that we might get an
   312 6    order for over 300,000 pair. If we do, we
   312 7    will not be able to fill that order
   312 8    completely until sometime in September
   312 9    because of constraint at the tester."
   312 10    Do you see that?
   312 11    A. Yes.
   312 12    Q. And so Dick Knauer, who
   312 13    reported to you, e-mails Elliott Berger and
   312 14    says, "Berger, please see attached," on July
   312 15    26, 2004.
   312 16    Do you see that?
   312 17    A. Not yet, I don't see this.
   312 18    Q. It's up at the top of the
   312 19    screen there. That's the response e-mail.
   312 20    A. Okay. All right.
   312 21    MR. FIELDS: I'm sorry,
   312 22    Mr. Overholtz --
   312 23    MR. OVERHOLTZ: This will be
   312 24    Exhibit 41.
   312 25
   313 1    QUESTIONS BY MR. OVERHOLTZ:
   313 2    Q. So if we look at Exhibit 41,
   313 3    and I've got it blown up there on the left
   313 4    there of the screen, your report, Dick
   313 5    Knauer, e-mails Elliott Berger and says,
   313 6    "Berger, based on this request, please check
   313 7    on the timing and cost of both one new and
   313 8    two new test units."
   313 9    Do you see that?
   313 10    A. Yes, I see it.
   313 11    Q. Did Mr. Knauer tell you, hey,
   313 12    hey, Mr. Klun, they're having problems and
   313 13    constraints at the tester. We need to try to
   313 14    get some new test units?
   313 15    A. No, I do not know nor recall.


Klun                                                                                                 95
                                Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 122 of 345



    313 16        Q. I mean, you're having problems,
    313 17        you're selling as-is plugs under waiver, and
    313 18        you're talking about buying one, maybe two,
    313 19        $700 machines to test the plugs?
    313 20        MR. FIELDS: Objection.
    313 21        Argumentative.
    313 22        THE WITNESS: That's what I
    313 23        said. I don't know nor recall this
    313 24        document.
 312:2 - 319:8   Klun                                                Re: [312:2-319:8]           NEEDS TO BE REMOVED—
    312 2        Q. It says, "Dick, as you can see                   Def Obj 3M MIL No. 26       DUPLICATIVE
    312 3        from these messages, they are continuing to
    312 4        increase the forecast on the Combat Arms
    312 5        plugs. We have word that we might get an
    312 6        order for over 300,000 pair. If we do, we
    312 7        will not be able to fill that order
    312 8        completely until sometime in September
    312 9        because of constraint at the tester."
    312 10        Do you see that?
    312 11        A. Yes.
    312 12        Q. And so Dick Knauer, who
    312 13        reported to you, e-mails Elliott Berger and
   312 14         says, "Berger, please see attached," on July
   312 15         26, 2004.
   312 16         Do you see that?
   312 17         A. Not yet, I don't see this.
   312 18         Q. It's up at the top of the
   312 19         screen there. That's the response e-mail.
   312 20         A. Okay. All right.
   312 21         MR. FIELDS: I'm sorry,
   312 22         Mr. Overholtz --
   312 23         MR. OVERHOLTZ: This will be
   312 24         Exhibit 41.
   312 25
   313 1         QUESTIONS BY MR. OVERHOLTZ:
   313 2         Q. So if we look at Exhibit 41,
   313 3         and I've got it blown up there on the left
   313 4         there of the screen, your report, Dick
    313 5        Knauer, e-mails Elliott Berger and says,


Klun                                                                                                                    96
                          Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 123 of 345



   313 6    "Berger, based on this request, please check
   313 7    on the timing and cost of both one new and
   313 8    two new test units."
   313 9    Do you see that?
   313 10    A. Yes, I see it.
   313 11    Q. Did Mr. Knauer tell you, hey,
   313 12    hey, Mr. Klun, they're having problems and
   313 13    constraints at the tester. We need to try to
   313 14    get some new test units?
   313 15    A. No, I do not know nor recall.
   313 16    Q. I mean, you're having problems,
   313 17    you're selling as-is plugs under waiver, and
   313 18    you're talking about buying one, maybe two,
   313 19    $700 machines to test the plugs?
   313 20    MR. FIELDS: Objection.
   313 21    Argumentative.
   313 22    THE WITNESS: That's what I
   313 23    said. I don't know nor recall this
   313 24    document.
   313 25
   314 1    QUESTIONS BY MR. OVERHOLTZ:
   314 2    Q. Okay. So in light of this,
   314 3    instead of -- instead of getting the machines
   314 4    fixed, you guys just grant another quality
   314 5    waiver down in Mexico, right?
   314 6    A. I don't know nor recall.
   314 7    (Klun Exhibit 42 marked for
   314 8    identification.)
   314 9    QUESTIONS BY MR. OVERHOLTZ:
   314 10    Q. All right. Let's look at
   314 11    slide 92, if we can, Zach, and we'll mark
   314 12    this as Exhibit 42, which is BK-408.
   314 13    And I've written on the right
   314 14    there that October 11th, Aearo issues a
   314 15    second quality waiver for the ARC testing in
   314 16    Mexico.
   314 17    Do you remember the second
   314 18    waiver that got approved?
   314 19    A. No, I do not recall.


Klun                                                                                                97
                          Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 124 of 345



   314 20    Q. And if we look at this waiver,
   314 21    it's number 416, dated October 11, 2004,
   314 22    there on the top right.
   314 23    Do you see that?
   314 24    A. Yes.
   314 25    Q. And then it says -- this time
   315 1    it's marked "deviation, permission in advance
   315 2    of manufacture," right?
   315 3    A. Yes.
   315 4    Q. Okay. And so the -- and the
   315 5    finished product is the Combat Arms, right?
   315 6    A. Yes.
   315 7    Q. Okay. And it has a
   315 8    specification value of the original result,
   315 9    and then it has an actual value.
   315 10    Do you see that?
   315 11    A. Yes.
   315 12    Q. It says "Discrepancy" in the
   315 13    next paragraph.
   315 14    Can you read that?
   315 15    A. There we go.
   315 16    Q. It says, "Discrepancy: Request
   315 17    that the test range for the Mexico test
   315 18    equipment be increased, raising the upper
   315 19    limit to 6.1. This will be in effect for
   315 20    35 days. At that time, TJR agrees to send
   315 21    their test unit to Indianapolis to have it
   315 22    calibrated -- recalibrated by E-A-RCAL."
   315 23    Do you see that?
   315 24    A. Yes.
   315 25    Q. So for 35 days they're going to
   316 1    keep putting Combat Arms plugs together and
   316 2    testing them on the machines that haven't
   316 3    been calibrated, to sell to the US military,
   316 4    right?
   316 5    MR. FIELDS: Objection to form.
   316 6    THE WITNESS: Go with what the
   316 7    document says.
   316 8    QUESTIONS BY MR. OVERHOLTZ:


Klun                                                                                                98
                          Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 125 of 345



   316 9    Q. All right. And then under
   316 10    Material Disposition below it says, "Use,
   316 11    quote, 'as-is.'"
   316 12    Right?
   316 13    And it's approved by quality,
   316 14    technical and contract manufacturing.
   316 15    Do you see that?
   316 16    A. Yes.
   316 17    Is my name on there?
   316 18    Q. No, I didn't see your name. I
   316 19    saw Dick Knauer, who reported to you, on
   316 20    there.
   316 21    A. Okay.
   316 22    Q. He was technical, right?
   316 23    A. Correct. So then I'll just say
   316 24    I don't know nor recall this document.
   316 25    Q. Well, let me ask you this:
   317 1    When these plugs that were assembled and
   317 2    tested and accepted as-is that were made
   317 3    under waiver, did you guys send a copy of
   317 4    this waiver information to the military with
   317 5    the boxes of plugs so they'd know about it?
   317 6    MR. FIELDS: Objection to form.
   317 7    THE WITNESS: I do not know nor
   317 8    recall.
   317 9    QUESTIONS BY MR. OVERHOLTZ:
   317 10    Q. Do you think they deserved to
   317 11    know that the plugs they were buying, that
   317 12    Aearo was letting the people in Mexico sell
   317 13    plugs that were out of spec, on uncalibrated
   317 14    machines?
   317 15    MR. FIELDS: Objection. Form.
   317 16    THE WITNESS: Again, I don't
   317 17    know nor recall this.
   317 18    QUESTIONS BY MR. OVERHOLTZ:
   317 19    Q. Yeah, but what do you think is
   317 20    right or wrong? Do you have an idea as to
   317 21    whether or not it's wrong to sell plugs that
   317 22    are out of spec, on uncalibrated machines, to


Klun                                                                                                99
                             Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 126 of 345



    317 23       the United States military for the soldiers
    317 24       to rely on when they were being deployed over
   317 25        to Afghanistan and Iraq in 2004?
   318 1        MR. FIELDS: Objection. Form.
   318 2        THE WITNESS: This is a waiver
   318 3        of the test equipment, not the
   318 4        product.
   318 5        QUESTIONS BY MR. OVERHOLTZ:
   318 6        Q. Yeah, they -- and without
   318 7        calibration and without proper testing, you
   318 8        can't verify the quality of the product,
   318 9        right?
   318 10        MR. FIELDS: Objection. Form.
   318 11        THE WITNESS: Not being a
   318 12        subject matter expert, I don't know
   318 13        nor can I recall this.
   318 14        QUESTIONS BY MR. OVERHOLTZ:
   318 15        Q. So in November of 2004, as we
   318 16        saw previously in Exhibit 16, you sent Ron
   318 17        and Bob down to Mexico to check on the
   318 18        situation, right?
   318 19        A. The company sent Ron and Bob
   318 20        down, yes.
   318 21        Q. All right. And if we can look
   318 22        at slide 100 again, Zach.
   318 23        You sent this e-mail -- or this
   318 24        is fine. You sent this e-mail on
   318 25        November 19, '04, to Kieper and Knauer, Todor
   319 1        and Power and Zielinski regarding TJR
   319 2        quality, and you attach an action plan --
   319 3        A. Yes, that's what the document
   319 4        says.
   319 5        Q. Right.
   319 6        And then it said the plans are
   319 7        for Bob and Ron to travel to Mexico, right?
    319 8       A. Yes.
 313:16 - 313:24 Klun                                             Re: [313:16-313:24]                    OVERRULED
    313 16       Q. I mean, you're having problems,               Def Obj Hearsay (801, 802);
    313 17       you're selling as-is plugs under waiver, and     Argumentative (611, 403); Foundation


Klun                                                                                                                 100
                               Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 127 of 345



    313 18        you're talking about buying one, maybe two,       (602); 702
    313 19        $700 machines to test the plugs?
    313 20        MR. FIELDS: Objection.
    313 21        Argumentative.
    313 22        THE WITNESS: That's what I
    313 23        said. I don't know nor recall this
    313 24        document.
 314:2 - 319:8   Klun                                               Re: [314:2-319:8]           OVERRULED
    314 2        Q. Okay. So in light of this,                      Def Obj 3M MIL No. 26
    314 3        instead of -- instead of getting the machines
    314 4        fixed, you guys just grant another quality
    314 5        waiver down in Mexico, right?
    314 6        A. I don't know nor recall.
    314 7        (Klun Exhibit 42 marked for
    314 8        identification.)
    314 9        QUESTIONS BY MR. OVERHOLTZ:
    314 10        Q. All right. Let's look at
    314 11        slide 92, if we can, Zach, and we'll mark
    314 12        this as Exhibit 42, which is BK-408.
    314 13        And I've written on the right
    314 14        there that October 11th, Aearo issues a
    314 15        second quality waiver for the ARC testing in
    314 16        Mexico.
    314 17        Do you remember the second
    314 18        waiver that got approved?
    314 19        A. No, I do not recall.
    314 20        Q. And if we look at this waiver,
   314 21         it's number 416, dated October 11, 2004,
   314 22         there on the top right.
   314 23         Do you see that?
   314 24         A. Yes.
   314 25         Q. And then it says -- this time
   315 1         it's marked "deviation, permission in advance
   315 2         of manufacture," right?
   315 3         A. Yes.
   315 4         Q. Okay. And so the -- and the
   315 5         finished product is the Combat Arms, right?
   315 6         A. Yes.
    315 7        Q. Okay. And it has a


Klun                                                                                                        101
                          Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 128 of 345



   315 8    specification value of the original result,
   315 9    and then it has an actual value.
   315 10    Do you see that?
   315 11    A. Yes.
   315 12    Q. It says "Discrepancy" in the
   315 13    next paragraph.
   315 14    Can you read that?
   315 15    A. There we go.
   315 16    Q. It says, "Discrepancy: Request
   315 17    that the test range for the Mexico test
   315 18    equipment be increased, raising the upper
   315 19    limit to 6.1. This will be in effect for
   315 20    35 days. At that time, TJR agrees to send
   315 21    their test unit to Indianapolis to have it
   315 22    calibrated -- recalibrated by E-A-RCAL."
   315 23    Do you see that?
   315 24    A. Yes.
   315 25    Q. So for 35 days they're going to
   316 1    keep putting Combat Arms plugs together and
   316 2    testing them on the machines that haven't
   316 3    been calibrated, to sell to the US military,
   316 4    right?
   316 5    MR. FIELDS: Objection to form.
   316 6    THE WITNESS: Go with what the
   316 7    document says.
   316 8    QUESTIONS BY MR. OVERHOLTZ:
   316 9    Q. All right. And then under
   316 10    Material Disposition below it says, "Use,
   316 11    quote, 'as-is.'"
   316 12    Right?
   316 13    And it's approved by quality,
   316 14    technical and contract manufacturing.
   316 15    Do you see that?
   316 16    A. Yes.
   316 17    Is my name on there?
   316 18    Q. No, I didn't see your name. I
   316 19    saw Dick Knauer, who reported to you, on
   316 20    there.
   316 21    A. Okay.


Klun                                                                                                102
                          Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 129 of 345



   316 22    Q. He was technical, right?
   316 23    A. Correct. So then I'll just say
   316 24    I don't know nor recall this document.
   316 25    Q. Well, let me ask you this:
   317 1    When these plugs that were assembled and
   317 2    tested and accepted as-is that were made
   317 3    under waiver, did you guys send a copy of
   317 4    this waiver information to the military with
   317 5    the boxes of plugs so they'd know about it?
   317 6    MR. FIELDS: Objection to form.
   317 7    THE WITNESS: I do not know nor
   317 8    recall.
   317 9    QUESTIONS BY MR. OVERHOLTZ:
   317 10    Q. Do you think they deserved to
   317 11    know that the plugs they were buying, that
   317 12    Aearo was letting the people in Mexico sell
   317 13    plugs that were out of spec, on uncalibrated
   317 14    machines?
   317 15    MR. FIELDS: Objection. Form.
   317 16    THE WITNESS: Again, I don't
   317 17    know nor recall this.
   317 18    QUESTIONS BY MR. OVERHOLTZ:
   317 19    Q. Yeah, but what do you think is
   317 20    right or wrong? Do you have an idea as to
   317 21    whether or not it's wrong to sell plugs that
   317 22    are out of spec, on uncalibrated machines, to
   317 23    the United States military for the soldiers
   317 24    to rely on when they were being deployed over
   317 25    to Afghanistan and Iraq in 2004?
   318 1    MR. FIELDS: Objection. Form.
   318 2    THE WITNESS: This is a waiver
   318 3    of the test equipment, not the
   318 4    product.
   318 5    QUESTIONS BY MR. OVERHOLTZ:
   318 6    Q. Yeah, they -- and without
   318 7    calibration and without proper testing, you
   318 8    can't verify the quality of the product,
   318 9    right?
   318 10    MR. FIELDS: Objection. Form.


Klun                                                                                                103
                             Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 130 of 345



    318 11       THE WITNESS: Not being a
    318 12       subject matter expert, I don't know
    318 13       nor can I recall this.
    318 14       QUESTIONS BY MR. OVERHOLTZ:
    318 15       Q. So in November of 2004, as we
    318 16       saw previously in Exhibit 16, you sent Ron
    318 17       and Bob down to Mexico to check on the
    318 18       situation, right?
    318 19       A. The company sent Ron and Bob
    318 20       down, yes.
    318 21       Q. All right. And if we can look
    318 22       at slide 100 again, Zach.
    318 23       You sent this e-mail -- or this
    318 24       is fine. You sent this e-mail on
    318 25       November 19, '04, to Kieper and Knauer, Todor
    319 1       and Power and Zielinski regarding TJR
    319 2       quality, and you attach an action plan --
    319 3       A. Yes, that's what the document
    319 4       says.
    319 5       Q. Right.
    319 6       And then it said the plans are
    319 7       for Bob and Ron to travel to Mexico, right?
    319 8       A. Yes.
 314:10 - 316:24 Klun                                             Re: [314:10-316:24]         OVERRULED
    314 10       Q. All right. Let's look at                      Def Obj Foundation (602)
    314 11       slide 92, if we can, Zach, and we'll mark
    314 12       this as Exhibit 42, which is BK-408.
    314 13       And I've written on the right
    314 14       there that October 11th, Aearo issues a
    314 15       second quality waiver for the ARC testing in
    314 16       Mexico.
    314 17       Do you remember the second
    314 18       waiver that got approved?
    314 19       A. No, I do not recall.
    314 20       Q. And if we look at this waiver,
    314 21       it's number 416, dated October 11, 2004,
    314 22       there on the top right.
    314 23       Do you see that?
    314 24       A. Yes.


Klun                                                                                                      104
                          Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 131 of 345



   314 25    Q. And then it says -- this time
   315 1    it's marked "deviation, permission in advance
   315 2    of manufacture," right?
   315 3    A. Yes.
   315 4    Q. Okay. And so the -- and the
   315 5    finished product is the Combat Arms, right?
   315 6    A. Yes.
   315 7    Q. Okay. And it has a
   315 8    specification value of the original result,
   315 9    and then it has an actual value.
   315 10    Do you see that?
   315 11    A. Yes.
   315 12    Q. It says "Discrepancy" in the
   315 13    next paragraph.
   315 14    Can you read that?
   315 15    A. There we go.
   315 16    Q. It says, "Discrepancy: Request
   315 17    that the test range for the Mexico test
   315 18    equipment be increased, raising the upper
   315 19    limit to 6.1. This will be in effect for
   315 20    35 days. At that time, TJR agrees to send
   315 21    their test unit to Indianapolis to have it
   315 22    calibrated -- recalibrated by E-A-RCAL."
   315 23    Do you see that?
   315 24    A. Yes.
   315 25    Q. So for 35 days they're going to
   316 1    keep putting Combat Arms plugs together and
   316 2    testing them on the machines that haven't
   316 3    been calibrated, to sell to the US military,
   316 4    right?
   316 5    MR. FIELDS: Objection to form.
   316 6    THE WITNESS: Go with what the
   316 7    document says.
   316 8    QUESTIONS BY MR. OVERHOLTZ:
   316 9    Q. All right. And then under
   316 10    Material Disposition below it says, "Use,
   316 11    quote, 'as-is.'"
   316 12    Right?
   316 13    And it's approved by quality,


Klun                                                                                                105
                              Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 132 of 345



    316 14       technical and contract manufacturing.
    316 15       Do you see that?
    316 16       A. Yes.
    316 17       Is my name on there?
    316 18       Q. No, I didn't see your name. I
    316 19       saw Dick Knauer, who reported to you, on
    316 20       there.
    316 21       A. Okay.
    316 22       Q. He was technical, right?
    316 23       A. Correct. So then I'll just say
    316 24       I don't know nor recall this document.
 315:25 - 316:7 Klun                                               Re: [315:25-316:7]                     OVERRULED
    315 25       Q. So for 35 days they're going to                Def Obj Foundation (602);
    316 1       keep putting Combat Arms plugs together and        Argumentative; Misstates (611, 403);
    316 2       testing them on the machines that haven't          Hearsay (801, 802)
    316 3       been calibrated, to sell to the US military,
    316 4       right?
    316 5       MR. FIELDS: Objection to form.
    316 6       THE WITNESS: Go with what the
    316 7       document says.
 316:25 - 317:8 Klun                                               Re: [316:25-317:8]                     OVERRULED
    316 25       Q. Well, let me ask you this:                     Def Obj Foundation (602); Compound
    317 1       When these plugs that were assembled and           (611, 403)
    317 2       tested and accepted as-is that were made
    317 3       under waiver, did you guys send a copy of
    317 4       this waiver information to the military with
    317 5       the boxes of plugs so they'd know about it?
    317 6       MR. FIELDS: Objection to form.
    317 7       THE WITNESS: I do not know nor
    317 8       recall.
 317:10 - 317:17 Klun                                              Re: [317:10-317:17]                    SUSTAINED
    317 10       Q. Do you think they deserved to                  Def Obj Foundation (602); Misstates;
    317 11       know that the plugs they were buying, that        Argumentative (611, 403); 701
    317 12       Aearo was letting the people in Mexico sell
    317 13       plugs that were out of spec, on uncalibrated
    317 14       machines?
    317 15       MR. FIELDS: Objection. Form.
    317 16       THE WITNESS: Again, I don't
    317 17       know nor recall this.


Klun                                                                                                                  106
                                Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 133 of 345



 317:19 - 318:4     Klun                                             Re: [317:19-318:4]                    OVERRULED; however, the
    317 19         Q. Yeah, but what do you think is                 Def Obj 701; Foundation (602);        following lines must be deleted: “for
    317 20         right or wrong? Do you have an idea as to         Misstates; Argumentative (611, 403)   the soldiers to rely on when they were
    317 21         whether or not it's wrong to sell plugs that                                            being deployed over to Afghanistan
    317 22         are out of spec, on uncalibrated machines, to                                           and Iraq in 2004”
    317 23         the United States military for the soldiers
    317 24         to rely on when they were being deployed over
    317 25         to Afghanistan and Iraq in 2004?
    318 1         MR. FIELDS: Objection. Form.
    318 2         THE WITNESS: This is a waiver
    318 3         of the test equipment, not the
    318 4         product.
 318:6 - 318:13     Klun                                             Re: [318:6-318:13]                    OVERRULED
    318 6         Q. Yeah, they -- and without                       Def Obj Foundation (602); 702
    318 7         calibration and without proper testing, you
    318 8         can't verify the quality of the product,
    318 9         right?
    318 10         MR. FIELDS: Objection. Form.
    318 11         THE WITNESS: Not being a
    318 12         subject matter expert, I don't know
    318 13         nor can I recall this.
 319:23 - 320:2     Klun                                             Re: [319:23-320:2]                    OVERRULED
    319 23         Q. That's the one on number 3 that                Def Obj 3M MIL No. 26
    319 24         said, "because of equipment measurement
    319 25         problems, TJR continues to operate with a
    320 1         quality waiver," right?
    320 2         A. Yes.
 320:11 - 323:2     Klun                                             Re: [320:11-323:2]                    OVERRULED
    320 11         Q. I mean, this action plan on the                Def Obj 3M MIL No. 26
    320 12         slide 104, the third page, it said, "R&D
    320 13         quality problem for many reasons has taken
    320 14         over six months to address equipment
    320 15         calibration problems for the Combat Arms
    320 16         product."
    320 17         Do you see that?
    320 18         A. It says, "R&D quality
    320 19         position," not problem.
    320 20         Q. Oh. Let's do it again.
    320 21         "R&D quality position," right?


Klun                                                                                                                                         107
                          Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 134 of 345



   320 22    A. Right.
   320 23    Q. "For many reasons has taken
   320 24    over six months to address equipment
   320 25    calibration problems for the Combat Arms
   321 1    product," right?
   321 2    A. That's what the document says.
   321 3    Q. But we know from the documents
   321 4    that the plugs had been lost since at least
   321 5    August of '02, right?
   321 6    MR. FIELDS: Objection. Form.
   321 7    THE WITNESS: That, I do not
   321 8    know.
   321 9    QUESTIONS BY MR. OVERHOLTZ:
   321 10    Q. I mean, this is two years
   321 11    later --
   321 12    A. Nor recall.
   321 13    Q. This is two years later from
   321 14    Mr. Ramirez e-mailing "we've lost the
   321 15    calibration plugs," right?
   321 16    MR. FIELDS: Objection. Form.
   321 17    THE WITNESS: I do not know nor
   321 18    recall that e-mail.
   321 19    QUESTIONS BY MR. OVERHOLTZ:
   321 20    Q. Yeah, but that's what the
   321 21    e-mail said, right?
   321 22    A. That's what the documents say.
   321 23    Q. So you didn't -- you don't
   321 24    remember getting a call from Bob or Ron while
   321 25    they were down in Mexico, right?
   322 1    A. Correct. I do not recall.
   322 2    (Klun Exhibit 43 marked for
   322 3    identification.)
   322 4    QUESTIONS BY MR. OVERHOLTZ:
   322 5    Q. Let's see what Mr. Kieper said
   322 6    while he was down in Mexico. Can we pull up
   322 7    what we'll mark as Exhibit 43, which is
   322 8    BK-460.
   322 9    Okay. So if you see -- if we
   322 10    can pull up that e-mail from Andy Haapapuro


Klun                                                                                                108
                              Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 135 of 345



    322 11       at Etymotic, he was the guy at Etymotic that
    322 12       had written that technical report about the
    322 13       calibration being necessary.
    322 14       You see Ron Kieper, on
    322 15       November 19, 2004, receives an e-mail from
    322 16       Mr. Haapapuro. It says, "Greetings."
    322 17       Do you see that?
    322 18       A. Yes.
    322 19       Q. And then he says, "Ron," and he
    322 20       tells him he hopes he has safe travels.
    322 21       Do you see that?
    322 22       A. Yes.
    322 23       Q. Okay. So then if we can look,
    322 24       Ron -- he's responding to an e-mail from
    322 25       Kieper, who's sending an e-mail on
   323 1        November 19th, and he starts on the next
    323 2       page.
 321:3 - 321:8 Klun                                                Re: [321:3-321:8]           OVERRULED
    321 3       Q. But we know from the documents                  Def Obj Foundation (602)
    321 4       that the plugs had been lost since at least
    321 5       August of '02, right?
    321 6       MR. FIELDS: Objection. Form.
    321 7       THE WITNESS: That, I do not
    321 8       know.
 321:13 - 321:18 Klun                                              Re: [321:13-321:18]         OVERRULED
    321 13       Q. This is two years later from                   Def Obj Foundation (602)
    321 14       Mr. Ramirez e-mailing "we've lost the
    321 15       calibration plugs," right?
    321 16       MR. FIELDS: Objection. Form.
    321 17       THE WITNESS: I do not know nor
    321 18       recall that e-mail.
 322:2 - 323:2 Klun                                                Re: [322:2-323:2]           OVERRULED
    322 2       (Klun Exhibit 43 marked for                        Def Obj Foundation (602)
    322 3       identification.)
    322 4       QUESTIONS BY MR. OVERHOLTZ:
    322 5       Q. Let's see what Mr. Kieper said
    322 6       while he was down in Mexico. Can we pull up
    322 7       what we'll mark as Exhibit 43, which is
    322 8       BK-460.


Klun                                                                                                       109
                               Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 136 of 345



    322 9        Okay. So if you see -- if we
    322 10        can pull up that e-mail from Andy Haapapuro
    322 11        at Etymotic, he was the guy at Etymotic that
    322 12        had written that technical report about the
    322 13        calibration being necessary.
    322 14        You see Ron Kieper, on
    322 15        November 19, 2004, receives an e-mail from
    322 16        Mr. Haapapuro. It says, "Greetings."
    322 17        Do you see that?
    322 18        A. Yes.
    322 19        Q. And then he says, "Ron," and he
    322 20        tells him he hopes he has safe travels.
    322 21        Do you see that?
    322 22        A. Yes.
    322 23        Q. Okay. So then if we can look,
    322 24        Ron -- he's responding to an e-mail from
    322 25        Kieper, who's sending an e-mail on
    323 1        November 19th, and he starts on the next
    323 2        page.
 323:9 - 328:3   Klun                                               Re: [323:9-328:3]           OVERRULED
    323 9        So you see where it says                           Def Obj 3M MIL No. 26
    323 10        "Andy"?
    323 11        A. Yes.
    323 12        Q. And Mr. Kieper says, "Due to
    323 13        problems in San Luis, Mexico, I'm flying down
    323 14        there on Monday a.m. and returning Tuesday
    323 15        p.m."
    323 16        Do you see that?
    323 17        A. Yes.
    323 18        Q. So that's less than a two-day
    323 19        trip to figure out all those problems down
    323 20        there, right?
    323 21        MR. FIELDS: Objection. Form.
    323 22        THE WITNESS: That's what the
    323 23        document says.
    323 24        QUESTIONS BY MR. OVERHOLTZ:
    323 25        Q. And he says, "I will verify
    324 1        they are setting measurements up correctly
    324 2        and try to determine why their recent


Klun                                                                                                        110
                          Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 137 of 345



   324 3    measurements have been .1 to .5 higher than
   324 4    the upper end of the spec for the Combat Arms
   324 5    plugs. Reject rates this week have been from
   324 6    70 to 90 percent, depending on the unit."
   324 7    Did I read that right?
   324 8    A. That's what the document says.
   324 9    Q. So you're operating under
   324 10    waivers by making the spec -- moving the
   324 11    goalpost for these plugs, and 90 percent are
   324 12    testing out of the original spec.
   324 13    MR. FIELDS: Objection to form.
   324 14    QUESTIONS BY MR. OVERHOLTZ:
   324 15    Q. Right?
   324 16    A. I don't know nor recall this
   324 17    document.
   324 18    Q. Okay. He says, "The most
   324 19    baffling problem they have described, one
   324 20    which I am really worried about, is that the
   324 21    output of the Z boxes tends to drift upward
   324 22    over a fairly short time period."
   324 23    Right?
   324 24    A. That's what the document says.
   324 25    Q. He says, "So anyway, that's my
   325 1    situation," in the next paragraph.
   325 2    He says, "When I return, if you
   325 3    reply positively, I will send Z Box Number 2
   325 4    to you for repair."
   325 5    Right?
   325 6    A. Yes.
   325 7    Q. He says, "Whatever happens,
   325 8    I'll probably have some interesting stories
   325 9    to tell you on my return."
   325 10    A. Yes.
   325 11    Q. Okay. So let's find out what
   325 12    happened when Kieper and Zielinski got back
   325 13    from Mexico.
   325 14    We can go to slide 115, Zach.
   325 15    The map slide.
   325 16    All right. So if you can look


Klun                                                                                                111
                          Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 138 of 345



   325 17   with me here, we see San Luis Potos�, Mexico,
   325 18   down at the bottom left of the screen, right?
   325 19   A. Yes.
   325 20   Q. And then Mr. Kieper flew all
   325 21   the way back to Indianapolis, right?
   325 22   MR. FIELDS: Objection. Form.
   325 23   THE WITNESS: According to the
   325 24   document, that's what it says he did.
   325 25
   326 1    QUESTIONS BY MR. OVERHOLTZ:
   326 2    Q. All right. And even though he
   326 3    went down there believing that maybe they
   326 4    just had a problem in Mexico with their test
   326 5    machines, he made an interesting finding.
   326 6    Do you remember that?
   326 7    MR. FIELDS: Objection to form.
   326 8    THE WITNESS: I do not know nor
   326 9    recall.
   326 10    QUESTIONS BY MR. OVERHOLTZ:
   326 11    Q. You don't remember him telling
   326 12    either you or Berger or Dick Knauer that
   326 13    almost half of the plugs that he tested
   326 14    failed the testing in Mexico and also failed
   326 15    the testing in Indianapolis?
   326 16    MR. FIELDS: Objection. Form.
   326 17    THE WITNESS: I do not know nor
   326 18    recall.
   326 19    QUESTIONS BY MR. OVERHOLTZ:
   326 20    Q. I mean, if half the plugs are
   326 21    failing in the machines in Mexico and
   326 22    Indianapolis, that doesn't sound like a
   326 23    Mexican testing problem; that sounds like an
   326 24    earplug problem, doesn't it?
   326 25    MR. FIELDS: Objection to form.
   327 1    THE WITNESS: Again, I do not
   327 2    know nor recall this.
   327 3    QUESTIONS BY MR. OVERHOLTZ:
   327 4    Q. Being Dick Knauer and Kieper's
   327 5    boss, you didn't find out about any of this?


Klun                                                                                                112
                               Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 139 of 345



    327 6        A. I don't recall.
    327 7        Q. You're the one -- you're the
    327 8        one that e-mailed around the plan to get
    327 9        things fixed, right?
    327 10        A. I didn't e-mail the plan. I
   327 11         called a meeting.
   327 12         Q. And you attached -- you --
   327 13         A. What we wanted to have occur.
   327 14         You saw -- you have the document.
   327 15         (Klun Exhibit 44 marked for
   327 16         identification.)
   327 17         QUESTIONS BY MR. OVERHOLTZ:
   327 18         Q. Right.
   327 19         So let's see what Mr. Kieper
   327 20         wrote when he got back.
   327 21         And we'll mark -- this is the
   327 22         slide next slide, Zach, and it's RK-407, and
   327 23         this will be Exhibit 44.
   327 24         A. Am I copied on that?
   327 25         Q. Well, I'm about to tell you.
   328 1         A. Okay.
   328 2         Q. All right. So if we look at
    328 3        this e-mail --
 323:9 - 330:7   Klun                                               Re: [323:9-330:7]           OVERRULED
    323 9        So you see where it says                           Def Obj Foundation (602)
    323 10        "Andy"?
    323 11        A. Yes.
    323 12        Q. And Mr. Kieper says, "Due to
    323 13        problems in San Luis, Mexico, I'm flying down
    323 14        there on Monday a.m. and returning Tuesday
    323 15        p.m."
    323 16        Do you see that?
    323 17        A. Yes.
    323 18        Q. So that's less than a two-day
    323 19        trip to figure out all those problems down
    323 20        there, right?
    323 21        MR. FIELDS: Objection. Form.
    323 22        THE WITNESS: That's what the
    323 23        document says.


Klun                                                                                                        113
                          Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 140 of 345



   323 24    QUESTIONS BY MR. OVERHOLTZ:
   323 25    Q. And he says, "I will verify
   324 1    they are setting measurements up correctly
   324 2    and try to determine why their recent
   324 3    measurements have been .1 to .5 higher than
   324 4    the upper end of the spec for the Combat Arms
   324 5    plugs. Reject rates this week have been from
   324 6    70 to 90 percent, depending on the unit."
   324 7    Did I read that right?
   324 8    A. That's what the document says.
   324 9    Q. So you're operating under
   324 10    waivers by making the spec -- moving the
   324 11    goalpost for these plugs, and 90 percent are
   324 12    testing out of the original spec.
   324 13    MR. FIELDS: Objection to form.
   324 14    QUESTIONS BY MR. OVERHOLTZ:
   324 15    Q. Right?
   324 16    A. I don't know nor recall this
   324 17    document.
   324 18    Q. Okay. He says, "The most
   324 19    baffling problem they have described, one
   324 20    which I am really worried about, is that the
   324 21    output of the Z boxes tends to drift upward
   324 22    over a fairly short time period."
   324 23    Right?
   324 24    A. That's what the document says.
   324 25    Q. He says, "So anyway, that's my
   325 1    situation," in the next paragraph.
   325 2    He says, "When I return, if you
   325 3    reply positively, I will send Z Box Number 2
   325 4    to you for repair."
   325 5    Right?
   325 6    A. Yes.
   325 7    Q. He says, "Whatever happens,
   325 8    I'll probably have some interesting stories
   325 9    to tell you on my return."
   325 10    A. Yes.
   325 11    Q. Okay. So let's find out what
   325 12    happened when Kieper and Zielinski got back


Klun                                                                                                114
                          Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 141 of 345



   325 13   from Mexico.
   325 14   We can go to slide 115, Zach.
   325 15   The map slide.
   325 16   All right. So if you can look
   325 17   with me here, we see San Luis Potos�, Mexico,
   325 18   down at the bottom left of the screen, right?
   325 19   A. Yes.
   325 20   Q. And then Mr. Kieper flew all
   325 21   the way back to Indianapolis, right?
   325 22   MR. FIELDS: Objection. Form.
   325 23   THE WITNESS: According to the
   325 24   document, that's what it says he did.
   325 25
   326 1    QUESTIONS BY MR. OVERHOLTZ:
   326 2    Q. All right. And even though he
   326 3    went down there believing that maybe they
   326 4    just had a problem in Mexico with their test
   326 5    machines, he made an interesting finding.
   326 6    Do you remember that?
   326 7    MR. FIELDS: Objection to form.
   326 8    THE WITNESS: I do not know nor
   326 9    recall.
   326 10    QUESTIONS BY MR. OVERHOLTZ:
   326 11    Q. You don't remember him telling
   326 12    either you or Berger or Dick Knauer that
   326 13    almost half of the plugs that he tested
   326 14    failed the testing in Mexico and also failed
   326 15    the testing in Indianapolis?
   326 16    MR. FIELDS: Objection. Form.
   326 17    THE WITNESS: I do not know nor
   326 18    recall.
   326 19    QUESTIONS BY MR. OVERHOLTZ:
   326 20    Q. I mean, if half the plugs are
   326 21    failing in the machines in Mexico and
   326 22    Indianapolis, that doesn't sound like a
   326 23    Mexican testing problem; that sounds like an
   326 24    earplug problem, doesn't it?
   326 25    MR. FIELDS: Objection to form.
   327 1    THE WITNESS: Again, I do not


Klun                                                                                                115
                         Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 142 of 345



   327 2    know nor recall this.
   327 3    QUESTIONS BY MR. OVERHOLTZ:
   327 4    Q. Being Dick Knauer and Kieper's
   327 5    boss, you didn't find out about any of this?
   327 6    A. I don't recall.
   327 7    Q. You're the one -- you're the
   327 8    one that e-mailed around the plan to get
   327 9    things fixed, right?
   327 10    A. I didn't e-mail the plan. I
   327 11    called a meeting.
   327 12    Q. And you attached -- you --
   327 13    A. What we wanted to have occur.
   327 14    You saw -- you have the document.
   327 15    (Klun Exhibit 44 marked for
   327 16    identification.)
   327 17    QUESTIONS BY MR. OVERHOLTZ:
   327 18    Q. Right.
   327 19    So let's see what Mr. Kieper
   327 20    wrote when he got back.
   327 21    And we'll mark -- this is the
   327 22    slide next slide, Zach, and it's RK-407, and
   327 23    this will be Exhibit 44.
   327 24    A. Am I copied on that?
   327 25    Q. Well, I'm about to tell you.
   328 1    A. Okay.
   328 2    Q. All right. So if we look at
   328 3    this e-mail --
   328 4    MR. FIELDS: Hang on one second
   328 5    here. It's downloading.
   328 6    MR. OVERHOLTZ: Sure.
   328 7    MR. FIELDS: Okay.
   328 8    QUESTIONS BY MR. OVERHOLTZ:
   328 9    Q. So you see Mr. Kieper e-mails
   328 10    on November 30 of 2004, and he copies Dick
   328 11    Knauer in your department, copies Bob
   328 12    Zielinski, copies Elliott Berger and a Selina
   328 13    Ramirez regarding the Combat Arms comparative
   328 14    measures.
   328 15    Do you see that?


Klun                                                                                               116
                         Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 143 of 345



   328 16    A. Yes.
   328 17    Q. Did you know who Selina Ramirez
   328 18    was?
   328 19    A. No.
   328 20    Q. Okay. Okay. Mr. Zielinski
   328 21    said she was one of the quality people down
   328 22    at TJR in Mexico.
   328 23    So he says, "Greetings. I
   328 24    received 31 Combat Arms plugs today. 11 were
   328 25    measured on equipment number 3 and 20 on
   329 1    equipment number 4 at TJR."
   329 2    Do you see that?
   329 3    A. Yes.
   329 4    Q. So 20 plugs on number 4 and 11
   329 5    on number 3 in Mexico, right?
   329 6    A. Yes.
   329 7    Q. That's where they thought they
   329 8    were having the problems with the calibration
   329 9    of the machines, right?
   329 10    MR. FIELDS: Objection to form.
   329 11    THE WITNESS: That's where I go
   329 12    back to the document. That's why Ron
   329 13    went to Mexico.
   329 14    QUESTIONS BY MR. OVERHOLTZ:
   329 15    Q. Okay. He says, "I measured
   329 16    them on the E-A-RCAL equipment. The attached
   329 17    Excel document contains all measurements."
   329 18    Do you see?
   329 19    A. Yes.
   329 20    Q. It says, "As you can see from
   329 21    the spreadsheet, one plug from equipment
   329 22    number 3 and five plugs from equipment
   329 23    number 4 which measured out of spec, measured
   329 24    in spec on my equipment."
   329 25    Do you see that?
   330 1    A. Yes.
   330 2    Q. So that doesn't tell the whole
   330 3    story, right, about how many measured out of
   330 4    spec in Mexico and Indianapolis, right?


Klun                                                                                               117
                               Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 144 of 345



    330 5       MR. FIELDS: Objection. Form.
    330 6       THE WITNESS: That, I don't
    330 7       know nor recall.
 323:18 - 323:23 Klun                                               Re: [323:18-323:23]                    SUSTAINED
    323 18       Q. So that's less than a two-day                   Def Obj Argumentative; Vague (611,
    323 19       trip to figure out all those problems down         403); Foundation (602)
    323 20       there, right?
    323 21       MR. FIELDS: Objection. Form.
    323 22       THE WITNESS: That's what the
    323 23       document says.
 324:9 - 324:17 Klun                                                Re: [324:9-324:17]                     SUSTAINED
    324 9       Q. So you're operating under                        Def Obj Foundation (602);
    324 10       waivers by making the spec -- moving the           Argumentative; Misstates (611, 403)
    324 11       goalpost for these plugs, and 90 percent are
    324 12       testing out of the original spec.
    324 13       MR. FIELDS: Objection to form.
    324 14       QUESTIONS BY MR. OVERHOLTZ:
    324 15       Q. Right?
    324 16       A. I don't know nor recall this
    324 17       document.
 325:20 - 325:24 Klun                                               Re: [325:20-325:24]                    SUSTAINED
    325 20       Q. And then Mr. Kieper flew all                    Def Obj Foundation (602)
    325 21       the way back to Indianapolis, right?
    325 22       MR. FIELDS: Objection. Form.
    325 23       THE WITNESS: According to the
    325 24       document, that's what it says he did.
 326:2 - 326:9 Klun                                                 Re: [326:2-326:9]                      SUSTAINED
    326 2       Q. All right. And even though he                    Def Obj Vague (611, 403); Foundation
    326 3       went down there believing that maybe they           (602)
    326 4       just had a problem in Mexico with their test
    326 5       machines, he made an interesting finding.
    326 6       Do you remember that?
    326 7       MR. FIELDS: Objection to form.
    326 8       THE WITNESS: I do not know nor
    326 9       recall.
 326:11 - 326:18 Klun                                               Re: [326:11-326:18]                    OVERRULED
    326 11       Q. You don't remember him telling                  Def Obj Hearsay (801, 802); Vague
    326 12       either you or Berger or Dick Knauer that           (611, 403); Foundation (602)
    326 13       almost half of the plugs that he tested


Klun                                                                                                                   118
                                Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 145 of 345



    326 14         failed the testing in Mexico and also failed
    326 15         the testing in Indianapolis?
    326 16         MR. FIELDS: Objection. Form.
    326 17         THE WITNESS: I do not know nor
    326 18         recall.
 326:20 - 327:2     Klun                                             Re: [326:20-327:2]                   OVERRULED
    326 20         Q. I mean, if half the plugs are                  Def Obj Argumentative; Vague (611,
    326 21         failing in the machines in Mexico and             403) Foundation (602); 702
    326 22         Indianapolis, that doesn't sound like a
    326 23         Mexican testing problem; that sounds like an
    326 24         earplug problem, doesn't it?
    326 25         MR. FIELDS: Objection to form.
    327 1         THE WITNESS: Again, I do not
    327 2         know nor recall this.
 327:3 - 336:22     Klun                                             Re: [327:3-336:22]                   OVERRULED
    327 3         QUESTIONS BY MR. OVERHOLTZ:                        Def Obj 3M MIL No. 26
    327 4         Q. Being Dick Knauer and Kieper's
    327 5         boss, you didn't find out about any of this?
    327 6         A. I don't recall.
    327 7         Q. You're the one -- you're the
    327 8         one that e-mailed around the plan to get
    327 9         things fixed, right?
    327 10         A. I didn't e-mail the plan. I
    327 11         called a meeting.
    327 12         Q. And you attached -- you --
    327 13         A. What we wanted to have occur.
    327 14         You saw -- you have the document.
    327 15         (Klun Exhibit 44 marked for
    327 16         identification.)
    327 17         QUESTIONS BY MR. OVERHOLTZ:
    327 18         Q. Right.
    327 19         So let's see what Mr. Kieper
    327 20         wrote when he got back.
    327 21         And we'll mark -- this is the
    327 22         slide next slide, Zach, and it's RK-407, and
    327 23         this will be Exhibit 44.
    327 24         A. Am I copied on that?
    327 25         Q. Well, I'm about to tell you.
    328 1         A. Okay.


Klun                                                                                                                  119
                         Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 146 of 345



   328 2    Q. All right. So if we look at
   328 3    this e-mail --
   328 4    MR. FIELDS: Hang on one second
   328 5    here. It's downloading.
   328 6    MR. OVERHOLTZ: Sure.
   328 7    MR. FIELDS: Okay.
   328 8    QUESTIONS BY MR. OVERHOLTZ:
   328 9    Q. So you see Mr. Kieper e-mails
   328 10    on November 30 of 2004, and he copies Dick
   328 11    Knauer in your department, copies Bob
   328 12    Zielinski, copies Elliott Berger and a Selina
   328 13    Ramirez regarding the Combat Arms comparative
   328 14    measures.
   328 15    Do you see that?
   328 16    A. Yes.
   328 17    Q. Did you know who Selina Ramirez
   328 18    was?
   328 19    A. No.
   328 20    Q. Okay. Okay. Mr. Zielinski
   328 21    said she was one of the quality people down
   328 22    at TJR in Mexico.
   328 23    So he says, "Greetings. I
   328 24    received 31 Combat Arms plugs today. 11 were
   328 25    measured on equipment number 3 and 20 on
   329 1    equipment number 4 at TJR."
   329 2    Do you see that?
   329 3    A. Yes.
   329 4    Q. So 20 plugs on number 4 and 11
   329 5    on number 3 in Mexico, right?
   329 6    A. Yes.
   329 7    Q. That's where they thought they
   329 8    were having the problems with the calibration
   329 9    of the machines, right?
   329 10    MR. FIELDS: Objection to form.
   329 11    THE WITNESS: That's where I go
   329 12    back to the document. That's why Ron
   329 13    went to Mexico.
   329 14    QUESTIONS BY MR. OVERHOLTZ:
   329 15    Q. Okay. He says, "I measured


Klun                                                                                               120
                        Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 147 of 345



   329 16    them on the E-A-RCAL equipment. The attached
   329 17    Excel document contains all measurements."
   329 18    Do you see?
   329 19    A. Yes.
   329 20    Q. It says, "As you can see from
   329 21    the spreadsheet, one plug from equipment
   329 22    number 3 and five plugs from equipment
   329 23    number 4 which measured out of spec, measured
   329 24    in spec on my equipment."
   329 25    Do you see that?
   330 1    A. Yes.
   330 2    Q. So that doesn't tell the whole
   330 3    story, right, about how many measured out of
   330 4    spec in Mexico and Indianapolis, right?
   330 5    MR. FIELDS: Objection. Form.
   330 6    THE WITNESS: That, I don't
   330 7    know nor recall.
   330 8    (Klun Exhibit 45 marked for
   330 9    identification.)
   330 10    QUESTIONS BY MR. OVERHOLTZ:
   330 11    Q. All right. Well, let's look at
   330 12    the attached spreadsheet, which we'll mark as
   330 13    Exhibit 45.
   330 14    It's the next slide, Zach, 117.
   330 15    This is RK-408, which is the
   330 16    spreadsheet that Mr. Kieper sent.
   330 17    Let me know when you have it on
   330 18    the screen.
   330 19    A. I see it.
   330 20    Q. Okay. And this says at the
   330 21    top, "TJR measurements made 16 to 21
   330 22    November '04, and E-A-RCAL measurements made
   330 23    30 November '04."
   330 24    Right?
   330 25    A. Yes, I see that.
   331 1    Q. And on the left it gives a good
   331 2    range, right?
   331 3    A. Yes.
   331 4    Q. Okay. And then it lists the


Klun                                                                                              121
                          Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 148 of 345



   331 5    equipment number for TJR, 3 and 4, right?
   331 6    There's 11 number 3s and 20 number 4s. I
   331 7    counted them. You can trust me.
   331 8    A. Yes.
   331 9    Q. Okay. And then if you look, he
   331 10    then provides two columns, which is the value
   331 11    at TJR and the value at E-A-RCAL in
   331 12    Indianapolis, right?
   331 13    A. Yeah, that's what the document
   331 14    shows.
   331 15    Q. And then he wrote, and this is
   331 16    his highlighting, "shaded equals out of
   331 17    spec."
   331 18    Do you see that?
   331 19    A. Yes.
   331 20    Q. So I've done the counting for
   331 21    us, and if we can go to the next slide, Zach,
   331 22    I've put it out to the right so we can follow
   331 23    along with each other.
   331 24    Do you see that?
   331 25    A. Yeah, I see what you have on
   332 1    your slide.
   332 2    Q. Okay. So for the ARC Box
   332 3    Number 3, 10 out of 11 were out of spec in
   332 4    Mexico, right?
   332 5    A. Yes.
   332 6    Q. And 9 out of 11 were out of
   332 7    spec in Indianapolis.
   332 8    MR. FIELDS: Objection to form.
   332 9    QUESTIONS BY MR. OVERHOLTZ:
   332 10    Q. That's what the -- if you count
   332 11    them, that's what it says for the number 3,
   332 12    right?
   332 13    A. That's what the document says.
   332 14    Q. And you agree that I counted
   332 15    them right, right? 9 out of 11 were out of
   332 16    spec in Indianapolis?
   332 17    A. I'll assume you counted them
   332 18    right.


Klun                                                                                                122
                          Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 149 of 345



   332 19    Q. Okay. And then if we look down
   332 20    at the results for Box Number 4 at TJR, 11
   332 21    out of the 20 were out of spec in Mexico.
   332 22    Do you see that?
   332 23    A. Yeah. Yes.
   332 24    Q. And then 6 out of 20 were out
   332 25    of spec in Indianapolis, right?
   333 1    A. Yes.
   333 2    Q. So if we total those up, 21 of
   333 3    31 plugs that Kieper tested when he got back
   333 4    that had been out of spec in Mexico were
   333 5    reported in his spreadsheet, right?
   333 6    MR. FIELDS: Objection to form.
   333 7    THE WITNESS: This was what --
   333 8    this was what the document shows.
   333 9    QUESTIONS BY MR. OVERHOLTZ:
   333 10    Q. Right.
   333 11    Mr. Kieper reported in this
   333 12    spreadsheet that 21 out of 31 plugs had been
   333 13    out of spec in Mexico that were tested on the
   333 14    number 3 and number 4 machines, correct?
   333 15    A. Which is your doc -- is this
   333 16    all his document or your -- you put some
   333 17    document --
   333 18    Q. His spreadsheet is on the left,
   333 19    and my counting is on the right where it says
   333 20    "total results."
   333 21    A. Total results. The three on
   333 22    the right of the screen are your comments?
   333 23    Q. They are.
   333 24    And I'm asking you: Did I
   333 25    count it right, 21 out of 31 were out of spec
   334 1    in Mexico?
   334 2    A. I'll assume you've counted
   334 3    right.
   334 4    Q. Okay.
   334 5    A. This is not Kieper's document.
   334 6    That's your -- Kieper's document's to the
   334 7    left and you're to the right, correct?


Klun                                                                                                123
                         Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 150 of 345



   334 8    Q. That's correct.
   334 9    A. Okay.
   334 10    Q. And I'm just trying to count
   334 11    how many were out of spec when Kieper did his
   334 12    analysis.
   334 13    Okay? You follow me?
   334 14    A. I follow you.
   334 15    Q. Okay. So then if we count them
   334 16    up on that column for the ones tested in
   334 17    Indianapolis, 15 out of 31 plugs that Kieper
   334 18    tested when he got back from Mexico were also
   334 19    out of spec at Indianapolis, right?
   334 20    MR. FIELDS: Objection to form.
   334 21    THE WITNESS: By what Kieper's
   334 22    document says.
   334 23    QUESTIONS BY MR. OVERHOLTZ:
   334 24    Q. Kieper's reporting in this
   334 25    spreadsheet, if you count the ones that are
   335 1    shaded, that 15 out of 31, 48 percent, are
   335 2    out of spec in Indianapolis.
   335 3    A. I assume you counted right
   335 4    then.
   335 5    Q. I mean, does that sound like
   335 6    that this was a testing problem with the
   335 7    machines in Mexico and those plugs you were
   335 8    selling by waiver were okay, or does this
   335 9    sound like that there was an earplug problem?
   335 10    MR. FIELDS: Objection to form.
   335 11    THE WITNESS: I'm not a subject
   335 12    matter expert, so I would not know or
   335 13    recall -- nor do I recall this
   335 14    document.
   335 15    QUESTIONS BY MR. OVERHOLTZ:
   335 16    Q. It doesn't take a rocket
   335 17    scientist to know that when half your plugs
   335 18    are failing all of the quality testing, that
   335 19    that's not a good thing, right?
   335 20    MR. FIELDS: Objection.
   335 21    Argumentative.


Klun                                                                                               124
                                Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 151 of 345



    335 22         THE WITNESS: All the quality
    335 23         testing?
    335 24         QUESTIONS BY MR. OVERHOLTZ:
    335 25         Q. Well, this is the quality --
    336 1         this is the only quality testing they were
    336 2         doing down in Mexico, right?
    336 3         A. That, I do not know nor recall.
    336 4         Q. So when they tested these --
    336 5         when half -- almost half the plugs, when they
    336 6         test the yellow end on the ARC machine, are
    336 7         out of spec, whether you test them in Mexico
    336 8         or Indianapolis, that's not a good thing if
    336 9         you're selling them to the United States
    336 10         military, right?
    336 11         MR. FIELDS: Objection. Form.
    336 12         THE WITNESS: I do not know nor
    336 13         recall the document. Not being a
    336 14         subject matter expert --
    336 15         QUESTIONS BY MR. OVERHOLTZ:
    336 16         Q. All right. I've got one more
    336 17         document --
    336 18         A. -- to interpret the data, not
    336 19         being a subject matter expert to interpret
    336 20         the data, I don't know.
    336 21         (Klun Exhibit 46 marked for
    336 22         identification.)
 329:7 - 329:13     Klun                                             Re: [329:7-329:13]                       OVERRULED
    329 7         Q. That's where they thought they                  Def Obj Hearsay (801, 802); Foundation
    329 8         were having the problems with the calibration      (602); Vague (611, 403)
    329 9         of the machines, right?
    329 10         MR. FIELDS: Objection to form.
    329 11         THE WITNESS: That's where I go
    329 12         back to the document. That's why Ron
    329 13         went to Mexico.
 330:2 - 330:7    Klun                                               Re: [330:2-330:7]                        OVERRULED
    330 2         Q. So that doesn't tell the whole                  Def Obj Argumentative; Vague (611,
    330 3         story, right, about how many measured out of       403); Foundation (602)
    330 4         spec in Mexico and Indianapolis, right?
    330 5         MR. FIELDS: Objection. Form.


Klun                                                                                                                      125
                            Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 152 of 345



    330 6       THE WITNESS: That, I don't
    330 7       know nor recall.
 330:11 - 336:20 Klun                                            Re: [330:11-336:20]         OVERRULED
    330 11       Q. All right. Well, let's look at               Def Obj Foundation (602)
    330 12       the attached spreadsheet, which we'll mark as
    330 13       Exhibit 45.
    330 14       It's the next slide, Zach, 117.
    330 15       This is RK-408, which is the
    330 16       spreadsheet that Mr. Kieper sent.
    330 17       Let me know when you have it on
    330 18       the screen.
    330 19       A. I see it.
    330 20       Q. Okay. And this says at the
    330 21       top, "TJR measurements made 16 to 21
    330 22       November '04, and E-A-RCAL measurements made
    330 23       30 November '04."
    330 24       Right?
    330 25       A. Yes, I see that.
    331 1       Q. And on the left it gives a good
    331 2       range, right?
    331 3       A. Yes.
    331 4       Q. Okay. And then it lists the
    331 5       equipment number for TJR, 3 and 4, right?
    331 6       There's 11 number 3s and 20 number 4s. I
    331 7       counted them. You can trust me.
    331 8       A. Yes.
    331 9       Q. Okay. And then if you look, he
    331 10       then provides two columns, which is the value
    331 11       at TJR and the value at E-A-RCAL in
    331 12       Indianapolis, right?
    331 13       A. Yeah, that's what the document
    331 14       shows.
    331 15       Q. And then he wrote, and this is
    331 16       his highlighting, "shaded equals out of
    331 17       spec."
    331 18       Do you see that?
    331 19       A. Yes.
    331 20       Q. So I've done the counting for
    331 21       us, and if we can go to the next slide, Zach,


Klun                                                                                                     126
                           Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 153 of 345



   331 22    I've put it out to the right so we can follow
   331 23    along with each other.
   331 24    Do you see that?
   331 25    A. Yeah, I see what you have on
   332 1    your slide.
   332 2    Q. Okay. So for the ARC Box
   332 3    Number 3, 10 out of 11 were out of spec in
   332 4    Mexico, right?
   332 5    A. Yes.
   332 6    Q. And 9 out of 11 were out of
   332 7    spec in Indianapolis.
   332 8    MR. FIELDS: Objection to form.
   332 9    QUESTIONS BY MR. OVERHOLTZ:
   332 10    Q. That's what the -- if you count
   332 11    them, that's what it says for the number 3,
   332 12    right?
   332 13    A. That's what the document says.
   332 14    Q. And you agree that I counted
   332 15    them right, right? 9 out of 11 were out of
   332 16    spec in Indianapolis?
   332 17    A. I'll assume you counted them
   332 18    right.
   332 19    Q. Okay. And then if we look down
   332 20    at the results for Box Number 4 at TJR, 11
   332 21    out of the 20 were out of spec in Mexico.
   332 22    Do you see that?
   332 23    A. Yeah. Yes.
   332 24    Q. And then 6 out of 20 were out
   332 25    of spec in Indianapolis, right?
   333 1    A. Yes.
   333 2    Q. So if we total those up, 21 of
   333 3    31 plugs that Kieper tested when he got back
   333 4    that had been out of spec in Mexico were
   333 5    reported in his spreadsheet, right?
   333 6    MR. FIELDS: Objection to form.
   333 7    THE WITNESS: This was what --
   333 8    this was what the document shows.
   333 9    QUESTIONS BY MR. OVERHOLTZ:
   333 10    Q. Right.


Klun                                                                                                 127
                         Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 154 of 345



   333 11    Mr. Kieper reported in this
   333 12    spreadsheet that 21 out of 31 plugs had been
   333 13    out of spec in Mexico that were tested on the
   333 14    number 3 and number 4 machines, correct?
   333 15    A. Which is your doc -- is this
   333 16    all his document or your -- you put some
   333 17    document --
   333 18    Q. His spreadsheet is on the left,
   333 19    and my counting is on the right where it says
   333 20    "total results."
   333 21    A. Total results. The three on
   333 22    the right of the screen are your comments?
   333 23    Q. They are.
   333 24    And I'm asking you: Did I
   333 25    count it right, 21 out of 31 were out of spec
   334 1    in Mexico?
   334 2    A. I'll assume you've counted
   334 3    right.
   334 4    Q. Okay.
   334 5    A. This is not Kieper's document.
   334 6    That's your -- Kieper's document's to the
   334 7    left and you're to the right, correct?
   334 8    Q. That's correct.
   334 9    A. Okay.
   334 10    Q. And I'm just trying to count
   334 11    how many were out of spec when Kieper did his
   334 12    analysis.
   334 13    Okay? You follow me?
   334 14    A. I follow you.
   334 15    Q. Okay. So then if we count them
   334 16    up on that column for the ones tested in
   334 17    Indianapolis, 15 out of 31 plugs that Kieper
   334 18    tested when he got back from Mexico were also
   334 19    out of spec at Indianapolis, right?
   334 20    MR. FIELDS: Objection to form.
   334 21    THE WITNESS: By what Kieper's
   334 22    document says.
   334 23    QUESTIONS BY MR. OVERHOLTZ:
   334 24    Q. Kieper's reporting in this


Klun                                                                                               128
                          Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 155 of 345



   334 25    spreadsheet, if you count the ones that are
   335 1    shaded, that 15 out of 31, 48 percent, are
   335 2    out of spec in Indianapolis.
   335 3    A. I assume you counted right
   335 4    then.
   335 5    Q. I mean, does that sound like
   335 6    that this was a testing problem with the
   335 7    machines in Mexico and those plugs you were
   335 8    selling by waiver were okay, or does this
   335 9    sound like that there was an earplug problem?
   335 10    MR. FIELDS: Objection to form.
   335 11    THE WITNESS: I'm not a subject
   335 12    matter expert, so I would not know or
   335 13    recall -- nor do I recall this
   335 14    document.
   335 15    QUESTIONS BY MR. OVERHOLTZ:
   335 16    Q. It doesn't take a rocket
   335 17    scientist to know that when half your plugs
   335 18    are failing all of the quality testing, that
   335 19    that's not a good thing, right?
   335 20    MR. FIELDS: Objection.
   335 21    Argumentative.
   335 22    THE WITNESS: All the quality
   335 23    testing?
   335 24    QUESTIONS BY MR. OVERHOLTZ:
   335 25    Q. Well, this is the quality --
   336 1    this is the only quality testing they were
   336 2    doing down in Mexico, right?
   336 3    A. That, I do not know nor recall.
   336 4    Q. So when they tested these --
   336 5    when half -- almost half the plugs, when they
   336 6    test the yellow end on the ARC machine, are
   336 7    out of spec, whether you test them in Mexico
   336 8    or Indianapolis, that's not a good thing if
   336 9    you're selling them to the United States
   336 10    military, right?
   336 11    MR. FIELDS: Objection. Form.
   336 12    THE WITNESS: I do not know nor
   336 13    recall the document. Not being a


Klun                                                                                                129
                             Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 156 of 345



    336 14       subject matter expert --
    336 15       QUESTIONS BY MR. OVERHOLTZ:
    336 16       Q. All right. I've got one more
    336 17       document --
    336 18       A. -- to interpret the data, not
    336 19       being a subject matter expert to interpret
    336 20       the data, I don't know.
 333:2 - 333:8 Klun                                               Re: [333:2-333:8]                   OVERRULED
    333 2       Q. So if we total those up, 21 of                 Def Obj Foundation (602); 702
    333 3       31 plugs that Kieper tested when he got back
    333 4       that had been out of spec in Mexico were
    333 5       reported in his spreadsheet, right?
    333 6       MR. FIELDS: Objection to form.
    333 7       THE WITNESS: This was what --
    333 8       this was what the document shows.
 334:15 - 334:22 Klun                                             Re: [334:15-334:22]                 OVERRULED
    334 15       Q. Okay. So then if we count them                Def Obj 702; Foundation (602)
    334 16       up on that column for the ones tested in
    334 17       Indianapolis, 15 out of 31 plugs that Kieper
    334 18       tested when he got back from Mexico were also
    334 19       out of spec at Indianapolis, right?
    334 20       MR. FIELDS: Objection to form.
    334 21       THE WITNESS: By what Kieper's
    334 22       document says.
 335:5 - 335:14 Klun                                              Re: [335:5-335:14]                  OVERRULED
    335 5       Q. I mean, does that sound like                   Def Obj Foundation (602); 702;
    335 6       that this was a testing problem with the          Argumentative (611, 403)
    335 7       machines in Mexico and those plugs you were
    335 8       selling by waiver were okay, or does this
    335 9       sound like that there was an earplug problem?
    335 10       MR. FIELDS: Objection to form.
    335 11       THE WITNESS: I'm not a subject
    335 12       matter expert, so I would not know or
    335 13       recall -- nor do I recall this
    335 14       document.
 335:16 - 335:23 Klun                                             Re: [335:16-335:23]                 SUSTAINED
    335 16       Q. It doesn't take a rocket                      Def Obj Argumentative (611, 403);
    335 17       scientist to know that when half your plugs      Foundation (602); 702
    335 18       are failing all of the quality testing, that


Klun                                                                                                              130
                              Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 157 of 345



    335 19       that's not a good thing, right?
    335 20       MR. FIELDS: Objection.
    335 21       Argumentative.
    335 22       THE WITNESS: All the quality
    335 23       testing?
 336:4 - 336:14 Klun                                               Re: [336:4-336:14]                     OVERRULED
    336 4       Q. So when they tested these --                    Def Obj Foundation (602); 702; Vague
    336 5       when half -- almost half the plugs, when they      (611, 403)
    336 6       test the yellow end on the ARC machine, are
    336 7       out of spec, whether you test them in Mexico
    336 8       or Indianapolis, that's not a good thing if
    336 9       you're selling them to the United States
    336 10       military, right?
    336 11       MR. FIELDS: Objection. Form.
    336 12       THE WITNESS: I do not know nor
    336 13       recall the document. Not being a
    336 14       subject matter expert --
 337:2 - 337:5 Klun                                                Re: [337:2-337:5]                      OVERRULED
    337 2       Do you know if you ever got                        Def Obj Vague (611, 403); Foundation
    337 3       this problem fixed?                                (602)
    337 4       MR. FIELDS: Objection to form.
    337 5       THE WITNESS: I do not recall.
 337:2 - 337:5 Klun                                                Re: [337:2-337:5]                      OVERRULED
    337 2       Do you know if you ever got                        Def Obj 3M MIL No. 26; Vague (611,
    337 3       this problem fixed?                                403); Foundation (602)
    337 4       MR. FIELDS: Objection to form.
    337 5       THE WITNESS: I do not recall.
 337:6 - 337:9 Klun
    337 6       QUESTIONS BY MR. OVERHOLTZ:
    337 7       Q. All right. Let's look at
    337 8       slide 138, Zach. This is -- we'll mark this
    337 9       as Exhibit 46, which is RZ-5051.
 337:14 - 337:18 Klun
    337 14       QUESTIONS BY MR. OVERHOLTZ:
    337 15       Q. And I want to direct your
    337 16       attention to the e-mail that's about
    337 17       three-quarters down the page of the e-mail
    337 18       string. It's --
 340:7 - 344:17 Klun                                               Re: [340:7-344:17]                     OVERRULED


Klun                                                                                                                  131
                         Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 158 of 345



   340 7    QUESTIONS BY MR. OVERHOLTZ:                       Def Obj 3M MIL No. 26
   340 8    Q. Do you think the sergeants that
   340 9    were training soldiers and giving them these
   340 10    earplugs to use on the firing range would
   340 11    have liked to have known that the plugs that
   340 12    the military had been buying from Aearo for
   340 13    years and years, that Aearo had no way of
   340 14    confirming the quality control testing on
   340 15    those earplugs?
   340 16    MR. FIELDS: Objection to form.
   340 17    THE WITNESS: I don't know nor
   340 18    recall. Not the subject matter expert
   340 19    on these plugs.
   340 20    QUESTIONS BY MR. OVERHOLTZ:
   340 21    Q. You think maybe someone in
   340 22    marketing over at Aearo or 3M would have been
   340 23    the one to make that call whether the
   340 24    military deserved to know?
   340 25    MR. FIELDS: Objection. Form.
   341 1    THE WITNESS: You're asking my
   341 2    opinion?
   341 3    QUESTIONS BY MR. OVERHOLTZ:
   341 4    Q. Sure.
   341 5    A. I do not have an opinion on
   341 6    this issue without knowing or recalling the
   341 7    information.
   341 8    Q. You think anyone at Aearo or 3M
   341 9    would have an opinion on whether or not the
   341 10    military deserves to know if the quality
   341 11    control testing that's supposed to be done on
   341 12    the yellow end of the plug to prove that the
   341 13    filter would work and protect a soldier, that
   341 14    the quality machines were never calibrated
   341 15    right and always broken?
   341 16    MR. FIELDS: Objection to form.
   341 17    THE WITNESS: I don't know nor
   341 18    recall anything that resembled your
   341 19    statement.
   341 20    QUESTIONS BY MR. OVERHOLTZ:


Klun                                                                                               132
                          Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 159 of 345



   341 21    Q. If there was a problem with the
   341 22    ability to verify the quality of the assembly
   341 23    of those plugs that would affect whether or
   341 24    not that filter would provide sound
   341 25    attenuation for soldiers, do you believe that
   342 1    your company, Aearo or 3M, had a duty to tell
   342 2    the United States military, we can't verify
   342 3    the quality of those filters in those plugs?
   342 4    A. Not being a subject matter
   342 5    expert nor knowing the significance of the
   342 6    data, I can't answer that question.
   342 7    Q. So instead, you just sell them
   342 8    as-is, right?
   342 9    MR. FIELDS: Objection to form.
   342 10    THE WITNESS: Subject matter
   342 11    experts will know whether or not we've
   342 12    got a good product.
   342 13    QUESTIONS BY MR. OVERHOLTZ:
   342 14    Q. And if they knew it wasn't able
   342 15    to be confirmed because the calibration of
   342 16    the machines couldn't be verified, would you
   342 17    have expected them to raise their hand and
   342 18    say, "We have a problem"?
   342 19    MR. FIELDS: Objection. Form.
   342 20    THE WITNESS: I don't recall.
   342 21    If there was a problem, they would
   342 22    have contacted me.
   342 23    QUESTIONS BY MR. OVERHOLTZ:
   342 24    Q. That's what they're supposed to
   342 25    do, right?
   343 1    A. If there was a problem.
   343 2    Q. That memo that you sent
   343 3    regarding the TJR quality issues before
   343 4    Zielinski and Kieper went down to Mexico,
   343 5    that memo, did you circulate that outside of
   343 6    Aearo to the US military so they would know
   343 7    what was going on?
   343 8    A. I don't know or recall.
   343 9    Q. So it's kind of just like the


Klun                                                                                                133
                                Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 160 of 345



    343 10         flange report, right? You have no way --
    343 11         A. What -- what flange? Excuse
    343 12         me, I missed your -- what did you say? What
    343 13         kind of report?
    343 14         Q. I said it's just like the
    343 15         flange report, the one that Kieper wrote
    343 16         about having to stop the 015 test after eight
    343 17         subjects because the plug was pulling out of
    343 18         people's ears.
    343 19         MR. FIELDS: Objection. Form.
    343 20         THE WITNESS: I'm not a subject
    343 21         matter expert nor recall the
    343 22         documents.
    343 23         QUESTIONS BY MR. OVERHOLTZ:
    343 24         Q. And so just like Aearo can't
    343 25         show that they ever shared that information
    344 1         from the flange report to the US military,
    344 2         you, as you sit here today, can't tell me or
    344 3         show me in any way that you ever shared the
    344 4         information in that TJR quality memo with
    344 5         anyone in the United States military; is that
    344 6         right?
    344 7         MR. FIELDS: Objection to form.
    344 8         THE WITNESS: I don't know or
    344 9         recall.
    344 10         QUESTIONS BY MR. OVERHOLTZ:
    344 11         Q. And so you have no way of
    344 12         showing me any documentary evidence or any
    344 13         evidence that the information regarding the
    344 14         TJR quality issues with the ARC calibration
    344 15         machines was ever shared with the US
    344 16         military, right?
    344 17         A. I don't know or recall.
 340:8 - 340:19     Klun                                             Re: [340:8-340:19]                    SUSTAINED
    340 8         Q. Do you think the sergeants that                 Def Obj Foundation (602); 701; 702;
    340 9         were training soldiers and giving them these       Argumentative; Vague (611, 403)
    340 10         earplugs to use on the firing range would
    340 11         have liked to have known that the plugs that
    340 12         the military had been buying from Aearo for


Klun                                                                                                                   134
                             Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 161 of 345



    340 13       years and years, that Aearo had no way of
    340 14       confirming the quality control testing on
    340 15       those earplugs?
    340 16       MR. FIELDS: Objection to form.
    340 17       THE WITNESS: I don't know nor
    340 18       recall. Not the subject matter expert
    340 19       on these plugs.
 340:21 - 341:2 Klun                                              Re: [340:21-341:2]                    SUSTAINED
    340 21       Q. You think maybe someone in                    Def Obj Argumentative (611, 403);
    340 22       marketing over at Aearo or 3M would have been    Foundation (602); 701
    340 23       the one to make that call whether the
    340 24       military deserved to know?
    340 25       MR. FIELDS: Objection. Form.
    341 1       THE WITNESS: You're asking my
    341 2       opinion?
 341:8 - 341:19 Klun                                              Re: [341:8-341:19]                    OVERRULED
    341 8       Q. You think anyone at Aearo or 3M                Def Obj Foundation (602); 701; 702;
    341 9       would have an opinion on whether or not the       Argumentative; Vague (611, 403)
    341 10       military deserves to know if the quality
    341 11       control testing that's supposed to be done on
    341 12       the yellow end of the plug to prove that the
    341 13       filter would work and protect a soldier, that
    341 14       the quality machines were never calibrated
    341 15       right and always broken?
    341 16       MR. FIELDS: Objection to form.
    341 17       THE WITNESS: I don't know nor
    341 18       recall anything that resembled your
    341 19       statement.
 342:7 - 342:12 Klun                                              Re: [342:7-342:12]                    OVERRULED
    342 7       Q. So instead, you just sell them                 Def Obj Foundation (602); 701; 702;
    342 8       as-is, right?                                     Vague; Argumentative (611, 403)
    342 9       MR. FIELDS: Objection to form.
    342 10       THE WITNESS: Subject matter
    342 11       experts will know whether or not we've
    342 12       got a good product.
 342:14 - 342:22 Klun                                             Re: [342:14-342:22]                   OVERRULED
    342 14       Q. And if they knew it wasn't able               Def Obj Foundation (602); 701; 702;
    342 15       to be confirmed because the calibration of       Vague; Argumentative (611, 403)
    342 16       the machines couldn't be verified, would you


Klun                                                                                                                135
                               Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 162 of 345



    342 17       have expected them to raise their hand and
    342 18       say, "We have a problem"?
    342 19       MR. FIELDS: Objection. Form.
    342 20       THE WITNESS: I don't recall.
    342 21       If there was a problem, they would
    342 22       have contacted me.
 343:14 - 343:22 Klun                                               Re: [343:14-343:22]             SUSTAINED
    343 14       Q. I said it's just like the                       Def Obj Foundation (602);
    343 15       flange report, the one that Kieper wrote           Argumentative (611, 403)
    343 16       about having to stop the 015 test after eight
    343 17       subjects because the plug was pulling out of
    343 18       people's ears.
    343 19       MR. FIELDS: Objection. Form.
    343 20       THE WITNESS: I'm not a subject
    343 21       matter expert nor recall the
    343 22       documents.
 343:24 - 344:9 Klun                                                Re: [343:24-344:9]              SUSTAINED
    343 24       Q. And so just like Aearo can't                    Def Obj Foundation (602);
    343 25       show that they ever shared that information        Argumentative (611, 403); 701
    344 1       from the flange report to the US military,
    344 2       you, as you sit here today, can't tell me or
    344 3       show me in any way that you ever shared the
    344 4       information in that TJR quality memo with
    344 5       anyone in the United States military; is that
    344 6       right?
    344 7       MR. FIELDS: Objection to form.
    344 8       THE WITNESS: I don't know or
    344 9       recall.




Klun                                                                                                            136
Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 163 of 345




                  Mosby, Taurin

                                 Colors
                            Plaintiff Affirmatives
                             Defense Objections
                              Defense Counters
                             Plaintiff Objections
                               Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 164 of 345



  Designation                                                                    Objection                          Notes
  12:20 - 12:22    Mosby, Taurin
     12 20        Q.      Good morning, sir. Can you tell
     12 21        me your name?
     12 22        A.      Taurin Mosby.
  22:19 - 22:23    Mosby, Taurin                                    Re: [22:19-22:23]                   OVERRULED
     22 19        Q.      Okay. And have you -- have you            Def Obj Relevance (401, 402); 403
     22 20        made a claim yourself related to the earplugs?
     22 21        A.      No, sir.
     22 22        Q.      Do you have any plans to do so?
     22 23        A.      No, sir.
  23:9 - 23:20    Mosby, Taurin                                     Re: [23:9-23:20]                    SUSTAINED
     23 9         Q.     Okay. And we'll get into a                 Def Obj Relevance (401, 402)
     23 10        little bit of this in a second, but do you --
     23 11        you have some medical training, I understand;
     23 12        is that correct?
     23 13        A.      Yes, sir.
     23 14        Q.      Okay. Does your medical training
     23 15        include reading and understanding audiograms?
     23 16        A.      To an extent, yes, it does, sir.
     23 17        I've -- I've had these in -- I've conducted
     23 18        these in the past. It was a long time ago. I
     23 19        am not an expert, but I can understand what I'm
     23 20        looking at.
  31:9 - 31:20    Mosby, Taurin
     31 9         Q.     All right. And what branch were
     31 10        you in?
     31 11        A.      Army.
     31 12        Q.      Always Army?
     31 13        A.      Always Army.
     31 14        Q.      And were you continuously in the
     31 15        Army from 1993 until you retired?
     31 16        A.      Yes. Twenty-five years.
     31 17        Q.      Congratulations. And what was
     31 18        your retirement date, or at least year and
     31 19        month, maybe?
     31 20        A.      August of 2018.
  33:14 - 33:20    Mosby, Taurin
     33 14        Q.      I did. What was your rank when


Mosby, Taurin                                                                                                               2
                               Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 165 of 345



     33 15         you entered the military?
     33 16         A.     When I entered the military? I
     33 17         was E-1; Private, E-I.
     33 18         Q.     What was your rank when you
     33 19         retired?
     33 20         A.     Sergeant First Class, E-7.
  33:21 - 33:22    Mosby, Taurin                                     Re: [33:21-33:22]                        COUNTER DESIGNATION
     33 21         Q.     What was your job in the                   Pltf Obj Improper Clarification Direct   WITHDRAWN, 3/12/2021
     33 22         military?                                         â Violates PTO # 64; Cumulative
  33:23 - 34:24    Mosby, Taurin
     33 23         I'm sure they may have changed
     33 24         over time, but generally speaking, what was
     33 25         your job or jobs in the military?
     34 1         A.     I had one job. I was a combat
     34 2         medic the entire time. 68 Whiskey, combat
     34 3         medical specialist.
     34 4         Q.     What does a combat medical
     34 5         specialist do?
     34 6         A.     Prehospital care, trauma,
     34 7         clinical work, just about anything to do with
     34 8         the medical field.
     34 9         Q.     Okay. And what sort of training
     34 10         do you have to undertake to become a combat
     34 11         medical specialist?
     34 12         A.     One, you have to be a licensed
     34 13         EMT, emergency medical technician; you have to
     34 14         graduate your AIT, your individual training
     34 15         once you come in the military; and as you
     34 16         progress along the course of your rank-wise and
     34 17         career, you take more courses, as far as like,
     34 18         noncommissioned officer courses, like the
     34 19         Primary Leadership Development Course, the --
     34 20         they call it something different now, the
     34 21         Advanced Leaders Course. They've changed over
     34 22         the years, but you have to take a couple of
     34 23         leadership courses over the time you're in the
     34 24         military, to sustain your skills.
  42:13 - 42:15    Mosby, Taurin
     42 13         Q.     Were you ever -- Well, did you


Mosby, Taurin                                                                                                                        3
                              Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 166 of 345



     42 14         wear hearing protection when you were deployed?
     42 15         A.     Yes.
  42:16 - 42:22    Mosby, Taurin                                     Re: [42:16-42:22]                        COUNTER DESIGNATION
     42 16         Q.     Do you recall what type or types           Pltf Obj Improper Clarification Direct   WITHDRAWN, 3/12/2021
     42 17         of hearing protection you wore?                   â Violates PTO # 64
     42 18         A.     It was various types. We had
     42 19         over-the-ear hearing protection, we had -- It
     42 20         was -- It was a lot of types of hearing. I
     42 21         can't really state exactly which brands or
     42 22         models anywhere. We wore a lot of stuff.
  42:23 - 43:1    Mosby, Taurin
     42 23         Q.     Do you know, off the top of your
     42 24         head, if you ever wore the Combat Arms Earplug
     42 25         that we're talking about today with the 3M --
     43 1         A.     I did.
  43:3 - 43:17    Mosby, Taurin
     43 3         And do you recall what sort of
     43 4         training you had about how to wear that
     43 5         earplug?
     43 6         A.     Actually, no. I will say that --
     43 7         that we -- It was just one of those things,
     43 8         like you go to the -- When you get your
     43 9         audiology exam done, you have a bunch of
     43 10         hearing aids -- not hearing aids, sorry --
     43 11         hearing earplugs there, and they hand them out.
     43 12         At some point saying -- At some points in my
     43 13         military career, it was usual for us to wear
     43 14         our little hearing plug attachments on our
     43 15         uniform, and they have various hearing plugs in
     43 16         there. So it was really, they just gave them
     43 17         out to us, and we just used them.
  43:18 - 44:1    Mosby, Taurin                                      Re: [43:18-44:1]                         COUNTER DESIGNATION
     43 18         Q.     Okay. And as far as when you               Pltf Obj Improper Clarification Direct   WITHDRAWN, 3/12/2021
     43 19         wore the Combat Arms Earplug, do you know when    â Violates PTO # 64
     43 20         that was, compared to when you wore other
     43 21         hearing protection?
     43 22         A.     No, sir. It was sporadic. Me,
     43 23         personally, I preferred the over-the-ear
     43 24         hearing protection, because I didn't like stuff


Mosby, Taurin                                                                                                                        4
                               Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 167 of 345



     43 25         in my ears, so I usually -- I wore a lot of
     44 1         over-the-ear hearing protection.
  44:2 - 44:12    Mosby, Taurin
     44 2         Q.      All right. As part of your
     44 3         medical training, were you ever trained how to
     44 4         fit an earplug into a soldier's ear?
     44 5         A.      Yes. Briefly. But that would be
     44 6         more reserved for like the audiology techs,
     44 7         which I am not. But I was given brief
     44 8         instructions, yes, on how to fit earplugs.
     44 9         Q.      And were you specifically given
     44 10         any training on how to fit the Combat Arms
     44 11         Earplugs into anyone's ear?
     44 12         A.      No, sir.
  50:23 - 50:25    Mosby, Taurin
     50 23         Q.      I'd asked you a second ago about
     50 24         the Combat Arms Earplugs. Can you, off the top
     50 25         of your head, describe what those look like?
  50:23 - 51:14    Mosby, Taurin
     50 23         Q.      I'd asked you a second ago about
     50 24         the Combat Arms Earplugs. Can you, off the top
     50 25         of your head, describe what those look like?
     51 1         A.      Yes, they are -- Combat Arms
     51 2         Earplugs, they're the ones with the yellow end
     51 3         and the green end; and the yellow end has a
     51 4         little hole in it.
     51 5         Q.      And do you understand that the
     51 6         purpose between -- the difference between the
     51 7         yellow end and the green end, what it was
     51 8         assigned for?
     51 9         A.      The yellow end is for -- I would
     51 10         ascertain with my training, because it has a
     51 11         little hole in it, so it will cut off certain
     51 12         ranges of the noise; but if you had the green
     51 13         end out, that was for combat and it cut off a
     51 14         lot more of the noise.
  51:15 - 52:3    Mosby, Taurin                                     Re: [51:15-52:3]                         COUNTER DESIGNATION
     51 15         Does that make sense?                            Pltf Obj Improper Clarification Direct   WITHDRAWN, 3/12/2021
     51 16         Q.      Yes.                                     â Violates PTO # 64


Mosby, Taurin                                                                                                                       5
                               Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 168 of 345



     51 17         A.     All right.
     51 18         Q.     Where did you obtain that
     51 19         understanding as to the difference between the
     51 20         yellow and the green end?
     51 21         A.     I would just -- General -- Just
     51 22         general knowledge in the military.
     51 23         Q.     All right.
     51 24         A.     Well, I -- I can't -- I don't
     51 25         want to say that. It's general -- It's
     52 1         knowledge that most NCOs would be familiar
     52 2         with. I'm not going to say that everybody in
     52 3         the military would automatically know that.
  55:16 - 56:6    Mosby, Taurin
     55 16         Q.     Okay. We talked about the Combat
     55 17         Arms Earplugs Version 2 before the break. Is
     55 18         this the Version 2 you remember that we
     55 19         discussed earlier?
     55 20         A.     Yes.
     55 21         Q.     With the different ends meaning
     55 22         different things as you put them into your ear?
     55 23         A.     Yes, sir. Yes.
     55 24         Q.     Okay. And were those used, by
     55 25         some soldiers at least, on -- at Schofield
     56 1         Barracks while you were there between 2013 and
     56 2         2017?
     56 3         A.      Yes.
     56 4         Q.      Okay. And did you use those
     56 5         yourself during that time period?
     56 6         A.      Yes, I'm sure I did.
  56:7 - 56:10    Mosby, Taurin                                      Re: [56:7-56:10]                     SUSTAINED (add earlier lines)
     56 7         Q.      Do you have an estimate as to the          Pltf Obj Need to add 55:6-55:15 to
     56 8         percentage of time you would have used those,      clarify item being discussed.
     56 9         versus other hearing protection devices while
     56 10         you were on Schofield Barracks?
  56:12 - 56:12    Mosby, Taurin                                     Re: [56:12-56:12]                    SUSTAINED (add earlier lines)
     56 12         A.     No.                                        Pltf Obj Need to add 55:6-55:15 to
                                                                     clarify item being discussed.
  57:22 - 57:24 Mosby, Taurin
     57 22      Q.  All right. Got it. So what I


Mosby, Taurin                                                                                                                             6
                                Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 169 of 345



     57 23         want to do, I'm going to have you scroll down
     57 24         to the second page of Exhibit Number 2.
  58:1 - 58:13    Mosby, Taurin
     58 1         Q.     And that's another series of
     58 2         hearing protection devices. Do you recognize
     58 3         those hearing protection devices?
     58 4         A.     Actually, no, I do not.
     58 5         Q.     Okay. And let me go to the third
     58 6         page. Do you -- Have you ever seen that
     58 7         before?
     58 8         A.     I have seen these, yes.
     58 9         Q.     Okay. Do you know what this is?
     58 10         A.     No, I don't know what it is by
     58 11         name. No, I don't, sir. But I have --
     58 12         Actually, I might have -- I don't know if I've
     58 13         used them or not, but I have seen them before.
  58:14 - 58:15    Mosby, Taurin
     58 14         I don't know what they're called
     58 15         specifically, though.
  58:16 - 59:2    Mosby, Taurin
     58 16         Q.     And do you know if any soldiers
     58 17         under your supervision at Schofield Barracks
     58 18         would have worn this particular type of hearing
     58 19         protection?
     58 20         A.     No. Not under my -- Not -- No.
     58 21         No. Not while I was there, no.
     58 22         Q.     All right. Then if you go to the
     58 23         final page of Exhibit Number 2, do you
     58 24         recognize that?
     58 25         A.     No, I do not. Those look like
     59 1         some I've never worn. I've never seen those
     59 2         before.
  59:11 - 59:14    Mosby, Taurin
     59 11         Q.     What I want to do is mark as
     59 12         Exhibit Number 3 another document. This is
     59 13         going to be called triple flange in your email,
     59 14         I think.
  59:25 - 60:16    Mosby, Taurin
     59 25         Q.     Okay. Do you recognize any of


Mosby, Taurin                                                                                             7
                            Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 170 of 345



     60 1      those three hearing protection devices?
     60 2      A.     Yes. These would be the ones
     60 3      that were most common during my time at -- when
     60 4      I was stationed at Schofield Barracks. These
     60 5      are the most common ones, when you got your
     60 6      audiogram done -- I think -- I'm not going to
     60 7      think. I know that once you get an audiogram
     60 8      done, they usually, if they have them, they'll
     60 9      issue you some type of earplugs. It was
     60 10      usually these ones.
     60 11      Q.     Okay. And that's the one that
     60 12      you have a blue and a green and a red on the
     60 13      screen, do you know if there's any difference
     60 14      between that other than color?
     60 15      A.     Yes. It's a small, medium,
     60 16      large.
  62:2 - 62:5 Mosby, Taurin
     62 2      Q.     Okay. But somebody at the health
     62 3      clinic would be the one to hand out these
     62 4      earplugs?
     62 5      A.     Yes.
  63:3 - 63:9 Mosby, Taurin
     63 3      Q.     I'm going to now try to
     63 4      introduce. This will be Exhibit Number 4. And
     63 5      it's going to be called quad flange in the
     63 6      name. Do you see that?
     63 7      A.     Give me one second.
     63 8      Q.     It's a blue -- Two-page document?
     63 9      A.     I see it.
  63:15 - 64:1 Mosby, Taurin
     63 15      Q.     Mr. Mosby, do you recognize the
     63 16      device that's been marked as Exhibit Number 4,
     63 17      or the photograph Number 4?
     63 18      A.     No. I was never really familiar
     63 19      with the quad flange, no.
     63 20      Q.     All right. Then if you go to the
     63 21      second page of Exhibit Number 4, it's another
     63 22      picture of a quad flange, different color. Do
     63 23      you recognize the second page of Exhibit Number


Mosby, Taurin                                                                                         8
                            Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 171 of 345



     63 24       4?
     63 25       A.     No. I have not seen it before.
     64 1       Q.      And do you know whether the quad
  64:1 - 64:3 Mosby, Taurin                                        Re: [64:1-64:3]                          SUSTAINED
     64 1       Q.      And do you know whether the quad           Def Obj Foundation (602); Vague;
     64 2       flange was ever used by soldiers at Schofield      Leading (611, 403)
     64 3       Barracks while you were there?
  64:7 - 64:7 Mosby, Taurin                                        Re: [64:7-64:7]                          SUSTAINED
     64 7       A.      Answer? Oh, no, I don't know.              Def Obj Foundation (602)
  65:1 - 65:9 Mosby, Taurin
     65 1       Q.      All right. Let's basically turn
     65 2       to Mr. Keefer. I asked earlier if you know who
     65 3       Lewis Keefer is. How do you know Lewis Keefer?
     65 4       A.      Okay. I know him, he was in my
     65 5       platoon. As I arrived at that platoon, he was
     65 6       -- How can I say this? He was in the platoon.
     65 7       I did not see him that much, but he was there,
     65 8       if that makes any sense to you guys. He was in
     65 9       the platoon, and I did not see him much.
  66:13 - 66:16 Mosby, Taurin
     66 13       Q.     And how long were you the platoon
     66 14       sergeant of the 1/21 Infantry Battalion?
     66 15       A.     I was there from 2014 for --
     66 16       About three years, 2014 to 2017.
  67:1 - 67:4 Mosby, Taurin
     67 1       Let me put it this way: Did you and Mr. Keefer
     67 2       arrive at the same time at that platoon or he
     67 3       was there first?
     67 4       A.      He was there first.
  67:15 - 67:20 Mosby, Taurin
     67 15       Q.     And how long after you arrived at
     67 16       the platoon did Mr. Keefer leave that 1/21
     67 17       Infantry Battalion?
     67 18       A.     I would say less than -- max two
     67 19       months. Max of two months. After I got there,
     67 20       two months later he was gone.
  67:21 - 68:5 Mosby, Taurin                                       Re: [67:21-68:5]                         COUNTER DESIGNATION
     67 21       And, really, as far as my memory                  Pltf Obj Improper Clarification Direct   WITHDRAWN, 3/12/2021
     67 22       -- as far as I recollect, he was not a integral   â Violates PTO # 64, 402, 403,


Mosby, Taurin                                                                                                                      9
                               Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 172 of 345



     67 23         part of the platoon at all. I really didn't       Strike as nonresponsive, MIL Article
     67 24         have a lot of interaction with him. So that       15,
     67 25         timeline could be off a little bit, but that's
     68 1         as far as I can remember, yes.
     68 2         Q.      Okay. And when he left the
     68 3         platoon, do you know where he went?
     68 4         A.      As far as I was understood, he
     68 5         transitioned out of the military.
  68:6 - 68:11    Mosby, Taurin
     68 6         Q.      Okay. Do you think you would
     68 7         have been his final sergeant? In other words,
     68 8         were you basically in charge of him maybe the
     68 9         last two months he was in the military, to your
     68 10         recollection at least?
     68 11         A.     To my recollection, yes.
  87:11 - 88:23    Mosby, Taurin
     87 11         Q.     How often would soldiers in your
     87 12         platoon go through weapons training during the
     87 13         -- this period of time you were Mr. Keefer's
     87 14         supervisor?
     87 15         A.     All right. So a general soldier
     87 16         in the military goes to the range to qualify on
     87 17         his individual weapon at least twice a year.
     87 18         But medics in our platoon, we had to provide
     87 19         coverage at the ranges, medical coverage, so we
     87 20         would send medics out to machine gun ranges,
     87 21         whatever range they have in our battalion,
     87 22         because the medic has to -- they have to have a
     87 23         medic in case somebody got hurt, of course. So
     87 24         the medics will be at various ranges a lot,
     87 25         actually.
     88 1         Q.      Okay. Is this something that
     88 2         would occur on a weekly basis?
     88 3         A.      Yeah. Somebody is always at the
     88 4         range. I wouldn't say weekly, but it was -- it
     88 5         was a lot. Somebody is usually covering a
     88 6         range somewhere.
     88 7         Q.      And if you're covering the range,
     88 8         are you there for the entire day, or do you go


Mosby, Taurin                                                                                               10
                               Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 173 of 345



     88 9         out for an hour and somebody else relieves you?
     88 10         How does that work from a time standpoint?
     88 11         A.     From a time standpoint, if --
     88 12         Yes, sometimes you could be there the entire
     88 13         time. Sometimes if we could -- If we could
     88 14         allocate another individual to -- so we could
     88 15         break up the time, of course we would; we don't
     88 16         want to keep anybody out there all day if we
     88 17         don't have to. On average, yes, if you were
     88 18         covering the range, you were there the whole
     88 19         time.
     88 20         Q.     And -- All right. What about
     88 21         hearing protection, would that be required when
     88 22         you were at the range?
     88 23         A.     Yes. Yes.
  88:25 - 89:12    Mosby, Taurin                                     Re: [88:25-89:12]                          COUNTER DESIGNATION
     88 25         was used -- I'm sorry. What type of hearing       Pltf Obj Improper Clarification Direct -   WITHDRAWN, 3/12/2021
     89 1         protection was used on the range?                  Violates PTO # 64
     89 2         A.     It would be -- From my
     89 3         experience, I saw a lot of the triple-flanged
     89 4         ones a lot. The combat hearing protection, I
     89 5         didn't really see those a lot. Those were --
     89 6         You saw those a lot in combat, in Iraq, they
     89 7         were pretty much everywhere.
     89 8         But as far as at training, when I
     89 9         was there, we just had the triple-flanged ones.
     89 10         Q.     And that was the triple flange --
     89 11         the green, the blue, and the red that were
     89 12         Exhibit 3?
  89:14 - 89:14    Mosby, Taurin                                     Re: [89:14-89:14]                          SUSTAINED
     89 14         A.     Yes, sir.                                  Pltf Obj Improper Clarification Direct -
                                                                     Violates PTO # 64
  89:15 - 90:7    Mosby, Taurin                                      Re: [89:15-90:7]                           OVERRULED
     89 15        Q.     When you were at Schofield                  Def Obj Relevance (401, 402)
     89 16        Barracks, again, during the same 2014 time
     89 17        frame we're talking about, were there -- was
     89 18        there significant exposure to helicopters?
     89 19        A.     Yes.
     89 20        Q.     Was that a constant or daily


Mosby, Taurin                                                                                                                          11
                               Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 174 of 345



     89 21         occurrence?
     89 22         A.    Not daily. But most training
     89 23         that we dealt with, there was a helicopter
     89 24         somewhere.
     89 25         Q.    All right. Did you have to ride
     90 1         in helicopters in your position?
     90 2         A.     Yes. Of course.
     90 3         Q.     Okay. When you were around
     90 4         helicopters -- When your soldiers were around
     90 5         helicopters, were they required to wear hearing
     90 6         protection devices?
     90 7         A.     Yes.
  90:8 - 90:10    Mosby, Taurin                                     Re: [90:8-90:10]
     90 8         Q.     Okay. And was there a specific             Pltf Obj No objection
     90 9         type they were required to wear?
     90 10         A.    No. Not specific type.
  90:11 - 90:16    Mosby, Taurin                                    Re: [90:11-90:16]               OVERRULED
     90 11         Q.    All right. I've asked about sort           Def Obj Relevance (401, 402);
     90 12         of your vehicles, your Stryker, your Humvees,    Foundation (602)
     90 13         your cargo; I've asked about helicopters; and
     90 14         we talked a little bit about being at the
     90 15         range, either to qualify yourself or as the
     90 16         medic to sort of be on duty there.
  90:17 - 91:2    Mosby, Taurin
     90 17         What other types of noise
     90 18         exposures would Mr. Keefer have encountered at
     90 19         Schofield Barracks during the time that you
     90 20         were a supervisor?
     90 21         A.    That's about -- Well, the
     90 22         instances you've already outlined, those are
     90 23         about the gist of it. I mean, of course it's
     90 24         the military, it could be anything. But from
     90 25         what I understand, ranges, vehicles,
     91 1         helicopters, aircraft, that type of stuff, is
     91 2         the type of noise exposures you would have.
  92:22 - 92:24    Mosby, Taurin
     92 22         Q.    Was it up to the individual
     92 23         soldier to determine which type of hearing
     92 24         device, hearing protection device to use?


Mosby, Taurin                                                                                                   12
                              Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 175 of 345



  93:1 - 93:11   Mosby, Taurin
     93 1        A.     Yes. There wasn't a -- To my
     93 2        knowledge, there was not no -- there weren't
     93 3        any, this is the one, the set earplug that
     93 4        you're going to use. Like I indicated before,
     93 5        at the audiology clinic, when you got your
     93 6        hearing test done, they usually issued you one
     93 7        of those triple-flanged ones, and those are the
     93 8        ones you had. Sometimes you went to the
     93 9        audiology clinic, and they would have other
     93 10        brands, but usually it was the triple-flanged
     93 11        ones. But it wasn't a set one.
  93:12 - 94:4   Mosby, Taurin                                     Re: [93:12-94:4]                      COUNTER DESIGNATION
     93 12        Q.     All right. Are you familiar with          Pltf Obj Clarification Direct â     WITHDRAWN, 3/12/2021
     93 13        the concept of double hearing protection --      Violates PTO # 64, 602, 402, Vague,
     93 14        A.     Yes.                                      Improper
     93 15        Q.     -- like using more than one?
     93 16        A.     Yes.
     93 17        Q.     Did you ever see soldiers using
     93 18        double hearing protection at Schofield
     93 19        Barracks?
     93 20        A.     Did I see them? That would be
     93 21        the -- Kind of an oxymoron, because if you
     93 22        can't see it if you have headphones over your
     93 23        hearing protection. No, I didn't see it. I
     93 24        personally did sometimes. So I would wear
     93 25        over-the-ear hearing protection and the
     94 1        earplugs -- and some form of earplug.
     94 2        Q.     And do you know how common that
     94 3        was with the soldiers under your supervision,
     94 4        to do that?
  94:6 - 94:13   Mosby, Taurin                                     Re: [94:6-94:13]                      COUNTER DESIGNATION
     94 6        A.     I don't think -- I don't think it          Pltf Obj Clarification Direct â     WITHDRAWN, 3/12/2021
     94 7        was very common. To my knowledge, I was the       Violates PTO # 64, 602, 402, Vague,
     94 8        only one that was doing it. Because, of           Improper
     94 9        course, I had -- I was in the Army -- I was in
     94 10        the military for over twenty years, and I do
     94 11        have hearing loss and -- But at latter --




Mosby, Taurin                                                                                                                   13
                              Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 176 of 345



     94 12      latter points in my career, I started to try to
     94 13      defend against hearing loss.




Mosby, Taurin                                                                                           14
          Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 177 of 345




                        Revised 3/3/2021
                       Toyoma 2020-11-24
NOTE: Defendants have objected to affirmative designations included
            in this report as untimely under PTO 66.

                                           Colors
                                      Plaintiff Affirmatives
                                       Defense Objections
                                        Defense Counters
                                       Plaintiff Objections
                          Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 178 of 345




  Designation                                                           Objection                   Notes
  13:7 - 13:10 Revised Toyoma 2020-11-24
      13 7      Q. Will you please state your name
      13 8      and address for the Record.
      13 9      A. Andy Toyama, 1392 Kaweloka
      13 10      Street, Pearl City, Hawaii 96782.
  27:19 - 28:10 Revised Toyoma 2020-11-24
      27 19      Q.     Do you work in the Hearing
      27 20      Conservation Clinic at Schofield Barracks?
      27 21      A.     I do not.
      27 22      Q.     Okay. Where do you work now?
      27 23      A.     I work at Navy Health Clinic
      27 24      Hawaii, audiology department.
      27 25      Q.     And how long did you work at the
      28 1      Schofield Barracks Hearing Conservation Clinic?
      28 2      A. I would say for about, roughly,
      28 3      two -- two years and seven months.
      28 4      Q. Okay. So did you work at the
      28 5      Schofield Barracks Hearing Conservation Clinic
      28 6      in 2012, '13, and 2014?
      28 7      A. Yes.
      28 8      Q. Okay. And during that time, did
      28 9      you work with hearing protection devices?
      28 10      A.     Yes.
  107:23 - 108:1 Revised Toyoma 2020-11-24
     107 23       Q. I have marked as Exhibit 12 a
     107 24       medical record from Mr. Keefer, dated October
     107 25       21, 2013. Do you see that, Mr. Toyama?
     108 1       A.     Yes.
  116:23 - 117:7 Revised Toyoma 2020-11-24
     116 23       Q.     And at the end of this remarks
     116 24       section, it says: HPD, PREV fit. Do you know
     116 25       what that notation is in reference to?
     117 1       A.     That he was previously fit with
     117 2       hearing protection devices.
     117 3       Q.     And based on how this remarks
     117 4       section is -- sort of the totality of this
     117 5       remarks section, would that suggest to you that




Revised Toyoma 2020-11-24                                                                                   2
                           Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 179 of 345




     117 6       he had been previously fit with the quad-flange
     117 7       earplugs?
  117:9 - 117:24 Revised Toyoma 2020-11-24
     117 9       A.     No. It just states that he was
     117 10       previously fit with earplugs in general.
     117 11       Q.     Would he have been fitted with
     117 12       earplugs again during this October 2013 visit?
     117 13       A. If he didn't have his earplugs
     117 14       with him.
     117 15       Q.     And if he had brought his
     117 16       earplugs with him, would it have noted HPD
     117 17       previously fit?
     117 18       A.     Like I mentioned earlier, the HPD
     117 19       previously fit meant that he previously got
     117 20       hearing protection devices fitted.
     117 21       Q.     But it doesn't necessarily say
     117 22       anything about whether he was fit with hearing
     117 23       protection devices during this visit?
     117 24       A. It does not.
  131:5 - 131:13 Revised Toyoma 2020-11-24
     131 5       Now, you understand, don't you,
     131 6       that soldiers have a choice of hearing
     131 7       protection; right?
     131 8       A.     Oh. I did not know they had a
     131 9       choice, as to which hearing protection devices
     131 10       they use. Because they're issued them, so I
     131 11       don't know if they have a choice. Because if
     131 12       they're issued by the Army, then they should be
     131 13       using what is issued, to my knowledge.
  131:14 - 131:17 Revised Toyoma 2020-11-24                         Re: [131:14-131:17]
     131 14       Q.     Well, let me show you a few                Def Obj Relevance (401, 402);
     131 15       things on this issue. Maybe we can reflect        Foundation (602)                OVERRULED
     131 16       your memory or help with your understanding.
     131 17       Let's start with this one.
  132:11 - 134:5 Revised Toyoma 2020-11-24                          Re: [132:11-134:5]
     132 11       (Whereupon, Exhibit 14 was                        Def Obj Relevance (401, 402);
     132 12       marked for identification                         Foundation (602); 701           OVERRULED
     132 13       purposes.)
     132 14       Q. I've marked it 13 but we'll mark


Revised Toyoma 2020-11-24                                                                                       3
                        Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 180 of 345




     132 15     it 14 and correct that label Department of
     132 16     Defense, Number 6055.12. This one is dated
     132 17     March 5, 2004.
     132 18     Have you seen that before, Mr.
     132 19     Toyama?
     132 20     A. It does not look familiar.
     132 21     Q.     Are you aware that the Department
     132 22     of Defense would issue instructions pertaining
     132 23     to the Hearing Conservation Program?
     132 24     A.     Yeah. Yes.
     132 25     Q.     So you were aware that
     133 1     instructions like this existed that would
     133 2     provide the guidance for persons like yourself
     133 3     that operated within the Hearing Conservation
     133 4     Program; correct?
     133 5     A.     Yes.
     133 6     Q.     Okay. So what I want to do is, I
     133 7     want to look at Section 6.6.5 of this document.
     133 8     Do you see Section 6.6.5 there,
     133 9     sir?
     133 10     A.     Yes, I do.
     133 11     Q.     And it says: Personnel shall be
     133 12     allowed to choose personal hearing protectors
     133 13     among those approved devices available through
     133 14     supply channels unless medically
     133 15     contraindicated or inappropriate for a
     133 16     particular hazardous noise exposure. Did I
     133 17     read that correctly?
     133 18     A.     Yes.
     133 19     Q.     Okay. So this Department of
     133 20     Defense Instruction would indicate that
     133 21     military personnel have a choice in their
     133 22     hearing protection; correct?
     133 23     A.     Yes.
     133 24     Q.     They aren't required to use the
     133 25     earplugs that you may have issued; correct?
     134 1     A.     Doesn't look like it.
     134 2     Q.     As long as the device is on the
     134 3     approved list, it can be used by the soldiers;


Revised Toyoma 2020-11-24                                                                         4
                          Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 181 of 345




     134 4       correct?
     134 5       A.      Based off of this section, yes.
  134:6 - 134:9 Revised Toyoma 2020-11-24
     134 6       Q.      Okay. And are you aware that the
     134 7       Combat Arms Version 2 was an approved device
     134 8       between 2012 and 2014?
     134 9       A.      I was not aware.
  134:10 - 134:15 Revised Toyoma 2020-11-24                         Re: [134:10-134:15]
     134 10       Q. If it was an approved device,                  Def Obj Foundation (602); 701; Vague;
     134 11       there would be nothing inappropriate about Mr.    Compound; Misstates (611, 403)
                                                                                                            OVERRULED
     134 12       Keefer choosing to use that hearing protection,
     134 13       would there?
     134 15       A.      Correct.
  134:16 - 134:20 Revised Toyoma 2020-11-24                         Re: [134:16-134:20]
     134 16       Q.      Since this is 2004, let me show           Def Obj Relevance (401, 402);
     134 17       you one -- Now, this one, I will represent to     Foundation (602); 701
                                                                                                            OVERRULED
     134 18       you, postdates your time in the military, but
     134 19       I'm showing it to you so you can see that this
     134 20       requirement continued, this choice. Hold on.
  134:24 - 136:17 Revised Toyoma 2020-11-24                         Re: [134:24-136:17]
     134 24       All right. You can see that this                  Def Obj Relevance (401, 402);
     134 25       is a -- it's a pamphlet from Department of Army   Foundation (602); 701
     135 1       -- Department of the Army. Do you see that?
     135 2       A.      Uh-huh.
     135 3       (Whereupon, Exhibit 15 was
     135 4       marked for identification
     135 5       purposes.)
     135 6       Q.      And Exhibit 15 is labeled as the
     135 7       Army Hearing Program, are you familiar with
                                                                                                            OVERRULED
     135 8       this?
     135 9       A.      Yes.
     135 10       Q.      As part of your work in the Army,
     135 11       working in Schofield Barracks, were you
     135 12       familiar with a pamphlet like this?
     135 13       I understand this one post-dated
     135 14       your time, but were you aware of pamphlets like
     135 15       this that provided guidance to you in how you
     135 16       conducted your practices?
     135 17       A. I'm not too sure if it provided


Revised Toyoma 2020-11-24                                                                                               5
                            Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 182 of 345




     135 18         guidance on my guidance and practice. But I do
     135 19         know that we referenced this DA Pamp 40-501
     135 20         several times.
     135 21         Q.     Okay. So you're familiar with
     135 22         this document; true?
     135 23         A.     Yes.
     135 25         Q. I want to go in here and I want
     136 1         to show you in section 7-14. There we are.
     136 2         Do you see the section labeled
     136 3         hearing protection?
     136 4         A.     Yes.
     136 5         Q.     And then on 7-14, sub E, it says:
     136 6         Personnel may select a hearing protector from
     136 7         an approved list unless contraindicated for
     136 8         medical and/or environmental reasons. Did I
     136 9         read that correctly?
     136 10         A.     Yes.
     136 11         Q.     So based upon the 2004 document I
     136 12         showed you, and this 2015 document, you would
     136 13         agree with me that throughout your time at
     136 14         Schofield Barracks, soldiers had a choice in
     136 15         their hearing protection?
     136 17         A.     Yes.
  136:18 - 137:7     Revised Toyoma 2020-11-24                        Re: [136:18-137:7]            SUSTAINED
     136 18         Q.     Okay. Now, we talked about that            Def Obj Untimely per PTO 66
     136 19         you don't remember Lewis Keefer; correct?
     136 20         A.     Correct.
     136 21         Q.     You don't remember treating him,
     136 22         you don't remember interacting with him. If he
     136 23         walked into that room right there, you wouldn't
     136 24         know who he was; right?
     136 25         A.     Correct.
     137 1         Q.     Okay. So you can't testify under
     137 2         oath that you know what type of hearing
     137 3         protection he used, can you?
     137 4         A.     I cannot.
     137 5         Q.     The most you can do is testify as
     137 6         to hearing protection you may have issued him;
     137 7         correct?


Revised Toyoma 2020-11-24                                                                                       6
                         Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 183 of 345




  137:9 - 137:12 Revised Toyoma 2020-11-24                          Re: [137:9-137:12]            SUSTAINED
     137 9       A.      Correct.                                   Def Obj Untimely per PTO 66
     137 10       Q.      You don't know what hearing
     137 11       protection he wore on the firing ranges, do
     137 12       you?
  137:14 - 137:17 Revised Toyoma 2020-11-24                         Re: [137:14-137:17]           SUSTAINED
     137 14       A. I do not.                                      Def Obj Untimely per PTO 66
     137 15       Q.      You don't know what hearing
     137 16       protection he wore when he was deployed, do
     137 17       you?
  137:19 - 138:2 Revised Toyoma 2020-11-24                          Re: [137:19-138:2]            SUSTAINED
     137 19       A. I do not.                                      Def Obj Untimely per PTO 66
     137 20       Q.      You don't know what hearing
     137 21       protection he was issued at basic training, do
     137 22       you?
     137 23       A. I do not.
     137 24       Q.      And if Mr. Keefer testified that
     137 25       he was issued the Combat Arms Version 2 at
     138 1       basic, you have no basis to disagree with that,
     138 2       do you?
  138:4 - 138:8 Revised Toyoma 2020-11-24                           Re: [138:4-138:8]             SUSTAINED
     138 4       A.      I do not.                                  Def Obj Untimely per PTO 66
     138 5       Q.      If he testified that he was
     138 6       fitted with the Combat Arms Version 2 at basic
     138 7       training, you have no basis to dispute that, do
     138 8       you?
  138:10 - 138:14 Revised Toyoma 2020-11-24                         Re: [138:10-138:14]           SUSTAINED
     138 10       A. I do not.                                      Def Obj Untimely per PTO 66
     138 11       Q. If he testified that it was his
     138 12       choice to use the Combat Arms Version 2
     138 13       throughout his military career, you've got no
     138 14       reason to disagree with that, do you?
  138:16 - 139:6 Revised Toyoma 2020-11-24                          Re: [138:16-139:6]            SUSTAINED
     138 16       A. I do not.                                      Def Obj Untimely per PTO 66
     138 17       Q. If he testified that he received
     138 18       Combat Arms Version 2 Earplugs while in Hawaii,
     138 19       at Schofield Barracks, you can't disagree with
     138 20       that, can you?
     138 21       A. I can't say because I don't know


Revised Toyoma 2020-11-24                                                                                     7
                            Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 184 of 345




     138 22         how -- when he got to Hawaii, and also when he
     138 23         left Hawaii.
     138 24         Q.      Yeah. But the only thing you
     138 25         could say about Hawaii is in the 2012 to 2014
     139 1         time frame, the Combat Arms Version 2 was not
     139 2         available at the clinic; right?
     139 3         A.      Yes.
     139 4         Q.      You don't know if it was
     139 5         available in other places, do you?
     139 6         A.      I do not.
  143:6 - 145:11     Revised Toyoma 2020-11-24                        Re: [143:6-145:11]            SUSTAINED
     143 6         Q.      The next document I want to show           Def Obj Untimely per PTO 66
     143 7         you, let me stop this. One second to find it.
     143 8         It's just loading. It takes a minute.
     143 9         Okay. I'm showing you what I've
     143 10         marked as Exhibit 17. And this is a different
     143 11         Army Hearing Program pamphlet labeled
     143 12         ST 4-02.501 from February 1, 2008. Do you see
     143 13         that?
     143 14         A.      Yes.
     143 15         Q.      Okay. Are you familiar with this
     143 16         document?
     143 17         A.      No.
     143 18         Q.      Are you familiar with this
     143 19         designation ST 4-02.501?
     143 20         A.      No.
     143 21         Q.      Okay. Okay. I'm going to take
     143 22         you into this document, to Section IV --
     143 23         Section VI of the document that has a reference
     143 24         point of earplugs. All right? Do you see
     143 25         that?
     144 1         A.      Yes.
     144 2         Q.      Okay. And what this says, it
     144 3         says: Preformed earplugs; correct?
     144 4         A.      Yes.
     144 5         Q.      And a plug like the triple flange
     144 6         we looked at earlier and the blue Quattro,
     144 7         those are preformed earplugs; correct?
     144 8         A.      Yes.


Revised Toyoma 2020-11-24                                                                                       8
                            Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 185 of 345




     144 9         Q.      It says, under 4-42, it says:
     144 10         These earplugs requiring an initial annual
     144 11         fitting by medically trained personnel. Did I
     144 12         read that correctly?
     144 13         A.      Yes.
     144 14         Q.      And it says: Both ears need to
     144 15         be fitted individually since some users may
     144 16         have different sized ear canals and ear canals
     144 17         change as one ages. Did I read that correctly?
     144 18         A.      Yes.
     144 19         Q.      And was that your general
     144 20         understanding of preformed earplugs, that they
     144 21         required an initial and annual fitting?
     144 22         A.      Yes.
     144 23         Q.      And I want to go in one page on
     144 24         this, and do you see that there's a section on
     144 25         the Combat Arms Earplug? Do you see that?
     145 1         A.      Yes.
     145 2         Q.      Okay. And it says -- If you go
     145 3         down -- I don't know if you can see my mouse,
     145 4         but you see it says: The CAE began to be
     145 5         issued to all deploying soldiers in 2004. Did
     145 6         I read that correctly?
     145 7         A.      Yes.
     145 8         Q.      Okay. And so according to this
     145 9         Army document, as of 2004, any soldier deployed
     145 10         was issued the CAE, the Combat Arms Earplug;
     145 11         correct?
  145:14 - 147:7     Revised Toyoma 2020-11-24                       Re: [145:14-147:7]            SUSTAINED
     145 14         A.      Based off of this, yes.                  Def Obj Untimely per PTO 66
     145 15         Q.      Okay. And were you aware that
     145 16         Mr. Keefer was deployed to Iraq?
     145 17         A. I was not.
     145 18         Q.      According to this document, Mr.
     145 19         Keefer would have been issued the Combat Arms
     145 20         Earplug; correct?
     145 22         A. If he was deployed in 2004, yes.
     145 23         Q.      Okay. And it says, if you look
     145 24         at 4-50: With the double-sided CAE, that's the


Revised Toyoma 2020-11-24                                                                                      9
                           Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 186 of 345




     145 25        old Combat Arms Earplug, correct, the double
     146 1        sided?
     146 2        A.      Yes.
     146 3        Q.      It says: The green side of the
     146 4        earplug serves the same purpose as the
     146 5        triple-flange earplug because it protects
     146 6        against a variety of noise hazards. The yellow
     146 7        side minimally softens speech, but will protect
     146 8        against impulse noise hazards, such as weapon
     146 9        fire and blasts. The yellow side will not
     146 10        provide protection against steady-state noise
     146 11        such as generator, vehicle, and aircraft noise.
     146 12        This earplug is the best passive protection for
     146 13        soldiers who need to hear softer level sounds
     146 14        when exposed to unexpected weapons noise. Did
     146 15        I read that correctly?
     146 16        A.      Yes.
     146 17        Q.      And then it says: To insert the
     146 18        double-sided CAE, follow the directions for
     146 19        inserting the triple-flange earplug. However,
     146 20        the insertion tool is not used. One size fits
     146 21        most. Did I read that correctly?
     146 22        A.      Yes.
     146 23        Q.      Does either section, 4-50 or
     146 24        4-51, say that the double-sided CAE needs to be
     146 25        medically fitted?
     147 1        A.      It does not.
     147 2        Q.      It says, actually, one size fits
     147 3        most, doesn't it?
     147 4        A.      Yes.
     147 5        Q.      And that's the purpose of the
     147 6        fitting, is to figure out the correct sizing;
     147 7        right?
  147:9 - 148:3   Revised Toyoma 2020-11-24                          Re: [147:9-148:3]             SUSTAINED
     147 9        A.      Yes.                                       Def Obj Untimely per PTO 66
     147 10        Q.      Okay. And if you go to 4-52, it
     147 11        says: The dual mode single-sided CAE offers
     147 12        all of the protection of the double-sided CAE
     147 13        in a single-sided device, with the added


Revised Toyoma 2020-11-24                                                                                      10
                           Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 187 of 345




     147 14        benefit of multiple sizes. Did I read that
     147 15        correctly?
     147 16        A.     Yes.
     147 17        Q.     That's the Combat Arms version
     147 18        that you're familiar with; correct?
     147 19        A.     Yes.
     147 20        Q.     Okay. It says: This earplug
     147 21        requires fitting by medically trained personnel
     147 22        with training in fitting hearing protection.
     147 23        Did I read that correctly?
     147 24        A.     Yes.
     147 25        Q.     So at least according to this
     148 1        document, there's a difference in the newer CAE
     148 2        and the older CAE in that the older CAE does
     148 3        not require medical fitting; correct?
  148:5 - 149:4   Revised Toyoma 2020-11-24                          Re: [148:5-149:4]             SUSTAINED
     148 5        A.     Well, it's confusing. To me it              Def Obj Untimely per PTO 66
     148 6        looks contradicting to what it's saying in
     148 7        this.
     148 8        Q.     Please explain.
     148 9        A.     4-51, bullet two, one size fits
     148 10        most.
     148 11        Q.     Uh-huh.
     148 12        A. It's referring to the
     148 13        double-sided Combat Arms Earplugs.
     148 14        Q.     That's correct.
     148 15        A.     But in section 4-52, they're
     148 16        talking about the --
     148 17        Q.     The dual-ended single-sided?
     148 18        A.     Dual mode single-sided of the
     148 19        double-sided CAE required --
     148 20        Q.     Now the --
     148 21        A. -- requires fitting by medical --
     148 22        Q. If you don't mind, it's comparing
     148 23        the protection offered by the dual mode
     148 24        single-sided to the protection offered by the
     148 25        double-sided CAE. Do you see that?
     149 1        A.     Okay. Yes, I see that.
     149 2        Q.     And then it gives -- And then it


Revised Toyoma 2020-11-24                                                                                      11
                           Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 188 of 345




     149 3       says: And it gives this added benefit of
     149 4       multiple sizes; correct?
  149:6 - 149:7 Revised Toyoma 2020-11-24                           Re: [149:6-149:7]             SUSTAINED
     149 6       A.     Yes. For the single-sided                   Def Obj Untimely per PTO 66
     149 7       device.
  149:16 - 149:19 Revised Toyoma 2020-11-24                         Re: [149:16-149:19]           SUSTAINED
     149 16       Q.     Yes, sir. The single-sided CAE,            Def Obj Untimely per PTO 66
     149 17       according to this document, requires fitting by
     149 18       medically trained personnel; and the dual-sided
     149 19       does not; correct?
  149:21 - 150:3 Revised Toyoma 2020-11-24                          Re: [149:21-150:3]            SUSTAINED
     149 21       A.     Yes. It states that the -- to my           Def Obj Untimely per PTO 66
     149 22       understanding, that the dual mode single-sided
     149 23       requires fitting by medically trained
     149 24       personnel.
     149 25       Q.     So if Mr. Keefer were wearing the
     150 1       Combat Arms Version 2, the dual-sided, that
     150 2       does not require medical fitting by trained
     150 3       personnel; correct?
  150:5 - 150:25 Revised Toyoma 2020-11-24                          Re: [150:5-150:25]            SUSTAINED
     150 5       A.     Not that I see that it's stated.            Def Obj Untimely per PTO 66
     150 6       (Whereupon, Exhibit 18 was
     150 7       marked for identification
     150 8       purposes.)
     150 9       Q.     Okay. The next document I want
     150 10       to show you is a Department of Defense
     150 11       Instruction from 2010.
     150 12       All right. Can you see that, Mr.
     150 13       Toyama?
     150 14       A.     Yes.
     150 15       Q.     Okay. You see that this is a
     150 16       Department of Defense Instruction, Number
     150 17       6055.12. This one is dated December 3, 2010;
     150 18       correct?
     150 19       A.     Yes.
     150 20       Q.     Okay. I may have pulled up the
     150 21       wrong one. Okay. There we are.
     150 22       So this would be an update to one
     150 23       of the ones we showed you earlier. Remember


Revised Toyoma 2020-11-24                                                                                     12
                         Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 189 of 345




     150 24       that one was from 2004?
     150 25       A. Yes.
  151:2 - 151:18 Revised Toyoma 2020-11-24                          Re: [151:2-151:18]            SUSTAINED
     151 2       Q.      Okay. So let's go to page 12 of            Def Obj Untimely per PTO 66
     151 3       this document. And you see, again, this is
     151 4       Section 7, Personnel Hearing Protectors. Do
     151 5       you see that?
     151 6       A.      Yes.
     151 7       Q.      Okay. I want to go down to 7-g,
     151 8       do you see that, down at the bottom of the
     151 9       page?
     151 10       A.     Yes.
     151 11       Q.     And it says: Preformed sized
     151 12       earplugs shall be fitted and issued only under
     151 13       the supervision of personnel specifically
     151 14       trained to fit earplugs. Did I read that
     151 15       correctly?
     151 16       A.     Yes.
     151 17       Q.     The Combat Arms Version 2 was not
     151 18       a sized earplug, was it?
  151:20 - 151:23 Revised Toyoma 2020-11-24                         Re: [151:20-151:23]           SUSTAINED
     151 20       A. It's -- It was -- I guess, based               Def Obj Untimely per PTO 66
     151 21       on the document, it was a one-size-fits-most.
     151 22       Q.     Right. That's not a sized -- It
     151 23       didn't come in multiple sizes; right?
  151:25 - 152:14 Revised Toyoma 2020-11-24                         Re: [151:25-152:14]           SUSTAINED
     151 25       A.     Not that I was aware.                      Def Obj Untimely per PTO 66
     152 1       Q.      Okay. This goes on to say: For
     152 2       recruits likely to be assigned to occupational
     152 3       noise hazardous duties, the ideal time to
     152 4       initially fit appropriate hearing protection
     152 5       and provide education on the prevention of
     152 6       hearing loss is during basic training and prior
     152 7       to any exposures to hazardous noise. Did I
     152 8       read that correctly?
     152 9       A.      Yes.
     152 10       Q. If Mr. Keefer testified that he
     152 11       was taught how to use the Combat Arms Version 2
     152 12       at basic training, his use of the Combat Arms


Revised Toyoma 2020-11-24                                                                                     13
                           Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 190 of 345




     152 13       Version 2 would be in compliance with this
     152 14       Department of Defense Instruction; correct?
  152:16 - 152:18 Revised Toyoma 2020-11-24                         Re: [152:16-152:18]                 SUSTAINED
     152 16       A.     Based off of this instruction,             Def Obj Untimely per PTO 66
     152 17       yes. For prior to exposure to noise, it could
     152 18       have been after basic training.
  168:25 - 169:7 Revised Toyoma 2020-11-24
     168 25       Q.     Now, the other thing we talked a
     169 1       bit about with you this morning was this --
     169 2       this box that's marked other, and then it goes
     169 3       on; and in Mr. Keefer's case it described
     169 4       either -- like one described Combat Arms
     169 5       Earplug and another described quad flange;
     169 6       correct?
     169 7       A.      Yes.
  169:8 - 169:11 Revised Toyoma 2020-11-24                          Re: [169:8-169:11]                  OVERRULED
     169 8       Q.      And you were starting to say, I            Def Obj Misstates; Leading; Vague
     169 9       thought, that it could be that the plug            (611, 403)
     169 10       referenced in this remarks box is the plug that
     169 11       was fitted that day; correct?
  169:13 - 169:15 Revised Toyoma 2020-11-24                         Re: [169:13-169:15]                 OVERRULED
     169 13       A. It could have been either the                  Def Obj Misstates; Leading; Vague
     169 14       earplugs that were fitted that day or the         (611, 403)
     169 15       earplugs that were used.
  169:16 - 170:3 Revised Toyoma 2020-11-24
     169 16       Q.     Okay. So it's not -- It's not
     169 17       just 100 percent fact, that if you wrote
     169 18       quad-flange plug in that remark, that that
     169 19       means Mr. Keefer told you: I was using a
     169 20       quad-flange plug; correct?
     169 21       A.     Correct.
     169 22       Q.     Just as well could have been that
     169 23       that's what you fitted him for that day;
     169 24       correct?
     169 25       A.     Yes.
     170 1       Q.      And you didn't have a Combat Arms
     170 2       Version 2 to fit him with; right?
     170 3       A.      Correct.




Revised Toyoma 2020-11-24                                                                                           14
                           Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 191 of 345




  170:4 - 170:6   Revised Toyoma 2020-11-24                         Re: [170:4-170:6]
     170 4        Q.    And if he testified that he used            Def Obj Foundation (602);
                                                                                                          OVERRULED
     170 5        the Combat Arms Version 2, again, you've got no   Argumentative; Leading; Misstates;
     170 6        reason to disagree with that; right?              Vague (611, 403)
  170:8 - 170:8   Revised Toyoma 2020-11-24                         Re: [170:8-170:8]
     170 8        A.    Correct.                                    Def Obj Foundation (602);
                                                                                                          OVERRULED
                                                                    Argumentative; Leading; Misstates;
                                                                    Vague (611, 403)
  170:9 - 170:12 Revised Toyoma 2020-11-24                          Re: [170:9-170:12]
     170 9       Q.    If he testified that he never                Def Obj Foundation (602);
     170 10      actually wore the blue Quattro because he          Argumentative; Leading; Misstates;    OVERRULED
     170 11      viewed it as cheap, you've got no reason to        Vague (611, 403)
     170 12      disagree with that, do you?
  170:14 - 170:19 Revised Toyoma 2020-11-24                         Re: [170:14-170:19]
     170 14      A.     Well, we did issue out those blue           Def Obj Foundation (602); 701; 702;
     170 15      quad flanges; and, you know, the Combat Arms,      Leading; Misstates; Vague;
     170 16      both versions, were only triple flange. And        Argumentative (611, 403)              OVERRULED
     170 17      because this blue quad flange had an additional
     170 18      flange, despite the material, it still would
     170 19      have provided more protection because of the --
  170:20 - 170:25 Revised Toyoma 2020-11-24                         Re: [170:20-170:25]                   OVERRULED
     170 20      Q. It's your testimony -- It's your                Def Obj 701; 702
     170 21      testimony that the quad-flange plug would
     170 22      provide more protection than the Combat Arms
     170 23      Version 2?
     170 24      A. In my opinion, based off the
     170 25      number of flanges, yes.




Revised Toyoma 2020-11-24                                                                                             15
Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 192 of 345




         DEFENDANTS’ AFFIRMATIVE
              DESIGNATIONS
                                                               Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 193 of 345


                               3M Affirmatives                             Pltf Objections                Pltf Counters                  3M Objections   Ruling
 8:03 - 8:09    Babeu, Lorraine 2020-03-10                         0:08
    8:03        Q. Good morning, ma'am.
    8:04        Could you state your full name
    8:05        for the record, please?
    8:06        A. Lorraine Angela Babeu.
    8:07        Q. And I understand you're a
    8:08        retired lieutenant colonel?
    8:09        A. Yep.

18:01 - 19:06   Babeu, Lorraine 2020-03-10                         1:21
   18:01        Q. So I understand you got a Ph.D.
   18:02        in 2000 or 2001 from UF?
   18:03        A. 2001, yeah, University of
   18:04        Florida.
   18:05        Q. And how about undergrad, where
   18:06        did you go?
   18:07        A. I started undergrad at Norfolk
   18:08        State University in Virginia.
   18:09        Q. Uh-huh.
   18:10        A. Then I did my master's at
   18:11        Florida State in Tallahassee, Florida, and
   18:12        from there I went on active duty.
   18:13        And some point in active duty I
   18:14        got the -- it's the Army version of a
   18:15        scholarship to go get your Ph.D., and I did
   18:16        that at University of Florida.
   18:17        Q. And when did you go on active
   18:18        duty?
   18:19        A. What year? '88.
   18:20        Q. And did you perform functions
   18:21        on bases as an audiologist or an audiology
   18:22        technician?
   18:23        A. As an audiologist.
   18:24        Q. Okay. And what years did you
   18:25        do that, ma'am?
   19:01        A. Pretty much my entire career,
   19:02        from '88 to 2011.
   19:03        Q. Okay.
   19:04        A. Oh, wait. Yeah, my last
   19:05        assignment I wasn't working in audiology, so
   19:06        that would have been 2005 until 2011.

19:19 - 20:09   Babeu, Lorraine 2020-03-10                         1:52
   19:19        And at what bases were you
   19:20        serving on?
   19:21        A. I started at Fort Devens, then
                                                                Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 194 of 345


   19:22        I went to Fort Knox, then I went to Fort Sam,
   19:23        Fort Sam, Houston, for a course.
   19:24        Where did I go after that? No,
   19:25        wait, sorry. It was -- I started at Fort
   20:01        Devens, went to Fort Sam for a course, then
   20:02        went to Fort Knox. And after Fort Knox, I
   20:03        went to Fort Hood in Texas, and then from
   20:04        Fort Hood I went to the University of
   20:05        Florida.
   20:06        From there I went to Aberdeen
   20:07        Proving Ground, and after Aberdeen I went to
   20:08        Northern Virginia Tricare, and I retired from
   20:09        there.

20:14 - 20:21   Babeu, Lorraine 2020-03-10                          0:18
   20:14        Q. Okay. And if we could just
   20:15        kind of get a sense of your window of time
   20:16        when you were at Aberdeen Proving Ground.
   20:17        When was that?
   20:18        A. '01 to '05.
   20:19        Q. And what group -- you were in
   20:20        the Army Research Lab there?
   20:21        A. Correct.

35:09 - 35:14   Babeu, Lorraine 2020-03-10                          0:10
   35:09        Q. Do you recall that the
   35:10        double-ended Combat Arms, which -- what I've
   35:11        called the version 2, had an end that was for
   35:12        steady-state noise and another end that was
   35:13        for impulse noise?
   35:14        A. Yep. Yes.

35:15 - 35:18   Babeu, Lorraine 2020-03-10                          0:07
   35:15        Q. Okay. And for the benefit of
   35:16        the jury, steady-state noise might be noise
   35:17        from a generator or a truck or a plane, fair?
   35:18        A. Correct, uh-huh.

35:19 - 36:02   Babeu, Lorraine 2020-03-10                          0:16
   35:19        Q. Okay. Impulse noise could
   35:20        be -- I guess it could be something dropping
   35:21        that's real loud, just instantaneously, or a
   35:22        gun?
   35:23        A. A gun.
   35:24        Q. That's -- in your field,
   35:25        impulse noise was basically gun noise?
   36:01        A. Right. Impact is dropping
                                                               Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 195 of 345


   36:02        something.

48:15 - 48:15   Babeu, Lorraine 2020-03-10                         0:01
   48:15        Passing you, ma'am, P2017, I

54:21 - 56:09   Babeu, Lorraine 2020-03-10                         1:22
   54:21        Q. I think you told us based on
   54:22        how things were structured within the Army,
   54:23        Dr. Ohlin would have been under the medical
   54:24        command --
   54:25        A. Correct.
   55:01        Q. -- and you would have been
   55:02        under the research and engineering command?
   55:03        A. Correct.
   55:04        Q. Okay. But you had some
   55:05        occasion to deal with one another as it
   55:06        related to hearing protection devices, fair?
   55:07        A. Okay. So Doug was in charge of
   55:08        hearing conservation for the Army. So when
   55:09        we did our work, he was our counsel, you
   55:10        know. He would be the guy if we had a
   55:11        question, there was something, he would help
   55:12        make that decision and then tell us, this is
   55:13        what you're going to do.
   55:14        So...
   55:15        Q. And now just so I have the time
   55:16        frame right, would that -- when you said he
   55:17        would tell you what you were going to do,
   55:18        that would have been when you were at Army
   55:19        Research Lab? Is that the window of time
   55:20        you're referring to?
   55:21        A. Well, no.
   55:22        Q. In earlier times.
   55:23        A. Yeah. It's just -- but he and
   55:24        I also communicated about the Combat Arms
   55:25        Earplug.
   56:01        Q. Uh-huh.
   56:02        A. He was the one that -- when I
   56:03        arrived at the lab, he said, hey, we don't
   56:04        know a lot about this plug. Maybe you want
   56:05        to consider doing some research on it.
   56:06        Q. Okay. And this is when you
   56:07        were at Army Research Lab in Aberdeen; is
   56:08        that right?
   56:09        A. Correct.

57:03 - 57:06   Babeu, Lorraine 2020-03-10                         0:05
                                                                Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 196 of 345


   57:03        Q. Okay. So you said Dr. Ohlin
   57:04        was involved with the Combat Arms version 2
   57:05        at the time when you got there?
   57:06        A. Yes.

78:14 - 79:12   Babeu, Lorraine 2020-03-10                          1:02
   78:14        Q. Oh, and there's a -- there's a
   78:15        note at the bottom that says, "NHCA Spectrum,
   78:16        volume 21, supplement 1, 2004," and it looks
   78:17        like it's got a page number.
   78:18        Do you see that?
   78:19        A. Uh-huh.
   78:20        Q. Okay. And would the first page
   78:21        be fairly characterized as an abstract?
   78:22        Study abstract?
   78:23        A. Yes.
   78:24        Q. Okay. And the NHCA stands for
   78:25        what, ma'am?
   79:01        A. NHCA. Where is that?
   79:02        Oh, I have no idea. Oh, it may
   79:03        have been the National Hearing Conservation
   79:04        Association. May have been their brochure
   79:05        because I did a presentation there.
   79:06        Q. Okay.
   79:07        A. But NHCA, that's -- if you ask
   79:08        an audiologist what's NHCA, that's what we're
   79:09        going to say.
   79:10        Q. National Hearing Conservation
   79:11        Association?
   79:12        A. Conservation association.

79:21 - 79:25   Babeu, Lorraine 2020-03-10                          0:05
   79:21        Q. And did you give a presentation
   79:22        on one of your studies, ma'am --
   79:23        A. Yeah.
   79:24        Q. -- at the NHCA?
   79:25        A. Sure. Sure did.

81:11 - 81:18   Babeu, Lorraine 2020-03-10                          0:17
   81:11        Q. Okay. So the abstract here
   81:12        says in the middle, "The US Army recently
   81:13        approved the use of the Combat Arms Earplug,
   81:14        which is an expanded French version of the
   81:15        level-dependent earplug developed at the
   81:16        French-German Institute."
   81:17        Do you see that?
   81:18        A. Correct, uh-huh.
                                                                Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 197 of 345



81:24 - 82:01   Babeu, Lorraine 2020-03-10                          0:03
   81:24        It says, "The purpose of this
   81:25        project was to determine the effects of
   82:01        CAE" --

82:02 - 82:03   Babeu, Lorraine 2020-03-10                          0:02
   82:02        Is that Combat Arms Earplug?
   82:03        A. Correct, uh-huh.

82:04 - 82:04   Babeu, Lorraine 2020-03-10                          0:00
   82:04        Q. Okay.

82:05 - 82:10   Babeu, Lorraine 2020-03-10                          0:11
   82:05        -- "on the soldier's ability to
   82:06        localize sound sources in various listening
   82:07        conditions. The participants were seated in
   82:08        the center of an array of 37 loud speakers
   82:09        distributed over three circular rings."
   82:10        A. Right.

82:11 - 82:14   Babeu, Lorraine 2020-03-10                          0:05
   82:11        Q. Okay. You remember that test
   82:12        environment?
   82:13        A. I remember the test
   82:14        environment, okay?

                                                                                            82:15 - 82:23   Babeu, Lorraine 2020-03-10                     0:18
                                                                                               82:15        Q. I'm sorry, you say you do
                                                                                               82:16        remember the test environment?
                                                                                               82:17        A. I remember the test
                                                                                               82:18        environment, but, again, when I saw this, I
                                                                                               82:19        was like, oh, I did that. Okay? So I just
                                                                                               82:20        want you to know.
                                                                                               82:21        But I remember because of the
                                                                                               82:22        hostile environment, so-so-so, whatever they
                                                                                               82:23        called it, yeah.

83:01 - 84:06   Babeu, Lorraine 2020-03-10                          1:49
   83:01        Q. And then there's a short
   83:02        summary on the first page. It says, "Three
   83:03        groups of 12 listeners each were used as
   83:04        participants."
   83:05        It says, "Group 1 used the
   83:06        yellow side of the Combat Arms Earplug,
   83:07        Group 2 used the green side, and Group 3 used
   83:08        the E-A-R foam plug."
                                                                Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 198 of 345


   83:09        Do you see that?
   83:10        A. Uh-huh.
   83:11        Q. And then it talks about within
   83:12        each group there were four listening
   83:13        conditions and quiet noise and protected and
   83:14        unprotected, right?
   83:15        A. Yeah.
   83:16        Q. Okay. And then is the purpose
   83:17        of this study, if I understand it, I mean,
   83:18        there's a person sitting -- let me just see
   83:19        if I can set it up, and maybe you can
   83:20        elaborate for us.
   83:21        A. person is sitting in a
   83:22        chair --
   83:23        A. Uh-huh.
   83:24        Q. -- and there's speakers kind of
   83:25        arranged around them --
   84:01        A. Correct.
   84:02        Q. -- and pointing at them.
   84:03        A. Uh-huh.
   84:04        Q. And sounds are played at that
   84:05        person from different speakers --
   84:06        A. Correct.

84:07 - 84:20   Babeu, Lorraine 2020-03-10                          1:41
   84:07        Q. -- and the person is to
   84:08        identify where they think the sound came
   84:09        from?
   84:10        A. Right.
   84:11        Q. And so what you were doing was
   84:12        you were measuring the success rate of people
   84:13        figuring out where the sound came from with
   84:14        open ears or with closed ears, with different
   84:15        hearing protection devices, fair?
   84:16        A. Right, uh-huh.
   84:17        Q. Okay. You know, we have a, I
   84:18        think, a color version of your presentation
   84:19        that might be easier to work with than that
   84:20        one. It's P1510.

84:25 - 85:07   Babeu, Lorraine 2020-03-10                          0:10
   84:25        You see before you now P1510.
   85:01        If you go to .2, there's a cover page that
   85:02        says, "Sound localization with the Combat
   85:03        Arms Earplug."
   85:04        A. Correct.
   85:05        Q. Does that look familiar to you
                                                                Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 199 of 345


   85:06        now?
   85:07        A. Uh-huh.

85:15 - 86:09   Babeu, Lorraine 2020-03-10                          0:27
   85:15        .5 is showing that double-ended
   85:16        design, right?
   85:17        A. Correct.
   85:18        Q. And we didn't really talk about
   85:19        it before, but on the left it looks like the
   85:20        yellow -- the yellow tips has been pulled off
   85:21        so you can see the stem, right?
   85:22        A. Right, uh-huh.
   85:23        Q. And there's a little hole in
   85:24        that stem --
   85:25        A. Right.
   86:01        Q. -- where sound would go
   86:02        through?
   86:03        A. Right, uh-huh.
   86:04        Q. And it would go up the stem to
   86:05        come out a hole on the tip of the yellow end,
   86:06        right?
   86:07        A. Correct.
   86:08        Q. Okay. And that's the so-called
   86:09        level-dependent end?

86:10 - 86:22   Babeu, Lorraine 2020-03-10                          0:24
   86:10        A. Yeah.
   86:11        Q. Okay. Meaning you get
   86:12        attenuation when there's an impulse noise,
   86:13        but you shouldn't have much when there's not
   86:14        an impulse noise, fair?
   86:15        A. Right, uh-huh.
   86:16        Q. Okay. And so on the next page
   86:17        it says, "The purpose of your research here
   86:18        was to assess the effect of level-dependent
   86:19        hearing protection on the user's ability to
   86:20        localize sounds in quiet noise."
   86:21        Right?
   86:22        A. Right.

87:10 - 88:10   Babeu, Lorraine 2020-03-10                          1:43
   87:10        Q. It looks like for this
   87:11        particular test, though, if you go to .8,
   87:12        this was a test using the female voice saying
   87:13        "Joe."
   87:14        A. Correct.
   87:15        Q. And I won't do a very good
                                                                Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 200 of 345


   87:16        female voice, but if I'm understanding this,
   87:17        you know, on cue or by a program, it's saying
   87:18        "Joe," "Joe," "Joe," and it's coming out of
   87:19        different speakers --
   87:20        A. Right.
   87:21        Q. -- and the listener is to do
   87:22        their best to estimate where --
   87:23        A. Right.
   87:24        Q. -- the sound was coming from?
   87:25        A. Uh-huh.
   88:01        Q. Is that fair?
   88:02        A. Uh-huh.
   88:03        Q. Okay. If you go to the next
   88:04        page, we see that the Combat Arms was not
   88:05        alone in this study. There was a -- there
   88:06        were so-called foamies or E-A-R foam?
   88:07        A. Right.
   88:08        Q. Okay. Those are the bottom,
   88:09        right?
   88:10        A. Correct.

88:11 - 88:14   Babeu, Lorraine 2020-03-10                          0:04
   88:11        Q. And then there was the
   88:12        single-side French.
   88:13        Do you see that?
   88:14        A. Yes.

93:04 - 93:06   Babeu, Lorraine 2020-03-10                          0:04
   93:04        And so were you an experimenter
   93:05        on this study, ma'am?
   93:06        A. Yes.

93:10 - 93:17   Babeu, Lorraine 2020-03-10                          0:16
   93:10        It says, "Method: Earplug
   93:11        fitting, treatment order randomized; prior to
   93:12        an earplug-use treatment, proper earplug
   93:13        insertion demonstrated; unless grossly wrong,
   93:14        experimenter did not tamper with the fit of
   93:15        the earplug."
   93:16        Do you see that?
   93:17        A. Uh-huh.

                                                                                            93:18 - 93:22   Babeu, Lorraine 2020-03-10        0:24
                                                                                               93:18        Q. Okay. Could I have P1166A?
                                                                                               93:19        We'll come back to this
                                                                                               93:20        document in a moment.
                                                                                               93:21        And, Zach, could you pull up on
                                                               Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 201 of 345


                                                                                              93:22        the screen P1166A?

93:23 - 93:23   Babeu, Lorraine 2020-03-10                         0:01
   93:23        P1166A. And I'm just going to

                                                                                           93:24 - 93:25   Babeu, Lorraine 2020-03-10                 0:02
                                                                                              93:24        pause before we get into a more detailed
                                                                                              93:25        description of it --

94:08 - 95:01   Babeu, Lorraine 2020-03-10                         1:34
   94:08        Q. It says USACHPPM, TG 41, March
   94:09        2006.
   94:10        TG is your technical guys?
   94:11        A. Yeah.
   94:12        Q. Okay. Can we scroll down?
   94:13        It says, "Personal hearing
   94:14        protection devices, their fitting, care and
   94:15        use."
   94:16        Do you see that?
   94:17        A. (Witness nods head.)
   94:18        Q. And this one's dated March
   94:19        of 2006, which I guess would have been a
   94:20        point in time after you'd gone to Tricare.
   94:21        But it says, "Supercedes" -- bottom left,
   94:22        Mike.
   94:23        "Supersedes USAEHA TG 41,
   94:24        October 1975."
   94:25        Do you see that?
   95:01        A. Yeah.

95:19 - 96:14   Babeu, Lorraine 2020-03-10                         1:50
   95:19        And then when we go to .36, we
   95:20        see Combat Arms Earplugs. And these are the
   95:21        double-ended Combat Arms Earplug insertion
   95:22        technique in the technical guide of the
   95:23        USACHPPM, right?
   95:24        A. Yes.
   95:25        Q. Okay. And so in this technical
   96:01        guide for the Combat Arms Earplugs, under
   96:02        double-ended Combat Arms Earplug insertion
   96:03        technique, it says, "The double-ended Combat
   96:04        Arms Earplug is properly fitted and provides
   96:05        the best attenuation when all three flanges,
   96:06        olive drab or yellow, snugly contact all
   96:07        sides of the ear canal. Insert this item by
   96:08        positioning one arm behind the head and
   96:09        pulling the ear gently up and away from the
                                                                Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 202 of 345


   96:10        head, using the free hand to fit the
   96:11        earplug." And then it shows the two
   96:12        pictures.
   96:13        Do you see that?
   96:14        A. Right.

96:15 - 96:22   Babeu, Lorraine 2020-03-10                          0:22
   96:15        Q. Okay. And those are the
   96:16        techniques that are described for fitting
   96:17        within the technical guide of CHPPM, correct?
   96:18        A. Correct.
   96:19        Q. Okay. And then on the next
   96:20        page it shows proper and improper fit of the
   96:21        double-ended Combat Arms Earplug.
   96:22        Do you see that, 53 and 54?

96:23 - 97:04   Babeu, Lorraine 2020-03-10                          0:05
   96:23        A. (Witness nods head.)
   96:24        Q. Do you see that, ma'am?
   96:25        A. Uh-huh.
   97:01        Q. Okay.
   97:02        A. Oh, sorry, yes.
   97:03        Q. Yeah, that's fine. You're
   97:04        probably looking at the pictures.

97:05 - 97:13   Babeu, Lorraine 2020-03-10                          0:15
   97:05        And so when you were running
   97:06        studies and you were fitting people or
   97:07        evaluating fit, you would have done it
   97:08        consistent with the CHPPM guides?
   97:09        A. Right.
   97:10        Q. Okay. And you would have
   97:11        followed these insertion techniques and
   97:12        evaluations for proper and improper fit?
   97:13        A. Correct.

97:14 - 98:24   Babeu, Lorraine 2020-03-10                          1:22
   97:14        Q. Okay. And if we go to .85,
   97:15        there's a -- yeah, that's great, Mike, thank
   97:16        you, so we can see the DA poster.
   97:17        It says, "DA poster 40-501 O,
   97:18        March 2006."
   97:19        Do you see that?
   97:20        A. Yes.
   97:21        Q. Okay. DA, is that Department
   97:22        of Army?
   97:23        A. Correct.
                                                                 Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 203 of 345


    97:24        Q. Okay. And they provide posters
    97:25        for audiologists on bases to have available
    98:01        to them in their use?
    98:02        A. Yeah. It's not just for us.
    98:03        It's -- we disseminate it to the units.
    98:04        Q. Oh, okay. Okay.
    98:05        So these are materials that are
    98:06        generally available, and I guess they have a
    98:07        number in the bottom so if you want more, you
    98:08        can order them?
    98:09        A. Correct.
    98:10        Q. Okay. And it talks about "For
    98:11        maximum protection and comfort, insert the
    98:12        Combat Arms Earplug, double-ended, as
    98:13        follows."
    98:14        And these would be for -- made
    98:15        available in a prominent place so service
    98:16        members could see them as well?
    98:17        A. Right. Like in the motor pool
    98:18        or anyplace that they would be -- and they
    98:19        have a wall to put it up on, yeah.
    98:20        Q. Okay. Okay. And from your
    98:21        experience being on bases, you would see
    98:22        things like this in an area where it was
    98:23        prominent?
    98:24        A. Correct.

98:25 - 100:02   Babeu, Lorraine 2020-03-10                          1:47
    98:25        Q. Okay. Again, "For maximum
    99:01        protection and comfort, insert the Combat
    99:02        Arms Earplug, double-ended, as follows. A
    99:03        one-size-only earplug with a double-tree
    99:04        design: When the olive -- when the solid,
    99:05        olive-colored tip of the plug is properly
    99:06        inserted in the ear canal, it protects
    99:07        against steady-state noise, e.g., helicopters
    99:08        or armored personnel carriers."
    99:09        Did I read that correctly?
    99:10        A. Yes.
    99:11        Q. That's consistent with that --
    99:12        that kind of sell sheet we were looking at
    99:13        from Aearo earlier.
    99:14        Remember that?
    99:15        A. Right. Uh-huh.
    99:16        Q. Okay. On 3 it says, "When the
    99:17        open, yellow-colored tip of the plug is
    99:18        properly inserted into the ear canal, it
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 204 of 345


     99:19        protects against impulse noise, e.g., weapons
     99:20        fire."
     99:21        Right?
     99:22        A. Yes.
     99:23        Q. Okay. "In this latter
     99:24        configuration, the hearing protector allows
     99:25        speech communication and detection, as well
    100:01        as localization of acoustic sources."
    100:02        A. Correct.

                                                                                             100:03 - 100:04 Babeu, Lorraine 2020-03-10                      0:02
                                                                                                 100:03      Q. Did I read that correct?
                                                                                                 100:04      A. Correct.

                                                                                             100:22 - 101:01   Babeu, Lorraine 2020-03-10                    0:09
                                                                                                 100:22        Q. Okay. In that PowerPoint.
                                                                                                 100:23        And so when you were fitting --
                                                                                                 100:24        training people how to fit, you would have
                                                                                                 100:25        trained them consistent with that TG 41 we
                                                                                                 101:01        just looked at?

                                                                                             101:03 - 101:03 Babeu, Lorraine 2020-03-10                      0:00
                                                                                                 101:03      THE WITNESS: Yes.

                                                                                             101:05 - 101:07   Babeu, Lorraine 2020-03-10                    0:04
                                                                                                 101:05        Q. And when you were evaluating
                                                                                                 101:06        proper or improper fit, you would have used
                                                                                                 101:07        the same guide?

                                                                                             101:09 - 101:12   Babeu, Lorraine 2020-03-10                    1:35
                                                                                                 101:09        THE WITNESS: Correct.
                                                                                                 101:10        QUESTIONS BY MR. BUCHANAN:
                                                                                                 101:11        Q. Okay. Now -- okay. So let me
                                                                                                 101:12        go forward here -- actually, it's kind of

101:13 - 102:02   Babeu, Lorraine 2020-03-10                          0:26
    101:13        interesting to look at. If you go to .13,
    101:14        there's this kind of program where you -- I
    101:15        guess that the user sitting in the chair --
    101:16        A. Right.
    101:17        Q. -- would try and identify where
    101:18        the sound was coming and the elevation it was
    101:19        coming from, fair?
    101:20        A. Yes.
    101:21        Q. Okay. And it looks like there
    101:22        was an option to use different sounds --
    101:23        A. Right. Right.
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 205 of 345


    101:24        Q. -- at the bottom.
    101:25        On the bottom left, we see "F
    102:01        Joe." Is that female voice Joe?
    102:02        A. Yes.

102:03 - 102:12   Babeu, Lorraine 2020-03-10                          0:28
    102:03        Q. Okay. So the experimenter, I
    102:04        guess in this case you, could pick the sound
    102:05        that you were going to use, and the person
    102:06        was sitting in the chair, whether it was 12
    102:07        or 36, open or closed, and you would evaluate
    102:08        the extent to which they were able to
    102:09        properly localize the sound, right?
    102:10        A. Right. Uh-huh.
    102:11        Q. Okay. Let's go to -- if we go
    102:12        to .15.

102:13 - 102:16   Babeu, Lorraine 2020-03-10                          0:12
    102:13        You graphed out your results
    102:14        and the average errors for each of the angles
    102:15        that people were presented, right?
    102:16        A. Right.

102:17 - 103:18   Babeu, Lorraine 2020-03-10                          1:44
    102:17        Q. Okay. And so across the bottom
    102:18        we have the presentation angles. Going up
    102:19        and down, it's the degrees of error from --
    102:20        versus the presentation angle, right?
    102:21        A. Right.
    102:22        Q. Okay. And it goes from zero to
    102:23        180 going up and zero to 180 across, right?
    102:24        A. Yes.
    102:25        Q. Thank you.
    103:01        And so the legend on the bottom
    103:02        says, "No earplug, single side, CAE Y."
    103:03        Is that the Combat Arms, the
    103:04        yellow end?
    103:05        A. Yes.
    103:06        Q. And CAE G, that would be the
    103:07        green end?
    103:08        A. Correct.
    103:09        Q. And then the E-A-R Classic
    103:10        foam, it looks like, is black. That would be
    103:11        that spongy one that --
    103:12        A. Yes.
    103:13        Q. Okay.
    103:14        -- people sometimes called
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 206 of 345


    103:15        foamies?
    103:16        A. Yes.
    103:17        Q. Okay.
    103:18        A. Sure do.

103:19 - 103:21   Babeu, Lorraine 2020-03-10                          0:05
    103:19        Q. And you graphed them with
    103:20        colors that actually make us easy to follow
    103:21        this, yellow ends versus green ends, right?

103:22 - 104:03   Babeu, Lorraine 2020-03-10                          0:23
    103:22        A. Right.
    103:23        Q. Okay. And we can see that the
    103:24        results for the errors for F Joe -- we see,
    103:25        for example, at zero degrees, looks like the
    104:01        green end has more error than the yellow end,
    104:02        right? Zero degree presentation angle?
    104:03        A. Right.

                                                                                             104:04 - 104:05 Babeu, Lorraine 2020-03-10                      0:04
                                                                                                 104:04      Q. We see more error with the                          Re: [104:04 to 104:05]
                                                                                                                                                                                                  OBJECTION WITHDRAWN,
                                                                                                 104:05      yellow end than the green end, right?                  Def Obj Argumentative (611,
                                                                                                                                                                                                  3/11/2021
                                                                                                                                                                    403)

                                                                                             104:07 - 104:15   Babeu, Lorraine 2020-03-10                    0:15
                                                                                                 104:07        THE WITNESS: More error? No.                         Re: [104:07 to 104:09]
                                                                                                                                                                                                  OBJECTION WITHDRAWN,
                                                                                                 104:08        Are you talking about -- zero,                       Def Obj Argumentative (611,
                                                                                                                                                                                                  3/11/2021
                                                                                                 104:09        zero, correct?                                       403)
                                                                                                 104:10        QUESTIONS BY MR. BUCHANAN:
                                                                                                 104:11        Q. I'm at zero, zero, yes, and on
                                                                                                 104:12        the left side it says "average error"?
                                                                                                 104:13        A. Right. And so the -- which one
                                                                                                 104:14        did you say -- so now repeat your question,
                                                                                                 104:15        please.

104:16 - 104:22   Babeu, Lorraine 2020-03-10                          0:07
    104:16        Q. Yes. At zero --
    104:17        A. Uh-huh.
    104:18        Q. -- for a presentation angle of
    104:19        zero --
    104:20        A. Right.
    104:21        Q. -- there was more error with
    104:22        the green end than the yellow end?

104:24 - 104:24 Babeu, Lorraine 2020-03-10                            0:00
    104:24      THE WITNESS: Yes.
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 207 of 345


105:02 - 106:03   Babeu, Lorraine 2020-03-10                          1:51
    105:02        Q. Okay. When you go to
    105:03        30 degrees as the presentation angle, you see
    105:04        more error with the yellow end than the green
    105:05        end, right?
    105:06        A. Yes.
    105:07        Q. You go to 60 degrees with the
    105:08        presentation angle, you see more error with
    105:09        the yellow end than the green ends, right?
    105:10        A. Correct.
    105:11        Q. 90 degrees, more error with the
    105:12        yellow than green, right?
    105:13        A. Right.
    105:14        Q. We'll call it close to even or
    105:15        maybe a little more error with the green on
    105:16        120, right?
    105:17        A. Right.
    105:18        Q. More error, the yellow end at
    105:19        150, right?
    105:20        A. Right.
    105:21        Q. And then more error with the
    105:22        yellow -- the green end at 180, right?
    105:23        A. Green end at 180, yeah, uh-huh.
    105:24        Q. Okay. And then you did the
    105:25        same type of presentation for the -- did the
    106:01        same type of presentation for the female
    106:02        voice Joe with a noisier environment, right?
    106:03        A. Right.

106:04 - 107:15   Babeu, Lorraine 2020-03-10                          1:01
    106:04        Q. So you're evaluating it in a
    106:05        quiet environment and then you actually
    106:06        turned up the background noise a little and
    106:07        saw were there changes, right?
    106:08        A. Uh-huh.
    106:09        Q. Is that right?
    106:10        A. Yes.
    106:11        Q. Okay. And then for female Joe
    106:12        voice, in a noise environment -- this would
    106:13        be .17, Mike -- and if we go through this
    106:14        again, we see more error at zero degrees
    106:15        presentation angle in the yellow end versus
    106:16        the green end, right?
    106:17        A. Yes.
    106:18        Q. Okay. You go to 30 degrees,
    106:19        you have more with the yellow end versus the
    106:20        green end?
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 208 of 345


    106:21        A. Yes.
    106:22        MR. FIELDS: Objection. Form.
    106:23        QUESTIONS BY MR. BUCHANAN:
    106:24        Q. You go to 60 degrees
    106:25        presentation angle, and what has more error,
    107:01        the green or the yellow?
    107:02        A. The green.
    107:03        Q. Okay. You go to 90 degrees,
    107:04        the yellow end's got more error, right?
    107:05        A. Right.
    107:06        Q. You go to 120 degrees, I think
    107:07        it's close, but I think green's got more
    107:08        error, right?
    107:09        A. Right.
    107:10        Q. Okay. You get 150 degrees, the
    107:11        yellow end's got more error?
    107:12        A. Right.
    107:13        Q. And you get to 180 degrees, it
    107:14        looks like the green end's got more error,
    107:15        correct?

107:16 - 107:19   Babeu, Lorraine 2020-03-10                          0:10
    107:16        A. Right, uh-huh.
    107:17        Q. Okay. So, really, depending
    107:18        on, you know, which presentation angle, what
    107:19        was winning out, green versus yellow, fair?

107:22 - 108:06   Babeu, Lorraine 2020-03-10                          0:24
    107:22        Q. Is that fair?
    107:23        A. Uh-huh.
    107:24        Q. And I guess you tabulated these
    107:25        results on .18 and said -- I'm sorry, yeah.
    108:01        Results, noise, the listening condition, no
    108:02        earplug versus single-sided versus CAE-yellow
    108:03        versus CAE-green versus E-A-R Classic foam,
    108:04        and then you have the average errors off to
    108:05        the right, right?
    108:06        A. Right.

108:07 - 108:10   Babeu, Lorraine 2020-03-10                          0:20
    108:07        Q. Okay. And so we see the yellow
    108:08        end's got about 27 as its average error, and
    108:09        the green end's got about 25; is that right?
    108:10        A. Correct, uh-huh.

                                                                                             108:11 - 108:15 Babeu, Lorraine 2020-03-10         0:07
                                                                                                 108:11      Q. Okay. And those are -- if you
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 209 of 345


                                                                                                 108:12        will, those were the observations from your
                                                                                                 108:13        study, like the -- these are the calculations
                                                                                                 108:14        and the data that you put forward, right?
                                                                                                 108:15        A. Uh-huh, right.

108:16 - 108:25   Babeu, Lorraine 2020-03-10                          1:31
    108:16        Q. Okay. And then at .19, you
    108:17        summarized and said, "Overall, the
    108:18        level-dependent earplugs performed better
    108:19        than the standard earplug."
    108:20        Right?
    108:21        A. Right.
    108:22        Q. And you said with background
    108:23        noise, overall performance better with all
    108:24        earplugs, right?
    108:25        A. Right.

109:02 - 109:06   Babeu, Lorraine 2020-03-10                          1:30
    109:02        You did another study that I
    109:03        believe you presented also at the NHCA on
    109:04        DPOEs; is that right?
    109:05        A. Yeah, uh-huh.
    109:06        Q. Okay. Let's see, 1560. I'm

                                                                                             109:07 - 109:09   Babeu, Lorraine 2020-03-10                      0:11
                                                                                                 109:07        passing you, ma'am, a copy of P1560.
                                                                                                 109:08        Oh, I should -- you know,
                                                                                                 109:09        before we start talking about a new study,

109:10 - 109:14   Babeu, Lorraine 2020-03-10                          0:10
    109:10        the last study that we looked at, that
    109:11        localization study, apart from the
    109:12        presentation at NHCA, did you publish that in
    109:13        a journal?
    109:14        A. No.

109:25 - 110:03   Babeu, Lorraine 2020-03-10                          0:08
    109:25        Q. Okay. And to your knowledge,
    110:01        did any of the other authors of that study
    110:02        with you ever publish it?
    110:03        A. No, not that I'm aware.

                                                                                             110:04 - 110:13   Babeu, Lorraine 2020-03-10                      0:11
                                                                                                 110:04        Q. Right.
                                                                                                 110:05        A. No.
                                                                                                 110:06        Q. Before coming in today, did you
                                                                                                 110:07        just do like a Google Scholar search to see
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 210 of 345


                                                                                                 110:08        whether it had been published or --
                                                                                                 110:09        A. No, I didn't know you could do
                                                                                                 110:10        that.
                                                                                                 110:11        Q. We gave it a look. We didn't
                                                                                                 110:12        see it.
                                                                                                 110:13        A. Okay. All right.

110:14 - 110:16   Babeu, Lorraine 2020-03-10                          0:04
    110:14        Q. Yeah. But you're not aware of
    110:15        it having been published in peer review?
    110:16        A. No, right.

110:17 - 111:07   Babeu, Lorraine 2020-03-10                          1:19
    110:17        Q. Okay. Getting to P1560, ma'am,
    110:18        this is a document that was produced to us by
    110:19        the defendants in this case. Just give it a
    110:20        quick review, ma'am, and satisfy yourself
    110:21        that this is a study that you were actually
    110:22        involved in, if you could.
    110:23        A. Yeah.
    110:24        Q. You've read enough to satisfy
    110:25        yourself, ma'am?
    111:01        A. Yeah. Yeah, I remember this
    111:02        one.
    111:03        Q. Okay. And I used a phrase,
    111:04        DPOE.
    111:05        Is that distortion product
    111:06        otoacoustic emissions?
    111:07        A. Correct.

                                                                                             111:08 - 111:15   Babeu, Lorraine 2020-03-10                     0:22
                                                                                                 111:08        Q. Something you had actually done
                                                                                                 111:09        some research with in connection with your
                                                                                                 111:10        Ph.D.?
                                                                                                 111:11        A. I think so. I don't remember
                                                                                                 111:12        my dissertation. Oh, my God, I can't believe
                                                                                                 111:13        that. Okay. I'm -- I'm not -- I don't
                                                                                                 111:14        remember. Jesus. Oh, God.
                                                                                                 111:15        Q. That's okay, ma'am. It's --

111:16 - 111:19   Babeu, Lorraine 2020-03-10                          0:05
    111:16        A. My memory's shot.
    111:17        Q. We're coming to you many years
    111:18        after the fact.
    111:19        A. Yeah. A lot of years.

112:03 - 112:07 Babeu, Lorraine 2020-03-10                            0:14
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 211 of 345


    112:03        Q. Distortion product otoacoustic
    112:04        emissions is a tool commonly used in newborns
    112:05        to measure whether they have hearing, because
    112:06        they can't do threshold testing, right?
    112:07        A. Right. On newborns, correct.

                                                                                             112:08 - 112:12   Babeu, Lorraine 2020-03-10            0:05
                                                                                                 112:08        Q. And then it's been explored, I
                                                                                                 112:09        guess, in other research avenues --
                                                                                                 112:10        A. Right.
                                                                                                 112:11        Q. -- since then, fair?
                                                                                                 112:12        A. Right, uh-huh.

112:15 - 112:20   Babeu, Lorraine 2020-03-10                          0:18
    112:15        Q. And so you conducted a study
    112:16        looking at distortion product otoacoustic
    112:17        emissions following -- or with use of
    112:18        different hearing protection devices before
    112:19        and after being on the range, fair?
    112:20        A. Right.

                                                                                             112:21 - 112:21 Babeu, Lorraine 2020-03-10              0:02
                                                                                                 112:21      Q. Okay. And if we could, let's

112:22 - 113:20   Babeu, Lorraine 2020-03-10                          1:42
    112:22        just turn a few pages. Actually, stop at .5
    112:23        if we could.
    112:24        There's a chart in the middle
    112:25        here. It says "octave band attenuation."
    113:01        Do you see that?
    113:02        A. Right. Right.
    113:03        Q. We see "octave band
    113:04        attenuation." We looked at a chart earlier
    113:05        from that sell sheet --
    113:06        A. Right.
    113:07        Q. -- on the Combat Arms. You
    113:08        remember that?
    113:09        A. Correct, uh-huh.
    113:10        Q. And it says at the bottom here,
    113:11        "Octave band attenuation of the hearing
    113:12        protectors used in the studies -- study
    113:13        values provided by manufacturer, Aearo
    113:14        Company, Inc."
    113:15        Do you see that?
    113:16        A. Yes.
    113:17        Q. Okay. Is that consistent with
    113:18        your memory, ma'am? You reached out to the
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 212 of 345


    113:19        company for information on attenuation data?
    113:20        A. Right, uh-huh.

114:03 - 115:07   Babeu, Lorraine 2020-03-10                          1:10
    114:03        Q. Okay. Just some general
    114:04        questions on DPOEs.
    114:05        How did you account for
    114:06        background noise when you did the study; do
    114:07        you remember?
    114:08        A. What do you mean, "how did you
    114:09        account for" it?
    114:10        Q. How did you, you know,
    114:11        calibrate the machine you were using to
    114:12        measure DPOEs to adjust for background noise?
    114:13        A. Still not tracking.
    114:14        Q. Okay. To your understanding,
    114:15        ma'am, are DPOE measurements sensitive to
    114:16        background noise?
    114:17        A. Okay. So once you insert the
    114:18        probe in the ear canal, it's measuring what's
    114:19        in the ear canal. So unless there is
    114:20        extensive, like -- the most I would have done
    114:21        would have done it in the booth. Okay? And
    114:22        we had a booth out -- for this particular
    114:23        test, we had a booth on site.
    114:24        Q. When you say "on site," like
    114:25        what does that mean? Is that like -- you
    115:01        were -- it was -- there was a range?
    115:02        A. We were at a range, right.
    115:03        Q. And you had a booth off to the
    115:04        side?
    115:05        A. Yeah, there was a building
    115:06        there, and we had a booth moved to that
    115:07        building.

115:13 - 115:16   Babeu, Lorraine 2020-03-10                          0:04
    115:13        Q. You had, what was it, about
    115:14        nine subjects, I think, that you tested in
    115:15        this one?
    115:16        A. Yeah, something like that --

                                                                                             115:17 - 115:20   Babeu, Lorraine 2020-03-10   0:03
                                                                                                 115:17        Q. Okay.
                                                                                                 115:18        A. -- I think it said.
                                                                                                 115:19        Q. And then --
                                                                                                 115:20        A. Yeah, nine.
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 213 of 345


115:21 - 116:01   Babeu, Lorraine 2020-03-10                          0:09
    115:21        Q. -- you would test -- you would
    115:22        test before firing and then after firing?
    115:23        A. Right.
    115:24        Q. But you tested in consecutive
    115:25        days, right?
    116:01        A. Right.

                                                                                             116:02 - 116:10   Babeu, Lorraine 2020-03-10                      0:24
                                                                                                 116:02        Q. Okay. So a person might be --
                                                                                                 116:03        you might test somebody with the green end
                                                                                                 116:04        day one, two, three, then test the yellow end
                                                                                                 116:05        day four, five, six, then test another
                                                                                                 116:06        headset that's in those graphs. I think the
                                                                                                 116:07        Peltor ComTac was one?
                                                                                                 116:08        A. Yeah. For that, I would really
                                                                                                 116:09        have to dig into exactly how I did it,
                                                                                                 116:10        because that kind of stuff matters.

116:15 - 116:24   Babeu, Lorraine 2020-03-10                          0:15
    116:15        Q. Yeah. As I understand it,
    116:16        ma'am, there were three hearing protectors
    116:17        that were being studied?
    116:18        A. Right.
    116:19        Q. There was an open end, there
    116:20        was a closed end, and then you also studied
    116:21        the ComTac.
    116:22        A. Yeah.
    116:23        Q. Right?
    116:24        A. Peltor, uh-huh.

                                                                                             120:21 - 120:24   Babeu, Lorraine 2020-03-10                      0:10
                                                                                                 120:21        Q. Okay. If we could go to just
                                                                                                 120:22        the discussion, and then maybe we can further
                                                                                                 120:23        elaborate on this.
                                                                                                 120:24        A. Okay.

121:22 - 122:10   Babeu, Lorraine 2020-03-10                          0:25
    121:22        It says, "As expected and
    121:23        consistent with the literature, in most
    121:24        instances the DPOAE amplitude values were
    121:25        higher before firing and lower after firing."
    122:01        Did I read that correctly?
    122:02        A. Right. Uh-huh.
    122:03        Q. And that means there was a
    122:04        decline as measured by these DPOEs after
    122:05        firing?
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 214 of 345


    122:06        A. Correct.
    122:07        Q. Okay. DPOEs are measuring, you
    122:08        know, hair cell function in the inner ear; is
    122:09        that fair?
    122:10        A. Yeah, okay.

122:17 - 123:08   Babeu, Lorraine 2020-03-10                          0:29
    122:17        says, "However, it's important to note there
    122:18        appeared to be a trend between DPOE amplitude
    122:19        for level-dependent and non-level-dependent
    122:20        hearing protection."
    122:21        Did I read that correctly?
    122:22        A. Yes.
    122:23        Q. And then you note, I guess --
    122:24        it's the bottom third of the paragraph. It
    122:25        says, "There was initial concern that these
    123:01        findings were a reflection of the averaging
    123:02        of results."
    123:03        Do you see that?
    123:04        A. Yeah.
    123:05        Q. Because what you did, I guess,
    123:06        was you averaged before and after across your
    123:07        full subject population --
    123:08        A. Right.

                                                                                             123:09 - 123:10 Babeu, Lorraine 2020-03-10                       0:00
                                                                                                 123:09      Q. -- right?
                                                                                                 123:10      A. Uh-huh.

123:11 - 123:14   Babeu, Lorraine 2020-03-10                          0:05
    123:11        Q. But then you said when you
    123:12        looked at the individual results, you saw the
    123:13        same pattern.
    123:14        A. Right.

                                                                                             124:08 - 125:17   Babeu, Lorraine 2020-03-10                     1:12
                                                                                                 124:08        Q. "The amplitude values for the
                                                                                                 124:09        level-dependent Combat Arms Earplug and
                                                                                                 124:10        ComTac noise muffs for DPOAE frequencies 500

                                                                                                 124:11        to 2000 hertz were stronger, higher, before
                                                                                                 124:12        weapons fire and lower after weapons fire."
                                                                                                 124:13        Let's pause. Okay?
                                                                                                 124:14        That's an indication to you of
                                                                                                 124:15        what?
                                                                                                 124:16        A. At some point what you would
                                                                                                 124:17        normally -- what would normally be inferred
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 215 of 345


                                                                                                 124:18        from that is that there was some evidence of
                                                                                                 124:19        decreased ability by the ear.
                                                                                                 124:20        Q. Okay. And then you continue in
                                                                                                 124:21        the sentence. It says, "This could be an
                                                                                                 124:22        indication that although hearing protection
                                                                                                 124:23        was in place, the outer hair cells were
                                                                                                 124:24        affected in some way by the exposure to the
                                                                                                 124:25        impulse noise."
                                                                                                 125:01        Did I read that correctly?
                                                                                                 125:02        A. Right.
                                                                                                 125:03        Q. And then you have a summary at
                                                                                                 125:04        the bottom.
                                                                                                 125:05        Do you see that?
                                                                                                 125:06        Oh, I should read that last
                                                                                                 125:07        sentence. I'm sorry.
                                                                                                 125:08        "At this juncture" -- you
                                                                                                 125:09        continued in the discussion. "At this
                                                                                                 125:10        juncture, this is speculation. It is not
                                                                                                 125:11        clear what the pattern is indicative of, but
                                                                                                 125:12        it is certainly was worth noting."
                                                                                                 125:13        Right?
                                                                                                 125:14        A. Uh-huh.
                                                                                                 125:15        Q. Correct?
                                                                                                 125:16        A. Yes.
                                                                                                 125:17        Q. Okay. And then the summary,

125:18 - 125:23   Babeu, Lorraine 2020-03-10                          0:13
    125:18        you said, "The question of whether frequency
    125:19        response which provides less attenuation in
    125:20        the low frequencies affects the amplitude
    125:21        values of the DPOAE during small arms weapons
    125:22        fire, according to these results, were not
    125:23        statistically significant."

125:24 - 125:25 Babeu, Lorraine 2020-03-10                            0:01
    125:24      Do you see that?
    125:25      A. Yes.

                                                                                             126:01 - 126:06   Babeu, Lorraine 2020-03-10                     0:11
                                                                                                 126:01        Q. "However, there was a trend
                                                                                                 126:02        that appears to indicate that there is an
                                                                                                 126:03        effect of the level-dependent hearing
                                                                                                 126:04        protection on DPOE amplitude. This trend
                                                                                                 126:05        warrants continued study."
                                                                                                 126:06        A. Correct. Uh-huh.

141:13 - 141:23 Babeu, Lorraine 2020-03-10                            0:28
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 216 of 345


    141:13        Passing you, ma'am, P1557.
    141:14        A. Okay.
    141:15        Q. So this is about a month later.
    141:16        "Decibels in the desert." Clever name.
    141:17        DoubleTree Hotel in Tucson, Arizona.
    141:18        Do you remember going out to a
    141:19        conference in Tucson, the 30th Annual NHCA
    141:20        Hearing Conservation Conference?
    141:21        A. Right, uh-huh.
    141:22        Q. Do you remember going to that?
    141:23        A. Yeah, uh-huh.

141:25 - 142:05   Babeu, Lorraine 2020-03-10                          0:26
    141:25        And if we go to .21, we see
    142:01        there's a heading, "Observation of the DPOAE
    142:02        after exposure to small arms fire."
    142:03        Do you see that?
    142:04        A. Yeah. Okay.
    142:05        Q. And that's your name?

                                                                                                             142:06 - 142:06 Babeu, Lorraine 2020-03-10   0:00
                                                                                                                 142:06      A. Yeah.

142:12 - 143:07   Babeu, Lorraine 2020-03-10                          1:56
    142:12        Q. Okay. And then it talks about                           Re: [142:12 to 143:07]                                                              OVERRULED
    142:13        a description of your study. And as you get                Pltf Obj Incomplete
    142:14        to the end, you see discussion and                         designation, 403 prejudicial
    142:15        conclusions from your study?                               and misleading and prohibited
    142:16        A. Uh-huh.                                                 by Touhy (see page 136-137)
    142:17        Q. Do you see that?
    142:18        A. Uh-huh, yes.
    142:19        Q. Okay. And it says, "There were
    142:20        no significant main effects for the type of
    142:21        hearing protection and before and after
    142:22        firing of DPOAE amplitude."
    142:23        Do you see that?
    142:24        A. Okay.
    142:25        Q. Do you recall when we were
    143:01        looking at your paper before Mr. Berger's
    143:02        comments, your findings about the declines in
    143:03        DPOAE amplitude?
    143:04        A. Right, uh-huh.
    143:05        Q. Do you recall Mr. Berger
    143:06        counseling you to take out those conclusions?
    143:07        A. I don't recall that. You know,

                                                                                                             143:08 - 144:11 Babeu, Lorraine 2020-03-10   1:11
                                             Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 217 of 345


                                                                            143:08        that -- you'd have to show me where he said          Re: [143:10 to 143:16]          OVERRULED
                                                                            143:09        that.                                                Def Obj Relevance (401, 402);
                                                                            143:10        Q. Yeah, I don't think I can do                      Prejudice (403)
                                                                            143:11        that, unfortunately.
                                                                            143:12        A. Okay.
                                                                            143:13        Q. Okay. By --
                                                                            143:14        A. Uh-huh.
                                                                            143:15        Q. By the guidance of counsel.
                                                                            143:16        A. Right.
                                                                            143:17        Q. Fair to say, though, you don't
                                                                            143:18        see that characterized in your discussion
                                                                            143:19        here?
                                                                            143:20        A. Right, uh-huh.
                                                                            143:21        Q. That there was a decline in
                                                                            143:22        DPOAE amplitude from the before and after
                                                                            143:23        firing with the Combat Arms Earplugs?
                                                                            143:24        A. Right.
                                                                            143:25        Q. You don't see that in the
                                                                            144:01        presentation abstract, fair?
                                                                            144:02        A. Right.
                                                                            144:03        Do you have the presentation?
                                                                            144:04        Q. We do. We have the PowerPoint
                                                                            144:05        as well.
                                                                            144:06        A. Uh-huh.
                                                                            144:07        Q. With regard to the abstract
                                                                            144:08        that we're looking at right now, we'd agree
                                                                            144:09        that we don't see the discussion about the
                                                                            144:10        decline --
                                                                            144:11        A. Right. Right.

144:16 - 144:16 Babeu, Lorraine 2020-03-10       0:19
    144:16      Q. Okay. Passing you P124.

                                                                        145:02 - 145:12   Babeu, Lorraine 2020-03-10                    0:14
                                                                            145:02        Q. "Field study. Study of the
                                                                            145:03        effects of encapsulation on the performance
                                                                            145:04        of soldiers during various tasks."
                                                                            145:05        Were there broader studies
                                                                            145:06        going on at this time?
                                                                            145:07        A. Right. Uh-huh.
                                                                            145:08        Q. Was this part of that future
                                                                            145:09        force --
                                                                            145:10        A. Right.
                                                                            145:11        Q. -- warrior study?
                                                                            145:12        A. Right. Uh-huh.

                                                                        146:03 - 146:09 Babeu, Lorraine 2020-03-10                      0:07
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 218 of 345


                                                                                                146:03       Q. And again, it's been a long
                                                                                                146:04       time, ma'am. I don't want you to infer what
                                                                                                146:05       must have been done versus what you recall
                                                                                                146:06       happening.
                                                                                                146:07       A. Okay.
                                                                                                146:08       Q. Okay?
                                                                                                146:09       A. Uh-huh.

146:10 - 147:14   Babeu, Lorraine 2020-03-10                          1:55
    146:10        Q. But then there's a description
    146:11        specifically about your DPOE study on the .9.
    146:12        It says "method."
    146:13        Do you see those?
    146:14        A. Yes.
    146:15        Q. "Infantry soldiers over the
    146:16        course of nine days wore the Combat Arms
    146:17        yellow and green side and the Peltor ComTac
    146:18        earmuff while firing the M4 rifle."
    146:19        Right?
    146:20        A. Uh-huh.
    146:21        Q. "Each day they had pre and
    146:22        post-distortion product otoacoustic
    146:23        emissions, DPOAE, measurements recorded
    146:24        during the weapons firing task."
    146:25        Do you see that?
    147:01        A. Right.
    147:02        Q. And it says, "Soldiers fired 54
    147:03        each day. Noise level at the ear was as
    147:04        quoted."
    147:05        A. Uh-huh.
    147:06        Q. And then you talk about the
    147:07        folks who were involved in this.
    147:08        14 infantry soldiers from
    147:09        Fort Wainwright, right?
    147:10        A. Right.
    147:11        Q. Started with 14. Three didn't
    147:12        meet the hearing sensitivity criteria for
    147:13        inclusion.
    147:14        A. Right.

                                                                                             147:15 - 147:15 Babeu, Lorraine 2020-03-10                    0:00
                                                                                                 147:15      Q. Right?

147:16 - 148:01   Babeu, Lorraine 2020-03-10                          0:18
    147:16        What were the hearing
    147:17        sensitivity inclusion criteria?
    147:18        A. I'd have to go back and look,
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 219 of 345


    147:19        but, you know, most likely would have -- most
    147:20        likely it would have been they had to have
    147:21        normal hearing.
    147:22        Q. Okay.
    147:23        A. From 250 to 8K.
    147:24        Q. It says, "Two were injured
    147:25        during the course of the study."
    148:01        A. Right.

                                                                                             148:02 - 148:19   Babeu, Lorraine 2020-03-10                      1:03
                                                                                                 148:02        Q. And do you know whether any of
                                                                                                 148:03        that was noise-related, not noise-related?
                                                                                                 148:04        A. One was. We had a soldier who
                                                                                                 148:05        had sudden hearing loss or -- we don't know
                                                                                                 148:06        what to attribute it to. Okay? Because when
                                                                                                 148:07        I ran an after study on him, he had
                                                                                                 148:08        significant hearing loss.
                                                                                                 148:09        I sent him down to Walter Reed
                                                                                                 148:10        to get reevaluated because we were doing --
                                                                                                 148:11        we were in the field, so I wanted to make
                                                                                                 148:12        sure that these thresholds that I was getting
                                                                                                 148:13        in the field were actually what was going on.
                                                                                                 148:14        So I sent him to Walter Reed.
                                                                                                 148:15        Walter Reed did the test, and
                                                                                                 148:16        they confirmed that, yes, the hearing loss is
                                                                                                 148:17        there. So he could not participate in the
                                                                                                 148:18        hearing part of the study anymore because I
                                                                                                 148:19        didn't know what was going on.

150:23 - 151:11   Babeu, Lorraine 2020-03-10                          1:30
    150:23        Q. And you didn't see when you
    150:24        reviewed this, ma'am, obviously, that you
    150:25        observed what would be expected, a decline in
    151:01        DPOAEs from before and after firing, fair?
    151:02        MR. FIELDS: Objection. Form.
    151:03        THE WITNESS: Okay. So when we
    151:04        talk about significant, statistical
    151:05        significance. So in the research,
    151:06        when you were using that word, that's
    151:07        what that meant.
    151:08        It doesn't mean that there
    151:09        wasn't a change. It just means the
    151:10        change didn't meet statistical
    151:11        significance.

                                                                                             151:12 - 151:25 Babeu, Lorraine 2020-03-10                        0:20
                                                                                                 151:12      QUESTIONS BY MR. BUCHANAN:
                                                                Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 220 of 345


                                                                                               151:13        Q. I understand.
                                                                                               151:14        Researchers, obviously they do
                                                                                               151:15        statistical calculations to try and satisfy
                                                                                               151:16        themselves to a certain level of confidence
                                                                                               151:17        in the connection between things.
                                                                                               151:18        In your paper, you identify the
                                                                                               151:19        trend --
                                                                                               151:20        A. Right.
                                                                                               151:21        Q. -- and you also talked about
                                                                                               151:22        a -- the decline in DPOE amplitudes --
                                                                                               151:23        A. Right.
                                                                                               151:24        Q. -- from before and after.
                                                                                               151:25        A. Right.

                                                                                           171:04 - 171:08   Babeu, Lorraine 2020-03-10                     0:12
                                                                                               171:04        Fair, ma'am, based on your
                                                                                               171:05        review of at least Mr. Berger's call logs,
                                                                                               171:06        that you reached out over the years when you
                                                                                               171:07        had questions about things like NRRs, right?
                                                                                               171:08        A. Right. Uh-huh.

174:01 - 174:18   Babeu, Lorraine 2020-03-10                        0:28
    174:01        Q. Did he ever tell you that in
    174:02        order to get good results you had to fold
    174:03        back the flanges on everybody who was using
    174:04        it?
    174:05        MR. FIELDS: Objection to form.
    174:06        THE WITNESS: I don't think so.
    174:07        QUESTIONS BY MR. BUCHANAN:
    174:08        Q. And that's not the way you
    174:09        tested it in people, right?
    174:10        A. I inserted it the way we
    174:11        normally insert earplugs. I didn't do any
    174:12        special thing.
    174:13        Q. Right.
    174:14        The way we saw those pictures
    174:15        earlier today --
    174:16        A. Right.
    174:17        Q. -- that's the way you did it?
    174:18        A. Right.

179:22 - 181:17   Babeu, Lorraine 2020-03-10                        2:43
    179:22        You indicated that you have a
    179:23        Ph.D. from the University of Florida?
    179:24        A. Correct.
    179:25        Q. And you received that Ph.D. in
    180:01        2001?
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 221 of 345


    180:02        A. Correct.
    180:03        Q. What was your topic or the
    180:04        subject matter in which you received your
    180:05        Ph.D.?
    180:06        A. Audiology.
    180:07        Q. You also have a bachelor's
    180:08        degree from Norfolk State University?
    180:09        A. Correct.
    180:10        Q. When did you receive your
    180:11        bachelor's degree from Norfolk State?
    180:12        A. '81. Let's go there. Let's
    180:13        bring it all out.
    180:14        Q. All right. And when you
    180:15        received your bachelor's degree from Norfolk
    180:16        State in 1981, what was your major?
    180:17        A. It was speech pathology,
    180:18        audiology.
    180:19        Q. You also have a master's degree
    180:20        from Florida State University?
    180:21        A. Yep.
    180:22        Q. When did you receive your
    180:23        master's degree from Florida State
    180:24        University?
    180:25        A. '88.
    181:01        Q. And when you received your
    181:02        master's degree from Florida State University
    181:03        in 1988, what was your major or specialty?
    181:04        A. Audiology.
    181:05        Q. I seem to recall in some of the
    181:06        materials there are some initials behind your
    181:07        name besides Ph.D., and that is CCC-A?
    181:08        A. Okay.
    181:09        Q. And that is a certificate in
    181:10        clinical competency for audiology?
    181:11        A. Correct.
    181:12        Q. And when did you receive your
    181:13        CCC-A?
    181:14        A. In '89.
    181:15        Q. You indicated that you retired
    181:16        from active duty in 2011?
    181:17        A. Correct.

182:04 - 182:08   Babeu, Lorraine 2020-03-10                          0:11
    182:04        Q. You testified earlier that the
    182:05        only time period in which you would have
    182:06        performed research on the Combat Arms Earplug
    182:07        version 2 was in the 2001-2005 time period?
                                                                 Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 222 of 345


    182:08        A. Correct.

189:11 - 189:25   Babeu, Lorraine 2020-03-10                         1:32
    189:11        Q. Do you recall when you first
    189:12        became aware of the Combat Arms Earplug
    189:13        version 2?
    189:14        A. When I first became aware of
    189:15        the -- when I got to the lab.
    189:16        Q. Okay. And you got to the lab
    189:17        in 2001?
    189:18        A. Correct.
    189:19        Q. And do you recall how you
    189:20        became aware of the Combat Arms Earplug
    189:21        version 2 when you first got to the lab in
    189:22        2001?
    189:23        A. The other investigators there
    189:24        were talking about it. Doug was talking
    189:25        about it. We talked about it.

194:07 - 195:04   Babeu, Lorraine 2020-03-10                         1:10
    194:07        Q. As part of your work at the                            Re: [194:07 to 195:04]                                         OVERRULED
    194:08        Army Research Laboratory or in the US                     Pltf Obj 402; 403
    194:09        military in general, have you ever worn the
    194:10        Combat Arms Earplug version 2?
    194:11        A. Have I worn them? Yep. Yes.
    194:12        Q. Have you ever worn them in any
    194:13        type of combat training?
    194:14        A. No.
    194:15        Q. What were the facts and
    194:16        circumstances in which you were wearing the
    194:17        Combat Arms Earplug version 2?
    194:18        A. Just personally trying them on,
    194:19        seeing how they worked, you know. I'm not a
    194:20        shooter, so I wasn't really using the yellow
    194:21        side. I'd try on the yellow side just to see
    194:22        how it feels, but I would use the green side
    194:23        if I were going to a concert or something
    194:24        like that.
    194:25        Q. So with respect to the Combat
    195:01        Arms Earplug, the green end, did you wear
    195:02        that earplug in instances that involved
    195:03        something other than the military?
    195:04        A. Yeah. Going to a concert.

195:09 - 195:15 Babeu, Lorraine 2020-03-10                           0:24
    195:09      Q. Do you know roughly in what                              Re: [195:09 to 195:15]                                         OVERRULED
    195:10      time period you were using the Combat Arms                  Pltf Obj 402; 403
                                                                Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 223 of 345


    195:11        Earplug version 2 for your own use?
    195:12        A. It would have been the
    195:13        2001-2005. I mean, the thing is is that it
    195:14        was just accessible. So once I left, it
    195:15        wasn't that accessible.

                                                                                                          195:23 - 196:19   Babeu, Lorraine 2020-03-10                      1:20
                                                                                                              195:23        Q. You indicated earlier that                          Re: [196:11 to 196:19]         OVERRULED
                                                                                                              195:24        you're not a shooter. Were there any                   Def Obj Relevance (401, 402)
                                                                                                              195:25        circumstances where you wore the yellow end
                                                                                                              196:01        of the Combat Arms Earplug on the firing
                                                                                                              196:02        range?
                                                                                                              196:03        A. No, huh-uh.
                                                                                                              196:04        Q. Do you know on how many
                                                                                                              196:05        occasions approximately you've worn the green

                                                                                                              196:06        end of the Combat Arms Earplug?
                                                                                                              196:07        A. Outside of -- outside of work?
                                                                                                              196:08        Q. Outside of work.
                                                                                                              196:09        A. Probably at the best, one or
                                                                                                              196:10        two, you know. Just --
                                                                                                              196:11        Q. Do you recall how many times
                                                                                                              196:12        you've worn the Combat Arms Earplug version 2

                                                                                                              196:13        as part of work when it's a noisy
                                                                                                              196:14        environment?
                                                                                                              196:15        A. I don't. I mean, I don't
                                                                                                              196:16        recall because, again, if I were using it and
                                                                                                              196:17        I'm in the research, I'm not necessarily
                                                                                                              196:18        downrange where the noise is. So I don't
                                                                                                              196:19        think I can answer that question really well.

197:21 - 197:24   Babeu, Lorraine 2020-03-10                        0:08
    197:21        Q. When you wore the green end of                        Re: [197:21 to 197:24]                                                                                                                 OVERRULED
    197:22        the Combat Arms Earplug to concerts, did it              Pltf Obj 402; 403; Expert
    197:23        provide the level of sound attenuation you               opinion from non-expert
    197:24        were expecting?                                          witness; Beyond the scope of
                                                                           Touhy Designation

198:02 - 198:07   Babeu, Lorraine 2020-03-10                        0:14
    198:02        THE WITNESS: Okay. Yes, in                               Re: [198:02 to 198:07]                                                                                                                 OVERRULED
    198:03        the sense that when I left the                           Pltf Obj 402; 403; Expert
    198:04        concert, my ears weren't ringing and                     opinion from non-expert
    198:05        they didn't feel full. So for me, as                     witness; Beyond the scope of
    198:06        an audiologist, that tells you, okay,                    Touhy Designation
    198:07        the earplugs were working.
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 224 of 345


198:21 - 198:25   Babeu, Lorraine 2020-03-10                          0:15
    198:21        Q. Okay. And when you were                                 Re: [198:21 to 198:25]                                         OVERRULED
    198:22        wearing the Combat Arms Earplug version 2,                 Pltf Obj 402; 403; Expert
    198:23        did you have to roll back the flanges in                   opinion from non-expert
    198:24        order to obtain an acceptable fit?                         witness; Beyond the scope of
    198:25        A. No, huh-uh.                                             Touhy Designation

199:04 - 199:09   Babeu, Lorraine 2020-03-10                          1:50
    199:04        Q. Were there any instances where                          Re: [199:04 to 199:09]                                         OVERRULED
    199:05        you were wearing the Combat Arms Earplug,                  Pltf Obj 402; 403; Expert
    199:06        either in your work at the laboratory or                   opinion from non-expert
    199:07        outside of work, where you were not able to                witness; Beyond the scope of
    199:08        obtain an acceptable fit?                                  Touhy Designation
    199:09        A. No.

204:01 - 204:05   Babeu, Lorraine 2020-03-10                          0:09
    204:01        Q. Okay. So let's take a look at                           Re: [204:01 to 204:05]
    204:02        the document that's been marked as Exhibit                 Pltf Obj 602; 802; Lack of
    204:03        Number 1 to your deposition.                               foundation; 805; Expert
    204:04        Do you see that?                                           Opinion without foundation or
    204:05        A. Uh-huh.                                                 expert sponsor of the
                                                                             document; 403

204:21 - 205:16 Babeu, Lorraine 2020-03-10                            1:49
    204:21      Q. The first sentence talks about                            Re: [204:21 to 205:16]
    204:22        the small -- it says, "The Small Arms Weapons              Pltf Obj 602; 802; Lack of
    204:23        Branch of the Ordnance Center and School was               foundation; 805; Expert
    204:24        experiencing problems using the Combat Arms                Opinion without foundation or
    204:25        Earplug."                                                  expert sponsor of the
    205:01        Do you see that?                                           document; 403                                                  SUSTAINED - 701 (Improper expert
    205:02        A. Yes.                                                                                                                    testimony from lay witness); 602;
    205:03        Q. Are you familiar with the Small                                                                                                       802
    205:04        Arms Weapons Branch of the Ordnance Center
    205:05        and School?
    205:06        A. I believe I am.
    205:07        Q. Okay. Do you know where that
    205:08        particular branch or school is located?
    205:09        A. At Aberdeen.
    205:10        Q. Okay. It says, "When they used
    205:11        the earplug in the small arms weapon -- small
    205:12        arms weapons firing room, the users felt the
    205:13        earplug was not providing adequate
    205:14        protection."
    205:15        Do you see that?
    205:16        A. Yeah.

206:22 - 208:09 Babeu, Lorraine 2020-03-10                            1:24
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 225 of 345


    206:22        Q. It goes on to say, "If the                              Re: [206:22 to 208:09]
    206:23        individual is exposed to impulse noise such                Pltf Obj 602; 802; Lack of
    206:24        as that of weapons fire, the yellow side of                foundation; 805; Expert
    206:25        the earplug provides protection during the                 Opinion without foundation or
    207:01        firing, but when noise levels are low, there               expert sponsor of the
    207:02        is limited attenuation, which allows for                   document; 403
    207:03        voice communication."
    207:04        Did I read that correctly?
                                                                                                                                            SUSTAINED - 701 (Improper expert
    207:05        A. Yes.
                                                                                                                                            testimony from lay witness); 602;
    207:06        Q. And is that consistent with
                                                                                                                                            803. If Babeu performed a study,
    207:07        your understanding on the operation of the
                                                                                                                                            she may talk about that study from
    207:08        yellow end of the Combat Arms Earplug?
                                                                                                                                            personal knowledge, as a lay
    207:09        A. Yes.
                                                                                                                                            witness (i.e., describe the study
    207:10        Q. "The green side of the earplug
                                                                                                                                            and the conclusions). However,
    207:11        is similar to standard earplugs and is
                                                                                                                                            she may not apply the conclusions
    207:12        designed to protect soldiers from
                                                                                                                                            of the study to the facts of this
    207:13        continuous-type noise exposures -- noise
                                                                                                                                            case.
    207:14        exposure such as that of an engine running in
    207:15        the motor pool."
    207:16        Did I read that correctly?
    207:17        A. Correct, uh-huh.
    207:18        Q. And was that also consistent
    207:19        with your understanding of how the green side
    207:20        performed?
    207:21        A. Correct.
    207:22        Q. It says, "The auditory research
    207:23        team, Dr. Letowski, Lieutenant Colonel Babeu,
    207:24        Mary Binseel, and Francis Breitenbach from
    207:25        HRED evaluated the problem, conducted noise
    208:01        measurements."
    208:02        Do you see that?
    208:03        A. Uh-huh.
    208:04        Q. You do?
    208:05        A. Yes.
    208:06        Q. Okay. Do you recall being
    208:07        brought in by someone to evaluate this
    208:08        problem at the small arms weapons branch?
                                                                                                                                            SUSTAINED - 701 (Improper expert
    208:09        A. Yes.
                                                                                                                                            testimony from lay witness); 602;
                                                                                                                                            803. If Babeu performed a study,
208:13 - 210:15   Babeu, Lorraine 2020-03-10                          2:18
                                                                                                                                            she may talk about that study from
    208:13        Q. And just for some acronyms                              Re: [208:13 to 210:15]
                                                                                                                                            personal knowledge, as a lay
    208:14        here, we have the HRED.                                    Pltf Obj 602; 802; Lack of
                                                                                                                                            witness (i.e., describe the study
    208:15        A. Right.                                                  foundation; 805; Expert
                                                                                                                                            and the conclusions). However,
    208:16        Q. That stands for Human Research                          Opinion without foundation or
                                                                                                                                            she may not apply the conclusions
    208:17        and Engineering Directorate?                               expert sponsor of the
                                                                                                                                            of the study to the facts of this
    208:18        A. Correct, uh-huh.                                        document; 403
                                                                                                                                            case.
    208:19        Q. What was the role of the
                                                         Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 226 of 345


208:20   auditory research team from HRED at this
208:21   time?
208:22   A. For this?
208:23   Q. Yes.
208:24   A. Okay. So based on this,
208:25   it's -- they've got a complaint about using
209:01   the Combat Arms Earplug. And then we went in
209:02   and we looked, we did some noise
209:03   measurements, and we found that -- well, the
209:04   noise measurements didn't tell us that, but
209:05   it was that the room -- you can't use the
209:06   yellow side of the Combat Arms Earplug in
209:07   indoors. It has to be an outdoor use.
209:08   Q. And do you recall being brought
209:09   in to assist the small arms weapon branch in
209:10   the problems that they were experiencing in
209:11   the small arms weapons firing room?
209:12   A. I remember Tom and I went over,
209:13   and we were talking to the guys -- this is
209:14   what I remember. I went -- we were talking
209:15   to the guys that were doing testing on small
209:16   arms, and it's -- it's a -- like a padded
209:17   room, but they're inside the padded room.
                                                                                                                                   SUSTAINED - 701 (Improper expert
209:18   They're not outside of it. They're inside
                                                                                                                                   testimony from lay witness); 602;
209:19   the padded room. And then they're testing
                                                                                                                                   803. If Babeu performed a study,
209:20   different properties of the weapon.
                                                                                                                                   she may talk about that study from
209:21   So they're firing in there, and
                                                                                                                                   personal knowledge, as a lay
209:22   when they're firing, the whole room goes
                                                                                                                                   witness (i.e., describe the study
209:23   reverberant.
                                                                                                                                   and the conclusions). However,
209:24   Q. It says in this document,
                                                                                                                                   she may not apply the conclusions
209:25   continuing, "It was recommended that due to
                                                                                                                                   of the study to the facts of this
210:01   the highly reverberant firing environment,
                                                                                                                                   case.
210:02   that soldiers should use the green end of the
210:03   earplug rather than the yellow side."
210:04   Do you see that?
210:05   A. Yep.
210:06   Q. And this document uses a term
210:07   that you also just used, which is
210:08   "reverberant."
210:09   A. Uh-huh.
210:10   Q. What does it mean to say that
210:11   the environment is reverberant?
210:12   A. The sound is bouncing off the
210:13   walls, and it kind of defeats the mechanism
210:14   for the yellow side of the Combat Arms
210:15   Earplug.
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 227 of 345


210:19 - 210:24   Babeu, Lorraine 2020-03-10                          0:11
    210:19        Q. And so how does the firing                              Re: [210:19 to 210:24]
    210:20        environment affect the conclusion regarding                Pltf Obj 602; 802; Lack of
    210:21        which end should be inserted during training?              foundation; 805; Expert
    210:22        A. How does --                                             Opinion without foundation or
    210:23        Q. The firing environment, inside                          expert sponsor of the
    210:24        versus outside?                                            document; 403

211:03 - 211:22   Babeu, Lorraine 2020-03-10                          1:01
    211:03        THE WITNESS: If you -- what                                Re: [211:03 to 211:22]
    211:04        happened if they used the yellow side                      Pltf Obj 602; 802; Lack of
    211:05        inside? That's what happens. The                           foundation; 805; Expert
    211:06        yellow -- the mechanism that makes the                     Opinion without foundation or
                                                                                                                                            SUSTAINED - 701 (Improper expert
    211:07        yellow side of the Combat Arms                             expert sponsor of the document
                                                                                                                                            testimony from lay witness); 602;
    211:08        Earplug, the physics, just doesn't
                                                                                                                                            803. If Babeu performed a study,
    211:09        work anymore. Okay?
                                                                                                                                            she may talk about that study from
    211:10        And so you have to use it only
                                                                                                                                            personal knowledge, as a lay
    211:11        outside where it's not subject to --
                                                                                                                                            witness (i.e., describe the study
    211:12        like you couldn't use that earplug in
                                                                                                                                            and the conclusions). However,
    211:13        a room like this and fire a weapon.
                                                                                                                                            she may not apply the conclusions
    211:14        QUESTIONS BY MR. FIELDS:
                                                                                                                                            of the study to the facts of this
    211:15        Q. Now, it uses the term "small
                                                                                                                                            case.
    211:16        arms."
    211:17        For someone who is not in the
    211:18        military, what's small arms?
    211:19        A. Pistol, M16 rifle, M14 rifle.
    211:20        There's debate about the machine gun, but --
    211:21        Q. So it's not just handguns?
    211:22        A. Right, uh-huh.

213:06 - 213:10   Babeu, Lorraine 2020-03-10                          0:14
    213:06        Q. Why did your team decide that                           Re: [213:06 to 213:10]
    213:07        for indoor gun range such as the one at the                Pltf Obj 602; 802; Lack of
    213:08        small weapons -- small arms weapons branch                 foundation; 805; Expert
    213:09        that the soldiers should use the green end                 Opinion without foundation or
    213:10        instead of the yellow end?                                 expert sponsor of the document

213:13 - 214:01   Babeu, Lorraine 2020-03-10                          0:26
    213:13        THE WITNESS: Because of the                                Re: [213:13 to 214:01]
    213:14        reverberant room.                                          Pltf Obj 602; 802; Lack of
    213:15        QUESTIONS BY MR. FIELDS:                                   foundation; 805; Expert
    213:16        Q. And would that be true for any                          Opinion without foundation or
    213:17        indoor firing range --                                     expert sponsor of the document
    213:18        A. Yeah.
    213:19        Q. -- or would you have to
    213:20        evaluate it on a case-by-case basis?
    213:21        A. No, huh-uh, no. That's -- just
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 228 of 345


    213:22        as an audiologist, knowing what I know about
    213:23        the Combat Arms Earplug and what it's
    213:24        supposed to do and the mechanisms of how it's
                                                                                                                                            SUSTAINED - 701 (Improper expert
    213:25        supposed to work, no, you do not fire using
                                                                                                                                            testimony from lay witness); 602;
    214:01        the yellow side in, in indoors.
                                                                                                                                            803. If Babeu performed a study,
                                                                                                                                            she may talk about that study from
214:08 - 214:21   Babeu, Lorraine 2020-03-10                          1:30
                                                                                                                                            personal knowledge, as a lay
    214:08        Q. The next line says, "The                                Re: [214:08 to 214:15]
                                                                                                                                            witness (i.e., describe the study
    214:09        soldiers were instructed on how to insert the              Pltf Obj 602; 802; Lack of
                                                                                                                                            and the conclusions). However,
    214:10        earplug. The earplug requires a deep fit,                  foundation; 805; Expert
                                                                                                                                            she may not apply the conclusions
    214:11        which is not something that would necessarily              Opinion without foundation or
                                                                                                                                            of the study to the facts of this
    214:12        be intuitive for soldiers accustomed to using              expert sponsor of the
                                                                                                                                            case.
    214:13        other types of earplugs."                                  document; 403
    214:14        Do you see that?
    214:15        A. Uh-huh.
    214:16        Q. Was it your view that the
    214:17        Combat Arms Earplug version 2 required a deep
    214:18        fit, and that was different than other types
    214:19        of earplugs that had been used by the
    214:20        military?
    214:21        A. Yes.

214:25 - 216:15   Babeu, Lorraine 2020-03-10                          2:40
    214:25        Q. And as part of your work on the                         Re: [216:03 to 216:15]
    215:01        auditory research team, did you provide                    Pltf Obj 602; 802; Lack of
    215:02        instructions to the soldiers at the small                  foundation; 805; Expert
    215:03        arms weapons branch about how to properly                  Opinion without foundation or
    215:04        insert the Combat Arms Earplug version 2 into              expert sponsor of the
    215:05        their ears?                                                document; 403
    215:06        A. For what?
    215:07        Q. Yeah. Let me ask the question
    215:08        again, which is, as part of your work back in
    215:09        the early 2000s, did you provide the soldiers
    215:10        at the small arms weapons branch with
    215:11        instructions on how to properly insert the
    215:12        Combat Arms Earplug version 2?
    215:13        A. Okay. Yeah. This -- yeah.
    215:14        Yeah.
    215:15        Q. Okay. And with respect to the
    215:16        instructions that you provided to the
    215:17        soldiers, did you advise the soldiers that                                                                                SUSTAINED - 701 (Improper expert
    215:18        they would need to roll back the flanges in                                                                               testimony from lay witness); 602;
    215:19        any way?                                                                                                                  803. If Babeu performed a study,
    215:20        A. No, huh-uh.                                                                                                            she may talk about that study from
    215:21        Q. With respect to the                                                                                                    personal knowledge, as a lay
    215:22        instructions that you gave to the soldiers at                                                                             witness (i.e., describe the study
    215:23        the small arms weapons branch, was that                                                                                   and the conclusions). However,
                                                                                                                                            she may not apply the conclusions
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 229 of 345


    215:24        instruction based on information that had                                                                                 she may not apply the conclusions
    215:25        been provided to you by Aearo?                                                                                            of the study to the facts of this
    216:01        A. On how to insert the earplug,                                                                                          case.
    216:02        yeah.
    216:03        Q. Okay. Now, it says, "With the
    216:04        guidance of the research team, the soldiers
    216:05        were able to use the earplug and obtain the
    216:06        results that satisfied them."
    216:07        Do you see that?
    216:08        A. Yes.
    216:09        Q. At any point in time, did you
    216:10        receive any follow-up feedback from the
    216:11        soldiers at the small arms weapons branch in
    216:12        which they expressed dissatisfaction with the
    216:13        performance of the Combat Arms Earplug
    216:14        version 2?
    216:15        A. No.

219:13 - 219:17   Babeu, Lorraine 2020-03-10                          0:09
    219:13        Q. Do you recall reaching the                              Re: [219:13 to 219:17]                                         SUSTAINED - 611
    219:14        conclusion in the early 2000s that soldiers,               Pltf Obj 611; expert opinion
    219:15        when firing small arms in indoor gun ranges,               from non-expert; 403
    219:16        should use the green end of the Combat Arms
    219:17        Earplug version 2?

219:20 - 220:10   Babeu, Lorraine 2020-03-10                          1:48
    219:20        THE WITNESS: Okay. So                                      Re: [219:20 to 219:24]                                         SUSTAINED
    219:21        reaching that conclusion, yeah, but it                     Pltf Obj Strike as
    219:22        was well-known that you should use the                     noonresponsive, lack of
    219:23        green side in indoors, that the yellow                     foundation for answer; 403
    219:24        side was only for outdoors.
    219:25                                                                   Re: [220:02 to 220:04]                                         SUSTAINED - 701; 802
    220:01        QUESTIONS BY MR. FIELDS:                                   Pltf Obj 802: lack of
    220:02        Q. And when you say it was                                 foundation; expert opinion
    220:03        well-known, how did you become aware it was                from non expert; 403
    220:04        well-known?
    220:05        A. It's in the literature. The                             Re: [220:05 to 220:10]                                         SUSTAINED - 602; 802
    220:06        French folks put it out. I think Aearo did                 Pltf Obj 802; lack of
    220:07        as well, or 3M did as well.                                foundation; expert testimony
    220:08        And just in discussions with                               from non expert; 403
    220:09        the -- our research team, you know, it was
    220:10        always the yellow side outdoors.

220:22 - 221:02   Babeu, Lorraine 2020-03-10                          0:15
    220:22        Q. And did you ever change your
    220:23        view that the green end should be used when
    220:24        firing small arms, indoor gun ranges?
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 230 of 345


    220:25        A. Did I change my view on that,
    221:01        that you should use the green?
    221:02        Q. Yeah.

221:05 - 221:12   Babeu, Lorraine 2020-03-10                          0:22
    221:05        THE WITNESS: When you fire the
    221:06        weapon indoors, you should use the
    221:07        green side.
    221:08        QUESTIONS BY MR. FIELDS:
    221:09        Q. And that was your view in 2002,
    221:10        and that is your view today?
    221:11        A. Oh, well, yeah. I mean, I have
    221:12        no reason to change it.

221:16 - 221:20   Babeu, Lorraine 2020-03-10                          0:17
    221:16        Q. I'm going to hand you what                              Re: [221:16 to 221:20]
    221:17        we're going to mark as Exhibit 2 to your                   Pltf Obj 802; lack of
    221:18        deposition, which is a February -- a                       foundation; 602
    221:19        February 2003 publication entitled "Fast
    221:20        Tracks."

221:23 - 222:01   Babeu, Lorraine 2020-03-10                          0:08
    221:23        Q. And our internal document                               Re: [221:23 to 222:01]
    221:24        reference number is DOD00011494.                           Pltf Obj 802; lack of
    221:25        Do you see that?                                           foundation; 602
    222:01        A. Uh-huh.

222:18 - 222:24   Babeu, Lorraine 2020-03-10                          0:21
    222:18        Q. Oh, that reminds me. When we
    222:19        were talking about Exhibit 1 and I asked you
    222:20        about the location of the Small Arms Weapons
    222:21        Branch of the Ordnance Center and School, and
    222:22        you said it was in Aberdeen, was that
    222:23        Aberdeen Proving Grounds?
    222:24        A. Correct.

222:25 - 223:06   Babeu, Lorraine 2020-03-10                          0:14
    222:25        Q. And I'd like to focus your                              Re: [222:25 to 223:06]
    223:01        attention, first of all, in the article that               Pltf Obj 802; lack of
    223:02        says, "Former science advisor needs device                 foundation; 602
    223:03        which he introduced into the Army, Combat
    223:04        Arms Earplugs."
    223:05        Do you see that?
    223:06        A. Yes.

224:01 - 224:07 Babeu, Lorraine 2020-03-10                            0:16
    224:01      Q. It says, "Mr. Mike Golden, who                            Re: [224:01 to 224:07]
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 231 of 345


    224:02        followed John as our SETAF science advisors,               Pltf Obj 802; lack of
    224:03        obtained 150 pairs of the earplugs for                     foundation; 602
    224:04        evaluation by SETAF soldiers during static
    224:05        target shooting."
    224:06        Do you see that?
    224:07        A. Yes.

225:04 - 225:18   Babeu, Lorraine 2020-03-10                          1:45
                                                                                                                                            602 OBJECTIONS WITHDRAWN,
    225:04        Q. If you turn to page 2 of the                            Re: [225:04 to 225:18]
                                                                                                                                            3/11/2021
    225:05        document, first column, it says, "Currently,               Pltf Obj 802; lack of
    225:06        Lieutenant Colonel Lorraine A. Babeu, Ph.D.,               foundation; 602
                                                                                                                                            REMAINING OBJECTIONS
    225:07        a military audiologist at the US Army
                                                                                                                                            SUSTAINED - 701; 802
    225:08        Research Laboratory, human research and
    225:09        engineering director, its visual and auditory
    225:10        processes branch, is working on a project to
    225:11        determine the impact the Combat Arms Earplug
    225:12        has on performance."
    225:13        Do you see that?
    225:14        A. Yes.
    225:15        Q. And with respect to what is
    225:16        being referenced here, at this time were you
    225:17        actually performing the localization study?
    225:18        A. Yes.

226:12 - 227:06   Babeu, Lorraine 2020-03-10                          1:36
    226:12        Q. It continues on. It says,                               Re: [226:12 to 227:06]
    226:13        "AMC-FAST then contacted Bruce Amrein" --                  Pltf Obj 802; lack of
    226:14        A. Amrein, uh-huh.                                         foundation; 602
    226:15        Q. -- "our quick reaction
    226:16        coordinator at the US Army Research
    226:17        Laboratory, Human Research and Engineering
    226:18        Directorate, where Bruce is also the chief,
    226:19        visual and auditory processes branch."
    226:20        Do you see that?
    226:21        A. Yep.
    226:22        Q. So was Bruce Amrein your
    226:23        supervisor?
    226:24        A. Yes.
    226:25        Q. It says, "Working with
    227:01        Lieutenant Colonel Lorraine A. Babeu, Ph.D.,
    227:02        who was assigned to Bruce's branch, they
    227:03        obtained 50 pair and made arrangements for
    227:04        their shipment on 6 February."
    227:05        Do you see that?
    227:06        A. Yes.

227:11 - 227:15 Babeu, Lorraine 2020-03-10                            0:07
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 232 of 345


    227:11        Q. The next sentence says, "The                            Re: [227:11 to 227:15]
    227:12        reaction to using the earplugs was that they               Pltf Obj 802; lack of
    227:13        were worth their weight in gold."                          foundation; 602
    227:14        Do you see that?
    227:15        A. Yes.

228:23 - 229:02   Babeu, Lorraine 2020-03-10                          0:13
    228:23        Q. While you were at the Army
    228:24        Research Laboratory, do you recall receiving
    228:25        feedback from any soldiers suggesting that
    229:01        the Combat Arms Earplug version 2 were not
    229:02        reducing sound as intended?

229:05 - 229:15   Babeu, Lorraine 2020-03-10                          0:23
    229:05        THE WITNESS: While at the lab?
    229:06        QUESTIONS BY MR. FIELDS:
    229:07        Q. Yes.
    229:08        A. Okay. I don't recall that.
    229:09        Q. Okay. As an audiologist
    229:10        working at the Army Research Laboratory,
    229:11        would you have been interested in
    229:12        understanding whether or not a particular
    229:13        hearing protection device was performing as
    229:14        expected?
    229:15        A. Yes.

230:19 - 231:06   Babeu, Lorraine 2020-03-10                          1:32
    230:19        When you were at the Army
    230:20        Research Laboratory --
    230:21        A. Right.
    230:22        Q. -- would it be of interest to
    230:23        you to learn if there was a hearing
    230:24        protection device being used by soldiers that
    230:25        did not adequately attenuate sound?
    231:01        A. Correct. Yes.
    231:02        Q. While you were at the Army
    231:03        Research Laboratory, did you learn of any
    231:04        hearing protection device being used by
    231:05        soldiers that did not adequately protect the
    231:06        soldiers' hearing?

231:09 - 231:09 Babeu, Lorraine 2020-03-10                            0:00
    231:09      THE WITNESS: No, huh-uh.

231:14 - 232:19 Babeu, Lorraine 2020-03-10                            1:12
    231:14      Q. Here you are on page 3 --
    231:15      A. I know. I should know better,
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 233 of 345


    231:16        right?
    231:17        Q. -- of the document.
    231:18        It is entitled "The Combat Arms
    231:19        Nonlinear Earplug."
    231:20        Do you see that?
    231:21        A. Yes.
    231:22        Q. And as a matter of fact, if you
    231:23        go to the prior page, there's a reference
    231:24        that says, "As a follow-up to this action,
    231:25        Lieutenant Colonel Babeu prepared a fact
    232:01        paper which provides the background and
    232:02        description of the Combat earplugs as well as
    232:03        the role played by the US Army Center for
    232:04        Health Promotion and Preventive Medicine,
    232:05        CHPPM. Her paper is provided on page 3."
    232:06        Do you see that?
    232:07        A. Uh-huh.
    232:08        Q. I read that correctly?
    232:09        A. Yes.
    232:10        Q. And on page 3, this is the fact
    232:11        paper that you prepared and that was
    232:12        published in the Fast Tracks digest?
    232:13        A. Right.
    232:14        Q. Do you recall preparing this
    232:15        fact paper relating to the Combat Arms
    232:16        Earplug?
    232:17        A. I don't recall this one, but --
    232:18        I don't recall this one, but it would not
    232:19        have been uncommon for me to do it.

232:24 - 233:20   Babeu, Lorraine 2020-03-10                          1:58
    232:24        Q. So what was your purpose of
    232:25        preparing fact papers like this regarding a
    233:01        hearing protection device?
    233:02        A. It would be just to describe
    233:03        the product and how it's supposed to be used
    233:04        and what it's supposed to do, and maybe
    233:05        somewhere in here, how it stacks up against
    233:06        what's currently in there.
    233:07        Q. Okay.
    233:08        A. Currently in our inventory.
    233:09        Q. The first paragraph of this
    233:10        fact paper says, "For the dismounted soldier
    233:11        or Marine, conventional hearing protection
    233:12        can interfere with the communication
    233:13        requirements of a mission when hearing
    233:14        protection is needed the most, i.e., firing
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 234 of 345


    233:15        weapons from dismounted positions."
    233:16        Do you see that?
    233:17        A. Yes.
    233:18        Q. First of all, what is a
    233:19        dismounted position?
    233:20        A. They're out of their vehicles.

234:09 - 234:25   Babeu, Lorraine 2020-03-10                          0:28
    234:09        In the second paragraph, last
    234:10        sentence --
    234:11        A. Okay.
    234:12        Q. -- you say, "In relative quiet,
    234:13        however" --
    234:14        A. Okay. Yes.
    234:15        Q. -- "conventional linear hearing
    234:16        protectors interfere with both speech
    234:17        communication and the detection of
    234:18        environmental combat sounds."
    234:19        Do you see that?
    234:20        A. Uh-huh.
    234:21        Q. What was your basis for making
    234:22        that statement?
    234:23        A. It's looking at the attenuation
    234:24        characteristics of earplugs in quiet. Okay?
    234:25        I mean, it is what it is.

235:01 - 235:12   Babeu, Lorraine 2020-03-10                          1:36
    235:01        In a quiet environment -- the
    235:02        complaint from the field was always: When I
    235:03        put the earplugs in, I can't hear anything.
    235:04        And the -- in the quiet
    235:05        environment, that's correct, because it's
    235:06        just the nature -- it's a quiet environment,
    235:07        and then you're bringing the person's hearing
    235:08        thresholds down more. Okay? So they can't
    235:09        hear.
    235:10        But in a noisy environment, you
    235:11        want it because you want to reduce that
    235:12        stimulation.

235:13 - 236:05   Babeu, Lorraine 2020-03-10                          1:43
    235:13        Q. In the next sentence you say,
    235:14        "The solution for the dismounted soldier or
    235:15        Marine is a nonlinear hearing protector that
    235:16        mitigates the hazard from weapons fire over a
    235:17        desired range but marginally interferes with
    235:18        required communications and detection of
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 235 of 345


    235:19        combat sounds such as vehicle noise, steps in
    235:20        leaves, closing of a rifle bolt, et cetera."
    235:21        Do you see that?
    235:22        A. Yes.
    235:23        Q. Did I read that correctly?
    235:24        A. Yes.
    235:25        Q. And how did you come to learn
    236:01        that a nonlinear hearing protector might
    236:02        mitigate the hazards from weapons fire over a
    236:03        desired range but marginally interfere with
    236:04        required communications and detection of
    236:05        combat sounds?

236:08 - 236:16   Babeu, Lorraine 2020-03-10                          0:21
    236:08        THE WITNESS: It would have
    236:09        been the information that we got from
    236:10        3M.
    236:11        QUESTIONS BY MR. FIELDS:
    236:12        Q. Prior to you joining the Army
    236:13        Research Lab in approximately 2001, were you
    236:14        familiar with the concept of a nonlinear
    236:15        hearing protector?
    236:16        A. No.

                                                                                             236:17 - 236:20 Babeu, Lorraine 2020-03-10                      0:12
                                                                                                 236:17      Q. Was the first nonlinear hearing
                                                                                                 236:18      protector that you became aware of the Combat

                                                                                                236:19       Arms version 2?
                                                                                                236:20       A. Was what?

236:21 - 238:08   Babeu, Lorraine 2020-03-10                          2:35
    236:21        Q. Was the first nonlinear hearing
    236:22        protector that you became aware of the Combat
    236:23        Arms version 2?
    236:24        A. Yes. Yes. Yes.
    236:25        Q. If you skip down to the fifth
    237:01        paragraph, you write, "The US Army Center for
    237:02        Health Promotion and Preventive Medicine,
    237:03        C-H-P-P-M, CHPPM, contributed to this
    237:04        development effort by recommending an
    237:05        American-made earplug, the UltraFit, to house
    237:06        the French filter, creating the color-coded
    237:07        scheme, and by performing blast
    237:08        overpressure -- overpressure testing."
    237:09        Do you see that?
    237:10        A. Yes.
                                                                 Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 236 of 345


    237:11        Q. Now, the US Army Center for
    237:12        Health Promotion and Preventive Medicine,
    237:13        CHPPM, that's where Doug Ohlin was?
    237:14        A. Yes.
    237:15        Q. With respect to this sentence
    237:16        about CHPPM's contribution, what was the
    237:17        source of this information?
    237:18        A. It would have been from Doug,
    237:19        CHPPM.
    237:20        Q. It says the -- continuing on,
    237:21        "The single-size UltraFit should accommodate
    237:22        most of our Combat Arms users."
    237:23        Do you see that?
    237:24        A. Yes.
    237:25        Q. And why did you reach the
    238:01        conclusion that the single-size UltraFit
    238:02        should accommodate most of our Combat Arms
    238:03        users?
    238:04        A. That would have been just what
    238:05        they told us.
    238:06        Q. And when you say "they," who
    238:07        are you referring to?
    238:08        A. Either 3M or Doug.

241:03 - 241:04 Babeu, Lorraine 2020-03-10                           0:02
    241:03      Q. Yeah. So when you were writing
    241:04      this fact paper --

241:06 - 241:11   Babeu, Lorraine 2020-03-10                         0:12
    241:06        Q. -- had you reached a conclusion
    241:07        that you thought it was better for users to
    241:08        be able to carry one earplug that provided
    241:09        impulse and steady-state noise protection as
    241:10        opposed to having two separate earplugs?
    241:11        A. Yes.

241:15 - 241:25   Babeu, Lorraine 2020-03-10                         0:27
    241:15        Q. And why did you reach that
    241:16        conclusion?
    241:17        A. It was just -- that was the
    241:18        whole thing about the Combat Arms Earplug.
    241:19        You're going to get the single-sided, the
    241:20        impulse noise protection, and you get the
    241:21        steady state, and you get it all one -- you
    241:22        know, one bang for your buck.
    241:23        Q. Okay. And why was that more
    241:24        beneficial in your view versus having to
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 237 of 345


    241:25        carry two earplugs?

242:03 - 242:10   Babeu, Lorraine 2020-03-10                          0:18
    242:03        THE WITNESS: Reduction of
    242:04        loss.
    242:05        QUESTIONS BY MR. FIELDS:
    242:06        Q. What's reduction of loss?
    242:07        A. You're out in the woods.
    242:08        You're out in the woods, and, you know,
    242:09        things get lost. So maybe it's just less --
    242:10        less cumbersome for the soldier. That's all.

246:14 - 247:05   Babeu, Lorraine 2020-03-10                          1:33
    246:14        Q. In the last sentence, you -- of
    246:15        the document, you say, "In the Combat Arms
    246:16        Earplug, we finally have a hearing protector
    246:17        that protects without impairing military
    246:18        effectiveness."
    246:19        Do you see that?
    246:20        A. Uh-huh.
    246:21        Q. You do see that?
    246:22        A. Yeah.
    246:23        Q. Okay. At the time that you
    246:24        wrote that, did you believe that to be a true
    246:25        statement?
    247:01        A. Yes.
    247:02        Q. And during the entire time that
    247:03        you were at the Army Research Laboratory, did
    247:04        you believe that to be a true statement?
    247:05        A. Yeah.

                                                                                             247:06 - 247:07 Babeu, Lorraine 2020-03-10              0:01
                                                                                                 247:06      Q. Do you still believe that is a              Re: [247:06 to 247:07]
                                                                                                 247:07      true statement?                                Def Obj Hearsay (801, 802);     OVERRULED - Defendants opened
                                                                                                                                                            Relevance (401, 402)Prejudice   the door
                                                                                                                                                            (403)

                                                                                             247:10 - 247:23   Babeu, Lorraine 2020-03-10            0:17
                                                                                                 247:10        THE WITNESS: I don't know. I                 Re: [247:10 to 247:13]
                                                                                                 247:11        mean, you got everybody saying that          Def Obj Hearsay (801,802);
                                                                                                 247:12        it's defective, so it wouldn't be            Relevance (401, 402);
                                                                                                 247:13        true.                                        Prejudice (403)
                                                                                                 247:14        QUESTIONS BY MR. FIELDS:
                                                                                                 247:15        Q. Do you know one way or the
                                                                                                                                                                                            OVERRULED - Defendants opened
                                                                                                 247:16        other whether it's true now?
                                                                                                                                                                                            the door; Not hearsay because not
                                                                                                 247:17        A. Well, you've got these people
                                                                                                                                                                                            offered for truth
                                                                                                 247:18        that say it's not true, so...
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 238 of 345


                                                                                               247:19   I haven't done any research
                                                                                               247:20   with it, but --
                                                                                               247:21   Q. So you don't know one way or
                                                                                               247:22   another?
                                                                                               247:23   A. Right.

248:15 - 249:03   Babeu, Lorraine 2020-03-10                          1:07
    248:15        While you were at the research
    248:16        laboratory --
    248:17        A. Right.
    248:18        Q. -- did you see or hear any data
    248:19        that caused you to question whether the
    248:20        statements you wrote --
    248:21        A. No, huh-uh.
    248:22        Q. -- on page 3 --
    248:23        A. Right.
    248:24        Q. -- which is, "In the Combat
    248:25        Arms Earplug, we finally have a hearing
    249:01        protector that protects without impairing
    249:02        military effectiveness"?
    249:03        A. Right.

249:06 - 249:06 Babeu, Lorraine 2020-03-10                            0:00
    249:06      THE WITNESS: No.

256:06 - 257:05   Babeu, Lorraine 2020-03-10                          2:35
    256:06        Q. Dr. Babeu, I'm handing you what
    256:07        has been marked as Exhibit 4, which is a
    256:08        document that bears 3M's internal control
    256:09        number DOD1314. It starts with -004 and ends
    256:10        with DOD00001314-19.
    256:11        Do you see that?
    256:12        A. Yes.
    256:13        Q. Okay. Now, we talked a little
    256:14        bit earlier in this deposition about some
    256:15        research that you were performing at the Army
    256:16        Research Laboratory regarding sound
    256:17        localization.
    256:18        A. Uh-huh, yes.
    256:19        Q. Now, can you tell us what this
    256:20        document, which says its protocol
    256:21        ARL 20098-02005 -- it says, "Project title,
    256:22        detection, recognition and sound localization
    256:23        abilities of human listener wearing various
    256:24        headgear and earplugs."
    256:25        Do you see that?
    257:01        A. Yes.
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 239 of 345


    257:02        Q. And was that the research
    257:03        project that you were performing in early
    257:04        2000s at the Army Research Laboratory?
    257:05        A. Correct, uh-huh.

257:15 - 258:10   Babeu, Lorraine 2020-03-10                          1:59
    257:15        Q. As part of your research for
    257:16        the Army Research Laboratory, did you
    257:17        typically have to submit a written protocol?
    257:18        A. Yes.
    257:19        Q. Okay. What was the purpose of
    257:20        submitting a written protocol prior to
    257:21        performing the research?
    257:22        A. Well, you have to go through
    257:23        the human use committee to make sure that
    257:24        whatever you were going to do was in
    257:25        compliance with human protection rules and
    258:01        regulations.
    258:02        You get approval from, like,
    258:03        your lead. Like that would be Tom, okay, Tom
    258:04        Letowski. We get approval from him. And --
    258:05        because everybody wants it to make sense,
    258:06        what you're doing, and that your hypothesis
    258:07        makes sense and all of that stuff.
    258:08        So that would be the purpose of
    258:09        writing everything out, is to get the
    258:10        appropriate approvals.

259:12 - 260:08   Babeu, Lorraine 2020-03-10                          1:54
    259:12        guess the question is: At some point in
    259:13        time, was there a final written protocol that
    259:14        was approved for your project?
    259:15        A. Yes, and this is it.
    259:16        Q. Okay. You actually have on
    259:17        this document you as the principal
    259:18        investigator?
    259:19        A. Yes.
    259:20        Q. What was -- what is -- and
    259:21        there's also a listing of associate
    259:22        investigator.
    259:23        Do you see that?
    259:24        A. Yes.
    259:25        Q. And the associate
    260:01        investigators, there are two listed:
    260:02        Dr. Letowski --
    260:03        A. Uh-huh.
    260:04        Q. -- and Timothy Mermagen?
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 240 of 345


    260:05        A. Mermagen, uh-huh.
    260:06        Q. So what's the difference
    260:07        between the principal investigator and the
    260:08        associate investigator on this project?

260:09 - 260:25   Babeu, Lorraine 2020-03-10                          1:47
    260:09        A. I developed the idea. I wrote
    260:10        the protocol for it. Tom would -- okay. So
    260:11        as the principal investigator, you're the
    260:12        person that came up with the idea, wrote the
    260:13        protocol for the idea, and you'll be in
    260:14        charge of the study itself as it goes
    260:15        through. And then you're responsible for
    260:16        writing up the results and eventually getting
    260:17        it published.
    260:18        Q. And so you came up with the
    260:19        idea to perform this project, which was
    260:20        "Detection, recognition and sound
    260:21        localization abilities of human listener
    260:22        wearing various headgear and earplugs"?
    260:23        A. Right.
    260:24        Q. And why was this -- why was
    260:25        this a topic you were interested in?

261:01 - 261:16   Babeu, Lorraine 2020-03-10                          1:55
    261:01        A. Well, it was a localization
    261:02        lab, okay, so your study was going to deal
    261:03        with that. And this -- the Combat Arms
    261:04        Earplug was very different than what was
    261:05        already in the system, and so we wanted to
    261:06        make sure -- because at that time, the
    261:07        developers were coming up with new helmets,
    261:08        new gear for the soldiers, so we just wanted
    261:09        to make sure that if we used this Combat Arms
    261:10        Earplug, how does it work when you have it --
    261:11        having to function in real life. In real
    261:12        life it's -- you got the helmet on, you've
    261:13        got gear on and things of that nature.
    261:14        Q. And when you're talking about
    261:15        the developers, you're talking about
    261:16        developers at the US Army?

261:19 - 261:25   Babeu, Lorraine 2020-03-10                          0:19
    261:19        THE WITNESS: Yeah. I mean,
    261:20        developers for the lab. You know,
    261:21        because you've got ARL, Army Research
    261:22        Lab, and they're developers who are
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 241 of 345


    261:23        developing products, all types, okay?
    261:24        And HRED was just a directorate within
    261:25        the Army Research Lab.

263:09 - 264:09   Babeu, Lorraine 2020-03-10                          1:03
    263:09        So it says, "Since the Combat
    263:10        Arms Earplug is new to the Army's inventory
    263:11        of personal protective equipment, there has
    263:12        been little research done by the US Army to
    263:13        determine the effect of the plug on human
    263:14        performance."
    263:15        Do you see that?
    263:16        A. Yes.
    263:17        Q. What did you mean by "effect on
    263:18        human performance"?
    263:19        A. Well, what I said earlier,
    263:20        okay? So a good example is Mr. Hickey's
    263:21        letter, okay?
    263:22        If you've got the earplug in
    263:23        and you're working and head movements, it
    263:24        gets caught up on clothing and things of that
    263:25        nature, that's an effect on human
    264:01        performance. Because you don't want to have
    264:02        to stop and keep putting the earplug in, and
    264:03        you don't want to go without the earplug.
    264:04        Okay?
    264:05        So for us at the lab at that
    264:06        time, that would have been our focus. It's
    264:07        like, great, we've got this new earplug, but
    264:08        how does it work when you put it with
    264:09        everything else that the soldiers use.

264:18 - 265:13   Babeu, Lorraine 2020-03-10                          1:56
    264:18        paragraph under there. It says, "The project
    264:19        consists of two listening tasks. The first
    264:20        task involves sound source detection,
    264:21        recognition and localization."
    264:22        Do you see that?
    264:23        A. Yes.
    264:24        Q. "The second task is a speech
    264:25        recognition task using two types of stimuli."
    265:01        Do you see that?
    265:02        A. Yes.
    265:03        Q. Now, first of all, let's focus
    265:04        on the first task that you have listed here,
    265:05        which is the sound source detection,
    265:06        recognition and localization.
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 242 of 345


    265:07        Okay?
    265:08        A. Right.
    265:09        Q. At this point in time in the
    265:10        early 2000s, did your lab have the expertise
    265:11        to perform tests to evaluate products -- the
    265:12        Combat Arms Earplugs' effect on sound source
    265:13        detection, recognition and localization?

265:16 - 265:23   Babeu, Lorraine 2020-03-10                          0:13
    265:16        THE WITNESS: Yeah.
    265:17        QUESTIONS BY MR. FIELDS:
    265:18        Q. Did the lab have the equipment
    265:19        that you needed in order to evaluate the
    265:20        Combat Arms Earplug version 2's effect on
    265:21        sound source detection, recognition and
    265:22        localization?
    265:23        A. Yes.

266:02 - 266:18   Babeu, Lorraine 2020-03-10                          1:43
    266:02        Q. Do you know whether or not the
    266:03        lab had performed similar type testing in the
    266:04        past, before this project?
    266:05        A. Similar type testing of other
    266:06        things. But the localization, that's the
    266:07        whole -- that's what localization is all
    266:08        about. That's what they do.
    266:09        Q. Now, the second task that is
    266:10        listed here is a speech recognition task
    266:11        using two types of stimuli.
    266:12        Do you see that?
    266:13        A. Yeah.
    266:14        Q. At the time that you submitted
    266:15        this protocol, did your lab have the
    266:16        expertise to perform tests on -- to evaluate
    266:17        the Combat Arms Earplug version 2's effect on
    266:18        speech recognition?

266:21 - 267:08   Babeu, Lorraine 2020-03-10                          1:44
    266:21        THE WITNESS: Yes.
    266:22        QUESTIONS BY MR. FIELDS:
    266:23        Q. Did it have the equipment to
    266:24        perform tests to evaluate the Combat Arms
    266:25        Earplug's effect on speech recognition?
    267:01        A. Yes.
    267:02        Q. We talked a little bit earlier
    267:03        about some of the results of the localization
    267:04        research.
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 243 of 345


    267:05        Do you recall completing the
    267:06        research involving speech recognition?
    267:07        A. Do I recall completing this
    267:08        project? Yeah.

269:09 - 269:16   Babeu, Lorraine 2020-03-10                          0:15
    269:09        Q. And it says that this project
    269:10        will include three different experiments.
    269:11        Do you see that?
    269:12        A. Yes.
    269:13        Q. And this is for the -- this is
    269:14        actually for the sound source detection and
    269:15        recognition localization study?
    269:16        A. Yes.

270:03 - 270:09   Babeu, Lorraine 2020-03-10                          0:15
    270:03        Q. And it lists various conditions
    270:04        for each of the experiments?
    270:05        A. Uh-huh.
    270:06        Q. Now, do you recall as you sit
    270:07        here today actually performing the experiment
    270:08        using all of these different conditions?
    270:09        A. Yes.

                                                                                             270:10 - 270:25   Babeu, Lorraine 2020-03-10                      1:46
                                                                                                 270:10        Q. Okay. And do you recall
                                                                                                 270:11        writing up a report that provided the results
                                                                                                 270:12        and conclusions of your research using these
                                                                                                 270:13        various project conditions?
                                                                                                 270:14        A. I don't recall this one. I
                                                                                                 270:15        mean, if you have it...
                                                                                                 270:16        Q. We don't, yeah.
                                                                                                 270:17        A. Because if you have it, then
                                                                                                 270:18        you know I did.
                                                                                                 270:19        Q. Okay.
                                                                                                 270:20        Do you recall what conclusions,
                                                                                                 270:21        if any, you reached regarding the Combat Arms
                                                                                                 270:22        Earplug's version 2's effect on speech
                                                                                                 270:23        recognition?
                                                                                                 270:24        A. For this study, I don't recall.
                                                                                                 270:25        I don't recall the results of this at all.

271:05 - 271:22   Babeu, Lorraine 2020-03-10                          1:42
    271:05        Q. So if we go to page 6 of the
    271:06        document, and I want to look at -- under the
    271:07        speech recognition task.
    271:08        Do you see that?
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 244 of 345


    271:09        A. Uh-huh.
    271:10        Q. And it talks about "In the
    271:11        speech recognition task, a target word,
    271:12        Modified Rhyme Test, and phrase, Callsign
    271:13        Acquisition Test, will be presented through a
    271:14        loud speaker, and the soldier's task will be
    271:15        to identify the word or a phrase from a list
    271:16        of possibilities presented on the computer
    271:17        screen and provide a response using a numeric
    271:18        keypad."
    271:19        Do you see that?
    271:20        A. Uh-huh.
    271:21        Q. Yes or no?
    271:22        A. Yes, uh-huh.

272:11 - 272:15   Babeu, Lorraine 2020-03-10                          0:12
    272:11        Q. And do you recall performing
    272:12        this speech recognition task with the Combat
    272:13        Arms Earplug where you used the Modified
    272:14        Rhyme Test and the Callsign Acquisition Test?
    272:15        A. Yes.

273:24 - 274:03   Babeu, Lorraine 2020-03-10                          1:45
    273:24        Q. All right. Just for the sake
    273:25        of convenience, I'm going to refer back to a
    274:01        document that you were examined on earlier --
    274:02        A. Uh-huh.
    274:03        Q. -- which is P1553.

274:15 - 275:03   Babeu, Lorraine 2020-03-10                          1:54
    274:15        First of all, with respect to
    274:16        page number 1 of P1553.1, this is an abstract
    274:17        entitled "Sound localization wearing
    274:18        level-dependent HPD, Combat Arms Earplug."
    274:19        A. Correct.
    274:20        Q. Now, at the bottom of this, it
    274:21        indicates -- it has a reference to NHCA
    274:22        Spectrum, volume 21, supplement 1, 2004.
    274:23        Do you see that?
    274:24        A. Uh-huh, yes.
    274:25        Q. It also indicates that the
    275:01        authors are you, Ms. Binseel, Dr. Letowski.
    275:02        Those are the three authors?
    275:03        A. Correct.

275:15 - 275:23 Babeu, Lorraine 2020-03-10                            0:28
    275:15      Q. Okay. Do you recall submitting
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 245 of 345


    275:16        an abstract to the NHCA Spectrum regarding
    275:17        the research you had performed on sound
    275:18        localization?
    275:19        A. Yes.
    275:20        Q. And what was the purpose of
    275:21        providing the abstract to the NHCA Spectrum?
    275:22        A. I wanted to be able to present
    275:23        at the conference.

276:10 - 276:22   Babeu, Lorraine 2020-03-10                          1:31
    276:10        Q. With respect to the
    276:11        conference -- and we'll talk a little bit
    276:12        about the conference later.
    276:13        But was this a conference that
    276:14        was attended by other personnel from the US
    276:15        military?
    276:16        A. Yes.
    276:17        Q. So was one of your purposes to
    276:18        make sure that the fellow members of the US
    276:19        military received information on the testing
    276:20        that you were doing as far as sound
    276:21        localization testing on the earplug?
    276:22        A. Yes.

277:07 - 277:19   Babeu, Lorraine 2020-03-10                          0:26
    277:07        Q. Okay. In the -- near the end
    277:08        of the first paragraph, it says, "The purpose
    277:09        of this project was to determine the effects
    277:10        of the CAE on the soldier's ability to
    277:11        localize sound sources in various listening
    277:12        conditions."
    277:13        Do you see that?
    277:14        A. Yes.
    277:15        Q. Why did you deem it important
    277:16        to understand or determine the effects of the
    277:17        CAE on the soldier's ability to localize
    277:18        sound sources in various listening
    277:19        conditions?

277:22 - 278:06   Babeu, Lorraine 2020-03-10                          0:20
    277:22        THE WITNESS: Well, that was
    277:23        the claim to fame of the
    277:24        single-sided -- you know, the yellow
    277:25        side of the Combat Arms Earplug. The
    278:01        claim to fame was, hey, you wear this,
    278:02        and you'll be able to hear like
    278:03        normal.
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 246 of 345


    278:04        Well, "like normal" involves
    278:05        localization. So that's why we would
    278:06        do it, do the research.

278:08 - 279:08   Babeu, Lorraine 2020-03-10                          1:00
    278:08        Q. And it outlines in general
    278:09        terms that you had the -- the abstract says
    278:10        you had three groups of 12 listeners, each
    278:11        were used as participants. Group 1 used the
    278:12        yellow side of the Combat Arms Earplug,
    278:13        Group 2 used the green side of the earplug,
    278:14        and Group 3 used the E-A-R foam plug.
    278:15        Do you see that?
    278:16        A. Yes.
    278:17        Q. And is that consistent with the
    278:18        design of the experiment?
    278:19        A. Yes.
    278:20        Q. It continues on. "Within each
    278:21        group, there were four listening conditions:
    278:22        open ears in quiet and noise, and protected
    278:23        ears in quiet and noise."
    278:24        Do you see that?
    278:25        A. Yes.
    279:01        Q. What does it mean when you say
    279:02        "open ears in quiet and noise"?
    279:03        A. No earplug.
    279:04        Q. So open ears in quiet and noise
    279:05        means that the listeners would not be wearing
    279:06        earplugs in a quiet environment and then also
    279:07        in a noisy environment?
    279:08        A. Correct.

279:09 - 280:01   Babeu, Lorraine 2020-03-10                          1:44
    279:09        Q. You also say there's going to
    279:10        be a setup with protected ears in quiet and
    279:11        noise.
    279:12        Do you see that? Same
    279:13        sentence?
    279:14        A. Yes, uh-huh.
    279:15        Q. And the protected ears were
    279:16        when the individuals were wearing some type
    279:17        of hearing protection device?
    279:18        A. Right, yes.
    279:19        Q. And then you go on to say that
    279:20        "participants were asked to localize various
    279:21        speech and environmental stimuli."
    279:22        Do you see that?
                                                                 Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 247 of 345


    279:23        A. Yes.
    279:24        Q. In your view, was it important
    279:25        that soldiers be able to localize various
    280:01        speech and environmental stimuli?

280:04 - 280:19   Babeu, Lorraine 2020-03-10                         0:29
    280:04        THE WITNESS: For the earplug
    280:05        to -- when I was doing this research,
    280:06        that was important.
    280:07        QUESTIONS BY MR. FIELDS:
    280:08        Q. Okay. It says, "Data
    280:09        comparisons for all three earplugs has not
    280:10        revealed any significant differences in
    280:11        soldier performance, although the yellow,
    280:12        level-dependent earplug resulted in slightly
    280:13        better performance than two others."
    280:14        Do you see that?
    280:15        A. Yes.
    280:16        Q. And why did you reach that
    280:17        conclusion?
    280:18        A. Why? I mean, the statistics
    280:19        probably said that.

280:23 - 281:06   Babeu, Lorraine 2020-03-10                         0:26
    280:23        Q. Now, if we'll continue on, I'm
    280:24        just going to use the black and white
    280:25        versions that are a part of this
    281:01        Exhibit P1553.
    281:02        A. Okay.
    281:03        Q. And that's continuing on on
    281:04        pages 2 through 5.
    281:05        Do you see that?
    281:06        A. Yes.

281:07 - 281:13   Babeu, Lorraine 2020-03-10                         0:23
    281:07        Q. Okay. And these were the
    281:08        slides that you presented at the 2004 NHCA
    281:09        annual meeting?
    281:10        A. Correct.
    281:11        Q. With respect to your
    281:12        presentation, were there members of the US
    281:13        military that attended?

281:16 - 281:18   Babeu, Lorraine 2020-03-10                         0:03
    281:16        THE WITNESS: This is a
    281:17        conference that military people
    281:18        attend.
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 248 of 345



                                                                                             281:22 - 281:25   Babeu, Lorraine 2020-03-10                    0:09
                                                                                                 281:22        Q. Do you know whether anyone from
                                                                                                 281:23        the US military attended your presentation?
                                                                                                 281:24        A. I would -- I don't know, but I
                                                                                                 281:25        would highly suspect that they did.

282:04 - 282:14   Babeu, Lorraine 2020-03-10                          0:29
    282:04        Q. If you look on page 2, the
    282:05        third slide says "Level-Dependent HPD" on it?
    282:06        A. Yes.
    282:07        Q. And it says, "Little
    282:08        attenuation at low noise levels."
    282:09        Do you see that?
    282:10        A. Yes.
    282:11        Q. And did you come to learn that
    282:12        the Combat Arms Earplug version 2 had some
    282:13        amount of attenuation even at low noise
    282:14        levels?

282:17 - 283:02   Babeu, Lorraine 2020-03-10                          0:22
    282:17        THE WITNESS: That would have
    282:18        been information that would have come
    282:19        from the REAT.
    282:20        QUESTIONS BY MR. FIELDS:
    282:21        Q. Okay. And you reviewed that
    282:22        information?
    282:23        A. Yep.
    282:24        Q. And based on reviewing that
    282:25        information, you reached the conclusion that
    283:01        the Combat Arms Earplug had little
    283:02        attenuation at low noise levels?

283:05 - 283:05 Babeu, Lorraine 2020-03-10                            0:00
    283:05      THE WITNESS: Right.

283:18 - 284:07   Babeu, Lorraine 2020-03-10                          1:50
    283:18        Q. If you go to the next page, so
    283:19        page 3, and there's a slide that says
    283:20        "Experimental Factors."
    283:21        Do you see that?
    283:22        A. Yes.
    283:23        Q. And the slide that has
    283:24        experimental factors lists whether -- the
    283:25        types of earplugs or no earplug that was used
    284:01        in your experiment?
    284:02        A. Correct.
                                                                 Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 249 of 345


    284:03        Q. And so in this experiment you
    284:04        compared the four different earplugs, and
    284:05        also no earplug, and the effect on the
    284:06        subject's localization of sound?
    284:07        A. Correct.

284:08 - 284:14   Babeu, Lorraine 2020-03-10                         0:22
    284:08        Q. If you move over to the next
    284:09        page, Mr. Buchanan asked you some questions
    284:10        about this, but I want to ask you about this
    284:11        slide. There's a slide that says, "Method
    284:12        Earplug Fitting."
    284:13        Do you see that?
    284:14        A. Oh, okay. Yeah.

284:22 - 285:17   Babeu, Lorraine 2020-03-10                         1:43
    284:22        Q. And there's a slide that says,
    284:23        "Earplug Fitting."
    284:24        A. Uh-huh.
    284:25        Q. And it says, "Prior to an
    285:01        earplug use treatment, proper earplug
    285:02        insertion demonstrated."
    285:03        Do you see that?
    285:04        A. Yes.
    285:05        Q. Who provided the demonstration
    285:06        to the subjects?
    285:07        A. It would have been me.
    285:08        Q. And then it says -- the next
    285:09        dash says, "Unless grossly wrong,
    285:10        experimenter did not tamper with fit of
    285:11        earplug."
    285:12        Do you see that?
    285:13        A. Yes.
    285:14        Q. Do you recall any instances
    285:15        where any of the experimenters had to tamper
    285:16        with the fit of the earplugs?
    285:17        A. I don't recall, huh-uh.

                                                                                            285:18 - 286:13   Babeu, Lorraine 2020-03-10                      1:18
                                                                                                285:18        Q. And I think you indicated
                                                                                                285:19        earlier that the experimenters did not
                                                                                                285:20        instruct the subjects to fold over the
                                                                                                285:21        opposite flange of the earplugs before -- the
                                                                                                285:22        Combat Arms Earplugs before inserting them?
                                                                                                285:23        A. Okay. So let's clarify.
                                                                                                285:24        Q. Okay.
                                                                                                285:25        A. What do you mean by "fold
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 250 of 345


                                                                                               286:01   over"?
                                                                                               286:02   Q. Okay. I don't have a set of
                                                                                               286:03   the earplugs, but if you look at the
                                                                                               286:04   picture...
                                                                                               286:05   So if you look at P0715.2.
                                                                                               286:06   When -- I think -- and
                                                                                               286:07   Mr. Buchanan can correct me if I'm wrong, but
                                                                                               286:08   when either of us are talking about folding
                                                                                               286:09   over the opposite end, it means that if you
                                                                                               286:10   were going to insert the yellow end into your
                                                                                               286:11   ear, you would fold over the flange backwards
                                                                                               286:12   of the --
                                                                                               286:13   A. Oh, no, huh-uh.

286:14 - 286:18   Babeu, Lorraine 2020-03-10                          0:10
    286:14        Q. Okay. Are you aware of any of
    286:15        the subjects folding over the opposite flange
    286:16        when inserting the Combat Arms Earplug
    286:17        version 2?
    286:18        A. No.

287:21 - 288:23   Babeu, Lorraine 2020-03-10                          1:21
    287:21        And specifically I want to look
    287:22        at the slide on P1553.5 that has the heading,
    287:23        "Results, No Noise."
    287:24        Do you see that?
    287:25        A. Correct, uh-huh.
    288:01        Q. And that's the -- your
    288:02        experimental results when there was quiet?
    288:03        A. Correct.
    288:04        Q. And one of the things that you
    288:05        did in this slide is you have a column that
    288:06        has your listening condition, and then you
    288:07        have a column that says your average error.
    288:08        Do you see that?
    288:09        A. Yes.
    288:10        Q. And what do you mean by the
    288:11        average error column? What's in the average
    288:12        error column?
    288:13        A. The number of errors. The
    288:14        average of the number of errors.
    288:15        Q. Okay. And with respect to this
    288:16        slide, which is on P1553.5, when there was no
    288:17        noise, the subjects with no earplug had the
    288:18        best ability to localize?
    288:19        A. Right.
    288:20        Q. And then the users that were
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 251 of 345


    288:21        wearing the Combat Arms Earplug yellow end
    288:22        had the next best ability to localize sound?
    288:23        A. Correct.

289:08 - 290:12   Babeu, Lorraine 2020-03-10                          2:40
    289:08        Q. Now, if we go over to page
    289:09        P11 -- 1553.6, there is a slide that says,
    289:10        "Results, Noise."
    289:11        Do you see that?
    289:12        A. Yes.
    289:13        Q. And that is the results of your
    289:14        experiments when the users were subjected to
    289:15        some level of noise?
    289:16        A. Correct.
    289:17        Q. And in the experimental setup
    289:18        with noise, the subjects that were not
    289:19        wearing an earplug were better able to
    289:20        localize the sound?
    289:21        A. Yes.
    289:22        Q. And then the users wearing the
    289:23        Combat Arms Earplug green had the next lowest
    289:24        level at 25?
    289:25        A. Yes.
    290:01        Q. And then the single-ended --
    290:02        those were in the single-ended --
    290:03        single-sided earplug and the Combat Arms
    290:04        yellow were tied for the next lowest?
    290:05        A. Correct.
    290:06        Q. And the single-sided is what is
    290:07        commonly called the French plug?
    290:08        A. Right.
    290:09        Q. And the earplug -- the subjects
    290:10        who were wearing the Classic foam earplug had
    290:11        the lowest ability to localize sounds?
    290:12        A. Correct.

290:13 - 291:11   Babeu, Lorraine 2020-03-10                          1:01
    290:13        Q. And the last slide that is on
    290:14        page P1553.6 is the summary slide.
    290:15        Do you see that?
    290:16        A. Right, uh-huh.
    290:17        Q. And it says, "With background
    290:18        noise, overall performance better with all
    290:19        earplugs."
    290:20        Do you see that?
    290:21        A. Correct, uh-huh.
    290:22        Q. And what did you mean by that?
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 252 of 345


    290:23        A. If you compared the noise
    290:24        versus no noise, or no noise versus noise, it
    290:25        turns out there were less errors in the noise
    291:01        condition than in quiet.
    291:02        Q. And then you say, "Overall, the
    291:03        level-dependent earplugs performed better
    291:04        than the standard earplug."
    291:05        Do you see that?
    291:06        A. Yes.
    291:07        Q. And what was the standard
    291:08        earplug? What's that reference to?
    291:09        A. The E-A-R.
    291:10        Q. The E-A-R Classic foam?
    291:11        A. Correct.

291:12 - 291:16   Babeu, Lorraine 2020-03-10                          0:13
    291:12        Q. And the level-dependent
    291:13        earplugs would be the single-sided French
    291:14        plug and the yellow end of the Combat Arms
    291:15        Earplug?
    291:16        A. Yes.

293:02 - 293:06   Babeu, Lorraine 2020-03-10                          0:17
    293:02        Q. Okay. So based on your
    293:03        research, are you able to determine whether
    293:04        or not users of Combat Arm version 2 earplugs
    293:05        would be able to adequately localize sounds
    293:06        in either a quiet or noisy environment?

293:09 - 293:15   Babeu, Lorraine 2020-03-10                          0:13
    293:09        THE WITNESS: On this?
    293:10        QUESTIONS BY MR. FIELDS:
    293:11        Q. Yeah.
    293:12        A. Okay. They had less errors in
    293:13        noise.
    293:14        Q. As compared to --
    293:15        A. To in quiet.

                                                                                             293:16 - 293:21   Babeu, Lorraine 2020-03-10                    0:11
                                                                                                 293:16        Q. Okay. So was one of the things
                                                                                                 293:17        you were trying to do was to figure out
                                                                                                 293:18        whether or not users of the Combat Arms
                                                                                                 293:19        Earplug version 2 could adequately localize
                                                                                                 293:20        sounds in the field?
                                                                                                 293:21        A. Yes.

                                                                                             293:25 - 294:05 Babeu, Lorraine 2020-03-10                      0:16
                                                                 Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 253 of 345


                                                                                              293:25   Q. And did this research allow you
                                                                                              294:01   to research a conclusion on that particular
                                                                                              294:02   issue?
                                                                                              294:03   A. Not for the fields, because it
                                                                                              294:04   wasn't a field study. It was a controlled
                                                                                              294:05   environment like this.

294:06 - 294:10   Babeu, Lorraine 2020-03-10                         0:15
    294:06        Q. Okay. Were you able to reach
    294:07        any conclusions based on the laboratory
    294:08        research regarding the ability of the Combat
    294:09        Arms Earplug version 2 to permit users to
    294:10        localize sounds?

294:13 - 294:25   Babeu, Lorraine 2020-03-10                         0:29
    294:13        THE WITNESS: They had less
    294:14        errors.
    294:15        QUESTIONS BY MR. FIELDS:
    294:16        Q. And what does it mean, "they
    294:17        had less errors"?
    294:18        A. Okay. So less errors in a
    294:19        quiet environment.
    294:20        To -- just coming from an
    294:21        audiology standpoint, to say that this would
    294:22        allow you to localize better, I just -- we
    294:23        didn't get there from this. It just kind of
    294:24        helped us -- you'd need more research to
    294:25        actually come up and make that claim.

295:17 - 295:21   Babeu, Lorraine 2020-03-10                         0:28
    295:17        Q. Okay. Dr. Babeu, we're going
    295:18        to hand you what we have marked as Exhibit
    295:19        Number 5. And Exhibit Number 5 is a -- is
    295:20        entitled "Sail the Sound, 29th Annual NHCA
    295:21        Hearing Conservation Conference."

296:14 - 296:19   Babeu, Lorraine 2020-03-10                         0:17
    296:14        Q. And the abstract that is on
    296:15        page 24 is a conference abstract that you
    296:16        provided to the NHCA in the hopes that they
    296:17        would accept the abstract and allow you to
    296:18        present your results at the conference?
    296:19        A. Correct.

296:23 - 297:02 Babeu, Lorraine 2020-03-10                           0:09
    296:23      Q. And eventually the NHCA did
    296:24      accept your abstract --
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 254 of 345


    296:25        A. Yes.
    297:01        Q. -- and permit you to give a
    297:02        presentation at the annual conference?

297:05 - 297:22   Babeu, Lorraine 2020-03-10                          1:48
    297:05        THE WITNESS: Yes.
    297:06        QUESTIONS BY MR. FIELDS:
    297:07        Q. And if you turn to page 18 of
    297:08        the document, you'll see sort of an agenda or
    297:09        timetable.
    297:10        Do you see that?
    297:11        A. Yes.
    297:12        Q. And you see that on Saturday,
    297:13        February 21st, from 11:50 to 12:10 p.m., you
    297:14        were scheduled to give the talk "Sound
    297:15        Localization Wearing Level-Dependent HPD
    297:16        Combat Arms Earplugs."
    297:17        Do you see that?
    297:18        A. Yes.
    297:19        Q. And do you recall giving the
    297:20        presentation that is outlined in the abstract
    297:21        that is included in Exhibit 5?
    297:22        A. Yes.

297:23 - 298:03   Babeu, Lorraine 2020-03-10                          0:14
    297:23        Q. One of the things in the sound
    297:24        localization study, one of the types of
    297:25        earplugs that you used was the foam earplug,
    298:01        the E-A-R Classic foam earplug.
    298:02        Do you recall that?
    298:03        A. Yes.

298:18 - 299:05   Babeu, Lorraine 2020-03-10                          1:47
    298:18        Q. Was the E-A-R foam plug a plug
    298:19        that was made available to members of the US
    298:20        military at the time?
    298:21        A. Yes.
    298:22        Q. And when you were at the Army
    298:23        Research Laboratory in the 2001 to 2005 time
    298:24        period, did you have experience wearing the
    298:25        E-A-R Classic foam plug?
    299:01        A. Yes.
    299:02        Q. Okay. And were you aware of
    299:03        other members of the US military using the
    299:04        E-A-R Classic foam plug?
    299:05        A. Yes.
                                                                 Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 255 of 345


307:02 - 307:13   Babeu, Lorraine 2020-03-10                         1:39
    307:02        Q. I want to talk with you now
    307:03        about your research on the -- involving
    307:04        DPOAE.
    307:05        Okay?
    307:06        A. Okeydoke.
    307:07        Q. And we talked about that a
    307:08        little earlier --
    307:09        A. Okay.
    307:10        Q. -- and that was -- was that a
    307:11        separate research project versus the sound
    307:12        localization project?
    307:13        A. Yes.

308:18 - 310:07   Babeu, Lorraine 2020-03-10                         2:28
    308:18        Now, with respect to the DPOAE
    308:19        project, who came up with the idea?
    308:20        A. Of using DPOAEs?
    308:21        Q. Uh-huh.
    308:22        A. I probably did.
    308:23        Q. Okay. And why did you want to
    308:24        evaluate DPOAE after small arms fire when
    308:25        using level-dependent hearing protection?
    309:01        A. The whole thing about DPOAEs,
    309:02        or otoacoustic measures, is that they're a
    309:03        little bit more sensitive than the
    309:04        traditional pure tone audiogram.
    309:05        Q. And what do you mean, they're
    309:06        more sensitive than the pure tone audiogram?
    309:07        A. You would just start to see
    309:08        changes in hearing that the -- the
    309:09        sensitivity of the typical audiogram is not
    309:10        going to pick up.
    309:11        Q. If you go to .2 -- first of
    309:12        all, again, these were slides that you
    309:13        presented at a meeting of the National
    309:14        Hearing Conservation Association?
    309:15        A. Yes.
    309:16        Q. I wanted to look at some of
    309:17        the slides that you used.
    309:18        I mean, one, I wanted to focus
    309:19        on the background slide, which is on .2.
    309:20        A. Oh, background. Okay. Yes.
    309:21        Q. And what it says is, "The ideal
    309:22        HPD would be adaptive to different
    309:23        environments."
    309:24        Do you see that?
                                                                 Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 256 of 345


    309:25        A. Yes.
    310:01        Q. And what did you mean by that
    310:02        statement?
    310:03        A. The big environment for the
    310:04        Army was going from relative quiet to a fire
    310:05        fight, and so you would want an earplug that
    310:06        could function under both listening
    310:07        conditions.

311:24 - 312:01   Babeu, Lorraine 2020-03-10                         0:12
    311:24        Q. And as an audiologist, were you
    311:25        familiar with the importance of otoacoustic
    312:01        emissions?

312:02 - 312:02 Babeu, Lorraine 2020-03-10                           0:00
    312:02      A. Yes.

312:08 - 312:19   Babeu, Lorraine 2020-03-10                         0:24
    312:08        Q. I'm sorry, let's go back to the
    312:09        exhibit, which is P --
    312:10        A. 0124.
    312:11        Q. -- 124.
    312:12        A. Okeydoke.
    312:13        Q. .1.
    312:14        You're getting good.
    312:15        There are some -- there's a
    312:16        slide on here that has peak pressure and
    312:17        insertion loss.
    312:18        Do you see that?
    312:19        A. Oh, yes, uh-huh.

313:08 - 313:20   Babeu, Lorraine 2020-03-10                         0:27
    313:08        Q. As you sit here today, do you
    313:09        know where the peak pressure measurements
    313:10        came from?
    313:11        A. No, huh-uh.
    313:12        Q. And you say you would have
    313:13        determined the insertion loss?
    313:14        A. Right.
    313:15        Q. And did you have the equipment
    313:16        at the Army Research Laboratory at Aberdeen
    313:17        Proving Ground to determine insertion loss
    313:18        from earplugs?
    313:19        A. Yes.
    313:20        It's a hearing test.

316:14 - 317:11 Babeu, Lorraine 2020-03-10                           1:55
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 257 of 345


    316:14        Q. Eight subjects had normal
    316:15        hearing sensitivity in both ears?
    316:16        A. Right.
    316:17        Q. One subject had moderate to
    316:18        moderately severe high frequency loss at 6 to
    316:19        8 kilohertz in the left ear.
    316:20        Do you see that?
    316:21        A. Yes.
    316:22        Q. And with respect to this
    316:23        individual that had moderate to moderately
    316:24        severe high frequency loss at 6 to
    316:25        8 kilohertz in the left ear, he was -- he or
    317:01        she was included in the study?
    317:02        A. Yes.
    317:03        Q. And why did you include that
    317:04        individual in the study, even if the
    317:05        individual had moderate to moderately severe
    317:06        high frequency loss in one ear?
    317:07        A. Because the noise, if it's
    317:08        going to affect a person's hearing, it's
    317:09        usually at 3 to 4 K. So if I had normal
    317:10        hearing up to that point, I felt confident
    317:11        that I could keep the person in the study.

317:14 - 318:19   Babeu, Lorraine 2020-03-10                          1:19
    317:14        Q. There is a slide that says
    317:15        "Results."
    317:16        Do you see that?
    317:17        A. Yes.
    317:18        Q. And it says, "Test of within
    317:19        subjects' effects measure."
    317:20        A. Uh-huh.
    317:21        Q. And the first setting says, "No
    317:22        significant main effects or interaction for
    317:23        the following factors, DPOAE measurement
    317:24        hearing protection."
    317:25        A. Correct.
    318:01        Q. What does that mean?
    318:02        A. So when I'm looking at the main
    318:03        effects of hearing protection and distortion
    318:04        products, when you run the statistical
    318:05        analysis -- and it's been a long time, but
    318:06        when you run it, you're looking to see, when
    318:07        you made this change, did this happen or did
    318:08        something happen. You did this; did
    318:09        something else happen. So when you run your
    318:10        statistics, you're looking for your main
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 258 of 345


    318:11        effects.
    318:12        So that's what I was
    318:13        indicating, that there were no main effects
    318:14        on DPOAE measurement and hearing protection.
    318:15        Q. So does that mean that it did
    318:16        not appear from a statistical standpoint that
    318:17        hearing protection -- that the type of
    318:18        hearing protection had a statistically
    318:19        significant effect on DPOAE measurements?

318:22 - 319:03   Babeu, Lorraine 2020-03-10                          0:19
    318:22        THE WITNESS: Okay. So it's no
    318:23        significant effect on frequency. So
    318:24        we measured along different
    318:25        frequencies. And no interaction
    319:01        between three factors: hearing
    319:02        protection, distortion product or
    319:03        frequency.

319:24 - 320:02   Babeu, Lorraine 2020-03-10                          0:15
    319:24        Q. As part of your research on
    319:25        DPOAEs, in the study you also were running
    320:01        pure tone audiogram on the subjects?
    320:02        A. Yes.

320:15 - 321:10   Babeu, Lorraine 2020-03-10                          1:34
    320:15        So when they came and they were
    320:16        getting ready to participate in the
    320:17        experiment --
    320:18        A. Right.
    320:19        Q. -- before they would fire the
    320:20        gun --
    320:21        A. Right.
    320:22        Q. -- you would -- you or your
    320:23        team would perform DPOAE measurements?
    320:24        A. Correct.
    320:25        Q. And then after the individuals
    321:01        had fired the weapons --
    321:02        A. Correct.
    321:03        Q. -- you would perform another
    321:04        DPOAE measurement?
    321:05        A. Correct.
    321:06        Q. And you indicated earlier that
    321:07        you were performing the DPOAE measurements in
    321:08        a sound booth in a building located next to
    321:09        the firing range?
    321:10        A. Correct.
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 259 of 345



321:11 - 322:04   Babeu, Lorraine 2020-03-10                          1:58
    321:11        Q. And what was your purpose of
    321:12        performing DPOAE measurements before the
    321:13        firing and then after the firing?
    321:14        A. The whole point of the DPOAE is
    321:15        to look at the amplitude. So you look at the
    321:16        amplitude before they fire and then the
    321:17        amplitude of the DPOAE after they fire.
    321:18        And what I'm looking for, is
    321:19        there a statistically significant change
    321:20        before and after firing, in the DPOAE.
    321:21        Q. And does that -- when you say
    321:22        whether there's a statistically different --
    321:23        statistically significant difference --
    321:24        A. Uh-huh.
    321:25        Q. -- was your hypothesis that
    322:01        gunfire could cause a decrease in the
    322:02        amplitude of the DPOAE?
    322:03        A. Right. I mean, that's the
    322:04        whole thing.

322:17 - 323:23   Babeu, Lorraine 2020-03-10                          2:38
    322:17        Q. And so, for example, on 124.12,
    322:18        on the bottom slide, you have a comparison of
    322:19        DPOE amplitudes for wearers of Combat Arms
    322:20        Earplug, level-dependent side, before and
    322:21        after small arms fire?
    322:22        A. Correct.
    322:23        Q. And the level-dependent end of
    322:24        the Combat Arms Earplug would be the yellow
    322:25        end?
    323:01        A. Yes.
    323:02        Q. Okay. With respect to -- and
    323:03        you have -- for each of the frequencies, you
    323:04        have measurements of DPOAE amplitudes?
    323:05        A. Yes.
    323:06        Q. With respect to the data that
    323:07        is presented here, is this a combination or
    323:08        the average amplitudes of the subjects?
    323:09        A. Yes.
    323:10        Q. Okay. So if you look, for
    323:11        example, at 500, the amplitude of the DPOAE
    323:12        emissions is higher than after firing.
    323:13        Do you see that?
    323:14        A. Yes, uh-huh.
    323:15        Q. And that's true for several
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 260 of 345


    323:16        other frequencies as well.
    323:17        Do you see that?
    323:18        A. Yes.
    323:19        Q. And then when you get up to
    323:20        around 2000 and higher, the DPOAE amplitudes
    323:21        are higher after firing than before firing.
    323:22        Do you see that?
    323:23        A. Yes.

323:24 - 324:19   Babeu, Lorraine 2020-03-10                          2:33
    323:24        Q. And did you reach a hypothesis
    323:25        as to why -- or develop a hypothesis as to
    324:01        why, at frequencies at 2000 or above, the
    324:02        DPOAE amplitudes are higher after firing than
    324:03        before firing for the Combat Arms yellow end?
    324:04        A. No.
    324:05        Q. If you look at the slide on
    324:06        P124.13, the top slide, this is a slide that
    324:07        actually compares the DPO -- the average
    324:08        DPOAE amplitudes of the subjects wearing the
    324:09        green end of the Combat Arms Earplug before
    324:10        and after small arms fire?
    324:11        A. Right.
    324:12        Q. And with respect to the
    324:13        amplitudes for the subjects, for example, at
    324:14        500 hertz, the average amplitude was lower
    324:15        before firing than after firing?
    324:16        A. Right.
    324:17        Q. Okay. And that was true for
    324:18        several frequencies. That was true,
    324:19        actually, on all the frequencies, wasn't it?

324:22 - 325:09   Babeu, Lorraine 2020-03-10                          1:58
    324:22        THE WITNESS: Yeah.
    324:23        QUESTIONS BY MR. FIELDS:
    324:24        Q. And did you reach a conclusion
    324:25        why the DPOAE amplitudes of the subjects
    325:01        wearing the green end of the Combat Arm
    325:02        Earplugs had higher DPOAE amplitudes after
    325:03        firing than before firing?
    325:04        A. No, huh-uh.
    325:05        Q. And in the slide on the bottom
    325:06        of P0124.1 -- .13 is a comparison of DPOAE
    325:07        amplitudes of users wearing the ComTac
    325:08        earmuff before and after small arms fire?
    325:09        A. Yes.
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 261 of 345


325:10 - 325:17   Babeu, Lorraine 2020-03-10                          0:25
    325:10        Q. If you turn to 0124.14, in the
    325:11        summary slide you say, "Type of hearing
    325:12        protection did not have significant impact on
    325:13        DPOAE."
    325:14        Do you see that?
    325:15        A. Yes.
    325:16        Q. And what did you mean by that?
    325:17        A. Statistically significant.

325:22 - 325:25   Babeu, Lorraine 2020-03-10                          0:09
    325:22        As a researcher, were you
    325:23        trying to determine whether the type of
    325:24        hearing protection had a statistically
    325:25        significant impact on DPOAE measurements --

326:04 - 326:25   Babeu, Lorraine 2020-03-10                          2:54
    326:04        Q. -- or amplitudes?
    326:05        A. Yes, that was the whole point
    326:06        of the study.
    326:07        Q. If you would find
    326:08        Exhibit P1560. It's the article. Yeah,
    326:09        without comments.
    326:10        Now, I know you mentioned
    326:11        earlier that you had some communications with
    326:12        Mr. Berger about your DPOAE experiment?
    326:13        A. Yes.
    326:14        Q. Did Mr. Berger or Aearo play
    326:15        any role in the design of your DPOAE
    326:16        experiment?
    326:17        A. No, huh-uh.
    326:18        Q. Did either Mr. Berger or anyone
    326:19        at Aearo participate in the process of
    326:20        collecting the data for the experiment?
    326:21        A. No.
    326:22        Q. Based on your dissertation, you
    326:23        had previous experience performing
    326:24        experiments using DPOAE measurements?
    326:25        A. Yes.

328:22 - 329:23   Babeu, Lorraine 2020-03-10                          2:34
    328:22        Q. Now, at the time that you sent
    328:23        a -- and I'm not going to get into the
    328:24        substance of the draft.
    328:25        But at the time you sent the
    329:01        document, a draft of the DPOAE article to
    329:02        Mr. Berger --
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 262 of 345


    329:03        A. Uh-huh.
    329:04        Q. -- you were aware that
    329:05        Mr. Berger worked for Aearo?
    329:06        A. Yeah.
    329:07        Q. And you were aware that Aearo
    329:08        was the company that marketed and sold the
    329:09        Combat Arms Earplug?
    329:10        A. Correct.
    329:11        Q. Okay. And even though Aearo
    329:12        was the company that sold the Combat Arms
    329:13        Earplug and Mr. Berger worked for the
    329:14        company, why did you feel comfortable seeking
    329:15        his comments?
    329:16        A. Because in the audiology field,
    329:17        especially noise field, he is one of our
    329:18        leading experts. So, you know, if he were
    329:19        somebody that we shouldn't use in terms of
    329:20        him not being -- not having the expertise,
    329:21        Tom wouldn't have let me send it to him.
    329:22        It's like, oh, wow, yeah, Elliott, ask him,
    329:23        yeah.

335:07 - 336:01   Babeu, Lorraine 2020-03-10                          1:57
    335:07        Q. If you go to page 3 of the
    335:08        document --
    335:09        A. Of this?
    335:10        MAJOR EVANS: Yes.
    335:11        QUESTIONS BY MR. FIELDS:
    335:12        Q. Yes, of the article, or of the
    335:13        report.
    335:14        I'm sorry. If you go back to
    335:15        page 2, the second full paragraph, first
    335:16        sentence, you say, "Studies have demonstrated
    335:17        that the otoacoustic emission provides a
    335:18        vehicle for observing the effects of noise on
    335:19        the cochlear."
    335:20        Do you see that?
    335:21        A. Yes.
    335:22        Q. And why was it important to
    335:23        you, if it was, that there were studies
    335:24        showing that otoacoustic emissions could
    335:25        provide a vehicle for observing the effects
    336:01        of noise on the cochlear?

336:19 - 337:04 Babeu, Lorraine 2020-03-10                            1:50
    336:19      If you go to page 7 of the
    336:20      document under Results.
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 263 of 345


    336:21        Under Results, you're outlining
    336:22        the results of your research, correct?
    336:23        A. Right.
    336:24        Q. And one of the things that you
    336:25        say in the second paragraph is, "There were
    337:01        no significant, P less than .05, main effects
    337:02        for the type of hearing protection in before
    337:03        and after firing DPOAE amplitudes."
    337:04        Correct?

337:11 - 339:12   Babeu, Lorraine 2020-03-10                          2:14
    337:11        There's a sentence here that
    337:12        says, "There was no interaction between the
    337:13        type of hearing protection, frequency of the
    337:14        DPOAE amplitudes, or the before or after
    337:15        weapons fire DPOAE measurement."
    337:16        Correct?
    337:17        A. Correct.
    337:18        Q. And finally it says, "The daily
    337:19        post-weapons fire hearing test results were
    337:20        negative for significant increase in hearing
    337:21        threshold for frequencies 500 to
    337:22        800 hertz" --
    337:23        A. 8000.
    337:24        Q. Oh, "8000 hertz" -- let me read
    337:25        that over.
    338:01        "The daily post-weapons fire
    338:02        hearing test results were negative for
    338:03        significant decrease in hearing threshold for
    338:04        frequencies 500 to 8000 hertz, 10 decibel
    338:05        shift or greater."
    338:06        Do you see that?
    338:07        A. Uh-huh.
    338:08        Q. Yes, you do?
    338:09        A. Yes, I do. I'm sorry. I'm
    338:10        sorry.
    338:11        Q. You're familiar with the term
    338:12        "temporary threshold shift"?
    338:13        A. Correct.
    338:14        Q. And what is a temporary
    338:15        threshold shift?
    338:16        A. It's a change in hearing that
    338:17        after noise exposure, let's say, you will
    338:18        have a temporary decrease in your hearing
    338:19        thresholds. So your hearing will get a
    338:20        little worse.
    338:21        And then over time, it
                                                                 Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 264 of 345


    338:22        recovers. So because it recovers, we call it
    338:23        a temporary threshold shift.
    338:24        Q. And then what is a permanent
    338:25        threshold shift?
    339:01        A. The threshold change does not
    339:02        go back to baseline. It doesn't go back. It
    339:03        just stays. You now have a decrease at that
    339:04        frequency.
    339:05        Q. And can you use audiograms to
    339:06        determine whether or not an individual has
    339:07        sustained a temporary threshold shift?
    339:08        A. Yeah, uh-huh.
    339:09        Q. And can you also use audiograms
    339:10        to determine whether an individual has
    339:11        sustained a permanent threshold shift?
    339:12        A. Yes.

339:16 - 339:24   Babeu, Lorraine 2020-03-10                         0:27
    339:16        Q. In this particular experiment,
    339:17        one of the things that you were doing is
    339:18        after -- each day after weapons fire, you
    339:19        were running a pure tone audiogram on the
    339:20        subjects?
    339:21        A. Yes.
    339:22        Q. Okay. Based on your research,
    339:23        did any of the subjects in the experiment
    339:24        sustain a temporary threshold shift?

340:02 - 340:02 Babeu, Lorraine 2020-03-10                           0:02
    340:02      THE WITNESS: Yeah. No.

                                                                                            340:04 - 340:06   Babeu, Lorraine 2020-03-10                      0:06
                                                                                                340:04        Q. Okay. Did any of the
                                                                                                340:05        individuals in the experiment sustain a
                                                                                                340:06        permanent threshold shift?

                                                                                            340:08 - 340:10   Babeu, Lorraine 2020-03-10                      0:05
                                                                                                340:08        THE WITNESS: No. Well, there
                                                                                                340:09        was the one guy that had the injury,
                                                                                                340:10        but it wasn't permanent. It resolved.

                                                                                            340:12 - 340:19   Babeu, Lorraine 2020-03-10                      0:11
                                                                                                340:12        Q. So other than the one
                                                                                                340:13        individual that was -- eventually was removed
                                                                                                340:14        from the study --
                                                                                                340:15        A. Right.
                                                                                                340:16        Q. -- did anyone -- well, you said
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 265 of 345


                                                                                                 340:17        that wasn't permanent. So let me ask about
                                                                                                 340:18        permanent again.
                                                                                                 340:19        A. Uh-huh.

340:20 - 340:23   Babeu, Lorraine 2020-03-10                          0:12
    340:20        Q. So during your study, did any
    340:21        of the subjects sustain a permanent threshold
    340:22        shift?
    340:23        A. No. Not based on this.

                                                                                             340:24 - 341:04   Babeu, Lorraine 2020-03-10                   0:09
                                                                                                 340:24        Q. And with respect to the one
                                                                                                 340:25        individual you indicated earlier where you
                                                                                                 341:01        removed him from the study --
                                                                                                 341:02        A. Right.
                                                                                                 341:03        Q. -- that individual, you don't
                                                                                                 341:04        know the cause of the threshold shift?

                                                                                             341:07 - 341:07 Babeu, Lorraine 2020-03-10                     0:02
                                                                                                 341:07      THE WITNESS: Right.

341:09 - 341:25   Babeu, Lorraine 2020-03-10                          1:53
    341:09        Q. And if you go to page 4, under
    341:10        Methodology, Subjects, you say at the very
    341:11        end of that paragraph, "Post-firing
    341:12        audiograms were recorded after each firing
    341:13        event to ensure that no significant decrease
    341:14        in hearing sensitivity had occurred during
    341:15        the firing event."
    341:16        A. Correct.
    341:17        Q. So for each of these subjects,
    341:18        were you actually performing multiple
    341:19        audiograms --
    341:20        A. Yes.
    341:21        Q. -- during the course of the
    341:22        study?
    341:23        A. Uh-huh.
    341:24        Q. Yes?
    341:25        A. Yes.

342:21 - 343:15   Babeu, Lorraine 2020-03-10                          1:12
    342:21        Q. On page 4 of this article, you
    342:22        write, "In order to make the desired
    342:23        observation, the DPOAE is the ideal vehicle
    342:24        because it provides the DPOE is more
    342:25        sensitive to outer hair cell disturbance than
    343:01        traditional audiograms."
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 266 of 345


    343:02        Do you see that?
    343:03        A. Correct. Yes.
    343:04        Q. And what did you mean by that?
    343:05        A. Well, that was the whole --
    343:06        that's the whole point of otoacoustic
    343:07        emissions, is that it's a way for us to get a
    343:08        measurement that there's possibly some change
    343:09        in the cochlea that would not show up on an
    343:10        audiogram.
    343:11        Q. And as a result of your study,
    343:12        did you see a statistically significant
    343:13        effect on the cochlear as a result of being
    343:14        exposed to gunfire with hearing protection
    343:15        devices used in the study?

343:18 - 345:18   Babeu, Lorraine 2020-03-10                          2:23
    343:18        THE WITNESS: Yeah, there was
    343:19        no significant effect.
    343:20        QUESTIONS BY MR. FIELDS:
    343:21        Q. Okay. And we talked earlier
    343:22        about the fitting instructions for the
    343:23        localization study. I wanted to briefly
    343:24        touch on the fitting instructions that were
    343:25        given as part of this study, if they were.
    344:01        A. Okay.
    344:02        Q. First of all, let me ask you:
    344:03        Did you provide the subjects with
    344:04        instructions on how to fit the device?
    344:05        A. Yes.
    344:06        Q. Okay. And if you -- as a
    344:07        matter of fact, if you go to the bottom of
    344:08        page 4, under Hearing Protectors it says,
    344:09        "The hearing protectors used in the study
    344:10        were the following: Combat Arms Earplug,
    344:11        level-dependent, yellow; Combat Arms Earplug,
    344:12        non-level-dependent, olive drab; and the
    344:13        Peltor ComTac noise muff."
    344:14        Do you see that?
    344:15        A. Yes, uh-huh.
    344:16        Q. And then you say, "The subject
    344:17        received instruction on how to insert the
    344:18        earplugs."
    344:19        Do you see that?
    344:20        A. Yes.
    344:21        Q. And then you say, "The actual
    344:22        insertion or placement of the hearing
    344:23        protection was conducted by the experimenter
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 267 of 345


    344:24        team."
    344:25        Do you see that?
    345:01        A. Correct. Yes.
    345:02        Q. With respect to the
    345:03        instructions on how to insert the earplugs,
    345:04        did you and the experimenter team tell any of
    345:05        the subjects to fold over the flanges of the
    345:06        earplug before inserting it in his or her
    345:07        ear?
    345:08        A. From what I remember, no,
    345:09        because this fold-over stuff is new.
    345:10        Q. As you sit here today, do you
    345:11        recall any of the subjects who participated
    345:12        in the study rolling over the flanges of the
    345:13        earplug prior to inserting it in his or her
    345:14        ears?
    345:15        A. When you say "rolling over,"
    345:16        are you talking about that pull back --
    345:17        Q. The flanges over, yeah.
    345:18        A. Right. No.

                                                                                             345:19 - 345:22   Babeu, Lorraine 2020-03-10                      0:18
                                                                                                 345:19        Q. Based on the experiment that
                                                                                                 345:20        you performed that's outlined in P1560, were
                                                                                                 345:21        any of the subjects who participated, did any
                                                                                                 345:22        of them sustain any type of hearing loss?

                                                                                             345:25 - 346:01 Babeu, Lorraine 2020-03-10                        0:01
                                                                                                 345:25      THE WITNESS: The only person
                                                                                                 346:01      was that one person.

346:07 - 346:11   Babeu, Lorraine 2020-03-10                          0:17
    346:07        Q. Other than the one person who
    346:08        did not participate in the study, did any of
    346:09        the other subjects who participated in the
    346:10        study, did they sustain any hearing loss
    346:11        based on the data that you collected?

346:14 - 346:14 Babeu, Lorraine 2020-03-10                            0:00
    346:14      THE WITNESS: No.

348:21 - 348:25   Babeu, Lorraine 2020-03-10                          0:24
    348:21        Q. If you would go to P1560.3, and
    348:22        I want to look at the last paragraph on that
    348:23        page.
    348:24        And the first sentence of that
    348:25        says, "The use of DPOAE as an early detector
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 268 of 345



348:24 - 349:24   Babeu, Lorraine 2020-03-10                          2:32
    348:24        And the first sentence of that
    348:25        says, "The use of DPOAE as an early detector
    349:01        of cochlear damage was borne out by Shi and
    349:02        Martin 1997 who compared the effectiveness of
    349:03        the click auditory brainstem response, ABR,
    349:04        and DPOAE in detecting cochlear damage caused
    349:05        by gentamycin treatment in the guinea pig."
    349:06        Do you see that?
    349:07        A. Uh-huh, yes.
    349:08        Q. And then you go down a little
    349:09        bit further, about three sentences further
    349:10        down, you write, "DPOAEs have also been used
    349:11        to determine the effects of noise on cochlea
    349:12        response."
    349:13        Do you see that?
    349:14        A. Correct.
    349:15        Q. At the time that you wrote this
    349:16        document, did you believe that DPOAE testing
    349:17        could serve as an early detector of damage to
    349:18        the cochlea caused by noise?
    349:19        A. Caused by noise, yes.
    349:20        Q. Okay. And if you go back to
    349:21        page 5 of the article, there's a section that
    349:22        talks about the small arms weapons.
    349:23        Do you see that?
    349:24        A. Yes.

349:25 - 351:05   Babeu, Lorraine 2020-03-10                          2:36
    349:25        Q. And the small arm weapons that
    350:01        were used by the test subjects in your study
    350:02        were either an M16 rifle or an M4 carbine
    350:03        rifle?
    350:04        A. Correct.
    350:05        Q. And as part of your study, the
    350:06        subjects fired 54 rounds each time that --
    350:07        each day. The total rounds fired over the
    350:08        nine-day period was 486.
    350:09        Do you see that?
    350:10        A. Correct.
    350:11        Q. So if I'm interpreting that
    350:12        correctly, that means each of the subjects
    350:13        would have fired 486 rounds as part of your
    350:14        study?
    350:15        A. Correct.
    350:16        Q. And are you saying that the
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 269 of 345


    350:17        subjects would have fired 54 rounds each day?
    350:18        A. Yes.
    350:19        Q. And what you would do is you
    350:20        would perform a DPOAE measurement of the
    350:21        subjects before they fired any rounds on a
    350:22        given day?
    350:23        A. Right.
    350:24        Q. Then they would fire the 54
    350:25        rounds, and then you would perform another
    351:01        DPOAE measurement?
    351:02        A. Correct.
    351:03        Q. And then also that same day,
    351:04        you would perform an audiogram?
    351:05        A. Yes.

351:06 - 352:01   Babeu, Lorraine 2020-03-10                          1:21
    351:06        Q. And if you go back to page 7,
    351:07        under Results it says, "By the end of the
    351:08        study, each subject had worn each type of
    351:09        hearing protection three times during the
    351:10        course of the study."
    351:11        Is that correct?
    351:12        A. Yes.
    351:13        Q. And the three hearing
    351:14        protection devices were the Combat Arms
    351:15        yellow end, the Combat Arms green end, and
    351:16        the Peltor ComTac earmuff?
    351:17        A. (Witness nods head.)
    351:18        Q. So as a result of the study,
    351:19        each subject would have -- during the study
    351:20        would have worn the Combat Arms Earplug three
    351:21        times, the Combat Arms green three times, and
    351:22        the Peltor ComTac earmuff three times?
    351:23        A. Yes.
    351:24        Q. And would they -- for example,
    351:25        on a given day, would they only wear one type
    352:01        of hearing protection device?

352:05 - 353:01   Babeu, Lorraine 2020-03-10                          1:53
    352:05        Q. During your study?
    352:06        A. Yes, because they only fired
    352:07        once. Live fire is what we're talking about.
    352:08        Q. Okay. So just so that I
    352:09        understand, for one of the subjects -- let's
    352:10        do one subject.
    352:11        A. Uh-huh.
    352:12        Q. Would it be -- the setup be for
                                                                 Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 270 of 345


    352:13        one hypothetical subject that you would have
    352:14        that -- you would bring the subject in, you
    352:15        would measure the DPOAE amplitudes, the
    352:16        subject would put on a Combat Arms yellow
    352:17        earplug, they would fire 54 rounds, then you
    352:18        would perform a DPOAE amplitude measurement
    352:19        after that?
    352:20        A. Correct.
    352:21        Q. And so for each day, they were
    352:22        firing 56 rounds with a given hearing
    352:23        protector?
    352:24        A. Yeah, 56 or 54. I'm not sure
    352:25        which.
    353:01        Q. 54.

353:02 - 353:04   Babeu, Lorraine 2020-03-10                         0:13
    353:02        A. Okay.
    353:03        Q. On page 5.
    353:04        A. Okay.

353:08 - 353:08 Babeu, Lorraine 2020-03-10                           0:17
    353:08      Q. I'm going to hand you what has

353:08 - 353:11   Babeu, Lorraine 2020-03-10                         1:34
    353:08        Q. I'm going to hand you what has
    353:09        been marked as Exhibit Number 9 to your
    353:10        deposition, which is an e-mail exchange back
    353:11        in 2004 plus an attachment.

353:11 - 353:13   Babeu, Lorraine 2020-03-10                         0:23
    353:11        in 2004 plus an attachment.
    353:12        It bears Bate Stamp
    353:13        Number 3M_MDL13301 through 13305.

355:24 - 356:09   Babeu, Lorraine 2020-03-10                         0:28
    355:24        Q. So my question is: Do you
    355:25        recall in 2004 receiving feedback from
    356:01        soldiers stating or suggesting that they
    356:02        needed better instructions for using the
    356:03        Combat Arms Earplug version 2?
    356:04        A. I don't recall.
    356:05        Q. Okay. Do you remember at any
    356:06        time receiving any feedback from soldiers
    356:07        that there needed to be better instructions
    356:08        for inserting or using the Combat Arms
    356:09        Earplug version 2?
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 271 of 345


356:12 - 356:13 Babeu, Lorraine 2020-03-10                            0:08
    356:12      THE WITNESS: No, I don't
    356:13      recall.

357:06 - 357:06 Babeu, Lorraine 2020-03-10                            0:06
    357:06      Do you see that? So page 5.

358:06 - 358:09   Babeu, Lorraine 2020-03-10                          0:16
    358:06        Q. Okay. While you were at the
    358:07        Army Research Laboratory, did you ever advise
    358:08        any of your superiors that you believe the
    358:09        Combat Arms Earplug version 2 was defective?

358:12 - 359:01   Babeu, Lorraine 2020-03-10                          1:38
    358:12        THE WITNESS: I don't think so.
    358:13        QUESTIONS BY MR. FIELDS:
    358:14        Q. Okay. Did you ever tell any of
    358:15        your superiors at the Army Research
    358:16        Laboratory that you believed that the Combat
    358:17        Arms Earplug version 2 did not perform
    358:18        satisfactorily?
    358:19        A. No, I don't think so.
    358:20        Q. While you were with the Army
    358:21        Research Laboratory, did you ever tell anyone
    358:22        in the US government or the US military that
    358:23        you believed the Combat Arms Earplug
    358:24        version 2 did not satisfactorily attenuate
    358:25        sound for soldiers?
    359:01        A. No.

394:09 - 395:12   Babeu, Lorraine 2020-03-10                          1:04
    394:09        Q. One of the statements that you
    394:10        were asked about is at the bottom of the
    394:11        discussion section. It says, "This could be
    394:12        an indication that although hearing
    394:13        protection was in place, the outer hair cells
    394:14        were affected in some way by the exposure to
    394:15        impulse noise."
    394:16        A. Correct.
    394:17        Q. "At this juncture, this is
    394:18        speculation, and it is not clear what the
    394:19        pattern is indicative of, but it is certainly
    394:20        worth noting."
    394:21        Do you see that?
    394:22        A. Yes.
    394:23        Q. At any point in time did you
    394:24        perform any additional research to determine
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 272 of 345


    394:25        whether or not the conclusions that I just
    395:01        read were anything more than speculation?
    395:02        A. No.
    395:03        Q. In the summary section on the
    395:04        bottom of -- near the middle of page 10, last
    395:05        sentence, it says, "However, there was a
    395:06        trend that appears to indicate there is an
    395:07        effect of the level-dependent hearing
    395:08        protection on the DPOAE amplitude. This
    395:09        trend warrants continued study."
    395:10        Do you see that?
    395:11        A. Yes.
    395:12        Q. After this study, did you

395:13 - 395:16   Babeu, Lorraine 2020-03-10                          0:10
    395:13        continue studying DPOAE amplitudes to
    395:14        determine whether or not this was a real
    395:15        trend?
    395:16        A. No.
                                                              Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 273 of 345


                              3M Affirmatives                             Pltf Objections                             Pltf Counters            3M Objections   Rulings
 8:03 - 9:01    Hamer, Jeffrey 2019-12-18                          1:42
    8:03        Q. Mr. Hamer, could you please
    8:04        state your name for the record?
    8:05        A. Jeffrey Lee Hamer.
    8:06        Q. And where do you work?
    8:07        A. 3M.
    8:08        Q. What do you do for 3M?
    8:09        A. I'm the laboratory manager for
    8:10        hearing protection.
    8:11        Q. Is that your title?
    8:12        A. Global laboratory manager.
    8:13        Q. You're the global laboratory
    8:14        manager?
    8:15        A. That's correct.
    8:16        Q. Does that mean that you manage
    8:17        all of the laboratories at 3M as worldwide?
    8:18        A. For hearing solutions.
    8:19        Q. For hearing solutions.
    8:20        How many labs do you have?
    8:21        A. Two labs; one in Vdrnamo,
    8:22        Sweden, one in Indianapolis.
    8:23        Q. One in where?
    8:24        A. Indianapolis.
    8:25        Q. And Sweden?
    9:01        A. And Sweden, correct.

10:05 - 10:09   Hamer, Jeffrey 2019-12-18                          0:15
   10:05        Q. Okay. So as far as you know,
   10:06        all of the testing that's been done of all of
   10:07        the versions of the Combat Arms has been done

   10:08        in Indianapolis?
   10:09        A. 3M testing, yes.

                                                                                            10:10 - 10:11 Hamer, Jeffrey 2019-12-18     0:02
                                                                                               10:10      Q. 3M testing. 3M or Aearo?
                                                                                               10:11      A. Right.

10:17 - 11:08   Hamer, Jeffrey 2019-12-18                          1:34
   10:17        Q. Now, there has been outside
   10:18        testing of the Combat Arms done?
   10:19        A. Correct.
                                                               Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 274 of 345


   10:20        Q. And who has done the outside
   10:21        testing of the Combat Arms?
   10:22        A. I have seen testing both from
   10:23        an independent lab called Michaels &
   10:24        Associates as well as from the Army Research
   10:25        Lab and the Army in general. I'm not sure
   11:01        specifically which labs, but they've tested
   11:02        the product.
   11:03        Q. Okay. Tell me how many labs
   11:04        did NRR testing.
   11:05        A. NRR testing, complete label
   11:06        testing, I believe that Indianapolis and I
   11:07        believe Michaels & Associates did a complete
   11:08        test on it.

11:12 - 11:19   Hamer, Jeffrey 2019-12-18                           0:10
   11:12        Q. Now, speaking of litigation,
   11:13        this is not your first deposition, is it?
   11:14        A. It is not.
   11:15        Q. You were deposed at least one
   11:16        other time that I know of in the Moldex
   11:17        litigation.
   11:18        Do you recall that?
   11:19        A. I do.

14:11 - 15:05   Hamer, Jeffrey 2019-12-18                           1:50
   14:11        Q. And you didn't make any
   14:12        corrections to that deposition, did you?
   14:13        A. I disagree.
   14:14        Q. Oh, you did?
   14:15        What did you correct?
   14:16        A. I made a statement, I believe.
   14:17        When I reread the transcript, I found some
   14:18        typographical errors in it as well as tried
   14:19        to clarify a statement I made about stopping
   14:20        the test.
   14:21        Q. Okay. Tell me what you
   14:22        clarified when you did the read-and-sign
   14:23        process on stopping the test.
   14:24        A. So when you're performing a
   14:25        label test, you have subjects that are
   15:01        undergoing that test. And I believe at the
   15:02        time I was interpreting the question as, do
                                                                Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 275 of 345


   15:03        you stop a test during a subject's particular
   15:04        test, and my answer was no. And so that's
   15:05        what I was trying to clarify.

16:01 - 16:15   Hamer, Jeffrey 2019-12-18                            0:27
   16:01        Q. And how did you -- did you
   16:02        recast the context in some way?
   16:03        A. I tried to, yes.
   16:04        Q. And how did you do that? Like
   16:05        you made one statement in the deposition; you
   16:06        corrected it.
   16:07        Tell me -- explain to me what
   16:08        you corrected.
   16:09        A. I was trying to correct my
   16:10        statement, as I did in further testimony
   16:11        during that same deposition, to try to
   16:12        correct the interpretation that I had about
   16:13        whether it was a subject -- stopping a
   16:14        particular subject or stopping the test in
   16:15        general.

21:10 - 21:20   Hamer, Jeffrey 2019-12-18                            0:11
   21:10        You went to Monroe Catholic
   21:11        High School?
   21:12        A. Monroe Catholic Central, that's
   21:13        correct.
   21:14        Q. Monroe Catholic Central.
   21:15        Are you from Monroe?
   21:16        A. That's where I would say I grew
   21:17        up.
   21:18        Q. Okay.
   21:19        A. Oh, from the time I was about
   21:20        12 years old.

22:04 - 22:11   Hamer, Jeffrey 2019-12-18                            0:07
   22:04        Q. And then you went to Michigan
   22:05        Tech?
   22:06        A. I did.
   22:07        Q. And you got a degree in
   22:08        engineering?
   22:09        A. I did.
   22:10        Q. Mechanical engineering?
   22:11        A. Correct.
                                                                Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 276 of 345



45:24 - 46:01   Hamer, Jeffrey 2019-12-18                            0:04                                                                 FOUNDATION OBJECTION
   45:24        Have you ever worked for a                                  Re: [45:24 to 46:01]                                          WITHDRAWN, 3/11/2021;
   45:25        company that sold a product it had never                    Pltf Obj 802, lack of                                         REMAINING OBJECTIONS
   46:01        tested?                                                     foundation, 403                                               SUSTAINED

46:03 - 46:06   Hamer, Jeffrey 2019-12-18                            0:06
   46:03        THE WITNESS: I believe that we                              Re: [46:03 to 46:06]                                          FOUNDATION OBJECTION
   46:04        sold this product in here with the                          Pltf Obj 802, lack of                                         WITHDRAWN, 3/11/2021;
   46:05        military, so we were selling it to the                      foundation, 403                                               REMAINING OBJECTIONS
   46:06        military, who tested the product.                                                                                         SUSTAINED

62:05 - 63:23   Hamer, Jeffrey 2019-12-18                            2:52
   62:05        Q. And Exhibit 7 is the one where
   62:06        they're folding back the flanges to get -- to
   62:07        allow a deeper insertion of the green end of
   62:08        the plug, right?
   62:09        A. Correct.
   62:10        Q. And so three days later,
   62:11        Elliott Berger sends to Brian Myers the
   62:12        following e-mail, and it says, "Here are the
   62:13        data on the UltraFit end of the Combat Arms.
   62:14        Note the original study was stopped with
   62:15        eight subjects. The second study was with
   62:16        folded-back flanges on the end sticking out
   62:17        of the ear." He asked the question, "Should
   62:18        I share this with Ohlin? It looks like the
   62:19        existing product has problems unless the user
   62:20        instructions are revised."
   62:21        Did I read that right?
   62:22        A. You did.
   62:23        Q. Okay. You know Doug Ohlin to
   62:24        be at the time one of the company contacts
   62:25        with CHPPM, the hearing protection outfit for
   63:01        the department of the Army, right?
   63:02        A. I believe that's correct.
   63:03        Q. Doug Ohlin actually ended his
   63:04        career with 3M, didn't he?
   63:05        A. He was a consultant.
   63:06        Q. Yeah.
   63:07        Did you work with Doug Ohlin
   63:08        when he worked with 3M?
   63:09        A. Yes, he was there when I joined
                                                                Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 277 of 345


   63:10        the company for a short period of time.
   63:11        Q. What Elliott is pointing out
   63:12        three days after 017 is completed is that the
   63:13        existing product, the Combat Arms version 2,
   63:14        has problems, right?
   63:15        A. He's pointing out that the test
   63:16        method that was used differed in two
   63:17        different tests.
   63:18        Q. Where is he doing that?
   63:19        A. He said, "Here are the data.
   63:20        Note the original study was stopped with
   63:21        eight subjects. Second study was with
   63:22        folded-back flanges," implying the first
   63:23        study was not with folded-back flanges.

64:12 - 66:02   Hamer, Jeffrey 2019-12-18                            1:29
   64:12        Q. Okay. And so you're pointing                             Re: [65:05 to 66:02]
   64:13        out that Elliott is informing Brian in                      Pltf Obj unresponsive, lacks                                  SUSTAINED - Lack of personal
   64:14        marketing, among other things, that the                     foundation, 702 expert opinion                                knowledge/foundation
   64:15        product was tested two different ways?                      from a non expert; 403
   64:16        A. I believe so.
   64:17        Q. All right. And after he says,
   64:18        "Should I share this with Ohlin," this is the
   64:19        part I was focusing on, it says, "The
   64:20        existing product has problems."
   64:21        Right?
   64:22        A. Depending on what instructions
   64:23        he used.
   64:24        Q. Yes. No, I wasn't -- I was
   64:25        going finish that, but then I look at the
   65:01        sort of two clauses. It says, "It looks like
   65:02        the existing product has problems," and then
   65:03        there's an "unless," right?
   65:04        A. That's correct.
   65:05        Q. So as existed, as it exists
   65:06        without changing the instructions, the
   65:07        product has a problem, right?
   65:08        A. The instructions have a problem
   65:09        in the use of the product, that's correct.
   65:10        Q. What's that?
   65:11        A. I don't believe the product has
   65:12        a problem. I think the instructions for use
   65:13        had a problem.
                                                                Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 278 of 345


   65:14        Q. You mean the existing
   65:15        instructions for use?
   65:16        A. The instructions that were used
   65:17        in the first test.
   65:18        Q. Okay. So then he says, "We
   65:19        have to" -- "unless the user instructions are
   65:20        revised," right?
   65:21        A. Correct.
   65:22        Q. So he seems to imply that we
   65:23        can cure the problem with the product by
   65:24        revising instructions?
   65:25        A. We can -- we can optimize the
   66:01        performance of the product by changing the
   66:02        instructions.

77:01 - 77:08   Hamer, Jeffrey 2019-12-18                            0:19
   77:01        Q. Do you know whether there's any
   77:02        version of your instructions for use that
   77:03        tell the user that the plug is too short for
   77:04        proper insertion if you don't roll back the
   77:05        flanges?
   77:06        A. Not to my knowledge.
   77:07        Q. That's exactly what they should
   77:08        have been told, isn't it?

77:10 - 77:10   Hamer, Jeffrey 2019-12-18                            0:01
   77:10        THE WITNESS: I don't agree.

77:12 - 77:18   Hamer, Jeffrey 2019-12-18                            0:14
   77:12        Q. Well, how come? How come
   77:13        they're not entitled to know that?
   77:14        A. Well, I believe that they were
   77:15        entitled to know that if they couldn't get
   77:16        the proper fit of the earplug, that they
   77:17        could roll back a flange to get --
   77:18        potentially get better insertion.

83:02 - 83:05   Hamer, Jeffrey 2019-12-18                            0:10
   83:02        Does anywhere in your                                       Re: [83:02 to 83:05]                                          OBJECTION WITHDRAWN,
   83:03        instructions do you -- do you tell the user                 Pltf Obj nonresponsive answer                                 3/12/2021
   83:04        that the only way we got an NRR of 22 is by
   83:05        folding back the flanges?
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 279 of 345


 83:07 - 83:10    Hamer, Jeffrey 2019-12-18                            0:06
    83:07         THE WITNESS: I believe the                                  Re: [83:07 to 83:10]                                          OBJECTION WITHDRAWN,
    83:08         instructions tell the user to get --                        Pltf Obj nonresponsive                                        3/12/2021
    83:09         potentially to get a better fit, they
    83:10         could fold back the flanges.

 83:17 - 84:13    Hamer, Jeffrey 2019-12-18                            1:43
    83:17         Anywhere in your instructions                               Re: [83:17 to 84:13]
                                                                                                                                            SUSTAINED
    83:18         do you tell the user, "The only way that we                 Pltf Obj nonresponsive,
    83:19         obtained an NRR of 22 is by folding back the                foundation
    83:20         flanges"?
    83:21         A. I don't agree that that's the
    83:22         only way.
    83:23         Q. In this test?
    83:24         A. Yeah. I don't know that they
    83:25         folded back the flanges on every subject.
    84:01         Q. How many did they fold them
    84:02         back on?
    84:03         A. I don't know the answer.
    84:04         Q. What do they say?
    84:05         A. They said they folded back the
    84:06         flanges.
    84:07         Q. On the subjects, right?
    84:08         Subjects plural?
    84:09         A. Right.
    84:10         When I look at the test data
    84:11         that I've seen before this, the notes of that
    84:12         suggest that every subject's -- every subject
    84:13         was not necessarily folded back.

100:09 - 100:13   Hamer, Jeffrey 2019-12-18                            0:15
    100:09        Q. Okay. Now, just as a threshold                           Re: [100:09 to 100:13]
    100:10        matter, is that a proper way to do an NRR                   Pltf Obj 701, foundation,                                     SUSTAINED - Improper lay
    100:11        test, that is, to watch the variability as it                                                                             opinion testimony
    100:12        comes across in realtime and then fold
    100:13        flanges back if it happens?

100:15 - 100:18   Hamer, Jeffrey 2019-12-18                            0:09
    100:15        THE WITNESS: If the                                         Re: [100:15 to 100:18]
    100:16        instructions indicate a tip that could                      Pltf Obj 701, foundation,                                     SUSTAINED - Improper lay
    100:17        get better seal, that would be                              speculation, 403                                              opinion testimony
    100:18        appropriate.
                                                              Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 280 of 345


                                                                                       106:13 - 106:20Hamer, Jeffrey 2019-12-18                      0:10
                                                                                           106:13     Q. Yeah.
                                                                                           106:14     On a break we pulled your
                                                                                           106:15     errata sheet.
                                                                                           106:16     A. Okay.
                                                                                           106:17     Q. Do you have the errata sheet in
                                                                                           106:18     front of you that you reviewed in
                                                                                                      preparation
                                                                                           106:19     for your deposition?
                                                                                           106:20     A. I do not.

106:23 - 106:24 Hamer, Jeffrey 2019-12-18                          0:00
    106:23      (Hamer Exhibit 11 marked for
    106:24      identification.)

107:02 - 107:15   Hamer, Jeffrey 2019-12-18                        1:38
    107:02        Q. Is this Exhibit 11?
    107:03        Exhibit 11 is the errata sheet
    107:04        from your deposition. The first page is your
    107:05        signature page where you say, "I, Jeffrey Lee
    107:06        Hamer, state that I have read the foregoing
    107:07        transcript of the testimony given by me at my
    107:08        videotaped deposition on October 7, 2015, and
    107:09        that said transcript constitutes a true and
    107:10        correct record of the testimony given by me
    107:11        at said videotaped deposition except as I
    107:12        have so indicated on the errata sheets
    107:13        provided herein," and then you sign Jeffrey
    107:14        Lee Hamer, don't you?
    107:15        A. Correct.

                                                                                       107:16 - 108:07Hamer, Jeffrey 2019-12-18                      1:42
                                                                                           107:16     Q. And then if you flip over,
                                                                                           107:17     we'll see the things that you changed. And
                                                                                           107:18     as you described to me in your testimony, it

                                                                                           107:19     was mostly typos, but there's a couple of
                                                                                           107:20     things I want to bring to your attention.
                                                                                           107:21     The first one is 13.
                                                                                           107:22     A. Okay.
                                                                                           107:23     Q. Do you see your 13th errata
                                                                                           107:24     sheet change?
                                                                                           107:25     A. I do.
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 281 of 345


                                                                                               108:01     Q. Maybe the best way to do this
                                                                                               108:02     is to look at the original page.
                                                                                               108:03     Can we queue that up? Do we
                                                                                               108:04     have a videotape of that clip? Let's queue
                                                                                               108:05     that up.
                                                                                               108:06     And for the record, it's
                                                                                               108:07     page 89 of your deposition.

                                                                                           109:14 - 109:18Hamer, Jeffrey 2019-12-18                      0:18
                                                                                               109:14     So page 89, lines 8 and 9.
                                                                                               109:15     Just put the whole page up. Actually,
                                                                                               109:16     the top of page 88 and 89 is what we
                                                                                               109:17     need to put up there. There we go.
                                                                                               109:18     Much easier.

109:20 - 110:16   Hamer, Jeffrey 2019-12-18                            1:46
    109:20        Q. So at the bottom of page 88 the
    109:21        question starts, Mr. Hamer. It says: "Okay.
    109:22        And is it your practice, if you either change
    109:23        a product or change the way it's being, for
    109:24        example, fitted, then you would do a retest?"
    109:25        And you asked the question:
    110:01        "Fitted?"
    110:02        Question: "Yeah.
    110:03        "Explain 'fitted' to me."
    110:04        He says: "Well, how the
    110:05        person's being instructed to put it in."
    110:06        You answer: "No."
    110:07        He says: "No, what?
    110:08        "We would not redo a label test
    110:09        due to a new fitting instruction."
    110:10        Is that statement true?
    110:11        A. I believe I corrected that in
    110:12        my errata.
    110:13        Q. Okay.
    110:14        A. That I didn't recollect an
    110:15        instance where we had done that, but indeed
    110:16        we have.

                                                                                           110:17 - 111:25Hamer, Jeffrey 2019-12-18                      2:35
                                                                                               110:17     Q. Okay. And let's see what your
                                                                                               110:18     errata sheet actually said. And can we go to
                                                                 Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 282 of 345


                                                                                             110:19   the ELMO? Because I've got it here.
                                                                                             110:20   Here under 13 it says, "I
                                                                                             110:21   didn't" -- your correction was, 88, 8 and 9:
                                                                                             110:22   "I did not recollect an instance where we
                                                                                                      had
                                                                                             110:23   changed fitting instructions resulting in a
                                                                                             110:24   retest, as this was a historical event from
                                                                                             110:25   my perspective."
                                                                                             111:01   Right?
                                                                                             111:02   A. That's what I wrote, yes.
                                                                                             111:03   Q. So how does that change your
                                                                                             111:04   answer?
                                                                                             111:05   A. It doesn't change my answer. I
                                                                                             111:06   mean, it does -- I'm sorry, it does change my

                                                                                             111:07   answer in that I, at the time, did not
                                                                                             111:08   recollect an instance that we did that, so my

                                                                                             111:09   answer was incorrect.
                                                                                             111:10   Q. Okay. But you said this was
                                                                                             111:11   a -- retest was a historical event.
                                                                                             111:12   What does that mean?
                                                                                             111:13   A. That I was thinking about this
                                                                                             111:14   particular test, not future -- not current or
                                                                                             111:15   future tests that I was aware of.
                                                                                             111:16   Q. I'm not following you. It may
                                                                                             111:17   be me.
                                                                                             111:18   A. I mean, when I said "a
                                                                                             111:19   historical event," it was a event that was
                                                                                             111:20   history to me, not realtime, so that I wasn't

                                                                                             111:21   there when it happened.
                                                                                             111:22   Q. Okay. But I don't understand
                                                                                             111:23   the question to be asking what you're
                                                                                             111:24   answering, but I want to make sure I'm
                                                                                             111:25   understanding you.

112:01 - 112:12   Hamer, Jeffrey 2019-12-18                           0:28
    112:01        You say, "We would not redo a
    112:02        label test due to new fitting instructions,"
    112:03        right? That's your testimony?
    112:04        A. That's how I answered that
    112:05        question, yes.
                                                                 Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 283 of 345


    112:06        Q. Yes.
    112:07        And is that not true?
    112:08        A. I was incorrect.
    112:09        Q. Okay. So your company will
    112:10        redo label tests due to new fitting
    112:11        instructions?
    112:12        A. Yes, we will.

                                                                                                       112:13 - 112:19Hamer, Jeffrey 2019-12-18                        0:12
                                                                                                           112:13     Q. Okay. Where is that in your
                                                                                                           112:14     policy and procedure manual?
                                                                                                           112:15     A. I'd have to go through it. I
                                                                                                           112:16     don't know if it's there or not, to be sure.
                                                                                                           112:17     Q. You know actually it's not
                                                                                                           112:18     there, don't you?
                                                                                                           112:19     A. I do not.

                                                                                                       112:23 - 113:06Hamer, Jeffrey 2019-12-18                        1:48
                                                                                                           112:23     Q. Okay. Well, let's do just
                                                                                                           112:24     that. I'm going to mark this as the next
                                                                                                           112:25     exhibit. This is your company policy and
                                                                                                           113:01     procedure manual. This was attached to
                                                                                                           113:02     Elliott Berger's deposition as Exhibit 5206.
                                                                                                           113:03     It'll be Exhibit 12 -- 13, 13 to this
                                                                                                           113:04     deposition.
                                                                                                           113:05     (Hamer Exhibit 13 marked for
                                                                                                           113:06     identification.)

                                                                                                       114:24 - 115:05Hamer, Jeffrey 2019-12-18                        0:15
                                                                                                           114:24     Q. That all may be true. My
                                                                                                           114:25     question is related to your policy and
                                                                                                           115:01     procedure manual and why it's not in there,

                                                                                                           115:02      why the last part about doing a retest due to

                                                                                                           115:03      changing fitting instructions is not in your
                                                                                                           115:04      manual.
                                                                                                           115:05      A. I do not know the answer.

118:02 - 118:04   Hamer, Jeffrey 2019-12-18                           0:03
    118:02        Q. Is that the industry standard                           Re: [118:02 to 118:04]
    118:03        with hearing protection devices; do you know               Pltf Obj unresponsive,                                                                           OVERRULED
    118:04        that?                                                      foundation, speculation
                                                                 Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 284 of 345



118:06 - 118:10   Hamer, Jeffrey 2019-12-18                           0:23
    118:06        THE WITNESS: I don't believe                               Re: [118:06 to 118:10]
    118:07        there is a standard on that. I don't                       Pltf Obj unresponsive,                                                                        OVERRULED
    118:08        believe any of the guidance documents                      foundation, speculation
    118:09        from EPA or ANSI indicate reasons for
    118:10        retest.

122:10 - 123:01   Hamer, Jeffrey 2019-12-18                           1:33
    122:10        It is true that you are not
    122:11        supposed to stop a labeling test in the
    122:12        middle just because you're getting low
    122:13        numbers or variability?
    122:14        A. I would say that's not true.
    122:15        Q. Okay. Do you remember being
    122:16        asked that question in your previous
    122:17        deposition?
    122:18        A. I do.
    122:19        Q. Do you remember what your
    122:20        answer was?
    122:21        A. I believe I answered in an
    122:22        opposite way because I believe that I was --
    122:23        my recollection of my understanding of the
    122:24        question at that time was that it was
    122:25        associated with stopping a particular
    123:01        subject's test in the middle of it.

                                                                                                       123:02 - 123:13Hamer, Jeffrey 2019-12-18                     0:24
                                                                                                           123:02     Q. And when did you come to that
                                                                                                           123:03     understanding that you just gave us?
                                                                                                           123:04     A. When I did the errata sheet.
                                                                                                           123:05     Q. Where on the errata sheet do
                                                                                                           123:06     you change that testimony from what it was,

                                                                                                           123:07    yes, to no?
                                                                                                           123:08    A. Where was that in my deposition
                                                                                                           123:09    in terms of the --
                                                                                                           123:10    Q. Yeah, let me set the table for
                                                                                                           123:11    you.
                                                                                                           123:12    Can we have the -- the ELMO,
                                                                                                           123:13    please?

123:14 - 124:09 Hamer, Jeffrey 2019-12-18                             1:39
                                                         Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 285 of 345


123:14   This is page 173 of your                                Re: [123:14 to 124:01]
123:15   deposition. It says: "And isn't it your                 Pltf Obj non responsive                                                                      OVERRULED
123:16   testimony that you're not supposed to stop a
123:17   labeling test in the middle just because
123:18   you're getting low numbers or variability?"
123:19   And you answered "yes," didn't
123:20   you?
123:21   A. Right.
123:22   And "labeling test" in the
123:23   middle, in my interpretation when I made that
123:24   statement, was during the middle of a
123:25   subject's test. That was my interpretation.
124:01   That's what I answered yes to.
124:02   Q. Oh, okay.
124:03   So, but I'm -- before we get to
124:04   that, I heard you say that you changed it on
124:05   the errata sheet.
124:06   Now, I have the errata sheet --
124:07   A. I didn't, because I didn't
124:08   believe it was wrong. I was wrong -- I was
124:09   incorrect.

                                                                                           124:10 - 125:06Hamer, Jeffrey 2019-12-18                    1:55
                                                                                               124:10     Q. Okay. So at the time, and even
                                                                                               124:11     after you read your deposition and you
                                                                                                          signed
                                                                                               124:12     it as being true and correct, you believed
                                                                                               124:13     your answer there was true, that it would
                                                                                               124:14     have been -- that you're not supposed to
                                                                                                          stop
                                                                                               124:15     a labeling test in the middle just because
                                                                                               124:16     you're getting low numbers or variability?
                                                                                               124:17     A. That it was true. And my
                                                                                               124:18     context of that was during a subject test.
                                                                                               124:19     That was the context I answered the
                                                                                                          question
                                                                                               124:20     under.
                                                                                               124:21     Q. Well, I want to make sure I
                                                                                               124:22     understand this.
                                                                                               124:23     The question is, you're not
                                                                                               124:24     supposed to stop a labeling test in the
                                                                                               124:25     middle just because you're getting low
                                                                                               125:01     numbers or variability?
                                                              Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 286 of 345


                                                                                           125:02     A. A labeling test is -- a subject
                                                                                           125:03     is undergoing a test, okay? And so that
                                                                                           125:04     subject is responding, taking a test, and
                                                                                           125:05     you're not supposed to stop that in the
                                                                                           125:06     middle of it.

124:23 - 125:12   Hamer, Jeffrey 2019-12-18                        1:30
    124:23        The question is, you're not
    124:24        supposed to stop a labeling test in the
    124:25        middle just because you're getting low
    125:01        numbers or variability?
    125:02        A. A labeling test is -- a subject
    125:03        is undergoing a test, okay? And so that
    125:04        subject is responding, taking a test, and
    125:05        you're not supposed to stop that in the
    125:06        middle of it.
    125:07        Q. When are you allowed to stop
    125:08        it?
    125:09        A. At any point in time.
    125:10        Q. Why not that time?
    125:11        A. Because it's during the middle
    125:12        of a subject evaluation.

                                                                                       125:13 - 126:13Hamer, Jeffrey 2019-12-18                   1:45
                                                                                           125:13     Q. Why does that make any
                                                                                           125:14     difference?
                                                                                           125:15     A. It's just our policy, is not to
                                                                                           125:16     stop at that point.
                                                                                           125:17     Q. What point is your policy you
                                                                                           125:18     can stop?
                                                                                           125:19     A. At any point in time when --
                                                                                           125:20     after -- after subjects are completely
                                                                                           125:21     tested.
                                                                                           125:22     Q. What does "completely tested"
                                                                                           125:23     mean?
                                                                                           125:24     A. They've gone through the whole
                                                                                           125:25     test sequence for that subject for that
                                                                                           126:01     product.
                                                                                           126:02     Q. Okay. I'm having trouble
                                                                                           126:03     understanding you.
                                                                                           126:04     A. There's ten subjects.
                                                                                           126:05     Q. Yes.
                                                                                           126:06     A. Each subject has multiple fits
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 287 of 345


                                                                                                           126:07   and tests.
                                                                                                           126:08   Q. Three.
                                                                                                           126:09   A. And you're not -- my -- the
                                                                                                           126:10   policy, as I understood it, was that while a
                                                                                                           126:11   subject is under test, you should not stop
                                                                                                           126:12   the test at that point during that testing
                                                                                                           126:13   sequence.

126:14 - 126:19   Hamer, Jeffrey 2019-12-18                            0:10
    126:14        Q. Okay. This question doesn't
    126:15        say anything about subjects, though, right?
    126:16        A. It says "during the test." My
    126:17        interpretation was while the test was
    126:18        occurring, while a particular data was being
    126:19        collected.

127:19 - 127:21   Hamer, Jeffrey 2019-12-18                            0:06
    127:19        Q. When did you come to the                                 Re: [127:19 to 127:21]
    127:20        realization that the answer you gave here                   Pltf Obj Vague, incomplete                                                           OVERRULED
    127:21        needed clarification?                                       designation, 402/403,

127:23 - 128:08   Hamer, Jeffrey 2019-12-18                            0:29
    127:23        THE WITNESS: Upon -- upon -- I
    127:24        mean, I think there's other places in
    127:25        this -- in this -- in this deposition
    128:01        where this line of questioning came
    128:02        up, and I think even -- even further
    128:03        into this document, this question
    128:04        comes up again. And I tried to
    128:05        correct it by saying we could -- we
    128:06        could change the fitting instructions
    128:07        to do a retest. Or to start a new
    128:08        test.

128:10 - 129:02   Hamer, Jeffrey 2019-12-18                            1:46
    128:10        Q. Okay. Fitting instructions
    128:11        issue is different than this to me.
    128:12        Is it different to you?
    128:13        A. To me this is, when can you
    128:14        stop a label test, and the answer is, you can
    128:15        stop a label test at any point in time that
    128:16        you wish to. You don't have to complete any
    128:17        test, but -- any complete labeling test, but
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 288 of 345


    128:18        that you shouldn't stop during the testing of
    128:19        an individual subject.
    128:20        Q. Okay. Okay. Why not? If you
    128:21        can stop a test at any time, at any time, why
    128:22        does it matter whether you stop it in the
    128:23        middle of one?
    128:24        A. Okay. So you might pick this
    128:25        test back up after you stop it, and if you do
    129:01        that, you need to have completed every
    129:02        subject or you can't start it over.

                                                                                           129:03 - 130:03Hamer, Jeffrey 2019-12-18                       1:21
                                                                                               129:03     Q. So let me understand this.
                                                                                               129:04     Are you saying that you need to
                                                                                               129:05     have completed all three tests for that
                                                                                               129:06     subject?                                               Re: [129:08 to 129:16]
                                                                                                                                                                                                 OVERRULED
                                                                                               129:07     A. Yes.                                                Def Obj Foundation (602); 701
                                                                                               129:08     Q. Okay. So if I'm subject
                                                                                               129:09     number 1, right, I'm the first person tested,          Re: [129:24 to 130:03]
                                                                                               129:10     you're saying that I cannot stop a labeling            Def Obj Foundation (602);       OVERRULED
                                                                                               129:11     test until I have had all three tests done on          vague, misstates (611, 403)
                                                                                               129:12     a label test?
                                                                                               129:13     MR. MORRISS: Object to form.
                                                                                               129:14     THE WITNESS: Our policy was
                                                                                               129:15     not to stop a test in the middle for a
                                                                                               129:16     given subject.
                                                                                               129:17     QUESTIONS BY MR. TRACEY:
                                                                                               129:18     Q. Okay. Does that mean you can't
                                                                                               129:19     stop a test, change the instructions and
                                                                                               129:20     start again?
                                                                                               129:21     A. You can't stop the test, change
                                                                                               129:22     the instructions and not redo this -- the
                                                                                               129:23     test from the beginning.
                                                                                               129:24     Q. Okay. Is it fair to say that
                                                                                               129:25     everybody who is undergoing a label test
                                                                                               130:01     ought to use the same instructions?
                                                                                               130:02     MR. MORRISS: Object to form.
                                                                                               130:03     THE WITNESS: Yes.

130:15 - 130:17   Hamer, Jeffrey 2019-12-18                            0:05
    130:15        Okay. Mr. Hamer, it's your
    130:16        opinion that testing this product with the
    130:17        flanges folded back is improper, isn't it?
                                                                 Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 289 of 345



130:19 - 130:19 Hamer, Jeffrey 2019-12-18                             0:02
    130:19      THE WITNESS: It is not.

130:21 - 130:25   Hamer, Jeffrey 2019-12-18                           0:06
    130:21        Q. It is not improper?
    130:22        A. That's correct.
    130:23        Q. Do you remember making a
    130:24        statement to the contrary in your previous
    130:25        deposition?

131:02 - 131:05   Hamer, Jeffrey 2019-12-18                           0:07
    131:02        THE WITNESS: I remember a line
    131:03        of questioning that was revolving
    131:04        around the instruction set that was
    131:05        handed to me at that time.

                                                                                          131:06 - 131:09Hamer, Jeffrey 2019-12-18                0:06
                                                                                              131:06     QUESTIONS BY MR. TRACEY:
                                                                                              131:07     Q. Okay. And let me just -- let
                                                                                              131:08     me put this on the ELMO so we can make
                                                                                                         sure
                                                                                              131:09     we're clear.

132:11 - 133:10   Hamer, Jeffrey 2019-12-18                           1:28
    132:11        Q. Okay. Go ahead. Play it.
    132:12        (Video played.)
    132:13        Q. Is that statement true?
    132:14        A. Based on the instruction set
    132:15        that I was looking at at the time of the
    132:16        product they provided, it did not indicate a
    132:17        tip or an instruction to roll back the
    132:18        flange.
    132:19        Q. I don't see a question about
    132:20        instructions in this question. This question
    132:21        appears to be --
    132:22        A. There was an exhibit that was
    132:23        handed to me prior to this --
    132:24        Q. I see.
    132:25        A. -- that had instructions and
    133:01        NRR label on the back of the panel, and an
    133:02        insert for it that had the user instructions
    133:03        for the product that did not include rolling
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 290 of 345


    133:04        back the flanges.
    133:05        Q. And tell me the importance of
    133:06        that.
    133:07        A. That if you want to apply the
    133:08        NRR label test that was being used, that that
    133:09        tip or that instruction should have been
    133:10        included.

140:15 - 140:19   Hamer, Jeffrey 2019-12-18                            0:21
    140:15        Q. Okay. Do you believe that when
    140:16        Aearo found out in 2000 that this plug was
    140:17        pulling out, they should have stopped selling
    140:18        the product until they figured out the
    140:19        problem?

140:21 - 140:22 Hamer, Jeffrey 2019-12-18                              0:02
    140:21      THE WITNESS: No, not
    140:22      necessarily.

                                                                                                           140:24 - 141:01Hamer, Jeffrey 2019-12-18                      0:05
                                                                                                               140:24     Q. Do you remember making a                           Re: [140:24 to 141:05]
                                                                                                               140:25     statement to the contrary in your deposition
                                                                                                                                                                                                                OVERRULED
                                                                                                                                                                                Def Obj vague, misstates,
                                                                                                               141:01     in 2015?                                              argumentative (611, 403); 403


                                                                                                           141:03 - 141:05Hamer, Jeffrey 2019-12-18                      0:04
                                                                                                               141:03     THE WITNESS: I do not, but
                                                                                                               141:04     I'm -- we'd have to go through it and
                                                                                                               141:05     look at it.


141:07 - 141:12   Hamer, Jeffrey 2019-12-18                            1:39
    141:07        Q. Let's do just that. This is                              Re: [141:07 to 141:12]
    141:08        page 175.                                                   Pltf Obj Foundation,
    141:09        We have the cut. Okay. Let me                               arguementative, misstates, 802
    141:10        give him -- 175, starting where, Kenny.
    141:11        Line 22, Mr. Hamer.
    141:12        Let's play that.

                                                                                                           141:13 - 141:13Hamer, Jeffrey 2019-12-18                      0:00
                                                                                                               141:13     (Video played.)                                       Re: [141:13 to 141:13]
                                                                                                                                                                                Def Obj vague, misstates,
                                                                                                                                                                                                                OVERRULED
                                                                Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 291 of 345

                                                                                                                                                                                                     OVERRULED
                                                                                                                                                                      argumentative (611, 403);
                                                                                                                                                                      foundation (602); 403

                                                                                                     141:17 - 142:07Hamer, Jeffrey 2019-12-18                  1:30
                                                                                                         141:17     QUESTIONS BY MR. TRACEY:                          Re: [141:17 to 142:05]
                                                                                                         141:18     Q. Is that statement true?                        Def Obj vague, misstates,
                                                                                                                                                                                                     OVERRULED
                                                                                                         141:19     A. Yes, I agree.                                  argumentative (611, 403);
                                                                                                         141:20     Q. That they should have stopped                  foundation (602); 403
                                                                                                         141:21     selling the plug?
                                                                                                         141:22     A. Oh, no, I'm sorry. I'm                         Re: [142:06 to 142:07]
                                                                                                                                                                                                     OVERRULED
                                                                                                         141:23     responding to the wrong lawyer.                   Def Obj Relevance (401, 402)
                                                                                                         141:24     I said: "I don't know that
                                                                                                         141:25     they didn't."
                                                                                                         142:01     And then: "If they didn't,
                                                                                                         142:02     don't you think that would have been
                                                                                                                    wrong?"
                                                                                                         142:03     And I said: "If they didn't,
                                                                                                         142:04    if they did not, yes, it would have been
                                                                                                         142:05    wrong."
                                                                                                         142:06    Q. Let's go to the ELMO so we can
                                                                                                         142:07    see where he's reading along -- with him.

142:08 - 143:04   Hamer, Jeffrey 2019-12-18                          1:54
    142:08        So starting at the bottom here:                           Re: [142:24 to 143:04]
                                                                                                                                                                                                     SUSTAINED - Nonresponsive
    142:09        "Don't you think in 2000 when 3M found this               Pltf Obj nonresponsive
    142:10        problem with this plug pulling out, they
    142:11        should have stopped" -- and then at the top
    142:12        of page 176 -- "figured out what it was and
    142:13        stopped selling it until they solved it?"
    142:14        Your answer was: "I don't know
    142:15        that they didn't."
    142:16        And then the question is:
    142:17        "Even if they didn't, don't you think that
    142:18        would have been wrong?"
    142:19        And you said: "If they did
    142:20        not, yes."
    142:21        That's what you testified to in
    142:22        your previous deposition.
    142:23        A. That's correct.
    142:24        Q. Is that statement still true?
    142:25        A. I'm just trying to understand
    143:01        the context of this questioning, because I
                                                                 Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 292 of 345


    143:02        believe we did stop the test, and we learned
    143:03        how to fit the product better and provided
    143:04        that information to the military.

196:19 - 197:05   Hamer, Jeffrey 2019-12-18                           0:28
    196:19        Q. How long have you been with the
    196:20        company?
    196:21        A. Since I rejoined the company in
    196:22        2008 in this position.
    196:23        Q. Were you with them before?
    196:24        A. I was with what -- at the --
    196:25        what at the time was E-A-R division of Cabot
    197:01        Corporation, which became Aearo, which 3M
    197:02        bought, from 1984 to 1997.
    197:03        Q. '97 to 2007 you were gone?
    197:04        A. In a different company,
    197:05        correct.

278:07 - 278:18   Hamer, Jeffrey 2019-12-18                           0:28
    278:07        Q. And is it your belief that the                          Re: [278:07 to 278:18]
    278:08        regulatory authorities know that you guys do               Pltf Obj 602, speculation, 701                                SUSTAINED - 402; 701
    278:09        this and there's no problem with it?                       , 403, nonresponsive
    278:10        A. I don't -- I don't understand
    278:11        why that would matter to them, because we
    278:12        would not market a product that we stopped
    278:13        and didn't change something on.
    278:14        Q. Either the instructions or the
    278:15        product?
    278:16        A. Or the design or the
    278:17        manufacturing. It's not the same at that
    278:18        point.

328:10 - 328:22   Hamer, Jeffrey 2019-12-18                           1:33
    328:10        Q. And as we sit here today,                               Re: [328:10 to 328:22]
    328:11        20 years later, you have seen not one shred                Pltf Obj non responsive,
                                                                                                                                           SUSTAINED
    328:12        of evidence in the form of anybody from your               foundation, speculation, 802
    328:13        company communicating the results of the                   hearsay, 403
    328:14        flange report to the American military, have
    328:15        you?
    328:16        A. I believe that our fitting
    328:17        instructions indicate a way to get better
    328:18        seal on the product, and I believe that Doug
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 293 of 345


    328:19        Ohlin was involved in the development of this
    328:20        product and the training of the soldiers that
    328:21        were using this product and that he was --
    328:22        that he had knowledge of that.

                                                                                                             335:01 - 335:11Hamer, Jeffrey 2019-12-18                      0:17
                                                                                                                 335:01     Q. Your company is in the best                        Re: [335:01 to 335:11]
                                                                                                                 335:02     position to train people how to use their             Def Obj foundation (602); 701;   MOOT
                                                                                                                 335:03     product, aren't they?                                 vague (611, 403)
                                                                                                                 335:04     MR. MORRISS: Object to form.
                                                                                                                 335:05     THE WITNESS: I believe we have
                                                                                                                 335:06     a good position.
                                                                                                                 335:07     QUESTIONS BY MR. TRACEY:
                                                                                                                 335:08     Q. Well, you're the only -- you're
                                                                                                                 335:09     the only people that have access to the data

                                                                                                                 335:10     found in the flange report, right?
                                                                                                                 335:11     A. Yes.

335:12 - 335:15   Hamer, Jeffrey 2019-12-18                            0:06
    335:12        Q. And if we were going to train                            Re: [335:12 to 335:15]
    335:13        soldiers on how to properly use your product,               Pltf Obj nonresponsive,                                                                                                              SUSTAINED - Irrelevant;
    335:14        we would want to use the data in the flange                 foundation, speculation, 802                                                                                                         Speculative; Nonresponsive
    335:15        report, wouldn't we?                                        hearsay, 403

335:17 - 335:19   Hamer, Jeffrey 2019-12-18                            0:04
    335:17        THE WITNESS: Yeah, I believe                                Re: [335:17 to 335:19]
    335:18        that Doug Ohlin and the military was                        Pltf Obj nonresponsive,
                                                                                                                                                                                                                   SUSTAINED
    335:19        aware of that situation.                                    foundation, speculation, 802
                                                                              hearsay, 404
                                                                      Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 294 of 345


                                3M Affirmatives                                  Pltf Objections               Pltf Counters                    3M Objections   Rulings
 5:23 - 6:05    Medina, Jesus 2020-10-09                                  0:14
    5:23        Q. Good morning, Mr. Medina. My name is
    5:24        Craig Castiglia, and I represent the defendants in
    5:25        this case, which are 3M and some of the various
    6:01        Aearo entities that were sued by people like
    6:02        Mr. Hacker.
    6:03        Would you please state your name for the
    6:04        record.
    6:05        A. Jesus Medina.

 6:08 - 6:10    Medina, Jesus 2020-10-09                                  0:09
    6:08        Q. Where are you currently employed?
    6:09        A. For Boyd Gaming, and I'm at the location
    6:10        of Suncoast Hotel and Casino right now.

 7:24 - 8:05    Medina, Jesus 2020-10-09                                  0:12
    7:24        Q. All right. And do you understand that we
    7:25        are here today because of a lawsuit that Mr. Hacker

    8:01        filed against 3M?
    8:02        A. Yes.
    8:03        Q. Have you ever communicated with
    8:04        Mr. Hacker before?
    8:05        A. No, I have not.

 9:04 - 9:07    Medina, Jesus 2020-10-09                                  0:08
    9:04        Q. And you understand that your testimony
    9:05        today is on behalf of Boyd Gaming as if Boyd Gaming

    9:06        was testifying today?
    9:07        A. Yes.

12:03 - 12:06   Medina, Jesus 2020-10-09                                  0:10
   12:03        Q. Okay. You said you're employed by the
   12:04        Boyd Gaming Corporation. How long have you
                worked
   12:05        there?
   12:06        A. I worked with Boyd Gaming for 21 years.

12:12 - 15:03   Medina, Jesus 2020-10-09                                  4:44
   12:12        Q. What positions have you held at the Boyd
   12:13        Gaming Corporation and what position do you hold
   12:14        today?
   12:15        A. I've held kitchen helper, food runner,
   12:16        line cook, banquet porter, human resources
                                                              Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 295 of 345


12:17   representative, human resources coordinator, human

12:18   resources team member relations manager, human
12:19   resources HR manager, and my current position of
12:20   human resources director.
12:21   Q. And what are your responsibilities in
12:22   your current position as human resources director?
12:23   A. To oversee the daily operations of the HR
12:24   department, to make sure that departments are
12:25   following established policies and procedures,
13:01   guidelines, things of that nature.
13:02   Q. And what is the relationship between the
13:03   Boyd Gaming Corporation and the Suncoast Hotel and

13:04   Casino?
13:05   A. Suncoast is a property of Boyd Gaming
13:06   Corporation.
13:07   Q. Okay. And you're aware that the
13:08   plaintiff in this case, Stephen Hacker, worked for
13:09   Boyd Gaming at the Suncoast Hotel and Casino;
13:10   right?
13:11   A. Yes.
13:12   Q. Do you know when Mr. Hacker worked at the
13:13   casino?
13:14   A. I believe he was hired last year in 2019.
13:15   Q. And does he still work at the casino?
13:16   A. No, he does not.
13:17   Q. When did he stop working at the casino?
13:18   A. So the closure's due to the pandemic, the
13:19   property closed on March 17th and no employee was

13:20   working on property since then. Mr. Hacker's date
13:21   of separation was on July 14 of 2020.
13:22   Q. And where -- you already told me where
13:23   the Suncoast Hotel and Casino is.
13:24   How big is the casino?
13:25   A. What do you mean by "how big"?
14:01   Q. Well, size. You don't have to give me
14:02   the square footage, but what -- what services are
14:03   offered at the Suncoast Hotel and Casino?
14:04   A. There is 400-room hotel room. There is
14:05   close to 1800 slot machines, seven restaurants, you
14:06   know, the -- the pit area. What we call is the
14:07   table games area. There is close to 29 live games
14:08   on the pit floor so, I mean, it's pretty large, I
14:09   would say.
14:10   Q. Okay. And how many patrons can the
                                                                     Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 296 of 345


   14:11        casino hold at one time?
   14:12        A. That I would not be able to answer.
   14:13        Q. Based on your experience working there,
   14:14        could you give a rough estimate?
   14:15        A. I mean, a full casino with full -- with
   14:16        the hotel full. We also have a showroom, if the
   14:17        showroom is full, all the restaurants full. I
   14:18        mean, you are talking about thousands of people.
   14:19        Q. Okay. I think you mentioned dining at
   14:20        the casino. Are there bars in the casino?
   14:21        A. Yes, there are three bars.
   14:22        Q. And they serve alcohol in the casino?
   14:23        A. Yes.
   14:24        Q. Is there dining in the casino; is that
   14:25        right?
   15:01        A. Yes, there is dining in the casino.
   15:02        Q. How many restaurants are in the casino?
   15:03        A. Seven.

                                                                                            15:04 - 15:13   Medina, Jesus 2020-10-09                              1:34
                                                                                               15:04        Q. Could you describe the layout of the
                                                                                               15:05        casino where the restaurants are in relation to the
                                                                                               15:06        gaming tables?
                                                                                               15:07        A. The restaurants are mostly located
                                                                                               15:08        towards the north end of the property. The table
                                                                                               15:09        games area is in the middle of the casino. So they
                                                                                               15:10        are not relatively close, I would say. There is --
                                                                                               15:11        you know, there is slot machines, there is a bar in
                                                                                               15:12        between -- in between the restaurants and the table
                                                                                               15:13        games area, I would say.

15:24 - 15:24   Medina, Jesus 2020-10-09                                 0:02
   15:24        Q. Okay. How loud is the casino?

16:01 - 16:06   Medina, Jesus 2020-10-09                                 0:14
   16:01        THE WITNESS: It would depend on what day
   16:02        of the week, time, how many people are in the
   16:03        casino and it varies.
   16:04        BY MR. CASTIGLIA:
   16:05        Q. At the peak hours of the casino, how loud
   16:06        can it be?

16:08 - 16:17   Medina, Jesus 2020-10-09                                 0:25
   16:08        THE WITNESS: I would say it gets pretty
   16:09        loud. I mean, you are talking about a full casino.
   16:10        The patrons can get pretty loud, I would say.
   16:11        BY MR. CASTIGLIA:
                                                                      Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 297 of 345


   16:12        Q. Does it get louder than your average
   16:13        restaurant?
   16:14        A. If the casino is full, is that what you
   16:15        are asking?
   16:16        Q. Yes.
   16:17        A. Yes.

                                                                                             16:18 - 17:12   Medina, Jesus 2020-10-09                              1:18
                                                                                                16:18        Q. And you mentioned that one of the largest
                                                                                                16:19        bars is near the table games, but I think you said
                                                                                                16:20        it was near the dice games. Is the largest bar
                                                                                                16:21        also near the blackjack table?
                                                                                                16:22        A. No.
                                                                                                16:23        Q. Are there any bars near the blackjack
                                                                                                16:24        table?
                                                                                                16:25        A. No.
                                                                                                17:01        Q. Where are the blackjack tables located in
                                                                                                17:02        relation to the slot machines and the bar?
                                                                                                17:03        A. So the blackjack tables are located on
                                                                                                17:04        the north -- northwest. No, they're west --
                                                                                                17:05        southwest part of the pit so they are -- there is
                                                                                                17:06        no bar near it, so the blackjack tables have -- to
                                                                                                17:07        the left of them, will have slot machines. To the
                                                                                                17:08        right of them, there is a walkway. And then on the
                                                                                                17:09        other side of that walkway is our Pai Gow tables,
                                                                                                17:10        which are sitdown table games and then the -- yeah,
                                                                                                17:11        the bar is not close by. You would have to still
                                                                                                17:12        get across the dice table games to get to the bar.

17:13 - 18:05   Medina, Jesus 2020-10-09                                  1:50
   17:13        Q. Does the casino play any music?
   17:14        A. Yes.
   17:15        Q. What type of music?
   17:16        A. It depends on the time of day. It can go
   17:17        anywhere from, you know, 60s -- 50s and 60s music
   17:18        to, you know, early morning and then late at night,
   17:19        it can go into more pop modern music.
   17:20        Q. Do they play music through speakers?
   17:21        A. Yes, there is overhead speakers.
   17:22        Q. Where are the speakers located?
   17:23        A. On the ceiling of the casino.
   17:24        Q. Are the speakers -- are there multiple
   17:25        speakers throughout the casino floor?
   18:01        A. Yes.
   18:02        Q. Are there speakers near the blackjack
   18:03        tables?
   18:04        A. I mean, they are overhead in the ceiling,
                                                                      Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 298 of 345


   18:05        yes.

19:22 - 21:02   Medina, Jesus 2020-10-09                                  2:38
   19:22        Q. Do the slot machines that are near the
   19:23        blackjack tables makes any noises?
   19:24        A. Yes.
   19:25        Q. What types of noises do they make?
   20:01        A. Depending on which type of slot machine
   20:02        is located, it could be an ongoing noise. If there
   20:03        are guests playing the slot machines, you know,
   20:04        noises will vary depending on the type of slot
   20:05        machine and if someone is playing it or not.
   20:06        Q. Do they make sounds like a bell or an
   20:07        alarm?
   20:08        A. Yes.
   20:09        Q. And can you hear them when you are by the
   20:10        table games?
   20:11        A. If there is -- it all depends on who is
   20:12        on the table game. You know, sometimes you have
   20:13        table games that have several guests on them and
   20:14        they can get the conversation -- their conversation
   20:15        you -- you would block out or drown out any slot
   20:16        noise. If it is an empty table game, I would say,
   20:17        yes, you would be able to hear the slot noise.
   20:18        Q. And why would conversation block or drown
   20:19        out the slot machine noise?
   20:20        A. Some table game players get very -- are
   20:21        very loud; some are very quiet. So it just
   20:22        depends.
   20:23        Q. So is it fair to say that some people
   20:24        raise their voices at the casino?
   20:25        A. Yes.
   21:01        Q. Are people ever yelling?
   21:02        A. Yes.

23:07 - 23:08   Medina, Jesus 2020-10-09                                  0:08
   23:07        Q. Could we take a look at Tab 3 which we'll
   23:08        mark as Exhibit 54.

23:09 - 26:01   Medina, Jesus 2020-10-09                                  3:16
   23:09        (Exhibit 54 was marked for
   23:10        identification.)
   23:11        BY MR. CASTIGLIA:
   23:12        Q. Mr. Medina, do you recognize this
   23:13        document?
   23:14        A. Yes.
   23:15        Q. And what is this document?
                                                            Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 299 of 345


23:16   A. It is the job description for a 21
23:17   dealer.
23:18   Q. And let's take a quick look at the second
23:19   page, it is Boyd_Gaming_00003. Do you recognize
23:20   this document?
23:21   A. Yes.
23:22   Q. And what is this document?
23:23   A. These are the physical requirements
23:24   assessment for the position.
23:25   Q. And is it Boyd Gaming's regular practice
24:01   to make documents such as this outlining job
24:02   description and physical assessments?
24:03   A. Yes.
24:04   Q. And do you keep these type of records in
24:05   the ordinary course of your business?
24:06   A. Yes.
24:07   Q. And would Boyd Gaming make this record at
24:08   or near the time that they may have offered this
24:09   job position?
24:10   A. There is one made. They are revised and
24:11   audited periodically. For me to tell you that they
24:12   are done at the time of offer of employment, I
24:13   mean, we are constantly hiring and offering
24:14   employment for these type of positions. So it is
24:15   not -- it is not one that's reviewed every time
24:16   there is a job offer made.
24:17   Q. Okay. But so it's fair to say that you
24:18   periodically update this. This is the latest 21
24:19   dealer job description and physical requirement
24:20   form?
24:21   A. Correct.
24:22   Q. And is this the form that applied when
24:23   Mr. Hacker worked at the casino?
24:24   A. Yes.
24:25   Q. Okay. Let's look at the second page,
25:01   which we are on. It's Boyd_Gaming_00002. Do you

25:02   see the section where it says "communications"?
25:03   A. Yes.
25:04   Q. And do you see the section where it says
25:05   "verbal communications" under the subsection of
25:06   communication?
25:07   A. Yes.
25:08   Q. What is the number next to the verbal
25:09   communications?
25:10   A. So that's the number of what they would
25:11   call a -- what the rating scale is. So a Number 1
                                                                    Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 300 of 345


   25:12        is normal conditions.
   25:13        Q. And for verbal communications, there's a                    Re: [25:13 to 25:17]
                                                                                                                                              OBJECTION WITHDRAWN, 3/12/2021
   25:14        Number 1 next to that physical requirement. So is              Pltf Obj 611, misstates
   25:15        it fair to say that a 21 dealer needs a normal
   25:16        level of verbal communication abilities?
   25:17        A. Yes.
   25:18        Q. And do you see the section for sensory
   25:19        abilities?
   25:20        A. Yes.
   25:21        Q. What are the requirements for a 21 dealer
   25:22        relating to the ability to hear?
   25:23        A. It's normal, normal conditions.
   25:24        Q. So fair to say that a 21 dealer needs a                     Re: [25:24 to 26:01]
                                                                                                                                              OBJECTION WITHDRAWN, 3/12/2021
   25:25        normal level of hearing?                                       Pltf Obj 611, misstates
   26:01        A. Yes.

26:12 - 26:24   Medina, Jesus 2020-10-09                                1:39
   26:12        Q. If a dealer can't hear ordinary
   26:13        conversation, would that affect their ability to
   26:14        perform their job responsibilities?
   26:15        A. Yes.
   26:16        Q. Why is that?
   26:17        A. Because there is some form of
   26:18        communication involved with our guest and the game

   26:19        if there needs to be payouts, what type of bets
   26:20        they are taking in on the game.
   26:21        Q. Okay. And if an employee like a dealer
   26:22        at a 21 table had a hearing impairment, they
   26:23        struggle to hear patrons, would the casino offer
   26:24        any types of accommodations to the employee?

27:03 - 27:03   Medina, Jesus 2020-10-09                                0:02
   27:03        THE WITNESS: Yes.

27:05 - 27:06   Medina, Jesus 2020-10-09                                0:08
   27:05        Q. What type of accommodations would a
   27:06        dealer be able to obtain at the casino?

27:15 - 28:01   Medina, Jesus 2020-10-09                                1:35
   27:15        THE WITNESS: So if a team member makes
   27:16        us aware that they require an accommodation, HR
   27:17        would reach out to the team member, get more
   27:18        information from them as to what the condition is
   27:19        or what is going on, and then we would refer them
   27:20        to our team member services department to apply for
                                                                      Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 301 of 345


   27:21        an accommodation.
   27:22        BY MR. CASTIGLIA:
   27:23        Q. Do you know whether Mr. Hacker ever
   27:24        applied for an accommodation relating to hearing
   27:25        loss?
   28:01        A. He did not.

28:03 - 28:12   Medina, Jesus 2020-10-09                                  1:45
   28:03        As a table games dealer, could you just
   28:04        describe a little more for me what Mr. Hacker's job
   28:05        responsibilities included?
   28:06        A. So he would -- depending on the type of
   28:07        game, 21 game that he is on, he would deal that
   28:08        game according to the standards set. He would
   28:09        deal -- shuffle cards, deal them to the guests,
   28:10        interact with the guests, payout any bets, pick up
   28:11        any bets, make change. Those are the type of
   28:12        things that he would do as a 21 dealer.

                                                                                                           28:13 - 28:16   Medina, Jesus 2020-10-09                            0:20
                                                                                                              28:13        Q. I am going to ask that we bring up Tab 3
                                                                                                              28:14        again, but this time let's look at the first page
                                                                                                              28:15        of Boyd_Gaming_00001 and we've marked that as
                                                                                                              28:16        Exhibit 54.

28:17 - 29:20   Medina, Jesus 2020-10-09                                  1:25
   28:17        There is a row that's titled work                                Re: [29:18 to 29:20]
                                                                                                                                                                                      OBJECTION WITHDRAWN, 3/16/2021
   28:18        environment. Do you see that?                                    Pltf Obj 611, misstates
   28:19        A. Yes.
   28:20        Q. And what does it say under job related
   28:21        environmental factors for Boyd Gaming 21 dealer?
   28:22        A. Excessive noise second hand spoke job is
   28:23        performed outside, possible weather extremes
   28:24        et cetera.
   28:25        Q. Is the description of exposure to noise
   29:01        an accurate description of job-related
   29:02        environmental factors for a Boyd Gaming 21 dealer?

   29:03        A. It says casino environment which may
   29:04        include exposure to noise and secondhand smoke.
   29:05        Q. Is that an accurate description of a 21
   29:06        dealer's workplace environment?
   29:07        A. Yes.
   29:08        Q. Let's look at the second page again which
   29:09        ends in 002. Under the first section of the
   29:10        physical requirements assessment, do you see the
   29:11        section titled, Work Environment?
                                                                    Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 302 of 345


   29:12        A. Yes.
   29:13        Q. And do you see the subsection titled,
   29:14        Exposure to Loud Noises?
   29:15        A. Yes.
   29:16        Q. It has a rating scale of one?
   29:17        A. Yes.
   29:18        Q. And does that mean a 21 dealer would
   29:19        experience loud noises as much as a normal person
   29:20        would?

29:22 - 29:22   Medina, Jesus 2020-10-09                                0:00
   29:22        THE WITNESS: Yes.                                              Re: [29:22 to 29:22]
                                                                                                                                              OBJECTION WITHDRAWN, 3/16/2021
                                                                               Pltf Obj 611, misstates

30:22 - 32:17   Medina, Jesus 2020-10-09                                2:50
   30:22        Q. Mr. Medina, do you recognize this
   30:23        document?
   30:24        A. Yes.
   30:25        Q. And what is this document?
   31:01        A. It is service standards forms tables
   31:02        games dealers.
   31:03        Q. And is it the casino's regular practice
   31:04        to make documents such as this establishing service
   31:05        standards for employees?
   31:06        A. Yes.
   31:07        Q. And is it fair to say that this is the
   31:08        type of document that the casino keeps in its
   31:09        regular and ordinary course of business?
   31:10        A. Yes.
   31:11        Q. And would the casino make this document
   31:12        at or near the time that they established these
   31:13        standards?
   31:14        A. Yes.
   31:15        Q. Would you describe Number 2 on the
   31:16        service standards for guest interactions?
   31:17        A. Demonstrate the 10-5 rule. So when a
   31:18        guest is within 10 feet of a team member the team
   31:19        member should make eye contact and acknowledge
   31:20        oncoming guests. At 5 feet, the team member should

   31:21        greet the guest with a warm hello.
   31:22        Q. So is it fair to say that conversations
   31:23        between employees and patrons might start at five
   31:24        to 10 feet away from each other?
   31:25        A. Yes.
   32:01        Q. And would you describe Number 5 on the
   32:02        service standard for guest's interactions?
                                                                   Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 303 of 345


   32:03        A. Engage guest in conversation.
   32:04        Q. Why is it important that employees at the
   32:05        casino engage guests in conversations?
   32:06        A. To make them feel welcome, acknowledging
   32:07        them.
   32:08        Q. And would you describe Number 12 on the
   32:09        service standards for the guest interactions for
   32:10        me?
   32:11        A. Give guests and fellow team members your
   32:12        full attention while using active listening.
   32:13        Q. And why is it important that the casino
   32:14        employees actively listen to their guests and
   32:15        fellow team members?
   32:16        A. So they don't provide poor customer
   32:17        service.

33:25 - 34:03   Medina, Jesus 2020-10-09                               0:12
   33:25        Q. Let's talk about Mr. Hacker's job
   34:01        performance specifically. Based on your review of
   34:02        the records and experience as the director of HR,
   34:03        how would you describe Mr. Hacker as an employee?


34:06 - 35:16   Medina, Jesus 2020-10-09                               2:12
   34:06        THE WITNESS: Based on his record, good.
   34:07        BY MR. CASTIGLIA:
   34:08        Q. Let's look at Tab 2 again, which we
   34:09        marked as Exhibit 55, and this time let's look at
   34:10        the Bates number ending in 008. I wish you had
   34:11        this document in person so that you didn't have to
   34:12        look at it sideways, but what is this document?
   34:13        A. This is our IView certificate form, so it
   34:14        is a certificate acknowledging our team members for

   34:15        good customer service. All of our leaders issue
   34:16        these to team members whenever they observe a
                team
   34:17        member providing good customer service.
   34:18        Q. And is it fair to say that it is Boyd
   34:19        Gaming's regular practice to make documents such as

   34:20        this award for Mr. Hacker?
   34:21        A. Yes.
   34:22        Q. And is it fair to say that this is a
   34:23        document kept by Boyd Gaming in the regular course

   34:24        of its business?
                                                                     Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 304 of 345


   34:25        A. Yes.
   35:01        Q. And would that award be made at or near
   35:02        the time that Mr. Hacker created a positive
   35:03        customer experience?
   35:04        A. Yes.
   35:05        Q. There are two boxes checked on
   35:06        Mr. Hacker's award. What are these boxes?
   35:07        A. Those are the company's core values;
   35:08        relationships, integrity, exceed expectations and
   35:09        work smart, so the reason why those two are checked

   35:10        off is because the leader, which is Lucy Thoma saw
   35:11        that Mr. Hacker exceeded expectations and worked
   35:12        smart.
   35:13        Q. Okay. So it's fair to say that
   35:14        Mr. Hacker was not only performing his job duties
   35:15        but actually exceeding expectations?
   35:16        A. Correct.

35:17 - 35:23   Medina, Jesus 2020-10-09                                 0:12
   35:17        Q. And based on your review of the records,
   35:18        have you ever received complaints about Mr. Hacker

   35:19        from patrons?
   35:20        A. No, I have not.
   35:21        Q. No complaints that he was
   35:22        misunderstanding patrons?
   35:23        A. I have not.

36:03 - 36:07   Medina, Jesus 2020-10-09                                 0:09
   36:03        Q. Mr. Medina, if you received a complaint
   36:04        about Mr. Hacker's job performance for any
   36:05        hearing-related issues, is that something that
   36:06        would be related in his job file?
   36:07        A. Yes.

36:17 - 36:19   Medina, Jesus 2020-10-09                                 0:11
   36:17        Q. Have patrons ever complained about Mr.                       Re: [36:17 to 36:19]
   36:18        Hacker having trouble communicating with them?                  Pltf Obj cumulative (asked &                                   OBJECTION WITHDRAWN, 3/12/2021
   36:19        A. No.                                                          answered)

36:22 - 36:23   Medina, Jesus 2020-10-09                                 0:04
   36:22        Q. Have patrons ever complained about                           Re: [36:22 to 36:23]
   36:23        Mr. Hacker having trouble hearing them?                         Pltf Obj cumulative (asked &                                   SUSTAINED
                                                                                answered)

37:02 - 37:24   Medina, Jesus 2020-10-09                                 1:57
                                                         Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 305 of 345


37:02   Q. Was the answer no?                                   Re: [37:02 to 37:08]
37:03   A. No.                                                  Pltf Obj cumulative (asked &                                                                                                           SUSTAINED
37:04   Q. Does Boyd Gaming have a single record                answered)
37:05   that indicates that a single customer ever
37:06   complained about Mr. Hacker not being able to hear

37:07   something?
37:08   A. Not that I'm aware of, we don't.
37:09   Q. And you mentioned that Mr. Hacker no
37:10   longer works at the Suncoast Hotel and Casino;
37:11   right?
37:12   A. Correct.
37:13   Q. And you mentioned that his termination
37:14   was related to the Covid 19 pandemic?
37:15   A. Correct.
37:16   Q. Was his termination related in any way to
37:17   issues with his hearing capabilities?
37:18   A. No.
37:19   Q. Was his termination in any way related to
37:20   his tinnitus?
37:21   A. I'm sorry. What was this?
37:22   Q. Was his termination in any way related to
37:23   an ear condition called tinnitus?
37:24   A. No.

                                                                                               40:02 - 40:05   Medina, Jesus 2020-10-09                              0:15
                                                                                                  40:02        Q. I want to talk to you a little bit about                  Re: [40:02 to 40:07]
                                                                                                                                                                                                       SUSTAINED
                                                                                                  40:03        how the game of 21 or blackjack is played. Isn't             Def Obj Foundation (602)
                                                                                                  40:04        it true that primarily hand signals are used in
                                                                                                  40:05        order to play the game?

                                                                                               40:07 - 40:07 Medina, Jesus 2020-10-09                                0:00
                                                                                                  40:07      THE WITNESS: I could not answer that.                          Re: [40:02 to 40:07]
                                                                                                                                                                                                       SUSTAINED
                                                                                                                                                                            Def Obj Foundation (602)

                                                                                               40:09 - 40:17   Medina, Jesus 2020-10-09                              0:20
                                                                                                  40:09        Q. Well, I guess, are you a blackjack player                 Re: [40:14 to 40:19]
                                                                                                                                                                                                       OVERRULED
                                                                                                  40:10        yourself?                                                    Def Obj Foundation (602)
                                                                                                  40:11        A. No, I am not.
                                                                                                  40:12        Q. Have you ever played blackjack?
                                                                                                  40:13        A. No, I have not.
                                                                                                  40:14        Q. Okay. Are you familiar with the use
                                                                                                  40:15        of -- well, whenever you are making a bet, for
                                                                                                  40:16        instance, you simply put the chips that you want to
                                                                                                  40:17        bet on the table; correct?

                                                                                               40:19 - 40:19 Medina, Jesus 2020-10-09                                0:00
Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 306 of 345


                          40:19        THE WITNESS: Correct.                                        Re: [40:14 to 40:19]
                                                                                                                               OVERRULED
                                                                                                    Def Obj Foundation (602)

                       40:24 - 41:01   Medina, Jesus 2020-10-09                              0:08
                          40:24        Q. You just put them on the table and there                  Re: [40:24 to 41:23]
                                                                                                                               OVERRULED
                          40:25        is a spot where you put them in order to pony up             Def Obj Foundation (602)
                          41:01        your bet; is that fair?

                       41:03 - 41:03 Medina, Jesus 2020-10-09                                0:00
                          41:03      THE WITNESS: Yes.                                              Re: [40:24 to 41:23]
                                                                                                                               OVERRULED
                                                                                                    Def Obj Foundation (602)

                       41:05 - 41:08   Medina, Jesus 2020-10-09                              0:09
                          41:05        Q. And whenever you are asking me for                        Re: [40:24 to 41:23]
                                                                                                                               OVERRULED
                          41:06        another card, you actually take the two cards and            Def Obj Foundation (602)
                          41:07        brush them towards you or you knock on the table
                          41:08        asking for another card; is that fair?

                       41:10 - 41:10 Medina, Jesus 2020-10-09                                0:00
                          41:10      THE WITNESS: Yes.                                              Re: [40:24 to 41:23]
                                                                                                                               OVERRULED
                                                                                                    Def Obj Foundation (602)

                       41:12 - 41:16   Medina, Jesus 2020-10-09                              0:14
                          41:12        Q. And if you don't want another card, you                   Re: [40:24 to 41:23]
                                                                                                                               OVERRULED
                          41:13        slide your two cards under the, or however many              Def Obj Foundation (602)
                          41:14        cards you have, under the actual bet that you have
                          41:15        made, put the corners under it to signal you don't
                          41:16        want another hit; is that true?

                       41:18 - 41:23   Medina, Jesus 2020-10-09                              0:08
                          41:18        THE WITNESS: Yes.                                            Re: [40:24 to 41:23]
                                                                                                                               OVERRULED
                          41:19        BY MR. BLAIR:                                                Def Obj Foundation (602)
                          41:20        Q. And, for instance, if you are going to
                          41:21        double down, you simply put double your bet next to
                          41:22        your original bet; is that correct?
                          41:23        A. Yes.

                       42:02 - 42:06   Medina, Jesus 2020-10-09                              0:17
                          42:02        Q. And if you are wanting to split cards,                    Re: [42:02 to 42:08]
                                                                                                                               OVERRULED
                          42:03        you do another hand signal where you're actually             Def Obj Foundation (602)
                          42:04        splitting two fingers so the dealer knows that you
                          42:05        want to split those two cards or those two cards
                          42:06        for additional cards; right?

                       42:08 - 42:17 Medina, Jesus 2020-10-09                                0:19
                          42:08      THE WITNESS: I am not aware of that.                           Re: [42:02 to 42:08]
                                                                                                                               OVERRULED
                          42:09      BY MR. BLAIR:                                                  Def Obj Foundation (602)
Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 307 of 345


                          42:10        Q. But you were generally aware of the
                          42:11        signals that I talked about?
                          42:12        A. Yes.
                          42:13        Q. And you don't have to be a blackjack
                          42:14        player yourself to know that's how it is done? You
                          42:15        have had a lot of experience being around
                          42:16        blackjack; correct?
                          42:17        A. Correct.

                       44:13 - 44:25   Medina, Jesus 2020-10-09                              1:44
                          44:13        Q. And we talked earlier today about what's
                          44:14        been Bates numbered Boyd_Gaming_0002 where
                          44:15        Mr. Hacker's working conditions as far as exposure
                          44:16        to noises was normal based upon the Number 1
                          44:17        designation; is that true?
                          44:18        A. Yes.
                          44:19        Q. So he was working within a normal noise
                          44:20        level in his everyday job?
                          44:21        A. Yes.
                          44:22        Q. And you mentioned that there is music
                          44:23        that's piped in over the speakers. I presume
                          44:24        that's not blaring music, is it?
                          44:25        A. No, it is not.

                       45:03 - 45:07   Medina, Jesus 2020-10-09                              0:14
                          45:03        Q. And the -- you mentioned that
                          45:04        occasionally you will have bands in, but those
                          45:05        bands are far across the casino from where
                          45:06        Mr. Hacker would have been working at the blackjack
                          45:07        tables; is that true?

                       45:09 - 45:09 Medina, Jesus 2020-10-09                                0:00
                          45:09      THE WITNESS: Correct.
                                                          Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 308 of 345


                              3M Affirmatives                            Pltf Objections                  Pltf Counters             3M Objections   Rulings
7:18 - 9:23   Murphy, William 2021-01-15                        3:50
   7:18       Q. Good afternoon, Dr. Murphy. My
   7:19       name is Nick Wasdin, and I represent 3M in this
   7:20       litigation. Can you start by introducing
   7:21       yourself, tell us who you are and where you
   7:22       work?
   7:23       A. My name is William Murphy, and I
   8:01       work for the National Institute for
   8:02       Occupational Safety and Health. I'm in the
   8:03       division of field studies and engineering. And
   8:04       I'm in the engineering physical hazards branch
   8:05       and in the noise and bioacoustics team. I've
   8:06       been working at NIOSH since December of 1992.
   8:07       And my current position is as the coordinator
   8:08       for the hearing loss prevention research
   8:09       program within the National Institute for
   8:10       Occupational Safety and Health. And I've been
   8:11       doing that job for the last five years.
   8:12       Q. Can you give us an overview of
   8:13       your education prior to joining NIOSH?
   8:14       A. Sure. I completed a bachelor's
   8:15       degree in 1982 in physics at Iowa State
   8:16       University. I continued at Iowa State and
   8:17       completed a master's degree in physics -- in
   8:18       solid state physics at Iowa State University in
   8:19       1984. I then applied for and went to
   8:20       Purdue University to study for my doctorate in
   8:21       physics. That was completed in 1992.
   8:22       The emphasis area in my research was --
   8:23       well, specialized in hearing science, cochlear
   9:01       modeling, and measurement of otoacoustic
   9:02       emissions, which are sounds produced by the
   9:03       inner ear and measured in the ear canal. And
   9:04       then I was hired by National Institute for
   9:05       Occupational Safety and Health in -- June 26 of
   9:06       1992 is when I was offered my job. And then I
   9:07       was told I needed to show up there by
   9:08       December 14 of 1992. So December 14 is when I
   9:09       started with NIOSH after I had finished and
   9:10       defended my dissertation work at Purdue. And I
   9:11       have been with NIOSH ever since.
   9:12       Q. Okay.
   9:13       A. I've -- in 2012 -- well, starting
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 309 of 345


    9:14        in 2000 and finishing in 2012, I completed a
    9:15        master's degree -- master's of engineering
    9:16        degree in acoustics at Penn State University in
    9:17        the graduate program for acoustics.
    9:18        Q. Has your work as NIOSH included
    9:19        researching and testing hearing protection
    9:20        devices?
    9:21        A. Yes.
    9:22        Q. What type of testing have you done
    9:23        on hearing protection devices?

10:08 - 11:10   Murphy, William 2021-01-15                              2:53
   10:08        A. The work that we've done has been
   10:09        both physical acoustics measurements and with
   10:10        human subject measurements. And -- I'm sorry.
   10:11        I'm trying to finish one thing that somebody is
   10:12        asking me about and I need to get back to her.
   10:13        It should be -- all right. So there is -- at
   10:14        NIOSH we have a testing laboratory for human
   10:15        subjects to conduct what's called real ear
   10:16        attenuation and threshold measurements, which
   10:17        are the standard type measurements that are --
   10:18        that are done for determining the noise
   10:19        reduction rating for hearing protection
   10:20        devices.
   10:21        We also have the facilities to do physical
   10:22        acoustic measurements of attenuation of hearing
   10:23        protection devices, both with continuous noise
   11:01        sounds and with impulsive noise sounds. And
   11:02        that -- I think that answers your question.
   11:03        Q. When did you first become aware of
   11:04        the Combat Arms Earplug?
   11:05        A. Let me think. I -- I think when I
   11:06        first became aware of it was around 2001. We
   11:07        purchased an acoustic test fixture in 2000, I
   11:08        think. And it was delivered in September of
   11:09        2001. And we did our first tests with that
   11:10        fixture with earplugs in 2001.

12:15 - 13:09   Murphy, William 2021-01-15                              1:57
   12:15        Q. (Mr. Wasdin) Dr. Murphy, I heard
   12:16        your last answer cut out on me. But I asked
   12:17        when you first became aware of the Combat Arms,
   12:18        and I think you were describing your purchase
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 310 of 345


   12:19        of an acoustical test fixture.
   12:20        A. Yes. The reason I -- I can't peg
   12:21        or pin down exactly when I became aware of the
   12:22        Combat Arms Earplug was that the company or the

   12:23        organization that we purchased the acoustical
   13:01        test fixture from was the French German
   13:02        Research Institute of Saint Louis. And they
   13:03        are also the ones who invented the filter that
   13:04        is used in the Combat Arms Earplug. So we
   13:05        became aware of that. The first time that I
   13:06        ever did any measurements with the Combat Arms

   13:07        Earplug with that filter was in 2001.
   13:08        Q. Okay. And what type of acoustical
   13:09        test fixture did NIOSH have at that time?

13:11 - 13:15   Murphy, William 2021-01-15                              0:12
   13:11        A. It's the one that we purchased --
   13:12        we purchased it from the French German Research

   13:13        Institute of Saint Louis.
   13:14        Q. Is it a mannequin of some sort?
   13:15        A. Yes.

14:08 - 14:16   Murphy, William 2021-01-15                              0:22
   14:08        Q. All right. Dr. Murphy, this, I
   14:09        believe, will take the number Exhibit 1 to your
   14:10        deposition. And it is an e-mail from you to
   14:11        some other folks dated 10/23/2001 with the
   14:12        subject line of impulse peak levels. Do you
   14:13        see that?
   14:14        (Defendant's Exhibit Number 1
   14:15        is marked for identification.)
   14:16        A. Yes.

14:17 - 15:22   Murphy, William 2021-01-15                              2:39
   14:17        Q. What is the -- what does this
   14:18        e-mail contain within itself?
   14:19        A. It contains -- well, the data
   14:20        columns that are there are describing the
   14:21        firearm that was used, whether it was a nine
   14:22        millimeter pistol. I'd have to go back and
   14:23        look to see exactly what pistol it was. But I
                                                             Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 311 of 345


   15:01        want to say it was a Sig Sauer pistol and a
   15:02        Colt AR-15 which is a surrogate for the M-16
   15:03        rifle.
   15:04        And it describes in the second column of the
   15:05        dataset there the different types of hearing
   15:06        protection devices that were tested. There are
   15:07        a variety of earplugs. There are a variety of
   15:08        electronic hearing protectors. It describes
   15:09        whether the hearing protector was electronic or
   15:10        whether it was just turned off. It describes
   15:11        whether the protector was nonlinear. And then
   15:12        it tells us the peak level, the sound pressure
   15:13        level of the impulse that was measured close to
   15:14        the mannequin, about four inches from the right
   15:15        ear of the mannequin, which was about six feet
   15:16        of the left of the person who was doing the
   15:17        shooting. It describes the peak level inside
   15:18        of the mannequin's ear canal, so measured
   15:19        approximately at the location of the tympanic
   15:20        membrane. And it describes the difference, the
   15:21        attenuation, between the outside and inside
   15:22        measurement.

16:13 - 17:20   Murphy, William 2021-01-15                         2:55
   16:13        Q. One of the earplugs or hearing
   16:14        protection devices that was tested included the
   16:15        Combat Arms Version II. Is that right?
   16:16        A. Yes. Yes. There are eight lines
   16:17        in this that have CAELin, CAELin2, CAENLin and
   16:18        CAENLin2. There are four lines for the nine
   16:19        millimeter, and there are four lines for the
   16:20        M-16.
   16:21        Q. What was the purpose of this
   16:22        testing? Why was it done?
   16:23        A. Well, the question that was of
   17:01        interest to me as a researcher in hearing, in
   17:02        hearing science, is whether or not the impulse
   17:03        would be attenuated sufficiently fast to, you
   17:04        know, not prevent or not present a damage risk
   17:05        to the persons who were wearing these hearing
   17:06        protection devices.
   17:07        In particular I was concerned about the
   17:08        electronic devices, whether or not they would
   17:09        be cutting out sound quickly enough and -- and
                                                              Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 312 of 345


   17:10        just trying to understand what it is that we
   17:11        can know about the hearing protection devices.
   17:12        The Combat Arms Earplugs -- and then there's
   17:13        another one that's listed in there called
   17:14        ISLNLin and ISLNLin2. Those are using the same
   17:15        filter that's in the Combat Arms Earplug. And
   17:16        the way that those filters operate is based on
   17:17        physical acoustic principles where the acoustic
   17:18        resistance of -- the pressure -- the resistance
   17:19        to sound going through that small orifice acts
   17:20        almost immediately.

                                                                                                           18:03 - 19:04 Murphy, William 2021-01-15                        1:27
                                                                                                              18:03      Q. Okay. Was this testing performed
                                                                                                              18:04      on the ISL mannequin that you described
                                                                                                              18:05      earlier?
                                                                                                              18:06      A. It was performed on an ISL
                                                                                                              18:07      mannequin that was built in the year 2000.
                                                                                                              18:08      Q. Can you describe for us what the
                                                                                                              18:09      ear and ear canal anatomy is on that mannequin?
                                                                                                              18:10      A. The ear canal on this particular
                                                                                                              18:11      mannequin, I want to say it was about eight
                                                                                                              18:12      millimeters or -- I'd have to go back and look
                                                                                                              18:13      at my records. But I think it was around eight
                                                                                                              18:14      to nine millimeters in length. It was a rubber
                                                                                                              18:15      ear canal insert that attaches to the lateral
                                                                                                              18:16      end of the middle ear simulator. In this case
                                                                                                              18:17      it was one that was built by Bruel and Kjaer
                                                                                                              18:18      Corporation.
                                                                                                              18:19      And that ear canal simulator is mounted
                                                                                                              18:20      inside of a solid acrylic head. And it is
                                                                                                              18:21      isolated in two different ways. There's a
                                                                                                              18:22      casing inside of this acrylic head in which the
                                                                                                              18:23      preamplifier and the ear simulator are mounted.
                                                                                                              19:01      And those provide shock isolation for the
                                                                                                              19:02      purpose of being able to use these with very
                                                                                                              19:03      high level impulses such as blast noise from
                                                                                                              19:04      explosions and the like.

19:05 - 24:17   Murphy, William 2021-01-15                          7:59
   19:05        Q. How was the Combat Arms Version II                      Re: [19:05 to 24:17]
                                                                                                                                                                                  OVERRULED
   19:06        plug that you tested inserted into the ear                 Pltf Obj 402, 403, cumulative
   19:07        canal on the mannequin?
   19:08        A. Well, the ear canal is a straight
                                                    Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 313 of 345


19:09   cylinder. So as you insert the earplug,
19:10   because this ear canal had only about eight or
19:11   nine millimeters, if I recall correctly, of
19:12   length, you could only be assured that you were
19:13   getting full contact of the first flange and
19:14   the second flange of the Combat Arms Earplug
19:15   with the walls of the ear canal. The third
19:16   flange of the earplug makes contact with the
19:17   lateralmost edge of the ear canal. But it
19:18   isn't inserted fully like you would have on
19:19   a -- if you were to insert it in a -- in a real
19:20   human ear or in -- there's another ear canal
19:21   that we -- or another acoustic test fixture
19:22   that we did.
19:23   And I guess we'll get to it in the other --
20:01   other documents that were submitted. But it's
20:02   a longer ear canal. And it's more conformal to
20:03   the shape of a -- a regular human ear canal.
20:04   Q. What steps were you able to take
20:05   on this first mannequin in 2001 to ensure that
20:06   you were getting a good fit or seal with the
20:07   earplug?
20:08   A. In the case of the Combat Arms
20:09   Earplug as well as in the other earplug that
20:10   is -- well, the other earplugs that are in
20:11   these measurements, we inserted them to the
20:12   full depth of the mannequin's ear canal. The
20:13   ear simulator -- the middle ear simulator has a
20:14   grid that is about four millimeters in front of
20:15   the diaphragm of the microphone that's doing
20:16   the sensing of the sound. And so you can push
20:17   the ear canal -- you can push the earplug all
20:18   the way into the ear canal and not worry about
20:19   contacting the diaphragm of the microphone and
20:20   destroying the microphone.
20:21   Q. Did you need to fold back the
20:22   flanges --
20:23   A. No.
21:01   Q. -- on the opposite end of the plug
21:02   to get a good fit?
21:03   A. No.
21:04   Q. So all of this testing, at least
21:05   in 2001, was done without folding the flanges
21:06   back?
                                                    Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 314 of 345


21:07   A. Correct.
21:08   Q. Can you tell looking at Exhibit 1
21:09   here what type of attenuation -- let's start
21:10   with the green end of the Combat Arms, was
21:11   providing?
21:12   A. Sure. The green end of the Combat
21:13   Arms is the CAELin and the CAELin2. And as we
21:14   look at this, it is lines three and four of the
21:15   data. And the last number in those lines is
21:16   28.78 and 28.83. And if you go down a little
21:17   further to where the M16 has the same CAELin
21:18   and CAELin2, we find that the values there are
21:19   28.28 and 28.86.
21:20   So it's -- it's providing -- and there needs
21:21   to be perhaps a distinction between what I'm
21:22   calling attenuation, at least in this e-mail at
21:23   that time, and making a comparison to something
22:01   like noise reduction rating. Noise reduction
22:02   rating is measured with the subject's ear.
22:03   You're making a measurement of -- of detecting
22:04   sound with the ear open and then with the ear
22:05   occluded with an earplug. And in this case
22:06   we're making a measurement between the
22:07   microphone that is outside of the ear and the
22:08   microphone that is at the location of the --
22:09   the tympanic membrane or nominally surrogate
22:10   for the tympanic membrane. And the difference
22:11   between the outside microphone and the inside
22:12   microphone is going to be slightly different
22:13   and slightly affected due to resonance effects
22:14   of the outer and middle ear that a human would
22:15   experience.
22:16   Q. So I think to sort of try to
22:17   summarize this as best I understand it, for
22:18   both the nine millimeter handgun that was fired
22:19   as well as the M16 surrogate rifle, the green
22:20   end of the Combat Arms was providing
22:21   approximately 28 dB of attenuation from the --
22:22   A. Correct.
22:23   Q. -- outside inside of the earplug?
23:01   A. Correct.
23:02   Q. Okay. And then what about the
23:03   yellow end, how did that side perform?
23:04   A. The yellow end are the next two
                                                             Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 315 of 345


   23:05        lines, so lines 5 and 6. And we see there
   23:06        28.18 and 26.68 for the nine millimeter rounds.
   23:07        And for the M16 we're seeing 25.07 and 25.73
   23:08        for the -- I'm going to call this the impulse
   23:09        noise reduction or the peak noise reduction
   23:10        that we're seeing. In the e-mail I called it
   23:11        attenuation. But I think the correct term to
   23:12        use is noise reduction.
   23:13        Q. Okay. You mentioned earlier that
   23:14        one of these other hearing protection devices
   23:15        that are listed in this -- these rows of data
   23:16        also used the same ISL nonlinear filter. Is
   23:17        that right?
   23:18        A. Yes.
   23:19        Q. Which -- sorry, sir.
   23:20        A. There's -- well, there's the
   23:21        ISLNLin and the ISLNLin2.
   23:22        Q. What plug was that?
   23:23        A. It is -- so when -- I'm trying to
   24:01        remember who it is. I think it was Aearo at
   24:02        the time, that they made a -- they licensed the
   24:03        product, this filter from the French German
   24:04        Research Institute de Saint Louis. But the
   24:05        French Army was using -- and you'll see it up
   24:06        here in the -- in the body of the e-mail. It
   24:07        describes here ISLNLin and NLin2 are the Bilsom
   24:08        656/ISL nonlinear plug. And the French Army
   24:09        had access to this filter. And they use it in
   24:10        the French Army. I don't know if Bilsom still
   24:11        makes this product. I don't think that they
   24:12        do. Well, Bilsom is no longer -- they're now a
   24:13        part of Honeywell.
   24:14        Q. Is Bilsom, or at least were they
   24:15        at the time, a different manufacturer of
   24:16        hearing protection?
   24:17        A. Yes.

29:14 - 29:20   Murphy, William 2021-01-15                         0:24
   29:14        Q. Okay. Going back to Exhibit 1,                         Re: [29:14 to 29:20]
                                                                                                                                       OVERRULED
   29:15        the October 2001 testing that we were just                Pltf Obj cumulative
   29:16        talking about, I was asking you how did the
   29:17        results that you achieved with the Combat Arms
   29:18        Version II Earplug compare to the results that
   29:19        you achieved with the Bilsom earplug that had
                                                             Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 316 of 345


   29:20        the ISL filter in it?

30:05 - 30:18   Murphy, William 2021-01-15                         1:53
   30:05        A. I'm hearing nothing from the                           Re: [30:05 to 30:18]
                                                                                                                                       OVERRULED
   30:06        attorney. As you look at this measurement of              Pltf Obj cumulative, G7
   30:07        attenuation, what you'll note is for the
   30:08        ISLNLin and NLin2, the attenuation was
   30:09        approximately 16.41 and 17.34. And for the M16
   30:10        rifle, it was 15.9 and 17.81. So approximately
   30:11        ten decibels less.
   30:12        Now, the reason, I think, is that the flange
   30:13        structure of the ISL or what is the Bilsom 656
   30:14        earplug, the third flange does not make contact
   30:15        at all with the ear canal. So when you insert
   30:16        it, you only have contact with the first two
   30:17        flanges of that earplug and not the third
   30:18        flange.

31:01 - 33:09   Murphy, William 2021-01-15                         3:48
   31:01        Q. Dr. Murphy, turning your attention
   31:02        from the results of your testing to the
   31:03        distribution on the e-mail, can you tell me who
   31:04        it was by looking at the to and CC lines that
   31:05        you were sharing this data with?
   31:06        A. What do you mean who? Do you want
   31:07        me to tell you who all the persons are?
   31:08        Q. Yes, sir.
   31:09        A. Okay. Elliott Berger at that time
   31:10        was worker for Aearo EAR. Vern Larson was an
   31:11        employee of Bacou-Dalloz. At that particular
   31:12        time, Bacou-Dalloz had purchased Bilsom
   31:13        Corporation. They were still selling product
   31:14        as Bilsom. Per -- Vern Larson worked in
   31:15        San Diego at what is now the Honeywell
   31:16        headquarters -- well, their hearing protection
   31:17        labs in the U.S. Per Hiselius was working in
   31:18        Billesholm, Sweden, and he was an employee of
   31:19        Dalloz Safety.
   31:20        Armand Dancer is a research physiologist and
   31:21        medical physician with the French German
   31:22        Research Institute de Saint Louis. Dr. Douglas
   31:23        Ohlin was at that time part of the Centers for
   32:01        Health Promotion and Preventive Medicine at
                                                             Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 317 of 345


   32:02        Aberdeen Proving Grounds Edgewood Campus.
                And
   32:03        Dr. John Franks is -- at that time he was my
   32:04        supervisor. And Mark Little -- Major Mark
   32:05        Little was a -- what would you call it? I
   32:06        guess it was an intern or he was assigned to
   32:07        work at NIOSH for a year. And he was, I think,
   32:08        towards the beginning of his tenure with us at
   32:09        NIOSH.
   32:10        Q. Do you recall why you were sending
   32:11        this test data to that particular group of
   32:12        people?
   32:13        A. Because all of the products that
   32:14        are listed there are manufactured by persons
   32:15        from those companies with the exception of one
   32:16        of the products that's there.
   32:17        Q. And what about Mr. Doug Ohlin?
   32:18        A. Doug Ohlin was in the Army's role
   32:19        at the Center for -- CHPPM, Center for Health
   32:20        Promotion and Preventive Medicine. And Mark
   32:21        Little had been working with Dr. Ohlin. And
   32:22        that's as much as I know. So I figured that
   32:23        Doug would be interested. Armand Dancer is a
   33:01        researcher at ISL. And since they invented the
   33:02        earplug filter, I thought it was interesting to
   33:03        share these data with him.
   33:04        Q. Okay. After the 2001 testing
   33:05        that's described in this e-mail, do you recall
   33:06        when the next time was that you had an occasion
   33:07        to test the Combat Arms Version II?
   33:08        MS. SASLAW: And I'm --
   33:09        A. May of 2002.

33:11 - 33:12   Murphy, William 2021-01-15                         0:04
   33:11        A. It's part of a health hazard
   33:12        evaluation that NIOSH did.

33:20 - 35:14   Murphy, William 2021-01-15                         2:11
   33:20        Q. Okay. Dr. Murphy, can you tell us
   33:21        if you recognize Exhibit 2, and if so, what it
   33:22        is?
   33:23        A. Let's see here. Yes. I recognize
   34:01        it. It is a presentation that I wrote in
   34:02        collaboration with my colleague, Chucri Kardous
                                                                 Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 318 of 345


   34:03        at NIOSH. And it -- as the title says, it
   34:04        describes measurements of attenuation of
   34:05        nonlinear and linear hearing protection devices
   34:06        and impulse noise.
   34:07        Q. Is this the testing that you just
   34:08        described would have been done in 2002?
   34:09        A. Yes.
   34:10        Q. Okay. If we turn to the -- well,
   34:11        let me ask you before I turn into it, what was
   34:12        the occasion for this testing? Why did you do
   34:13        it?
   34:14        A. The Fort Collins Police Services
   34:15        Department contacted NIOSH to request their
   34:16        assistance with the evaluation of impulse noise
   34:17        and hearing sensitivity, hearing loss --
   34:18        actually hyperacusis is the term that -- that
   34:19        should be used, for their special weapons and
   34:20        assault team, I guess is the proper expanded
   34:21        abbreviation for SWAT. They had issued an
   34:22        electronic earplug to their officers on the
   34:23        SWAT team. And they were concerned that
   35:01        several of their officers had developed
   35:02        sensitivity to impulse noise and to using that
   35:03        particular product. And they asked NIOSH to
   35:04        come out and do an evaluation of the noise
   35:05        levels and to evaluate that particular earplug
   35:06        that they were using. And at the time that we
   35:07        did this, I wanted to take and get as many of
   35:08        our products that -- many of which you saw in
   35:09        the -- in the previous Exhibit 1 or tab one, I
   35:10        guess you called it. We wanted to evaluate as
   35:11        many of those products as we could in
   35:12        collaboration with going out and doing these
   35:13        measurements at an indoor as well as an outdoor
   35:14        firing range.

35:17 - 39:03   Murphy, William 2021-01-15                             4:07
   35:17        Q. And Dr. Murphy, I would ask you
   35:18        whether you can tell us what products were
   35:19        tested during this 2002 NIOSH testing?
   35:20        A. Okay. So there are -- in this
   35:21        case the -- there are linear products that are
   35:22        described here. And there are nonlinear
   35:23        products that are described here. The
                                                     Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 319 of 345


36:01   Bilsom 555 is a solid core linear earplug. The
36:02   Bilsom 655 NST -- stands for natural sound
36:03   technology -- is akin to a flat attenuation
36:04   earplug designed for musicians of sorts. The
36:05   EAR Combat Arms Earplug is the CAE Version II.
36:06   The linear side of that is the green side.
36:07   The next two EAR products are the same
36:08   product. One of them is called HiFi. The
36:09   other is called Ultratech. And they are built
36:10   with a Knowles -- I believe it's a Knowles
36:11   acoustic filter. And they're meant to provide
36:12   a flat attenuation, a uniform attenuation
36:13   across the frequency spectra. The EAR classic
36:14   earplug is a polyvinyl foam earplug, and it is
36:15   formable. You can roll it down and make it
36:16   insert into a fixture and whatnot.
36:17   The nonlinear earplugs that were looked at
36:18   were the Bilsom 655 using the ISL cartridge.
36:19   So it's essentially the -- it's the same
36:20   flanges as the 655 NST earplug. But instead of
36:21   having the NST filter, it uses the ISL
36:22   cartridge. The EAR Combat Arms Version II with
36:23   the ISL cartridge, we all know what that is.
37:01   And then there's another product here, the
37:02   North Sonic ear valve, which is -- essentially
37:03   it's a flap inside of a metal cylinder with
37:04   openings on either end. And the assumption is
37:05   that the sound pressure level will cause that
37:06   flap to close and increase the attenuation.
37:07   And then the last product that's on that is an
37:08   earmuff called the EAR Ultra 9000. I don't
37:09   know if that's sold anymore. I don't believe
37:10   that it is. And it is also based on a
37:11   nonlinear acoustic process like the ISL
37:12   cartridge except instead of a cylinder with two
37:13   holes on either end, you know, inserted into an
37:14   ear canal cartridge, it's a larger slit orifice
37:15   that relies on the same principles that as the
37:16   sound pressure differential across the orifice
37:17   is increasing, the acoustic resistance
37:18   increases and provides more attenuation as the
37:19   sound pressure level outside goes up.
37:20   Q. Okay. Was this testing also done
37:21   on a mannequin?
                                                             Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 320 of 345


   37:22        A. Yes. It was done on the ISL
   37:23        mannequin that was done on the previous
   38:01        discussion --
   38:02        Q. And --
   38:03        A. -- so circa 2000.
   38:04        Q. -- would the Combat Arms
   38:05        Version II have been fitted into that mannequin
   38:06        in the manner that you described earlier?
   38:07        A. Yes.
   38:08        Q. Did you need to fold back the
   38:09        flanges on the --
   38:10        A. No.
   38:11        Q. -- opposite on this test?
   38:12        A. No.
   38:13        Q. You were able to get a good fit
   38:14        with the Combat Arms Version II without folding
   38:15        the flanges back?
   38:16        A. Correct.
   38:17        Q. Did you have any problems during
   38:18        this testing achieving or maintaining a good
   38:19        fit with the Combat Arms Version II?
   38:20        A. No. You know, it's -- it's the
   38:21        same earplug. It's the same ear canal. And
   38:22        it's the same issues that I mentioned earlier,
   38:23        which is the first two flanges would have solid
   39:01        contact with the ear canal wall. And the third
   39:02        flange was in contact with the outer edge of
   39:03        the ear canal wall.

39:06 - 41:01   Murphy, William 2021-01-15                         3:31
   39:06        Q. And Dr. Murphy, could you tell us
   39:07        what you did during this 2002 testing?
   39:08        A. So this is describing the
   39:09        measurements at the indoor firing range. There
   39:10        are ten weapons that are indicated here, five
   39:11        different calibers, and the weapons had
   39:12        different length barrels. So there are four
   39:13        pistols. The 357 Smith and Wesson 586 and 686.
   39:14        I don't remember which one is the longer one.
   39:15        Same thing for the Para-Ordnance and the
   39:16        Colt 991, 45 caliber, the Glock 22 and 27, and
   39:17        the pocket nine and Sig Sauer nine millimeter
   39:18        pistols.
   39:19        The Remington 870 and 1187 also had slightly
                                                             Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 321 of 345


   39:20        different lengths in the shotgun barrel. We
   39:21        set the mannequin up so that it was six feet to
   39:22        the left of the shooter. The shooter had a
   39:23        tripod in which they were to rest their hand
   40:01        and basically provide a gun rest so that we
   40:02        maintained a consistent positioning of the
   40:03        weapon and not having issues of the weapon
   40:04        barrel being, you know -- moving around
   40:05        significantly.
   40:06        For each hearing protector condition,
   40:07        whether that was the device with the nonlinear
   40:08        insertion or the linear insertion, every one of
   40:09        them we -- we measured five shots for each of
   40:10        these ten weapons at the indoor range. And if
   40:11        I remember the -- the study was something like
   40:12        there were 33 different conditions. And we had
   40:13        ten weapons. And so that resulted in a couple
   40:14        thousand shots that we had in this study.
   40:15        At the outdoor range -- which is not
   40:16        described here. At the outdoor range we
   40:17        selected five of these weapons and two other
   40:18        weapons that we couldn't use at the indoor
   40:19        range, the Colt AR-15 and a Heckler and Koch.
   40:20        I want to say it was a 36 rifle. And those
   40:21        fire a .223 ammunition round or a .556
   40:22        ammunition round. And they don't fire those at
   40:23        the indoor range because their bullet traps are
   41:01        not designed to accept that much energy.

41:05 - 44:01   Murphy, William 2021-01-15                         4:32
   41:05        Q. Dr. Murphy, take a look at this.
   41:06        And can you tell us at least at a high level
   41:07        what the results were for the green end, the
   41:08        linear end of the Combat Arms Version II?
   41:09        A. Yeah. As you look at that, it's
   41:10        the greenish squares that are indicated in
   41:11        this. And you can see that the -- these are
   41:12        third octave band estimates of the noise
   41:13        reduction. So this is the measurement between
   41:14        the external microphone. So if we're putting a
   41:15        microphone about four inches or so from the
   41:16        right ear of the mannequin, then the mannequin
   41:17        is -- has either a hearing protector or no
   41:18        hearing -- actually it always had a hearing
                                                   Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 322 of 345


41:19   protector on. And the reason it had a hearing
41:20   protector on is that initial purchase of the
41:21   mannequin had a half-inch microphone. So we
41:22   couldn't do an unoccluded measurement, a
41:23   measurement without a hearing protector on it,
42:01   without fear of overloading the microphone. So
42:02   that's why all of our measurements were done
42:03   with the earplugs in place.
42:04   So we're taking a measurement between the
42:05   external microphone and the internal microphone
42:06   and calculating the third octave band noise
42:07   reduction values.
42:08   Q. I know this is in graphical form,
42:09   so it may be a little bit difficult to do just
42:10   visually. But can you tell us sort of the
42:11   range or typical attenuation provided by the
42:12   CAEv2 green end during the testing?
42:13   A. Yeah. As we look at this, it --
42:14   it changes from starting at the left of the
42:15   graph at 25 hertz. Although knowing what I
42:16   know now in the publications that we did on
42:17   these kinds of products or these kinds of
42:18   measurements from this study, I would start at
42:19   around 100 hertz because we don't have a long
42:20   enough time sample to really get a good solid
42:21   measurement for the very low frequency that is
42:22   between 25 and 100 hertz.
42:23   But starting at a hundred hertz, we're
43:01   around 32 decibels. And as you go up around it
43:02   looks like about 400 hertz, it's decreased a
43:03   little bit to 28 or 23 -- 26 decibels. And
43:04   then it increases up to around 30-something
43:05   decibels, almost 40 decibels at 8,000 -- or 800
43:06   hertz.
43:07   And it reduces a little bit again. And by
43:08   the time we get out to 5,000 hertz and above,
43:09   it is more than 50 decibels. And there's a
43:10   dark -- well, not dark. A teal colored line in
43:11   this bold line. And that indicates the bone
43:12   conduction limit for the attenuation
43:13   measurement.
43:14   In other words, at some point the amount of
43:15   energy that would potentially be transmitted to
43:16   a person wearing the earplug to their --
                                                              Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 323 of 345


   43:17        through their skull -- not through the ear, but
   43:18        through their skull, through the brain tissue
   43:19        and potentially to the cochlea, it's what we
   43:20        call the bone conduction limit. And so when
   43:21        those two green values are below in this graph,
   43:22        that line, we would want to limit what we say
   43:23        about the amount of attenuation that it might
   44:01        provide.

44:23 - 46:07   Murphy, William 2021-01-15                          2:45
   44:23        Q. Dr. Murphy, can you tell us how
   45:01        the Bilsom product performed that had the ISL
   45:02        filter in it?
   45:03        A. In this case again, again, we
   45:04        started around 100 hertz. The -- these are the
   45:05        linear earplug filters. These are not the
   45:06        nonlinear earplug filters. So it's not a
   45:07        comparison -- well, wait. Wait. Wait. Wait.
   45:08        I'm sorry. We are talking about the
   45:09        Combat Arms linear earplug.
   45:10        Okay. So the one that is to be compared
   45:11        with the Combat Arms Version II would be the
   45:12        blue symbols that are in this, the blue circles
   45:13        and symbols. And we see attenuation ranging
   45:14        from about 28 at 100 hertz. It decreases to
   45:15        about 15 or so at 400 hertz and then increases
   45:16        upwards of almost 40 decibels and such as you
   45:17        move out into higher frequencies.
   45:18        Q. Okay. So I'm sorry, Dr. Murphy.
   45:19        Did I interrupt you?
   45:20        A. The one thing I was going to point
   45:21        out is that, you know, relative to the noises
   45:22        that we're -- we're looking at, these are going
   45:23        to be gunshots. And they're going to have peak
   46:01        levels or a spectral peak around a thousand
   46:02        hertz -- five hundred to a thousand hertz. So
   46:03        the portion that matters in terms of the
   46:04        attenuation that we're dealing with is going to
   46:05        be affected perhaps more strongly by the
   46:06        decrease in attenuation you see at 400, 500
   46:07        hertz.

46:10 - 47:15   Murphy, William 2021-01-15                          2:45
   46:10        Q. Dr. Murphy, I believe this -- this
                                                             Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 324 of 345


   46:11        slide contains the yellow end.
   46:12        A. Yes.
   46:13        Q. The nonlinear end of the
   46:14        Combat Arms and the other products. Can you
   46:15        tell us what attenuation or noise reduction was
   46:16        achieved with the yellow end of the Combat Arms
   46:17        Version II on your testing?
   46:18        A. Yeah. I'm just trying to think
   46:19        about what's here. I'm -- I'm going to confess
   46:20        that there may be an error in the legend. I'm
   46:21        not positive about that. I'd have to go back
   46:22        and check my -- my data. But if I believe the
   46:23        legend as it is, the black symbols -- and well,
   47:01        let me describe what I think the error is. The
   47:02        EAR Combat Arms nonlinear earplug is yellow.
   47:03        The EAR Ultra 9000 earmuff is black. And I
   47:04        thought that these would be -- the yellow would
   47:05        be the Combat Arms and the black would be the
   47:06        Ultra 9000. That said, if we look at these, we
   47:07        see a change in attenuation from almost no
   47:08        attenuation at low levels or low frequencies.
   47:09        And it increases as one goes up in frequency to
   47:10        about 20 dB. This is -- I'm following the
   47:11        black squares that are in this graph, to about
   47:12        20 dB. Starting around a hundred hertz there's
   47:13        a slight dip. It looks to be about 100 hertz.
   47:14        And then it tends to increase from there on
   47:15        out.

48:05 - 51:07   Murphy, William 2021-01-15                         4:57
   48:05        MR. WASDIN: If we go to slide 20,
   48:06        Simon, there is a -- a chart that's called
   48:07        summary of attenuation growth.
   48:08        Q. Dr. Murphy, do you see that?
   48:09        A. Yes, I do.
   48:10        Q. What is this depicting?
   48:11        A. Well, I think you need to go back
   48:12        two -- one side. Let's go back one slide,
   48:13        please, and I can describe what -- what we're
   48:14        talking about here. Because the different
   48:15        weapons that we used, this is data from the
   48:16        indoor firing range because there are ten
   48:17        symbols in blue, ten symbols in black, and ten
   48:18        symbols in yellow. The different weapons have
                                                      Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 325 of 345


48:19   different peak levels. And the performance of
48:20   a nonlinear earplug changes as a function of
48:21   the external and internal pressure difference.
48:22   So what I was trying to look at is what is the
48:23   growth or what is the change, what's the
49:01   variability in the nonlinear, you know, peak
49:02   reduction that we're seeing. Not the nonlinear
49:03   peak reduction. What is the change in the peak
49:04   reduction and what's the uncertainty in the
49:05   peak reduction as a function of the various
49:06   weapons that were used.
49:07   And what we see here are three different
49:08   hearing protection devices, the EAR nonlinear
49:09   earplug. That's in yellow. And the Ultra 9000
49:10   in black and the Bilsom ISL earplug in blue.
49:11   And what I did was take the average of all of
49:12   these quantities, so roughly the averages kind
49:13   of in the middle of each of those lines. Let's
49:14   just say right around 162.
49:15   So if we look at the Bilsom, we're seeing
49:16   around 17. If we look at the Ultra 9000, we're
49:17   seeing about 21 or 22. And if we're looking at
49:18   the EAR Combat Arms Earplug, we're looking at
49:19   about 23 in terms of the average of all of
49:20   those symbols. Then the other quantity that I
49:21   was trying to capture was the slope of those
49:22   lines.
49:23   And when you take a look at the slopes of
50:01   those lines, it's listed there 0.88 -- I'm
50:02   sorry, 0.088 decibels per decibel for the blue
50:03   line. 0.13 decibels per decibel for the yellow
50:04   line. And 0.53 decibels per decibel for the
50:05   black line.
50:06   Now, the earmuff is the Ultra 9000. And
50:07   earmuffs tend to change more. At least in my
50:08   experience with this, they change more as a
50:09   function of the peak level. And it has to do
50:10   just with the fact that you've got this large
50:11   volume that is being affected differently as
50:12   the -- as the impulse levels increase.
50:13   Now if we go to the next slide, what I've
50:14   done is try to summarize all of the products
50:15   that were tested and plotted them by their
50:16   average level and plotting them with the slope,
                                                              Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 326 of 345


   50:17        the attenuation of those lines. And so if we
   50:18        look at the EAR Combat Arms, it's a 23 with a
   50:19        slope of about .13 or .15. I forget what the
   50:20        number was. Yes, that's the right symbol.
   50:21        The Bilsom ISL is the dark blue symbol, and
   50:22        it's around 17. And the slope is in the other
   50:23        graph. It's at 0.088. And the EAR Ultra 9000
   51:01        is up there at the top of the page. And it has
   51:02        an attenuation of about 21 or 22 dB and a large
   51:03        slope on this.
   51:04        Q. So is the way this chart works is
   51:05        that the further to the right you are, the
   51:06        higher the noise reduction was?
   51:07        A. The higher peak reduction, yes.

51:22 - 54:13   Murphy, William 2021-01-15                          3:56
   51:22        Q. And Dr. Murphy, this is the, I
   51:23        believe --
   52:01        A. The poster.
   52:02        Q. The poster, yeah.
   52:03        A. Yeah.
   52:04        Q. Okay. Can you -- after the 2002
   52:05        testing that we just described, when was the
   52:06        next time you tested the Combat Arms
   52:07        Version II?
   52:08        A. This was conducted in 2015.
   52:09        Q. Okay. And what was this testing?
   52:10        A. In the left photograph in the
   52:11        poster, you see a very large horn. And in
   52:12        front of the horn are two of the GRAS Sound and
   52:13        Vibration 45 CB acoustic test fixtures. One of
   52:14        those fixtures was owned by NIOSH. The other
   52:15        of those fixtures was owned by Western Michigan
   52:16        University. And in between those two fixtures
   52:17        is a pencil or a cylinder that you see there
   52:18        with kind of a pointy end. And that is the
   52:19        GRAS Sound and Vibration 67 SB probe
   52:20        microphone.
   52:21        Q. And these -- these heads, these
   52:22        mannequin heads that we can see in the photo,
   52:23        is that a sort of new test fixture that was
   53:01        used --
   53:02        A. Correct.
   53:03        Q. -- for this testing?
                                                             Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 327 of 345


   53:04        A. Correct. In 2010, you see it
   53:05        listed right there at the top there, the ANSI
   53:06        12.42-2010 standard was issued. And one of the
   53:07        things we identified was a need to have longer
   53:08        ear canals. These fixtures were manufactured
   53:09        with approximately an 18 millimeter ear canal,
   53:10        which would allow one to fit a typical foam
   53:11        earplug or other earplug fully into the ear
   53:12        canal and not bottom out at the -- at the grid
   53:13        of the microphone in the middle ear simulator.
   53:14        Q. It also looks from the photo like
   53:15        these mannequins have a -- a pinna, like a --
   53:16        A. Yes. They have a pinna that's
   53:17        based on a human shaped pinna. You see the
   53:18        flesh-shaped color ring around that. That's so
   53:19        that when you put an earmuff or something on
   53:20        it, you're making contact with something that
   53:21        has the -- the typical Shore resistance as what
   53:22        you might see with skin. Inside of the ear
   53:23        canal of those mannequins, it's a steel tube.
   54:01        Lining this steel tube is the same kind of
   54:02        material that you see on the outside there, the
   54:03        -- the flesh colored silicone material.
   54:04        Q. How -- how were the Combat Arms
   54:05        plugs, the Version II plugs, fit on this
   54:06        mannequin during this testing?
   54:07        A. They were fitted so that you could
   54:08        get the entire earplug in -- well, the entire
   54:09        three flanges inserted into the mannequin's
   54:10        ear. And the flanges were not folded back.
   54:11        Q. When you say the flanges were not
   54:12        folded back, you mean on the opposite end?
   54:13        A. Correct.

                                                                                           54:14 - 54:19 Murphy, William 2021-01-15                     0:11
                                                                                              54:14      Q. Did you have any problems
                                                                                              54:15      achieving or maintaining a good fit with the
                                                                                              54:16      Combat Arms Version II during this testing?
                                                                                              54:17      A. No. The mannequins didn't move.
                                                                                              54:18      Q. Okay. And can you --
                                                                                              54:19      A. They didn't complain.

54:20 - 56:18   Murphy, William 2021-01-15                         3:35
   54:20        Q. I think I'm probably running
                                                     Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 328 of 345


54:21   pretty short on time. But can you give us a
54:22   sort of a high level overview of the results
54:23   of --
55:01   A. Right. So there are -- if you can
55:02   slide over a little bit. Yeah. Blow up the
55:03   panel on your -- the panel in the middle there,
55:04   blow it up a little bit more. There is a CAEv4
55:05   and a CAEv2. And the CAEv2, there are two sets
55:06   of three bars. And I would have to look
55:07   closely at it to remember which ones are the
55:08   Western Michigan -- oh, it says it right there.
55:09   Western Michigan are the three bars to the
55:10   right. And the NIOSH fixture are the three
55:11   bars to the left. If you can zoom it in a
55:12   little bit more, please, that would be helpful.
55:13   There we go.
55:14   So we're looking at the Combat Arms
55:15   Version II. You'll see that there are a
55:16   blue -- a dark blue, a light -- a lighter blue,
55:17   and sort of a teal colored, and then a green,
55:18   orange, and yellow colored bar. These
55:19   represent three different peak levels that were
55:20   generated by the acoustic shock tube at 132,
55:21   150, and 168 decibel peak sound pressure level.
55:22   And we have different amounts of attenuation
55:23   that are observed on these devices. And this
56:01   is the impulse peak insertion loss.
56:02   And what it is, is we use calculation to
56:03   compensate for the fact that the person or that
56:04   the fixture is occluded versus unoccluded. And
56:05   we impute what the -- estimate what the peak
56:06   level would have been for a shot based on the
56:07   acoustic transfer function between that
56:08   pressure probe that you saw in the middle of
56:09   the two mannequins and the ear canal of the
56:10   unoccluded fixture.
56:11   And so we're seeing levels of attenuation at
56:12   132 of about ten decibels. At 150 dB we're
56:13   seeing attenuation levels of around 17 or 18
56:14   decibels. And at 168 dB we're seeing
56:15   attenuation levels of 32 to 35 decibels. The
56:16   little blips that you see on the tops of those
56:17   bars are the standard deviation -- one standard
56:18   deviation.
                                                            Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 329 of 345



                                                                                          61:13 - 62:09 Murphy, William 2021-01-15                        1:58
                                                                                             61:13      Q. (Mr. Monsour) You were talking
                                                                                             61:14      with regard -- you mentioned before how
                                                                                             61:15      mannequins don't move. Correct, Dr. Murphy?
                                                                                             61:16      A. They usually don't.
                                                                                             61:17      Q. Right. They -- I agree. They
                                                                                             61:18      usually don't. And one of the points that you
                                                                                             61:19      made with regard to fit was that the mannequins
                                                                                             61:20      don't move. Correct?
                                                                                             61:21      A. Correct.
                                                                                             61:22      Q. And why is it important to
                                                                                             61:23      calculate that or factor that in, in a study
                                                                                             62:01      that is going to be potentially used to
                                                                                             62:02      attribute study response from a mannequin into
                                                                                             62:03      its application for humans?
                                                                                             62:04      A. The reason we use a mannequin for
                                                                                             62:05      the testing is because it would be unethical to
                                                                                             62:06      expose a human to these noise levels.
                                                                                             62:07      Q. Do you --
                                                                                             62:08      A. We could produce hearing loss in
                                                                                             62:09      our human subjects.

62:10 - 63:12   Murphy, William 2021-01-15                        2:37
   62:10        Q. Okay. Do you -- do you
   62:11        necessarily assume that because testing on a
   62:12        mannequin that doesn't move reaches a certain
   62:13        level of protection that an actual human user
   62:14        that does move will get the same protection?
   62:15        A. Just one moment. I'm making sure
   62:16        that there's nobody knocking on the door. I
   62:17        heard something. Do we assume that the person
   62:18        who's using the earplug has the same protection
   62:19        as what we measure? That, of course, is an
   62:20        assumption in any hearing protector
   62:21        measurement. If you look at the regulation
   62:22        that governs the creation of the noise
   62:23        reduction rating for a hearing protection
   63:01        device, it is designed to provide one with an
   63:02        indication of the potential for the noise
   63:03        reduction capabilities of that hearing
   63:04        protection device. And so there's no
   63:05        regulation in the United States for describing
   63:06        the performance of these protection devices in
                                                              Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 330 of 345


   63:07        regards to impulse noise. There is a
   63:08        regulation that governs -- and it's 40 CFR 211
   63:09        subpart B that describes and regulates how a
   63:10        manufacturer is required to measure and report
   63:11        the attenuation of a hearing protection device
   63:12        for sale in the United States.

63:23 - 65:04   Murphy, William 2021-01-15                          2:38
   63:23        Q. The first two exhibits that you                         Re: [63:23 to 65:04]
                                                                                                                                        SUSTAINED
   64:01        looked at, Dr. Murphy, detailed some early                 Pltf Obj cumulative
   64:02        testing that you had done on the product in
   64:03        2001 and 2002. Is that correct?
   64:04        A. Yes.
   64:05        Q. And in both of those studies or
   64:06        both of those tests that you performed, you
   64:07        mentioned that the third flange of the inserted
   64:08        portion of the Combat Arms Version II Earplug
   64:09        was just barely touching the outside of the
   64:10        artificial canal. Is that correct?
   64:11        A. Correct.
   64:12        Q. Is it a fair statement to say,
   64:13        sir, that because the part that was being
   64:14        inserted was barely touching the outside of the
   64:15        canal, that the opposing outer flange was not
   64:16        pressing upon the artificial ear canal?
   64:17        A. It wouldn't have been pressing on
   64:18        the ear canal. It may have been in contact
   64:19        with the concha, which is the -- if you look at
   64:20        your ear, this portion where I'm sticking my
   64:21        finger is the concha. It could have been
   64:22        contacting the -- the anterior portion of the
   64:23        concha. Whether that would provide a force --
   65:01        an outward force, you know, a lateral force,
   65:02        that would not be the case because if it's just
   65:03        a side friction force, it's not going to do
   65:04        anything.

69:02 - 69:14   Murphy, William 2021-01-15                          1:49
   69:02        Q. Right.                                                  Re: [69:02 to 69:14]
   69:03        A. If you have -- if you have not                          Pltf Obj incomplete,                                         SUSTAINED-Nonresponsive
   69:04        fitted the earplug properly in your ear, you               nonresponsive
   69:05        can have very poor attenuation. If you have an
   69:06        earmuff that gets moved in the course of firing
   69:07        a weapon or something like that, you can end up
                                                             Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 331 of 345


   69:08        with a threshold shift as a result of that.
   69:09        The -- the reason that we did this research is
   69:10        because when you fire a weapon that's 150, 160,
   69:11        170 decibels at the ear canal -- and I'm only
   69:12        talking about small arms fire -- those levels
   69:13        are enough to cause immediate threshold shifts.
   69:14        And they can be permanent threshold shifts.

70:20 - 72:05   Murphy, William 2021-01-15                         2:34
   70:20        Q. (Ms. Monsour) Isn't it a fair                          Re: [70:20 to 72:05]
                                                                                                                                       SUSTAINED-Nonresponsive
   70:21        statement, sir, that when you're performing               Pltf Obj nonresponsive
   70:22        acoustic tests on an acoustic test fixture,
   70:23        that because it is not a real ear, the data
   71:01        from it is not necessarily representative of
   71:02        what will happen in a real ear? Is that a
   71:03        fair --
   71:04        MS. SASLAW: And again, I'm going
   71:05        to -- sorry to cut you off. I'm going to
   71:06        object on the basis that it's outside the scope
   71:07        of the authorization.
   71:08        MR. MONSOUR: Jesus.
   71:09        THE WITNESS: Well, I'm -- I'm
   71:10        going to answer this question against your --
   71:11        over your objection.
   71:12        A. And that is that this presentation
   71:13        was done in 2002. And we had not conducted any

   71:14        analysis of the attenuation as a function of
   71:15        frequency and done comparisons with real ear
   71:16        attenuation and threshold testing, which really
   71:17        is at the heart of this whole -- some of this
   71:18        lawsuit that we're dealing with here. And in
   71:19        the testing that we did, we were able to
   71:20        demonstrate that the attenuations that we were
   71:21        seeing for the products was representative of
   71:22        real ears in terms of what we were seeing.
   71:23        We had measurements of the acoustic test
   72:01        fixture in continuous noise. We had
   72:02        measurements of the acoustic test fixture in
   72:03        impulse noise. And we had real ear attenuation
   72:04        and threshold testing with human subjects. And
   72:05        the results agree.
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 332 of 345


                                   3M Affirmatives                                        Pltf Objections       Plft Counters               3M Objections           Rulings
 6:16 - 6:18    Whiteman, Benjamin 2020-10-23                           0:07
    6:16        Q. I'm doing well. Could you please
    6:17        state your name for the record?
    6:18        A. Benjamin Whiteman.

11:18 - 11:23   Whiteman, Benjamin 2020-10-23                           0:10
   11:18        Q. Okay. Do you know Mr. Luke Estes?
   11:19        A. Yes.
   11:20        Q. Okay. How do you -- how do you
   11:21        know him?
   11:22        A. We served together. I was his
   11:23        gunner on a tank.

12:01 - 12:12   Whiteman, Benjamin 2020-10-23                           1:37
   12:01        Q. Okay. And what does it mean to be
   12:02        his gunner on a tank?
   12:03        A. So he was an officer. He's the
   12:04        tank commander, which means that he makes the
   12:05        decisions on the tank and maneuvers the tank.
   12:06        And I scan for targets and pull triggers.
   12:07        Q. Okay. How familiar would you say
   12:08        you are with Mr. Luke Estes?
   12:09        A. I mean, personally?
   12:10        Q. Yeah. Personally.
   12:11        A. We never really had a personal. I
   12:12        mean, it was all just work-related.

12:17 - 13:04   Whiteman, Benjamin 2020-10-23                           1:31
   12:17        A. Work-wise I know him pretty well.                           Re: [12:17 to 13:04]
                                                                                                                                                            OVERRULED
   12:18        But outside of work, we didn't have a                          Pltf Obj Vague
   12:19        relationship.
   12:20        Q. Okay. When you say work-wise you
   12:21        knew him pretty well, what do you mean there?
   12:22        A. Like I knew what he expected day
   12:23        to day and everything. I just knew what he
   13:01        looked for to be done as a platoon leader, what
   13:02        he expected out of his crew and his platoon.
   13:03        Q. Okay. And in the work context,
   13:04        how often did you interact with Mr. Estes?

13:06 - 13:06   Whiteman, Benjamin 2020-10-23                           0:00
   13:06        A. Every day.                                                  Re: [13:06 to 13:06]
                                                                                                                                                            OVERRULED
                                                                               Pltf Obj Vague

13:18 - 13:20   Whiteman, Benjamin 2020-10-23                           0:10
   13:18        In your working relationship with Mr. Estes,
   13:19        how often did you interact with him?
   13:20        A. Every day.
                                                                 Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 333 of 345


14:13 - 14:16   Whiteman, Benjamin 2020-10-23                          0:11
   14:13        Q. And just so -- there are no
   14:14        lawyers representing you who you also
   14:15        understand to be representing 3M. Right?
   14:16        A. No.

15:22 - 16:02   Whiteman, Benjamin 2020-10-23                          0:07
   15:22        Q. Okay. Have you ever met with any
   15:23        lawyers that you understand to be representing
   16:01        3M?
   16:02        A. No.

16:16 - 17:07   Whiteman, Benjamin 2020-10-23                          1:35
   16:16        Q. Other than a lawyer sending you a
   16:17        copy of the subpoena, have you ever had any
   16:18        e-mail communications with any lawyers
   16:19        representing 3M?
   16:20        A. No.
   16:21        Q. Okay. Have any lawyers from 3M
   16:22        ever given you any advice on how to answer
   16:23        questions during your deposition today?
   17:01        A. No.
   17:02        Q. Are you being paid by any lawyers
   17:03        representing 3M for your testimony here today?
   17:04        A. No.
   17:05        Q. And are you being paid by anyone
   17:06        for your testimony here today?
   17:07        A. No.

25:16 - 25:20   Whiteman, Benjamin 2020-10-23                          0:17
   25:16        Q. Okay. So when did you join the
   25:17        military?
   25:18        A. In 2010. I signed my enlistment
   25:19        in July and left for basic in November.
   25:20        November the 9th if you want to know.

28:07 - 28:14   Whiteman, Benjamin 2020-10-23                          0:27
   28:07        Q. Okay. And what branch did you
   28:08        serve in?
   28:09        A. Army.
   28:10        Q. Okay. And where did you serve?
   28:11        A. I went to basic training at
   28:12        Fort Knox, Kentucky. And then my first duty
   28:13        station was Fort Benning, Georgia. And my
   28:14        second duty station was Fort Hood, Texas.

28:22 - 29:02   Whiteman, Benjamin 2020-10-23                          0:15
   28:22        Q. Okay. When were you at
   28:23        Fort Benning?
   29:01        A. I was at Benning from April of
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 334 of 345


   29:02        2011 until September of 2014.

29:07 - 29:12   Whiteman, Benjamin 2020-10-23                           0:22
   29:07        Q. Okay. And did you leave the
   29:08        military in 2016?
   29:09        A. I left active duty in 2016.
   29:10        Q. Okay. Are you still in the
   29:11        military today?
   29:12        A. I'm in the PA National Guard.

31:22 - 32:19   Whiteman, Benjamin 2020-10-23                           1:24
   31:22        Q. Let's talk about your time at
   31:23        Benning.
   32:01        A. Well, the first year I was there,
   32:02        I was actually in a mortar platoon, not on
   32:03        tanks. And then after my year in the mortar
   32:04        platoon, I went to a tank company. And then I
   32:05        mean, our day-to-day tasks were maintaining the
   32:06        tank, training for gunnery, training just for
   32:07        force-on-force in general. And then gear shift
   32:08        it and we started doing like riot control
   32:09        training.
   32:10        Q. Okay. You talked about being in a
   32:11        tank company. Can you tell me what it means to
   32:12        be in a tank company?
   32:13        A. So a tank company is a company of
   32:14        tanks. There are -- there's fourteen tanks in
   32:15        a tank company. A company is usually made up
   32:16        on four platoons. You've got two -- three line
   32:17        platoons and a headquarters platoon. Four
   32:18        tanks in each platoon. So yeah, that's a tank
   32:19        company.

32:20 - 35:20   Whiteman, Benjamin 2020-10-23                           4:45
   32:20        Q. Okay. And in 2012 was Luke Estes
   32:21        a member of your platoon?
   32:22        A. Yes. In late 2012, I believe.
   32:23        Q. Okay. And how long were you
   33:01        all -- were you and Mr. Estes in a platoon
   33:02        together?
   33:03        A. For just over a year.
   33:04        Q. Okay. And within the platoon, are
   33:05        people put in the same tank or, you know,
   33:06        assigned to a tank and that's the tank you're
   33:07        in while you're in that platoon?
   33:08        A. Yes.
   33:09        Q. Okay. And was Mr. -- were you and
   33:10        Mr. Estes in the same tank while you were in
   33:11        the same platoon?
   33:12        A. Yes. I was his gunner.
                                                          Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 335 of 345


33:13   Q. Okay. And I think you told me a
33:14   little bit about being a gunner earlier. Can
33:15   you tell me again what that means to be a
33:16   gunner in a tank?
33:17   A. I mean, you're scanning, target
33:18   identification, helping train your crew as in
33:19   your loader and your driver, soldier
33:20   development for the lower enlisted. I mean,
33:21   there's -- there's a lot that goes into it.
33:22   Q. Okay. And are you -- are you the
33:23   one who's pulling the trigger as well?
34:01   A. Yes.
34:02   Q. Okay. And can you tell me about
34:03   like noise inside a tank? Was it -- how loud
34:04   is it inside the tank?
34:05   A. I mean, it's not as loud as you
34:06   would think. It's much louder on the outside
34:07   than it is the inside.
34:08   Q. Okay. Is it different -- is it
34:09   louder for certain people in parts of the tank
34:10   than it would be for other people in parts of
34:11   the tank?
34:12   A. Yeah. Like the driver down in the
34:13   driver's hole, he's pretty much muffled off
34:14   from a majority of the sound because he's kind
34:15   of tucked away. And then everybody in the
34:16   turret more or less is exposed to the -- the
34:17   same amount. I mean, inside of the tank you
34:18   have a steady constant just whining sound like
34:19   it -- everybody hears it. But then as far as
34:20   armament going, the main gun is right -- it's
34:21   to the left of the gunner and the TC. And it's
34:22   directly in front of the loader.
34:23   So the gunner is literally like three to
35:01   four inches away from the main gun breach to
35:02   his left side and then the TC is sitting pretty
35:03   much knees in the back of the gunner in his
35:04   commander's station. And then the loader is on
35:05   the other side of the turret on the other side
35:06   of the breach.
35:07   Q. Okay. And TC, I'm not sure, does
35:08   that stand for tank commander?
35:09   A. Yes.
35:10   Q. Okay. And so who was the driver
35:11   in your platoon while you were in the same
35:12   platoon as Mr. Estes?
35:13   A. Well, the driver for our tank was
35:14   Drew Shupla.
35:15   Q. Okay. And was Mr. Estes the --
35:16   the tank commander for your tank?
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 336 of 345


   35:17        A. Yes.
   35:18        Q. And was he the platoon leader for
   35:19        your platoon?
   35:20        A. Yes.

36:06 - 36:18   Whiteman, Benjamin 2020-10-23                           1:41
   36:06        A. Yeah. Pretty much what did he do                            Re: [36:06 to 36:18]
   36:07        while at Fort Benning, I believe?                              Pltf Obj 602 - Speculation
   36:08        Q. Essentially, yes.
   36:09        A. Okay. He -- he -- he was an
   36:10        officer. So I mean, what officers do, he took
                                                                                                                                            OVERRULED [36:06-36:15]
   36:11        care of paperwork, took care of arranging
   36:12        training areas for us to train. And then when
                                                                                                                                            SUSTAINED [36:16-36:18]
   36:13        training was happening, he would be down with
                                                                                                                                            (402, speculative)
   36:14        us. He would pop in the motor pool from time
   36:15        to time when he wasn't busy in the office.
   36:16        Q. So are officers spending most of
   36:17        their time in the office or is it -- is it
   36:18        something different?

36:21 - 37:05   Whiteman, Benjamin 2020-10-23                           0:25
   36:21        A. I would -- I would say they spend                           Re: [36:21 to 37:05]
   36:22        more time in the office than they do out on the                Pltf Obj 602 - Speculation
   36:23        actual tank line.                                                                                                           SUSTAINED [36:21-36:23]
   37:01        Q. Okay. And how often would you and                                                                                        (402, speculative)
   37:02        Mr. Estes and the other members of your platoon
   37:03        and the people in your tank, how often would                                                                                OVERRULED [37:01-37:05]
   37:04        you guys be in tanks while you were at
   37:05        Fort Benning?

37:07 - 37:20   Whiteman, Benjamin 2020-10-23                           1:40
   37:07        A. Like actually in them?
   37:08        Q. Yes. Exactly. Actually in them
   37:09        together.
   37:10        A. I mean, not too often because it
   37:11        costs a lot of money to operate the tanks, I
   37:12        mean, just in fuel alone. And then we just had
   37:13        other things to do. So I mean, I'd say once a
   37:14        month to once every two months we would have
   37:15        some sort of training exercise that involved
   37:16        the tanks.
   37:17        Q. Okay. And were you always
   37:18        shooting the tanks during these training
   37:19        exercises?
   37:20        A. No.

37:21 - 38:01   Whiteman, Benjamin 2020-10-23                           0:11
   37:21        Q. Okay. How often would you be
   37:22        shooting a tank while you and Mr. Estes were in
   37:23        the same tank and in the same platoon?
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 337 of 345


   38:01        A. Annually.

38:02 - 38:04   Whiteman, Benjamin 2020-10-23                           0:06
   38:02        Q. Okay. So is that once -- like
   38:03        once a year?
   38:04        A. Yes.

38:05 - 39:09   Whiteman, Benjamin 2020-10-23                           2:44
   38:05        Q. And were you firing the tanks, you
   38:06        know, more than once in that one occasion a
   38:07        year or was it just, you know, we're letting
   38:08        off one -- one time a year?
   38:09        A. Like yeah, I mean, when we went to
   38:10        gunnery, it's -- you're firing repeatedly for a
   38:11        couple of days on end.
   38:12        Q. Okay. So when you said once a
   38:13        year, that's -- that's a couple of days
   38:14        together?
   38:15        A. It's -- it's a week-long gunnery.
   38:16        Q. Okay. And can you explain to the
   38:17        jury what a gunnery is?
   38:18        A. A gunnery is measuring through
   38:19        proficiency and precision when it comes to the
   38:20        tank to make sure -- I mean, they're checking
   38:21        fire commands. They're checking accuracy.
   38:22        They're checking, I mean, just to make sure
   38:23        that you're a competent crew and you know what
   39:01        you're doing.
   39:02        Q. Okay. And do you know while you
   39:03        were in the tank, did Mr. Estes ever have --
   39:04        was he ever the one firing the tank?
   39:05        A. Yes. Every gunnery there's a TC
   39:06        engagement where the TC shoots. He can
   39:07        manipulate the turret and pull triggers from
   39:08        his station just as well as I can with my
   39:09        gunner controls.

40:07 - 40:09   Whiteman, Benjamin 2020-10-23                           0:09
   40:07        Q. Okay. Does it surprise you at all
   40:08        that Mr. Estes is claiming hearing loss and
   40:09        tinnitus via noise exposure from the military?

40:11 - 40:19   Whiteman, Benjamin 2020-10-23                           1:34
   40:11        A. I mean, a little bit.
   40:12        Q. Okay. Well, why do you say a
   40:13        little bit?
   40:14        A. I mean, granted I was only with
   40:15        him for a year -- a little over a year, so I
   40:16        don't -- I don't know his full exposure. But I
   40:17        mean, within the time that we were together, it
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 338 of 345


   40:18        just -- I don't know. I didn't -- I didn't
   40:19        expect it.

41:23 - 42:01   Whiteman, Benjamin 2020-10-23                           0:03
   41:23        How long were you and Mr. Estes in the same
   42:01        platoon?

42:04 - 42:05   Whiteman, Benjamin 2020-10-23                           0:08
   42:04        A. A little over a year. Yeah, a
   42:05        little over a year.

42:06 - 42:13   Whiteman, Benjamin 2020-10-23                           0:24
   42:06        Q. Okay. And you mentioned these
   42:07        periods where it was maybe a week together at a
   42:08        time at the gunnery. Were there -- were there
   42:09        other extended periods of time you would spend
   42:10        with Mr. Estes while you two were serving in
   42:11        the same platoon?
   42:12        A. Yes. During like company and
   42:13        battalion exercises.

43:09 - 43:13   Whiteman, Benjamin 2020-10-23                           0:17
   43:09        Q. And how often would you guys do
   43:10        that?
   43:11        A. Again, I mean, that was a one- to
   43:12        two-times-a-year thing depending on the
   43:13        training.

                                                                                                                43:14 - 43:18   Whiteman, Benjamin 2020-10-23                  0:19
                                                                                                                   43:14        Q. Okay. While you were at
                                                                                                                   43:15        Fort Benning and serving with Mr. Estes, did
                                                                                                                   43:16        you ever see him wearing the Combat Arms
                                                                                                                   43:17        Earplug Version II?
                                                                                                                   43:18        A. I don't recall.

44:03 - 44:19   Whiteman, Benjamin 2020-10-23                           1:43
   44:03        Q. Do you ever recall Mr. Estes                                Re: [44:03 to 44:19]
   44:04        complaining about the Combat Arms Earplugs                     Pltf Obj Hearsay, 403, 602 -
   44:05        Version II?                                                    every question in this section
   44:06        A. I do not recall.
   44:07        Q. Do you ever recall him complaining
   44:08        that a Combat Arms Earplug Version II loosened
   44:09        in his ear?
   44:10        A. I do not.
   44:11        Q. Did you ever hear Mr. Estes                                                                                                                                        SUSTAINED (602, 403)
   44:12        complaining about a Combat Arms Earplug
   44:13        Version II falling out of his ear?
   44:14        A. I do not.
   44:15        Q. Did you ever hear Mr. Estes
   44:16        complaining about Combat Arms Earplugs
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 339 of 345


   44:17        loosening or falling out of his ear and that as
   44:18        a result of that, he was exposed to a loud
   44:19        noise?

44:21 - 44:23   Whiteman, Benjamin 2020-10-23                           0:09
   44:21        A. I do not.                                                   Re: [44:21 to 44:23]
   44:22        Q. Okay. Did he ever tell you any of                           Pltf Obj Hearsay, 403, 602,                                  SUSTAINED (602, 403)
   44:23        those things?                                                  vague

45:02 - 45:05   Whiteman, Benjamin 2020-10-23                           0:09
   45:02        A. No, not that I recall.                                      Re: [45:02 to 45:05]
   45:03        Q. Did you ever see a Combat Arms                              Pltf Obj 602, 403
                                                                                                                                            SUSTAINED (602, 403)
   45:04        Earplug Version II loosening out of Mr. Estes's
   45:05        ear?

45:10 - 45:13   Whiteman, Benjamin 2020-10-23                           0:11
   45:10        A. No. No, I didn't.                                           Re: [45:10 to 45:13]
   45:11        Q. Okay. Did you ever observe a                                Pltf Obj 602, 403
                                                                                                                                            SUSTAINED (602, 403)
   45:12        Combat Arms Earplug Version II falling out of
   45:13        Mr. Estes's ear?

45:15 - 45:21   Whiteman, Benjamin 2020-10-23                           0:13
   45:15        A. No.                                                         Re: [45:15 to 45:15]
   45:16        Q. During the time you served with                             Pltf Obj 602, 403                                            SUSTAINED [45:15-45:15]
   45:17        Mr. Estes, did he ever complain about hearing                                                                               (602, 403)
   45:18        loss to you?                                                   Re: [45:16 to 45:19]
   45:19        A. No, not that I recall.                                      Pltf Obj Hearsay                                             OVERRULED [45:16-45:19]
   45:20        Q. Did you ever have a sense that
   45:21        Mr. Estes had hearing loss?                                    Re: [45:20 to 45:21]                                         SUSTAINED [45:20-45:21]
                                                                               Pltf Obj 701, 403, Vague, 401

45:23 - 46:07   Whiteman, Benjamin 2020-10-23                           0:26
   45:23        A. Not that I recall.                                          Re: [45:23 to 46:07]
                                                                                                                                            SUSTAINED
   46:01        Q. And did you serve with Mr. Estes                            Pltf Obj 701, 403, Vague, 401
   46:02        until 2014? Is that right?
   46:03        A. Yes.
   46:04        Q. Okay. From 2014 -- or from 2012
   46:05        to 2014 while you were serving with Mr. Estes
   46:06        at Fort Benning, did you ever notice that you
   46:07        he might have hearing loss?

46:11 - 46:18   Whiteman, Benjamin 2020-10-23                           0:16
   46:11        A. No, I do not recall.                                        Re: [46:11 to 46:18]
                                                                                                                                            SUSTAINED
   46:12        Q. Okay. Was it -- was it ever                                 Pltf Obj 701, 403, Vague, 401
   46:13        difficult for you to communicate with
   46:14        Mr. Estes?
   46:15        A. No, I don't recall.
   46:16        Q. Did you ever get the sense that he
   46:17        couldn't hear you when you were speaking to
   46:18        him?
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 340 of 345



46:20 - 46:22   Whiteman, Benjamin 2020-10-23                           0:06
   46:20        A. No, I do not recall.
   46:21        Q. Did you ever get the sense that he
   46:22        couldn't understand you?

47:01 - 47:05   Whiteman, Benjamin 2020-10-23                           0:18
   47:01        A. No, I do not recall.                                        Re: [47:01 to 47:05]
                                                                                                                                            SUSTAINED
   47:02        Q. Did it ever appear to you that                              Pltf Obj 701, 403, Vague, 401
   47:03        Mr. Estes couldn't understand others speaking
   47:04        to him?
   47:05        A. No, I do not recall.

47:07 - 47:09   Whiteman, Benjamin 2020-10-23                           0:06
   47:07        Q. Did it ever appear to you that                              Re: [47:07 to 47:09]
                                                                                                                                            SUSTAINED
   47:08        Mr. Estes could not hear sounds around him that                Pltf Obj 701, 403, Vague, 401
   47:09        you could hear?

47:11 - 47:11   Whiteman, Benjamin 2020-10-23                           0:05
   47:11        A. No, I do not recall.                                        Re: [47:11 to 47:11]
                                                                                                                                            SUSTAINED
                                                                               Pltf Obj 701, 403, Vague, 401

48:02 - 48:14   Whiteman, Benjamin 2020-10-23                           1:35
   48:02        Q. Okay. Did you ever hear Mr. Estes                           Re: [48:02 to 48:14]
   48:03        complain about tinnitus?                                       Pltf Obj Hearsay, 403 -
                                                                                                                                            OVERRULED
   48:04        A. No, not that I recall.                                      objecting to every question in
   48:05        Q. Did you ever hear him complain                              this bunch
   48:06        about a ringing in his ears?
   48:07        A. Not that I recall.
   48:08        Q. Did you ever hear him complain
   48:09        about what I think you called a periodic
   48:10        muffled or periodically being muffed?
   48:11        A. Not that I recall.
   48:12        Q. Okay. Did you ever hear Mr. Estes
   48:13        complain about any ear discomfort whatsoever?
   48:14        A. Not that I recall.

48:18 - 49:05   Whiteman, Benjamin 2020-10-23                           0:29
   48:18        Q. Okay. Have you and Mr. Estes ever
   48:19        been to a shooting range together?
   48:20        A. Outside of the military
   48:21        qualification range, no.
   48:22        Q. Okay. How about the military
   48:23        qualification range?
   49:01        A. Yes.
   49:02        Q. Okay. When did you go to a
   49:03        military qualification range with Mr. Estes?
   49:04        A. I don't know a specific date. I
   49:05        mean, it's -- that's -- yeah, I don't know.
                                                                Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 341 of 345


49:08 - 49:11   Whiteman, Benjamin 2020-10-23                         0:05
   49:08        Q. But it would have been in that                            Re: [49:08 to 49:11]
                                                                                                                                          OVERRULED
   49:09        timeframe of 2012 to 2014 while you guys were                Pltf Obj 403
   49:10        at Fort Benning. Is that right?
   49:11        A. Yes. Yes.

49:20 - 50:06   Whiteman, Benjamin 2020-10-23                         1:31
   49:20        Q. And at the military qualification
   49:21        range, what -- what did you shoot?
   49:22        A. It would have been an M9 range.
   49:23        Q. Okay. And so would you both have
   50:01        been shooting an M9 at that time?
   50:02        A. Yes.
   50:03        Q. How many rounds would -- did you
   50:04        shoot with the M9?
   50:05        A. You're given 40 rounds for
   50:06        qualification. 30 targets pop up.

52:09 - 52:11   Whiteman, Benjamin 2020-10-23                         0:12
   52:09        Q. Okay. So you were at Fort Benning
   52:10        from 2011 until September of 2014?
   52:11        A. Yes.

52:12 - 52:19   Whiteman, Benjamin 2020-10-23                         1:39
   52:12        Q. Okay. And while you were at
   52:13        Fort Benning, what -- how -- when were you
   52:14        serving alongside Mr. Luke Estes?
   52:15        A. From 2012 to '14 roughly.
   52:16        Q. When in -- when in 2014?
   52:17        A. It would have been the earlier
   52:18        part of the year. Around -- I went to gunnery
   52:19        in May. So probably I'd say in May.

53:06 - 53:11   Whiteman, Benjamin 2020-10-23                         0:18
   53:06        Q. Have you ever seen Mr. Estes wear
   53:07        a CVC helmet?
   53:08        A. Yes.
   53:09        Q. When have you seen Mr. Estes where
   53:10        a CVC helmet?
   53:11        A. Any time we were in the tank.

54:12 - 54:15   Whiteman, Benjamin 2020-10-23                         0:19
   54:12        Q. During the one and a half years                           Re: [54:12 to 54:15]
   54:13        that you served with Mr. Estes, do you have a                Pltf Obj Asked and answered,
                                                                                                                                          SUSTAINED
   54:14        memory of ever seeing him wear a Combat Arms                 403
   54:15        Earplug Version II?

54:18 - 54:18   Whiteman, Benjamin 2020-10-23                         0:04
   54:18        A. Not that I recall.
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 342 of 345


                                                                                                               54:19 - 54:03   Whiteman, Benjamin 2020-10-23          0:25
                                                                                                                  54:19        Q. Is that because you just don't --          Re: [54:19 to 54:03]
                                                                                                                                                                                                         SUSTAINED
                                                                                                                                                                             Def Obj Incorrect Counter




55:05 - 55:14   Whiteman, Benjamin 2020-10-23                           1:46
   55:05        Okay. When -- when in 2012 did you start                       Re: [55:05 to 55:14]
                                                                                                                                                                                                         SUSTAINED
   55:06        serving with Mr. Estes?                                        Pltf Obj Hearsay, 403
   55:07        A. I -- I don't recall the specific
   55:08        time. It would have been later in 2012.
   55:09        Q. About that second half of the
   55:10        year?
   55:11        A. Yeah.
   55:12        Q. All right. So during the one and
   55:13        a half years that you served with Mr. Estes,
   55:14        did he ever complain to you about hearing loss?

55:16 - 55:16   Whiteman, Benjamin 2020-10-23                           0:05
   55:16        A. Not that I recall.                                          Re: [55:16 to 55:16]
                                                                                                                                                                                                         SUSTAINED
                                                                               Pltf Obj Hearsay, 403

55:20 - 55:22   Whiteman, Benjamin 2020-10-23                           0:08
   55:20        Q. And during the one and a half                               Re: [55:20 to 55:22]
   55:21        years that you served with Mr. Estes, did you                  Pltf Obj 701, 403, Vague, 401                                                                                             SUSTAINED (403)
   55:22        ever get the sense that he had hearing loss?

56:01 - 56:01   Whiteman, Benjamin 2020-10-23                           0:24
   56:01        A. No, not that I recall.                                      Re: [56:01 to 56:01]
                                                                                                                                                                                                         SUSTAINED (403)
                                                                               Pltf Obj 701, 403, Vague, 401

56:04 - 56:07   Whiteman, Benjamin 2020-10-23                           0:20
   56:04        From 2012 when you began serving with                          Re: [56:04 to 56:07]
   56:05        Mr. Estes through September of 2014, did                       Pltf Obj Hearsay, 403, Vague,
                                                                                                                                                                                                         SUSTAINED
   56:06        Mr. Estes ever tell you that a Combat Arms                     602
   56:07        Earplug Version II loosened in his ear?

56:10 - 56:14   Whiteman, Benjamin 2020-10-23                           0:17
   56:10        A. Not that I recall.                                          Re: [56:10 to 56:14]
   56:11        Q. From 2012 through September of                              Pltf Obj Hearsay, 403, Vague,                                                                                             SUSTAINED
   56:12        2014, did Mr. Estes ever tell you that a                       602
   56:13        Combat Arms Earplug Version II fell out of his
   56:14        ear?

56:17 - 56:17   Whiteman, Benjamin 2020-10-23                           0:26
   56:17        A. Not that I recall.
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 343 of 345



57:13 - 58:01   Whiteman, Benjamin 2020-10-23                           1:43
   57:13        Q. And we talked earlier a little bit
   57:14        about going to the military gun range. Was
   57:15        that near Kelly Hill?
   57:16        A. Small arms.
   57:17        Q. And what -- what are small arms?
   57:18        A. Just your personal weapon. So
   57:19        nine mil, the M4, those are considered small
   57:20        arms.
   57:21        Q. Okay. And you went there with
   57:22        Mr. Estes?
   57:23        A. Yes.
   58:01        Q. And when would that have been?

58:04 - 58:04   Whiteman, Benjamin 2020-10-23                           0:04
   58:04        A. Sometime from 2012 to 2014.

                                                                                              58:05 - 58:08   Whiteman, Benjamin 2020-10-23                     0:10
                                                                                                 58:05        Q. Through September of 2014 or up to
                                                                                                 58:06        2014?
                                                                                                 58:07        A. It would have been up until he
                                                                                                 58:08        left in 2014. I mean...

                                                                                              58:05 - 58:12   Whiteman, Benjamin 2020-10-23                     0:27
                                                                                                 58:05        Q. Through September of 2014 or up to
                                                                                                 58:06        2014?
                                                                                                 58:07        A. It would have been up until he
                                                                                                 58:08        left in 2014. I mean...
                                                                                                 58:09        Q. Okay. So May or June of 2014?
                                                                                                 58:10        A. Yeah.
                                                                                                 58:11        Q. And I'm sorry. Remind me again.
                                                                                                 58:12        What small arms you would have been shooting at

58:09 - 58:16   Whiteman, Benjamin 2020-10-23                           0:26
   58:09        Q. Okay. So May or June of 2014?
   58:10        A. Yeah.
   58:11        Q. And I'm sorry. Remind me again.
   58:12        What small arms you would have been shooting at
   58:13        the military gun range during that time?
   58:14        A. Well, the only one that he would
   58:15        have been shooting while I was present would
   58:16        have been the nine mil.

60:17 - 60:19   Whiteman, Benjamin 2020-10-23                           0:13
   60:17        Kelly Hill. How -- how many times a year would
   60:18        that have occurred, you going to the small arms
   60:19        range with Mr. Estes?

60:22 - 60:23   Whiteman, Benjamin 2020-10-23                           0:08
                                                                 Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 344 of 345


   60:22        A. One to two times a year. I mean,
   60:23        it's an annual qualification.

61:05 - 61:07   Whiteman, Benjamin 2020-10-23                          0:12
   61:05        Q. Okay. And do you ever recall
   61:06        wearing the Combat Arms Earplug Version II
   61:07        while you were wearing a CVC or ACH helmet?

61:10 - 61:18   Whiteman, Benjamin 2020-10-23                          0:25
   61:10        A. I don't recall.
   61:11        Q. Would that have been something
   61:12        that you would have done or others would have
   61:13        done?
   61:14        A. Under the CVC, no, because your
   61:15        CVC is means of communication throughout your
   61:16        crew and radio comms between other vehicles.
   61:17        So if you have earplugs, it would be a little
   61:18        redundant. ACH, yes.

                                                                                                               61:19 - 62:04   Whiteman, Benjamin 2020-10-23                     1:37
                                                                                                                  61:19        Q. And why is that with the ACH?                         Re: [61:19 to 61:22]
                                                                                                                                                                                                                       OVERRULED
                                                                                                                  61:20        A. Because the ACH doesn't have                          Def Obj Relevance (401, 402)
                                                                                                                  61:21        any -- the CVC muffs out sound. The ACH
                                                                                                                  61:22        doesn't. It's just open.                                 Re: [61:23 to 62:04]
                                                                                                                                                                                                                       OVERRULED
                                                                                                                  61:23        Q. So while wearing a CVC helmet, you                    Def Obj Cumulative (403)
                                                                                                                  62:01        wouldn't wear a Combat Arms Earplug Version II
                                                                                                                  62:02        under that. But while wearing an ACH helmet,
                                                                                                                  62:03        you might wear an earplug under that helmet?
                                                                                                                  62:04        A. Yes.

62:05 - 62:07   Whiteman, Benjamin 2020-10-23                          0:06
   62:05        Q. How often would you be wearing a
   62:06        CVC helmet while in the tank?
   62:07        A. Every time. If the tank is

                                                                                                               62:08 - 62:15   Whiteman, Benjamin 2020-10-23                     0:28
                                                                                                                  62:08        moving, again, that's your communication inside
                                                                                                                  62:09        the tank. It's -- so you have internal comms
                                                                                                                  62:10        and then you have radio comms. And it all goes
                                                                                                                  62:11        through the head phones of your CVC. And you
                                                                                                                  62:12        have a mic on the CVC. I don't know if it's --
                                                                                                                  62:13        I have a CVC I can show you and an ACH. That
                                                                                                                  62:14        way, I mean, you can see the difference between
                                                                                                                  62:15        the two.

63:14 - 63:22   Whiteman, Benjamin 2020-10-23                          1:31
   63:14        Q. Earlier today I think you told me                          Re: [63:14 to 63:22]
   63:15        that you didn't expect it when I asked about                  Pltf Obj 611, 402, 402, Vague,
   63:16        whether you were surprised that Mr. Estes was                 cumulative, assumesfacts not
   63:17        bringing a hearing loss claim. Do you remember                in evidence, 602
                                                                                                                                                                                                                       SUSTAINED (402)
                                                                 Case 7:20-cv-00137-MCR-GRJ Document 87-1 Filed 03/16/21 Page 345 of 345


   63:18        that?                                                                                                                                                                                                   SUSTAINED (402)
   63:19        A. Yep.
   63:20        Q. Can you tell me why you didn't
   63:21        expect that Mr. Estes would bring a hearing
   63:22        loss claim?

64:02 - 64:15   Whiteman, Benjamin 2020-10-23                          1:38
   64:02        A. Well, I mean, I was only with Luke                         Re: [64:02 to 64:15]
   64:03        Estes for a fraction of his military career.                  Pltf Obj 611, 402, 402, Vague,
   64:04        And within the little bit of time that I was                  cumulative, assumesfacts not
   64:05        with him, like, noise exposure wasn't that                    in evidence, 602
   64:06        often.
   64:07        Q. And you were with Mr. Estes, I                                                                                                                                                                       SUSTAINED [64:02-64:10]
   64:08        think, from -- for about a year and a half. Is                                                                                                                                                          (611)
   64:09        that right?
   64:10        A. Correct.                                                                                                                                                                                             OVERRULED [64:11-64:15]
   64:11        Q. And so during that year and a
   64:12        half, do I have it right that, you know, in
   64:13        your estimation, noise exposure wasn't often
   64:14        for you and Mr. Estes while you were serving
   64:15        together?

64:17 - 64:17   Whiteman, Benjamin 2020-10-23                          0:02
   64:17        A. Correct.

                                                                                                               66:07 - 66:07   Whiteman, Benjamin 2020-10-23                     0:02
                                                                                                                  66:07        A. I was that guy.                                       Re: [66:07 to 66:07]
                                                                                                                                                                                        Def Obj Relevance (401, 402);   SUSTAINED
                                                                                                                                                                                        Improper Counter

                                                                                                               68:11 - 68:17   Whiteman, Benjamin 2020-10-23                     0:14
                                                                                                                  68:11        Q. All right. You being in the                           Re: [68:11 to 68:17]
                                                                                                                  68:12        Army -- well, in the Reserves now, but being in          Def Obj Vague; Compound;
                                                                                                                  68:13        the Army, is it fair that you would defer to             Leading (611, 403); Relevance   SUSTAINED
                                                                                                                  68:14        what the DoD says and their testing as to                (401, 402); Prejudice (403);
                                                                                                                  68:15        whether or not Mr. Estes has hearing loss                Improper Counter
                                                                                                                  68:16        associated with the full time that he was with
                                                                                                                  68:17        the -- in the Army?
